 

EXHIBIT 10.2

 

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 30th day of January, 2013, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of January 1,
2013 (the “Pooling and Servicing Agreement”), and First Republic Bank, a
California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Attachment 1A Mortgage Loans”) listed on
Attachment 1A annexed hereto (the “Attachment 1A Mortgage Loan Schedule”) now
serviced by the Bank (together with its successors and assigns, the “Servicer”)
for Assignor and its successors and assigns pursuant to the Flow Mortgage Loan
Sale and Servicing Agreement dated as of July 1, 2010, between Assignor and the
Bank (the “Sale and Servicing Agreement”) and the servicing thereof shall be
subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. In consideration of the mutual promises
contained herein, the parties hereto further agree that the servicing of the
mortgage loans (the “Attachment 1B Mortgage Loans” and, together with the
Attachment 1A Mortgage Loans, the “Mortgage Loans”) listed on Attachment 1B
annexed hereto (the “Attachment 1B Mortgage Loan Schedule” and, together with
the Attachment 1A Mortgage Loan Schedule, the “Mortgage Loan Schedule”)
delivered under the Flow Mortgage Loan Sale and Servicing Agreement dated as of
September 7, 2012, between RBS Financial Products Inc. and the Bank, as modified
by the Assignment, Assumption and Recognition Agreement, dated as of the date
hereof (the “RBS AAR”), among RBS Financial Products Inc., Redwood Residential
Acquisition Corporation and the Bank (together, the “Purchase Agreement”) shall
be subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Sale and Servicing Agreement. Assignor will sell the Mortgage Loans to
Depositor pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date
hereof, and Depositor will sell the Mortgage Loans to Assignee pursuant to the
Pooling and Servicing Agreement.

 

 

Assignment and Assumption

 

1. Assignor hereby grants, transfers and assigns to Depositor all of its right,
title and interest in, to and under the Sale and Servicing Agreement to the
extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, and Depositor hereby accepts such assignment from Assignor and assumes
such obligations.

 



        

 

 

2. Assignor hereby grants, transfers and assigns to Depositor all of its right,
title and interest in, to and under the Purchase Agreement to the extent
relating to the Attachment 1B Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Purchase Agreement) to the extent
relating to the Attachment 1B Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.

 

3. Depositor hereby grants, transfers and assigns to Assignee all of its right,
title and interest in, to and under the Sale and Servicing Agreement to the
extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, Depositor is released from all obligations under the Sale and Servicing
Agreement, and Assignee hereby accepts such assignment from Depositor and
assumes such obligations.

 

4. Depositor hereby grants, transfers and assigns to Assignee all of its right,
title and interest in, to and under the Purchase Agreement to the extent
relating to the Attachment 1B Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Purchase Agreement) to the extent
relating to the Attachment 1B Mortgage Loans, Depositor is released from all
obligations under the Purchase Agreement, and Assignee hereby accepts such
assignment from Depositor and assumes such obligations.

 

5. Assignee agrees to be bound, as “Purchaser,” by all of the terms, covenants
and conditions of the Sale and Servicing Agreement relating to the Attachment 1A
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and the Bank all of Assignor's
obligations as Purchaser thereunder in respect of the Attachment 1A Mortgage
Loans, and Assignor is released from such obligations.

 

6. Assignee agrees to be bound, as “Purchaser” (as such term is defined in the
Purchase Agreement), by all of the terms, covenants and conditions of the
Purchase Agreement relating to the Attachment 1B Mortgage Loans, and from and
after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and the Bank all of Assignor's obligations as Purchaser thereunder in
respect of the Attachment 1B Mortgage Loans, and Assignor is released from such
obligations.

 

7. The Bank hereby acknowledges the foregoing assignments and assumptions and
agrees that Assignee shall be the “Purchaser” under both the Sale and Servicing
Agreement with respect to the Attachment 1A Mortgage Loans and the Purchase
Agreement with respect to the Attachment 1B Mortgage Loans.

 

Representations and Warranties

 

8. Assignor warrants and represents to, and covenants with, Depositor, Assignee
and the Bank as of the date hereof that:

 

 

2

 



 

(a) Attached hereto as Attachment 2A is a true and accurate copy of the Sale and
Servicing Agreement, and as Attachment 2B is a true and accurate copy of the
Purchase Agreement, each of which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b) Assignor is the lawful owner of its interests, rights and obligations under
the Sale and Servicing Agreement to the extent of the Attachment 1A Mortgage
Loans and the Purchase Agreement to the extent of the Attachment 1B Mortgage
Loans, in each case free and clear from any and all claims and encumbrances
whatsoever, and upon the transfer of such interests, rights and obligations to
Assignee as contemplated herein, Assignee shall have good title to all of
Assignee's interests, rights and obligations under the Sale and Servicing
Agreement to the extent of the Attachment 1A Mortgage Loans and the Purchase
Agreement to the extent of the Attachment 1B Mortgage Loans, in each case free
and clear of all liens, claims and encumbrances;

 

(c) There are no offsets, counterclaims or other defenses available to the Bank
with respect to the Sale and Servicing Agreement or the Purchase Agreement;

 

(d) Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to enter into and perform its obligations under each of the Sale and
Servicing Agreement and the Purchase Agreement;

 

(e) Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of Assignor. This Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

3

 



 

9. Depositor warrants and represents to, and covenants with, Assignor, Assignee
and the Bank that as of the date hereof:

 

(a) Depositor is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;

 

(b) Depositor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Depositor in connection with the execution, delivery or performance by Depositor
of this Agreement, or the consummation by it of the transactions contemplated
hereby other than any that have been obtained or made.

 

10. Assignee warrants and represents to, and covenants with, Assignor, Depositor
and the Bank that as of the date hereof:

 

(a) Assignee is a federal savings bank duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; and

 

(b) Assignee has been directed to enter into this Agreement pursuant to the
provisions of the Pooling and Servicing Agreement. The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 



4

 



 

11. The Bank warrants and represents to, and covenants with, Assignor, Depositor
and Assignee as of the date hereof that:

 

(a) Attached hereto as Attachment 2A is a true and accurate copy of the Sale and
Servicing Agreement and as Attachment 2B is a true and accurate copy of the
Purchase Agreement, each of which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b) The Bank is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to service the Mortgage Loans pursuant to the Sale and Servicing
Agreement and otherwise to perform its obligations under the Sale and Servicing
Agreement and the Purchase Agreement;

 

(c) The Bank has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of the Bank’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
the Bank’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which the Bank is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which the Bank or its property is subject. The execution, delivery
and performance by the Bank of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of the Bank. This Agreement has been duly executed and
delivered by the Bank and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of the Bank enforceable against the Bank in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(d) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
the Bank in connection with the execution, delivery or performance by the Bank
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 



5

 

 

 

Restated Bank Representations and Warranties

 

12. The Bank hereby restates to Depositor and Assignee (a) the representations
and warranties set forth in Subsection 7.01 of the Sale and Servicing Agreement
with respect to each Attachment 1A Mortgage Loan as of the related Closing Date
(as such term is defined in the Sale and Servicing Agreement), (b) the
representations and warranties set forth in Subsection 7.02 of the Sale and
Servicing Agreement as of the date hereof, with respect to each Attachment 1A
Mortgage Loan, (c) the representations and warranties set forth in Subsection
7.01 of the Purchase Agreement with respect to each Attachment 1B Mortgage Loan
as of the related Closing Date (as such term is defined in the Purchase
Agreement) and (d) the representations and warranties set forth in Subsection
7.02 of the Purchase Agreement as of the date hereof, with respect to each
Attachment 1B Mortgage Loan, in each case as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 16.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

13. (a) Assignor hereby covenants and agrees that, if a breach of any
representation and warranty set forth in Subsection 7.01 of the Sale and
Servicing Agreement or Subsection 7.01 of the Purchase Agreement exists on the
date hereof that materially and adversely affects the value of any Mortgage Loan
or the interest of Assignee in any Mortgage Loan and such breach did not exist
as of the Closing Date of that Mortgage Loan, Assignor shall have a period of 60
days from the earlier of either discovery by or receipt of written notice from
Assignee to Assignor of such breach within which to correct or cure such breach.
Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis. A breach of representations and
warranties in Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing
Agreement or the Purchase Agreement shall be deemed to materially and adversely
affect the value of the related Mortgage Loan or the interest of the Assignee
therein. Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall, at its
option, (i) substitute a mortgage loan for the defective Mortgage Loan in
accordance with the Sale and Servicing Agreement or the Purchase Agreement, as
applicable, (ii) repurchase the related Mortgage Loan at the Repurchase Price or
(iii) except for a breach of a representation and warranty in Subsection
7.01(bb) of the Sale and Servicing Agreement or the Purchase Agreement, make an
indemnification payment in an amount equal to the reduction in value of such
Mortgage Loan as a result of such breach not later than 90 days after its
discovery or receipt of notice of such breach and in the case of clauses (ii)
and (iii) above, by wire transfer of immediately available funds to such account
as Assignee shall specify to Assignor.

 



6

 

 

 

(b) Assignor and Assignee agree that the resolution of any controversy or claim
arising out of or relating to an obligation or alleged obligation of Assignor to
repurchase a Mortgage Loan or Mortgage Loans pursuant to Section 13(a) above
shall be by Arbitration administered by the American Arbitration Association. If
any such controversy or claim has not been resolved to the satisfaction of both
Assignor and Assignee, either party may commence Arbitration to resolve the
dispute; provided that a party may commence Arbitration with respect to one or
more unresolved allegations only during the months of January, April, July and
October, and all matters with respect to which Arbitration has been commenced in
any such month shall be heard in a single Arbitration in the immediately
following month or as soon as practicable thereafter; and provided further that
if any Arbitration arising out of or relating to an obligation or alleged
obligation of the Bank to repurchase a Mortgage Loan relating to the same
representation and warranty, has commenced and is continuing, then such
Arbitration shall be joined with the Arbitration commenced hereunder.

 

(c) To commence Arbitration, the moving party shall deliver written notice to
the other party that it has elected to pursue Arbitration in accordance with
this Section 13, provided that if Assignor has not responded to Assignee's
notification of a breach of a representation and warranty, Assignee shall not
commence Arbitration with respect to that breach before 60 days following such
notification in order to provide Assignor with an opportunity to respond to such
notification. Within ten Business Days after a party has provided notice that it
has elected to pursue Arbitration, each party may submit the names of one or
more proposed Arbitrators to the other party in writing. If the parties have not
agreed on the selection of an Arbitrator within five Business Days after the
first such submission, then the party commencing Arbitration shall, within the
next five Business Days, notify the American Arbitration Association in San
Francisco, California and request that it appoint a single Arbitrator with
experience in arbitrating disputes arising in the financial services industry.

 

(d) It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery. Accordingly, the Arbitrator will resolve the dispute on the
basis of a review of the written correspondence between the parties (including
any supporting materials attached to such correspondence) conveyed by the
parties to each other in connection with the dispute prior to the delivery of
notice to commence Arbitration; however, upon a showing of good cause, a party
may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate. If requested by the Arbitrator or any party, any hearing with
respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.

 

(e) The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the Arbitrator shall be shared
equally between both parties. Each party, however, shall bear its own attorneys
fees and costs in connection with the Arbitration.

 



7

 

 

 

Recognition of Assignee

 

14. (a) From and after the date hereof, subject to clauses (b) and (c) and
Sections 16 and 17 below, the Bank shall recognize Assignee as owner of the
Mortgage Loans and will service the Mortgage Loans and perform its obligations
hereunder for the benefit of the Assignee in accordance with the Sale and
Servicing Agreement and the Purchase Agreement, each as modified hereby or as
may be amended from time to time, as if Assignee and the Bank had entered into a
separate servicing agreement for the purchase and servicing of the Mortgage
Loans, the terms of which are incorporated herein by reference, as amended by
this Agreement.

 

(b) From and after the date hereof, the Bank further agrees that the provisions
of the Sale and Servicing Agreement shall apply to all of the Mortgage Loans as
though all of the Mortgage Loans were sold by the Bank thereunder, and the Bank
shall service all of the Mortgage Loans in accordance with the Sale and
Servicing Agreement; provided, however, that Subsection 7.04 (Repurchase of
Mortgage Loans with Early Payment Default) and Subsection 7.05 (Purchase Price
Protection) of the Purchase Agreement shall apply to the Attachment 1B Mortgage
Loans as though set forth in the Sale and Servicing Agreement.

 

(c) It is the intention of Assignor, Depositor, the Bank and Assignee that this
Agreement, which includes the Sale and Servicing Agreement, shall constitute a
separate and distinct servicing agreement, and the entire servicing agreement,
between the Bank and Assignee to the extent of the Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.

 

15. The Mortgage Loans shall be serviced by the Bank for Assignee in accordance
with all applicable state, federal and local laws as well as in conformity with
the provisions of the applicable Mortgages and Mortgage Notes, and pursuant to
the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

16. (a) Controlling Holder Rights. The Bank agrees and acknowledges that Sequoia
Mortgage Funding Corporation, an Affiliate of the Depositor, in its capacity as
the initial Controlling Holder pursuant to the Pooling and Servicing Agreement,
and for so long as it is the Controlling Holder, will assume all of Assignee's
rights and all related responsibilities as Purchaser under each of the following
sections of the Sale and Servicing Agreement:

 



8

 

 

 

Sale and Servicing Agreement:

 

Section or Subsection

Matter     7.03, other than 7.03(c) Repurchase and Substitution     11.20 Seller
and Servicer Shall Provide Access and Information as Reasonably Required

 

(b) Notwithstanding Sections 1 and 2 above, Assignor reserves its rights under,
and does not assign to Assignee or Depositor, the ongoing rights to take action
and the responsibilities of the Purchaser under the sections of the Purchase
Agreement and the Sale and Servicing Agreement listed below:



 



 

Purchase Agreement:

 

Section Matter

7.04

 

7.05

Repurchase of Mortgage Loans with Early Payment Default

 

Purchase Price Protection

  

Sale and Servicing Agreement:

 

Subsection Matter 7.05

Purchase Price Protection

 

Addendum I Regulation AB Compliance Addendum

 

(c) In addition, the Bank agrees to furnish to Assignor and to Wells Fargo Bank,
N.A., as master servicer or securities administrator under the Pooling and
Servicing Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Purchaser by
the Bank pursuant to any of the sections of the Sale and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:

 

Sale and Servicing Agreement:

 



9

 

 

 

Subsection       11.09 Transfer of Accounts     11.16 Statements to the
Purchaser     Subsection 2.04 of Addendum I Servicer Compliance Statement    

Subsection 2.05 of Addendum I

Report on Assessment of Compliance and Attestation    

 

(d) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights and responsibilities assumed by the Controlling Holder pursuant
to Section 16(a) shall terminate and revert to Assignee. Assignor will provide
thirty (30) days notice to the Bank of any such termination of which Assignor
has knowledge. Upon the first exercise of an enforcement of any rights pursuant
to Section 16(a), Assignee shall notify (or cause the Master Servicer to notify)
the Bank that there is no longer a Controlling Holder.

 



10

 

 

 

Amendments to Sale and Servicing Agreement

 

17. The parties agree that the Sale and Servicing Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a) Definitions.

 

(i) The definitions of “Arbitration,” “Business Day,” “Eligible Account,”
“Eligible Investment,“ “Opinion of Counsel,” “Rating Agencies,” “Repurchase
Price” and “Servicing Fee Rate” set forth in Section 1 of the Sale and Servicing
Agreement shall be deleted and replaced in their entirety as follows, and the
following definitions of “Affiliate,” “Clean-up Call,” “Controlling Holder,”
“Principal Forbearance Amount,” “Securities Administrator” and “Servicing
Modification” shall be added to Section 1 of the Sale and Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of January 1,
2013, in accordance with the Pooling and Servicing Agreement.

 



11

 



 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i) direct obligations of, and obligations fully guaranteed by the United States
of America which are backed by the full faith and credit of the United States of
America;

 

(ii) (a) demand or time deposits, federal funds or bankers’ acceptances issued
by any depository institution or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in the highest rating category by the Rating Agencies
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category by the Rating Agencies with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P) and (b) any other demand or time deposit or
certificate of deposit that is fully insured by the FDIC;

 



12

 



 

(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to any security described in clause (i) above and entered into with a
depository institution or trust company (acting as principal) described in
clause (ii)(a) above;

 

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in the highest rating category by the Rating Agencies for
long-term unsecured debt with a maturity of more than one year or in the highest
rating category by the Rating Agencies with respect to short-term obligations
(provided that, short-term obligations with a maturity of at least 60 days are
rated “A-1+” by S&P), in each case at the time of such investment or contractual
commitment providing for such investment; provided, however, that securities
issued by any particular corporation will not be Eligible Investments to the
extent that investments therein will cause the then outstanding principal amount
of securities issued by such corporation and held as Eligible Investments to
exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) that is rated in the
highest rating category by the Rating Agencies for long-term unsecured debt with
a maturity of more than one year or in the highest rating category by the Rating
Agencies with respect to short-term obligations (provided that short-term
obligations with a maturity of at least 60 days are rated “A-1+” by S&P), in
each case the time of such investment; and

 

(vi) any money market funds rated in one of the two highest rating categories by
the Rating Agencies for long-term unsecured debt with a maturity of more than
one year or in the highest rating category by the Rating Agencies with respect
to short-term obligations (provided that, with respect to S&P, shares of a money
market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 



13

 



 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Rating Agencies: Fitch, Inc. (“Fitch”), Kroll Bond Rating Agency, Inc. (“KBRA”)
and Standard & Poor’s Ratings Services (“S&P”); provided, however, that
references to “Rating Agencies” as used in the definition of “Eligible
Investments” shall not include KBRA unless KBRA rates the applicable entity or
investment.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 



14

 

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

(b) Servicing Standard. In servicing the Mortgage Loans in accordance with this
Agreement and Customary Servicing Procedures, the Servicer shall service the
Mortgage Loans with a view to the best interests of all holders of the Sequoia
Mortgage Trust 2013-2 Mortgage Pass-Through Certificates as a single class.

 

(c) Segregated Custodial Account. The Servicer shall establish a Custodial
Account pursuant to Subsection 11.04 of the Sale and Servicing Agreement which
shall be titled “First Republic Bank, in trust for Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as trustee of the Sequoia Mortgage
Trust 2013-2” (the “2013-2 Custodial Account”), which shall be the Custodial
Account under this Agreement for all purposes. If the 2013-2 Custodial Account
is no longer an Eligible Account, the Servicer shall transfer the 2013-2
Custodial Account to an account that is an Eligible Account. The 2013-2
Custodial Account shall qualify as an Eligible Account.

 

(d) Determination of Breach of Representations and Warranties. The following
sentence shall be added as the new third sentence of Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e) Helping Families Act Notice. The following sentence shall be added at the
end of Subsection 6.04:

 

In connection with any Mortgage Loan (i) repurchased by First Republic Bank from
the trust created by the Pooling and Servicing Agreement (the “Trust”) or (ii)
purchased in the exercise of a Clean-up Call, First Republic Bank shall furnish
to the related borrower, within thirty (30) days following the date of such
repurchase, the notice required by, and in accordance with, Section 404 of the
Helping Families Act.

 

 

15

 



 

(f) Transfer of Eligible Investments. The following sentences shall be added at
the end of the last paragraph of Subsection 11.04:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2013-2 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

(g) Transfer of Accounts. The second sentence of Subsection 11.09 shall be
deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(h) Form of Monthly Report. The Servicer shall provide monthly accounting
reports to the Purchaser and Master Servicer, pursuant to Subsection 11.16 of
the Sale and Servicing Agreement, with the information required by the monthly
reporting format of the Master Servicer as previously provided to the Servicer
by Assignor. Such reports shall be provided not later than the fifth (5th)
Business Day of each calendar month.

 

(i) Shorter Cure Period for Failure to Provide Distribution Data. An additional
“Event of Default” shall be listed in Subsection 13.01, to be inserted after
clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(j) Clean-up Call. A new Section 33 shall be added to the Sale and Servicing
Agreement, to read in its entirety as follows:

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.

 

16

 



(k) REMIC Provisions.

 

(i) The following definition of “REMIC Provisions” is hereby added to Section 1
of the Sale and Servicing Agreement:

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

(ii) The following paragraph shall be added to the end of Subsection 11.13, to
read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 

17

 



 

(iii) The following additional provisions shall be added after Subsection 11.23,
to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(l) Avoidance of Consolidation.

 

(i) The following Subsection 7.06 shall be added at the end of Section 7, to
read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a) The Servicer covenants and agrees that it shall not hold or purchase any
certificate (a “Certificate”) issued by the Trust if its holding or purchase of
such Certificate (or interest therein) would cause the Servicer to be required
to consolidate any assets of the Trust on its financial statements under U.S.
generally accepted accounting principles (“Consolidate” or “Consolidation”). The
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Servicer to be
required to Consolidate any assets of the Trust on its financial statements.

 

 

18

 



 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

(b) The Servicer covenants and agrees that it shall not transfer its servicing
rights and duties under this Agreement and the Sale and Servicing Agreement to
an insured depository institution, as such term is defined in the Federal
Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI Servicer
Transferee”) unless the Purchaser and the Servicer shall have received a
representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 17(i) of this Agreement above, to
read in its entirety as follows:

 



19

 

 

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

(m) Foreclosure Proceedings. The first sentence of Subsection 11.13 is hereby
deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(n) Modification Payment Plans and Foreclosure Approvals.

 

(i) The first sentence of the fifth paragraph of Subsection 11.01 is hereby
deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan (provided that the Servicer shall in no event extend the final
maturity date past February 25, 2043 or, if such 25th day is not a Business Day,
the next succeeding Business Day), or accept substitute or additional collateral
or release any collateral for such Mortgage Loan, unless (1) the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, (2) the modification is in accordance with the
customary procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 



20

 



 

(ii) The third sentence of the last paragraph of Subsection 11.01 is hereby
deleted and replaced in its entirety with the following:

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

(o) Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(p) Assumption Agreements. The first sentence of Subsection 11.18 is hereby
deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(q) Indemnification Expenses. The first sentence of Subsection 12.01(b) is
hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(r) Broker’s Price Opinion. If, in accordance with the Pooling and Servicing
Agreement, the Trustee has received notice that any governmental entity intends
to acquire a Mortgage Loan through the exercise of its power of eminent domain,
and if there is no longer a Controlling Holder, the Servicer, promptly upon the
request and at the expense of the Trustee, shall obtain a valuation on the
related Mortgaged Property in the form of a broker’s price opinion, and provide
the results of such valuation to the Trustee.

 



21

 



 

(s) The rights under the Purchase Agreement and the Sale and Servicing Agreement
assigned to the Depositor and the Assignee pursuant to this Agreement shall be
under the Purchase Agreement and the Sale and Servicing Agreement as amended by
this Agreement.

 

 

Miscellaneous

 

18. All demands, notices and communications related to the Mortgage Loans, the
Sale and Servicing Agreement and this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

with a copy to the General Counsel at the same address

 

(b)In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-2

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 



22

 



 

with a copy to

 

General Counsel at the same address

 

(e)In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2013-2

 

(f)In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

  

19. This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.

 

20. No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

21. This Agreement shall inure to the benefit of the successors and assigns of
the parties hereto. Any entity into which Assignor, Depositor, Assignee or the
Bank may be merged or consolidated shall, without the requirement for any
further writing, be deemed Assignor, Depositor, Assignee or the Bank,
respectively, hereunder.

 

22. This Agreement shall survive the conveyance of the Mortgage Loans, the
assignment of each of the Sale and Servicing Agreement to the extent of the
Attachment 1A Mortgage Loans and the assignment of the Purchase Agreement to the
extent of the Attachment 1B Mortgage Loans by Assignor to Depositor and by
Depositor to Assignee, and the termination of each of the Sale and Servicing
Agreement and the Purchase Agreement.

 



23

 

 

23. This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

24. The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

25. It is expressly understood and agreed by the parties hereto that insofar as
this Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Sale and Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

26. Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 



24

 

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39116400, Sequoia Mortgage Trust 2013-2 Distribution Account

 

27. The Bank acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Requests for Mortgage Loan Documents
required by the Bank to perform its duties under the Sale and Servicing
Agreement shall be directed to Wells Fargo Bank, N.A., as custodian, using the
form of Request for Release in the form of Exhibit F hereto. The Bank shall
provide the Custodian with the specimen signatures of the Bank's authorized
servicing representatives using the form in Exhibit D-3 hereto. Notwithstanding
Section 10 of the Sale and Servicing Agreement, the Bank shall pay shipping
expenses for any Mortgage Loan Documents if there has been a breach of any
representation or warranty made with respect to the related Mortgage Loan in
Subsection 7.01 of the Sale and Servicing Agreement.

 

28. Helping Families Act Notice. Assignor hereby requests that the Bank furnish
each Mortgagor with the notice described in Subsection 6.04 of the Sale and
Servicing Agreement, in the form attached as Exhibit 8 thereto and using
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
of the Sequoia Mortgage Trust 2013-2 as the investor name, in accordance with
the terms of Subsection 6.04 therein, and the Bank hereby covenants that it
shall furnish each Mortgagor with such notice as provided therein. Assignor and
Assignee each agree that it will not send such notices to the Mortgagors.

 

29. Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-2” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 29 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 

 

25

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

    REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By:     Name:  
  Title:             SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:    
Name:     Title:           ASSIGNEE:   Christiana Trust, a division of
Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,   Assignee       By:    
Name:     Title:           FIRST REPUBLIC BANK           By:     Name:    
Title:  

 



 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:     Name:     Title:    

  

 

 

Signature Page to Assignment, Assumption and Recognition Agreement – First
Republic (SEMT 2013-2)

 

26

 

 

ATTACHMENT 1A

 

MORTGAGE LOAN SCHEDULE

 



 

 

 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1002338 0.002500
    1002338   12-489637-9 1 1 0 3 2 1002338 0.002500     1002338   12-489414-3 1
1 0 9 3 1002338 0.002500     1002338   12-492755-4 1 1 0 3 4 1002338 0.002500  
  1002338   12-491344-8 1 1 0 9 5 1002338 0.002500     1002338   12-493669-6 1 1
0 7 6 1002338 0.002500     1002338   12-494616-6 1 1 0 7 7 1002338 0.002500    
1002338   12-493122-6 1 1 0 9 8 1002338 0.002500     1002338   12-493367-7 1 1 0
7 9 1002338 0.002500     1002338   12-493269-5 1 1 0 7 10 1002338 0.002500    
1002338   12-493537-5 1 1 0 7 11 1002338 0.002500     1002338   12-492305-8 1 1
0 3 12 1002338 0.002500     1002338   12-494154-8 1 1 0 7 13 1002338 0.002500  
  1002338   12-494199-3 1 1 0 7 14 1002338 0.002500     1002338   12-492532-7 1
1 0 7

 



  12 13 14 15 16 17 18 19 20   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1           1 0 0   2           1 0 0   3           1 0 0   4      
    1 0 0   5           1 0 0   6           1 0 0   7           1 0 0   8      
    1 0 0   9           1 0 0   10           1 0 0   11           1 0 0   12    
      1 0 0   13           1 0 0   14           1 0 0  



 



  21 22 23 24 25 26 27 28   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term 1     0.00   20120910 330000.00 0.041500 240 2     0.00  
20121024 1200000.00 0.039500 360 3     0.00   20121115 670000.00 0.038000 360 4
    0.00   20121113 670000.00 0.038000 360 5     0.00   20121128 1532000.00
0.038000 360 6     0.00   20121115 532000.00 0.036500 360 7     0.00   20121107
1200000.00 0.037500 360 8     300000.00   20121107 600000.00 0.038000 360 9    
522500.00   20121109 1000000.00 0.038000 360 10     0.00   20121204 1650000.00
0.036500 360 11     0.00   20121114 2000000.00 0.035500 360 12     0.00  
20121101 1568000.00 0.035500 360 13     0.00   20121109 1001250.00 0.035500 360
14     0.00   20121115 506250.00 0.037500 360



 



  29 30 31 32 33 34 35 36 37   Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due 1 240 20121101 1 0 0   327336.80 0.041500 2025.91 2 360 20121201 1 0
0   1198255.55 0.039500 5694.45 3 360 20130101 1 0 0   670000.00 0.038000
3121.91 4 360 20130101 1 0 0   670000.00 0.038000 3121.91 5 360 20130101 1 120 0
  1532000.00 0.038000 4851.33 6 360 20130101 1 0 0   532000.00 0.036500 2433.68
7 360 20130101 1 0 0   1200000.00 0.037500 5557.39 8 360 20130101 1 120 0  
600000.00 0.038000 1900.00 9 360 20130101 1 120 0   1000000.00 0.038000 3166.67
10 360 20130201 1 0 0   1650000.00 0.036500 7548.08 11 360 20130101 1 0 0  
1996879.86 0.035500 9036.81 12 360 20130101 1 0 0   1568000.00 0.035500 7084.86
13 360 20130101 1 0 0   1001250.00 0.035500 4524.05 14 360 20130101 1 0 0  
506250.00 0.037500 2344.52



 



  38 39 40 41 42 43 44 45 46   Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) 1 20121201 0 0             2 20121201 0 0             3 20121201
0 0             4 20121201 0 0             5 20121201 0 0             6 20121201
0 0             7 20121201 0 0             8 20121201 0 0             9 20121201
0 0             10 20121201 0 0             11 20121201 0 0             12
20121201 0 0             13 20121201 0 0             14 20121201 0 0            



 



  47 48 49 50 51 52 53 54 55   Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period 1                   2                   3                   4            
      5                   6                   7                   8            
      9                   10                   11                   12          
        13                   14                  



 



  56 57 58 59 60 61 62 63 64   Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment 1                   2                   3                   4          
        5                   6                   7                   8          
        9                   10                   11                   12        
          13                   14                  



 



  65 66 67 68 69 70 71 72   Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers 1   99 99 60   685 3   2   99 99 60   150 1   3   99 99 60   8 2   4  
99 99 60   291 1   5   99 99 60   51 2   6       0   611 2   7   99 99 60   303
1   8   99 99 60   78 3   9   99 99 60   174 2   10   99 99 60   554 1   11   99
99 60   669 2   12   99 99 60   563 1   13   99 99 60   572 2   14   99 99 60  
57 1  



 



  73 74 75 76 77 78 79 80 81   Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian 1 1   36   0 1       2 0   12   0 1       3 1   0 17 10 1       4
0   1.25   1 1       5 0   0 6 0 1       6 0   7 2 0 1       7 0   0   10 1    
  8 0   0   0 1       9 0   1   0 1       10 0   2   0 1       11 1   11   8 1  
    12 0   6   0 1       13 0   2   0 1       14 0   4.5 4.5 0 1      



 



  82 83 84 85 86 87 88 89   Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1         793       2         788       3         758       4         712
      5         770       6         803       7         773       8         799
      9         807       10         752       11         793       12        
803       13         744       14         802      



 



  90 91 92 93 94 95 96 97   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio 1                 2                 3                 4                 5
                6                 7                 8                 9        
        10                 11                 12                 13            
    14                



 



  98 99 100 101 102 103 104 105   Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income 1 000000000000     3307.00   0.00   3307.00 2 000000000000     26886.08
0.00 0.00 0.00 26886.08 3 000000000000     0.00 20487.00 0.00 0.00 20487.00 4
000000000000     18055.54   0.00   18055.54 5 000000000000     0.00 9583.00 0.00
51667.00 9583.00 6 000000000000     18515.46 0.00 0.00 1176.08 18515.46 7
000000000000     40954.92 0.00 4411.67 0.00 40954.92 8 000000000000     3710.00
  0.00   3710.00 9 000000000000     44795.00 0.00 0.00 0.00 44795.00 10
000000000000     13938.76 0.00 10624.00 0.00 13938.76 11 000000000000    
8333.34   42426.92   8333.34 12 000000000000     141926.79 0.00 0.00 0.00
141926.79 13 000000000000     31636.00 0.00 0.00 0.00 31636.00 14 000000000000  
  10416.66 8750.00 2957.00 1243.62 19166.66



 



  106 107 108 109 110 111 112 113 114   All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves 1 3307.00 0 4   2   4   400954.00 2 26886.08 0 5   3   4   1090071.66 3
20487.00 1 5   3   4   1398593.21 4 18055.54 0 5   3   4   1331583.18 5 61250.00
0 5   2   4   525772.01 6 19691.54 1 5   3   4   925076.27 7 45366.59 0 5   2  
4   161824.70 8 3710.00 0 5   2   4   850173.38 9 44795.00 1 5   3   4  
152995.94 10 24562.76 0 5   3   4   8841603.90 11 50760.26 0 4   2   4  
1180123.78 12 141926.79 0 5   2   4   744676.77 13 31636.00 0 5   2   4  
2208429.46 14 23367.28 0 5   2   4   243703.75



 



  115 116 117 118 119 120 121 122 123   Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type 1 183.35 0.055442       LOS GATOS CA
95032 3 2 11150.79 0.414742       CHAPPAQUA NY 10514 1 3 4607.08 0.224878      
Cambridge MA 02138 13 4 6123.34 0.339139       KATONAH NY 10536 1 5 12328.40
0.201280     100.000000 BROOKLINE MA 02467 1 6 7461.03 0.378895     100.000000
HEALDSBURG CA 95448 1 7 8360.52 0.184288       LAGUNA BEACH CA 92651 1 8 1539.38
0.414928     100.000000 BROOKLYN NY 11205 15 9 17368.95 0.387743     65.482400
CALABASAS CA 91302 1 10 9084.51 0.369849     100.000000 Brooklyn NY 11201 12 11
12101.09 0.238397       NEWPORT BEACH CA 92625 7 12 17272.92 0.121703    
100.000000 SONOMA CA 95476 1 13 11754.07 0.371541       NEWPORT BEACH CA 92661 1
14 3878.20 0.165967       Canton MA 02021 1



 



  124 125 126 127 128 129 130 131 132   Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type 1 3   550000.00 3 20120822         2 1   2325000.00 3 20120813         3 1
  1500000.00 3 20121024         4 1   1300000.00 3 20120924         5 1
1915000.00 1925000.00 3 20121031         6 2 709950.00 735000.00 3 20121105    
    7 1   2142000.00 3 20121016         8 1 2275000.00 2275000.00 3 20121014    
    9 1 2030000.00 2030000.00 3 20121018         10 1 3300000.00 3350000.00 3
20121026         11 1   3540000.00 3 20120928         12 1 1960000.00 1960000.00
3 20121025         13 1 1335000.00 1335000.00 3 20121030         14 1 675000.00
675000.00 3 20121003        



 



  133 134 135 136 137 138 139 140 141   Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? 1       0.600000 0.600000 0 0 0   2       0.516100 0.516100 0 0 0
  3       0.446600 0.446600 0 0 0   4       0.515300 0.515300 0 0 0   5      
0.800000 0.800000 0 0 0   6       0.749300 0.749300 0 0 0   7       0.560200
0.560200 0 0 0   8       0.395600 0.263700 0 0 0   9       0.750000 0.492600 0 0
0   10       0.500000 0.500000 0 0 0   11       0.564900 0.564900 0 0 0   12    
  0.800000 0.800000 0 0 0   13       0.750000 0.750000 0 0 0   14       0.750000
0.750000 0 0 0  



 



  142 143 144 145 146 147 148 149   Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount 1                 2                 3                 4                 5
                6                 7                 8                 9        
        10                 11                 12                 13            
    14                



 



  150 151 152 153 154 155 156 157   Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1                 2                 3                 4                 5
                6                 7                 8                 9        
        10                 11                 12                 13            
    14                



 



  158 159 160 161 162 163 164   Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) 1     36   0 20321001 3307 2     12   0 20421101 26886.08 3
    0 32   20421201 0 4     18   0 20421201 18055.54 5     0 6 0 20421201 0 6  
  30 10 0 20421201 18515.46 7     0   0 20421201 40954.92 8     0   300000
20421201 3710 9     20   5364 20421201 44795 10     3   0 20430101 13938.76 11  
  25   0 20421201 8333.34 12     25   0 20421201 141926.79 13     2     20421201
31636 14     10 10   20421201 10416.66



 



  165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Bonus) Primary
Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower
Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0 0 0 0 0 Full Two Years Two Months
2 0 0 0 0 0 Full Two Years Two Months 3 0 0 20487 0 0 Full Two Years Two Months
4 0 0 0 0 0 Full Two Years Two Months 5 0 0 9583 0 0 Full Two Years Two Months 6
0 0 0 0 1176.08 Full Two Years Two Months 7 0 0 0 0 0 Full Two Years Two Months
8 0 0 0 0 0 Full Two Years Two Months 9 0 0 0 0 0 Full Two Years Two Months 10 0
0 0 0 0 Full Two Years Two Months 11 0 0 0 0 0 Full Two Years Two Months 12 0 0
0 0 0 Full Two Years Two Months 13 0 0 0 0 0 Full Two Years Two Months 14 2957 0
8750 1243.62 0 Full Two Years Two Months



 



 

 

 



ATTACHMENT 1B

 

MORTGAGE LOAN SCHEDULE



 



 

 

 



  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Loan Group Loan Number Amortization
Type Lien Position 1 1002338 0.002500     1002338   12-114179-5 1 1 2 1002338
0.002500     1002338   12-114425-2 1 1 3 1002338 0.002500     1002338  
12-114460-9 1 1 4 1002338 0.002500     1002338   12-463515-7 1 1 5 1002338
0.002500     1002338   12-464699-8 1 1 6 1002338 0.002500     1002338  
12-465011-5 1 1 7 1002338 0.002500     1002338   12-465452-1 1 1 8 1002338
0.002500     1002338   12-465719-3 1 1 9 1002338 0.002500     1002338  
12-466486-8 1 1 10 1002338 0.002500     1002338   12-467557-5 1 1 11 1002338
0.002500     1002338   12-467694-6 1 1 12 1002338 0.002500     1002338  
12-468150-8 1 1 13 1002338 0.002500     1002338   12-468456-9 1 1 14 1002338
0.002500     1002338   12-470267-6 1 1 15 1002338 0.002500     1002338  
12-470446-6 1 1 16 1002338 0.002500     1002338   12-470736-0 1 1 17 1002338
0.002500     1002338   12-471014-1 1 1 18 1002338 0.002500     1002338  
12-471572-8 1 1 19 1002338 0.002500     1002338   12-472076-9 1 1 20 1002338
0.002500     1002338   12-472416-7 1 1 21 1002338 0.002500     1002338  
12-472593-3 1 1 22 1002338 0.002500     1002338   12-472738-4 1 1 23 1002338
0.002500     1002338   12-474057-7 1 1 24 1002338 0.002500     1002338  
12-474156-7 1 1 25 1002338 0.002500     1002338   12-474195-5 1 1 26 1002338
0.002500     1002338   12-474562-6 1 1 27 1002338 0.002500     1002338  
12-474578-2 1 1 28 1002338 0.002500     1002338   12-474592-3 1 1 29 1002338
0.002500     1002338   12-474611-1 1 1 30 1002338 0.002500     1002338  
12-474940-4 1 1 31 1002338 0.002500     1002338   12-475305-9 1 1 32 1002338
0.002500     1002338   12-475537-7 1 1 33 1002338 0.002500     1002338  
12-475702-7 1 1 34 1002338 0.002500     1002338   12-475837-1 1 1 35 1002338
0.002500     1002338   12-475854-6 1 1 36 1002338 0.002500     1002338  
12-475896-7 1 1 37 1002338 0.002500     1002338   12-476041-9 1 1 38 1002338
0.002500     1002338   12-476098-9 1 1 39 1002338 0.002500     1002338  
12-476200-1 1 1 40 1002338 0.002500     1002338   12-476440-3 1 1 41 1002338
0.002500     1002338   12-476524-4 1 1 42 1002338 0.002500     1002338  
12-476525-1 1 1 43 1002338 0.002500     1002338   12-476605-1 1 1 44 1002338
0.002500     1002338   12-476632-5 1 1 45 1002338 0.002500     1002338  
12-476634-1 1 1 46 1002338 0.002500     1002338   12-476766-1 1 1 47 1002338
0.002500     1002338   12-476767-9 1 1 48 1002338 0.002500     1002338  
12-476830-5 1 1 49 1002338 0.002500     1002338   12-477065-7 1 1 50 1002338
0.002500     1002338   12-477133-3 1 1 51 1002338 0.002500     1002338  
12-477456-8 1 1 52 1002338 0.002500     1002338   12-477631-6 1 1 53 1002338
0.002500     1002338   12-477879-1 1 1 54 1002338 0.002500     1002338  
12-478155-5 1 1 55 1002338 0.002500     1002338   12-478254-6 1 1 56 1002338
0.002500     1002338   12-478572-1 1 1 57 1002338 0.002500     1002338  
12-478604-2 1 1 58 1002338 0.002500     1002338   12-478611-7 1 1 59 1002338
0.002500     1002338   12-478637-2 1 1 60 1002338 0.002500     1002338  
12-478748-7 1 1 61 1002338 0.002500     1002338   12-479221-4 1 1 62 1002338
0.002500     1002338   12-479290-9 1 1 63 1002338 0.002500     1002338  
12-479368-3 1 1 64 1002338 0.002500     1002338   12-479386-5 1 1 65 1002338
0.002500     1002338   12-479893-0 1 1 66 1002338 0.002500     1002338  
12-479908-6 1 1 67 1002338 0.002500     1002338   12-479990-4 1 1 68 1002338
0.002500     1002338   12-479991-2 1 1 69 1002338 0.002500     1002338  
12-480001-7 1 1 70 1002338 0.002500     1002338   12-480090-0 1 1 71 1002338
0.002500     1002338   12-480441-5 1 1 72 1002338 0.002500     1002338  
12-480451-4 1 1 73 1002338 0.002500     1002338   12-480525-5 1 1 74 1002338
0.002500     1002338   12-480643-6 1 1 75 1002338 0.002500     1002338  
12-480678-2 1 1 76 1002338 0.002500     1002338   12-480961-2 1 1 77 1002338
0.002500     1002338   12-481023-0 1 1 78 1002338 0.002500     1002338  
12-481217-8 1 1 79 1002338 0.002500     1002338   12-481363-0 1 1 80 1002338
0.002500     1002338   12-481370-5 1 1 81 1002338 0.002500     1002338  
12-481371-3 1 1 82 1002338 0.002500     1002338   12-481527-0 1 1 83 1002338
0.002500     1002338   12-481675-7 1 1 84 1002338 0.002500     1002338  
12-481898-5 1 1 85 1002338 0.002500     1002338   12-481933-0 1 1 86 1002338
0.002500     1002338   12-482270-6 1 1 87 1002338 0.002500     1002338  
12-482314-2 1 1 88 1002338 0.002500     1002338   12-482330-8 1 1 89 1002338
0.002500     1002338   12-482369-6 1 1 90 1002338 0.002500     1002338  
12-482438-9 1 1 91 1002338 0.002500     1002338   12-482529-5 1 1 92 1002338
0.002500     1002338   12-482530-3 1 1 93 1002338 0.002500     1002338  
12-482705-1 1 1 94 1002338 0.002500     1002338   12-482857-0 1 1 95 1002338
0.002500     1002338   12-482897-6 1 1 96 1002338 0.002500     1002338  
12-482952-9 1 1 97 1002338 0.002500     1002338   12-483018-8 1 1 98 1002338
0.002500     1002338   12-483065-9 1 1 99 1002338 0.002500     1002338  
12-483081-6 1 1 100 1002338 0.002500     1002338   12-483102-0 1 1 101 1002338
0.002500     1002338   12-483303-4 1 1 102 1002338 0.002500     1002338  
12-483321-6 1 1 103 1002338 0.002500     1002338   12-483427-1 1 1 104 1002338
0.002500     1002338   12-483477-6 1 1 105 1002338 0.002500     1002338  
12-483542-7 1 1 106 1002338 0.002500     1002338   12-483596-3 1 1 107 1002338
0.002500     1002338   12-483605-2 1 1 108 1002338 0.002500     1002338  
12-483668-0 1 1 109 1002338 0.002500     1002338   12-483946-0 1 1 110 1002338
0.002500     1002338   12-484241-5 1 1 111 1002338 0.002500     1002338  
12-484264-7 1 1 112 1002338 0.002500     1002338   12-484280-3 1 1 113 1002338
0.002500     1002338   12-484437-9 1 1 114 1002338 0.002500     1002338  
12-484452-8 1 1 115 1002338 0.002500     1002338   12-484529-3 1 1 116 1002338
0.002500     1002338   12-484534-3 1 1 117 1002338 0.002500     1002338  
12-484643-2 1 1 118 1002338 0.002500     1002338   12-484807-3 1 1 119 1002338
0.002500     1002338   12-484848-7 1 1 120 1002338 0.002500     1002338  
12-484906-3 1 1 121 1002338 0.002500     1002338   12-484957-6 1 1 122 1002338
0.002500     1002338   12-484987-3 1 1 123 1002338 0.002500     1002338  
12-485079-8 1 1 124 1002338 0.002500     1002338   12-485082-2 1 1 125 1002338
0.002500     1002338   12-485094-7 1 1 126 1002338 0.002500     1002338  
12-485153-1 1 1 127 1002338 0.002500     1002338   12-485206-7 1 1 128 1002338
0.002500     1002338   12-485229-9 1 1 129 1002338 0.002500     1002338  
12-485247-1 1 1 130 1002338 0.002500     1002338   12-485265-3 1 1 131 1002338
0.002500     1002338   12-485269-5 1 1 132 1002338 0.002500     1002338  
12-485293-5 1 1 133 1002338 0.002500     1002338   12-485309-9 1 1 134 1002338
0.002500     1002338   12-485374-3 1 1 135 1002338 0.002500     1002338  
12-485394-1 1 1 136 1002338 0.002500     1002338   12-485412-1 1 1 137 1002338
0.002500     1002338   12-485418-8 1 1 138 1002338 0.002500     1002338  
12-485426-1 1 1 139 1002338 0.002500     1002338   12-485431-1 1 1 140 1002338
0.002500     1002338   12-485453-5 1 1 141 1002338 0.002500     1002338  
12-485490-7 1 1 142 1002338 0.002500     1002338   12-485499-8 1 1 143 1002338
0.002500     1002338   12-485507-8 1 1 144 1002338 0.002500     1002338  
12-485571-4 1 1 145 1002338 0.002500     1002338   12-485579-7 1 1 146 1002338
0.002500     1002338   12-485585-4 1 1 147 1002338 0.002500     1002338  
12-485612-6 1 1 148 1002338 0.002500     1002338   12-485662-1 1 1 149 1002338
0.002500     1002338   12-485733-0 1 1 150 1002338 0.002500     1002338  
12-485747-0 1 1 151 1002338 0.002500     1002338   12-485767-8 1 1 152 1002338
0.002500     1002338   12-485779-3 1 1 153 1002338 0.002500     1002338  
12-485793-4 1 1 154 1002338 0.002500     1002338   12-485814-8 1 1 155 1002338
0.002500     1002338   12-485844-5 1 1 156 1002338 0.002500     1002338  
12-485849-4 1 1 157 1002338 0.002500     1002338   12-485878-3 1 1 158 1002338
0.002500     1002338   12-485913-8 1 1 159 1002338 0.002500     1002338  
12-485965-8 1 1 160 1002338 0.002500     1002338   12-485986-4 1 1 161 1002338
0.002500     1002338   12-486026-8 1 1 162 1002338 0.002500     1002338  
12-486168-8 1 1 163 1002338 0.002500     1002338   12-486205-8 1 1 164 1002338
0.002500     1002338   12-486218-1 1 1 165 1002338 0.002500     1002338  
12-486219-9 1 1 166 1002338 0.002500     1002338   12-486238-9 1 1 167 1002338
0.002500     1002338   12-486239-7 1 1 168 1002338 0.002500     1002338  
12-486297-5 1 1 169 1002338 0.002500     1002338   12-486300-7 1 1 170 1002338
0.002500     1002338   12-486312-2 1 1 171 1002338 0.002500     1002338  
12-486376-7 1 1 172 1002338 0.002500     1002338   12-486409-6 1 1 173 1002338
0.002500     1002338   12-486446-8 1 1 174 1002338 0.002500     1002338  
12-486472-4 1 1 175 1002338 0.002500     1002338   12-486526-7 1 1 176 1002338
0.002500     1002338   12-486558-0 1 1 177 1002338 0.002500     1002338  
12-486559-8 1 1 178 1002338 0.002500     1002338   12-486571-3 1 1 179 1002338
0.002500     1002338   12-486583-8 1 1 180 1002338 0.002500     1002338  
12-486607-5 1 1 181 1002338 0.002500     1002338   12-486619-0 1 1 182 1002338
0.002500     1002338   12-486623-2 1 1 183 1002338 0.002500     1002338  
12-486742-0 1 1 184 1002338 0.002500     1002338   12-486766-9 1 1 185 1002338
0.002500     1002338   12-486824-6 1 1 186 1002338 0.002500     1002338  
12-486833-7 1 1 187 1002338 0.002500     1002338   12-486853-5 1 1 188 1002338
0.002500     1002338   12-486868-3 1 1 189 1002338 0.002500     1002338  
12-486897-2 1 1 190 1002338 0.002500     1002338   12-487005-1 1 1 191 1002338
0.002500     1002338   12-487020-0 1 1 192 1002338 0.002500     1002338  
12-487036-6 1 1 193 1002338 0.002500     1002338   12-487154-7 1 1 194 1002338
0.002500     1002338   12-487238-8 1 1 195 1002338 0.002500     1002338  
12-487247-9 1 1 196 1002338 0.002500     1002338   12-487260-2 1 1 197 1002338
0.002500     1002338   12-487262-8 1 1 198 1002338 0.002500     1002338  
12-487363-4 1 1 199 1002338 0.002500     1002338   12-487463-2 1 1 200 1002338
0.002500     1002338   12-487522-5 1 1 201 1002338 0.002500     1002338  
12-487532-4 1 1 202 1002338 0.002500     1002338   12-487534-0 1 1 203 1002338
0.002500     1002338   12-487564-7 1 1 204 1002338 0.002500     1002338  
12-487634-8 1 1 205 1002338 0.002500     1002338   12-487637-1 1 1 206 1002338
0.002500     1002338   12-487689-2 1 1 207 1002338 0.002500     1002338  
12-487704-9 1 1 208 1002338 0.002500     1002338   12-487881-5 1 1 209 1002338
0.002500     1002338   12-487883-1 1 1 210 1002338 0.002500     1002338  
12-487884-9 1 1 211 1002338 0.002500     1002338   12-487923-5 1 1 212 1002338
0.002500     1002338   12-487937-5 1 1 213 1002338 0.002500     1002338  
12-487940-9 1 1 214 1002338 0.002500     1002338   12-487979-7 1 1 215 1002338
0.002500     1002338   12-488009-2 1 1 216 1002338 0.002500     1002338  
12-488097-7 1 1 217 1002338 0.002500     1002338   12-488176-9 1 1 218 1002338
0.002500     1002338   12-488184-3 1 1 219 1002338 0.002500     1002338  
12-488237-9 1 1 220 1002338 0.002500     1002338   12-488238-7 1 1 221 1002338
0.002500     1002338   12-488261-9 1 1 222 1002338 0.002500     1002338  
12-488279-1 1 1 223 1002338 0.002500     1002338   12-488297-3 1 1 224 1002338
0.002500     1002338   12-488394-8 1 1 225 1002338 0.002500     1002338  
12-488401-1 1 1 226 1002338 0.002500     1002338   12-488415-1 1 1 227 1002338
0.002500     1002338   12-488420-1 1 1 228 1002338 0.002500     1002338  
12-488460-7 1 1 229 1002338 0.002500     1002338   12-488464-9 1 1 230 1002338
0.002500     1002338   12-488485-4 1 1 231 1002338 0.002500     1002338  
12-488508-3 1 1 232 1002338 0.002500     1002338   12-488513-3 1 1 233 1002338
0.002500     1002338   12-488629-7 1 1 234 1002338 0.002500     1002338  
12-488708-9 1 1 235 1002338 0.002500     1002338   12-488738-6 1 1 236 1002338
0.002500     1002338   12-488742-8 1 1 237 1002338 0.002500     1002338  
12-488780-8 1 1 238 1002338 0.002500     1002338   12-488782-4 1 1 239 1002338
0.002500     1002338   12-488821-0 1 1 240 1002338 0.002500     1002338  
12-488823-6 1 1 241 1002338 0.002500     1002338   12-488838-4 1 1 242 1002338
0.002500     1002338   12-488894-7 1 1 243 1002338 0.002500     1002338  
12-488901-0 1 1 244 1002338 0.002500     1002338   12-488921-8 1 1 245 1002338
0.002500     1002338   12-488925-9 1 1 246 1002338 0.002500     1002338  
12-488962-2 1 1 247 1002338 0.002500     1002338   12-488975-4 1 1 248 1002338
0.002500     1002338   12-488989-5 1 1 249 1002338 0.002500     1002338  
12-488995-2 1 1 250 1002338 0.002500     1002338   12-489061-2 1 1 251 1002338
0.002500     1002338   12-489068-7 1 1 252 1002338 0.002500     1002338  
12-489072-9 1 1 253 1002338 0.002500     1002338   12-489091-9 1 1 254 1002338
0.002500     1002338   12-489101-6 1 1 255 1002338 0.002500     1002338  
12-489127-1 1 1 256 1002338 0.002500     1002338   12-489140-4 1 1 257 1002338
0.002500     1002338   12-489148-7 1 1 258 1002338 0.002500     1002338  
12-489154-5 1 1 259 1002338 0.002500     1002338   12-489161-0 1 1 260 1002338
0.002500     1002338   12-489165-1 1 1 261 1002338 0.002500     1002338  
12-489173-5 1 1 262 1002338 0.002500     1002338   12-489222-0 1 1 263 1002338
0.002500     1002338   12-489248-5 1 1 264 1002338 0.002500     1002338  
12-489257-6 1 1 265 1002338 0.002500     1002338   12-489321-0 1 1 266 1002338
0.002500     1002338   12-489327-7 1 1 267 1002338 0.002500     1002338  
12-489329-3 1 1 268 1002338 0.002500     1002338   12-489340-0 1 1 269 1002338
0.002500     1002338   12-489349-1 1 1 270 1002338 0.002500     1002338  
12-489358-2 1 1 271 1002338 0.002500     1002338   12-489434-1 1 1 272 1002338
0.002500     1002338   12-489457-2 1 1 273 1002338 0.002500     1002338  
12-489462-2 1 1 274 1002338 0.002500     1002338   12-489512-4 1 1 275 1002338
0.002500     1002338   12-489552-0 1 1 276 1002338 0.002500     1002338  
12-489557-9 1 1 277 1002338 0.002500     1002338   12-489580-1 1 1 278 1002338
0.002500     1002338   12-489595-9 1 1 279 1002338 0.002500     1002338  
12-489647-8 1 1 280 1002338 0.002500     1002338   12-489720-3 1 1 281 1002338
0.002500     1002338   12-489729-4 1 1 282 1002338 0.002500     1002338  
12-489741-9 1 1 283 1002338 0.002500     1002338   12-489762-5 1 1 284 1002338
0.002500     1002338   12-489857-3 1 1 285 1002338 0.002500     1002338  
12-489866-4 1 1 286 1002338 0.002500     1002338   12-489868-0 1 1 287 1002338
0.002500     1002338   12-489880-5 1 1 288 1002338 0.002500     1002338  
12-489883-9 1 1 289 1002338 0.002500     1002338   12-489884-7 1 1 290 1002338
0.002500     1002338   12-489900-1 1 1 291 1002338 0.002500     1002338  
12-489906-8 1 1 292 1002338 0.002500     1002338   12-489913-4 1 1 293 1002338
0.002500     1002338   12-489918-3 1 1 294 1002338 0.002500     1002338  
12-489921-7 1 1 295 1002338 0.002500     1002338   12-489929-0 1 1 296 1002338
0.002500     1002338   12-489954-8 1 1 297 1002338 0.002500     1002338  
12-489975-3 1 1 298 1002338 0.002500     1002338   12-489992-8 1 1 299 1002338
0.002500     1002338   12-490076-7 1 1 300 1002338 0.002500     1002338  
12-490173-2 1 1 301 1002338 0.002500     1002338   12-490180-7 1 1 302 1002338
0.002500     1002338   12-490210-2 1 1 303 1002338 0.002500     1002338  
12-490271-4 1 1 304 1002338 0.002500     1002338   12-490272-2 1 1 305 1002338
0.002500     1002338   12-490306-8 1 1 306 1002338 0.002500     1002338  
12-490309-2 1 1 307 1002338 0.002500     1002338   12-490346-4 1 1 308 1002338
0.002500     1002338   12-490358-9 1 1 309 1002338 0.002500     1002338  
12-490359-7 1 1 310 1002338 0.002500     1002338   12-490437-1 1 1 311 1002338
0.002500     1002338   12-490441-3 1 1 312 1002338 0.002500     1002338  
12-490473-6 1 1 313 1002338 0.002500     1002338   12-490476-9 1 1 314 1002338
0.002500     1002338   12-490484-3 1 1 315 1002338 0.002500     1002338  
12-490508-9 1 1 316 1002338 0.002500     1002338   12-490512-1 1 1 317 1002338
0.002500     1002338   12-490516-2 1 1 318 1002338 0.002500     1002338  
12-490627-7 1 1 319 1002338 0.002500     1002338   12-490664-0 1 1 320 1002338
0.002500     1002338   12-490686-3 1 1 321 1002338 0.002500     1002338  
12-490736-6 1 1 322 1002338 0.002500     1002338   12-490961-0 1 1 323 1002338
0.002500     1002338   12-491000-6 1 1 324 1002338 0.002500     1002338  
12-491008-9 1 1 325 1002338 0.002500     1002338   12-491019-6 1 1 326 1002338
0.002500     1002338   12-491050-1 1 1 327 1002338 0.002500     1002338  
12-491139-2 1 1 328 1002338 0.002500     1002338   12-491162-4 1 1 329 1002338
0.002500     1002338   12-491348-9 1 1 330 1002338 0.002500     1002338  
12-491408-1 1 1 331 1002338 0.002500     1002338   12-491410-7 1 1 332 1002338
0.002500     1002338   12-491430-5 1 1 333 1002338 0.002500     1002338  
12-491468-5 1 1 334 1002338 0.002500     1002338   12-491551-8 1 1 335 1002338
0.002500     1002338   12-491605-2 1 1 336 1002338 0.002500     1002338  
12-491992-4 1 1 337 1002338 0.002500     1002338   12-492129-2 1 1 338 1002338
0.002500     1002338   12-492178-9 1 1 339 1002338 0.002500     1002338  
12-492367-8 1 1 340 1002338 0.002500     1002338   12-492381-9 1 1 341 1002338
0.002500     1002338   12-492475-9 1 1 342 1002338 0.002500     1002338  
12-492539-2 1 1 343 1002338 0.002500     1002338   12-492580-6 1 1 344 1002338
0.002500     1002338   22-462801-2 1 1



 



  10 11 12 13 14 15 16 17 18   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator 1 0 9      
    1 0 2 0 7           1 5 3 0 7           1 0 4 0 9           1 0 5 0 9      
    1 0 6 0 3           1 0 7 0 7           1 0 8 0 9           1 0 9 0 9      
    1 0 10 0 7           1 0 11 0 7           1 0 12 0 7           1 0 13 0 3  
        1 5 14 0 9           1 0 15 0 6           1 0 16 0 9           1 0 17 0
6           1 0 18 0 7           1 0 19 0 7           1 0 20 0 7           1 0
21 0 7           1 0 22 0 7           1 5 23 0 9           1 0 24 0 9          
1 0 25 0 9           1 0 26 0 3           1 0 27 0 3           1 0 28 0 9      
    1 0 29 0 9           1 0 30 0 9           1 0 31 0 3           1 0 32 0 7  
        1 0 33 0 7           1 0 34 0 3           1 0 35 0 9           1 0 36 0
7           1 5 37 0 9           1 5 38 0 7           1 5 39 0 7           1 0
40 0 9           1 0 41 0 9           1 0 42 0 7           1 0 43 0 9          
1 0 44 0 6           1 0 45 0 7           1 0 46 0 3           1 0 47 0 7      
    1 0 48 0 9           1 0 49 0 9           1 0 50 0 9           1 0 51 0 9  
        1 5 52 0 3           1 0 53 0 3           1 0 54 0 3           1 0 55 0
9           1 0 56 0 7           1 0 57 0 9           1 0 58 0 9           1 0
59 0 9           1 0 60 0 9           1 0 61 0 9           1 0 62 0 3          
1 0 63 0 7           1 0 64 0 7           1 0 65 0 7           1 0 66 0 3      
    1 0 67 0 9           1 0 68 0 7           1 0 69 0 9           1 0 70 0 9  
        1 0 71 0 7           1 0 72 0 3           1 0 73 0 7           1 0 74 0
3           1 0 75 0 9           1 0 76 0 7           1 0 77 0 9           1 0
78 0 9           1 0 79 0 9           1 0 80 0 9           1 0 81 0 3          
1 0 82 0 3           1 0 83 0 7           1 0 84 0 9           1 0 85 0 9      
    1 0 86 0 9           1 0 87 0 9           1 0 88 0 7           1 0 89 0 9  
        1 0 90 0 9           1 0 91 0 9           1 0 92 0 9           1 0 93 0
3           1 0 94 0 6           1 0 95 0 9           1 0 96 0 9           1 0
97 0 6           1 0 98 0 3           1 0 99 0 9           1 0 100 0 7          
1 0 101 0 9           1 5 102 0 6           1 0 103 0 7           1 5 104 0 6  
        1 0 105 0 9           1 5 106 0 9           1 5 107 0 3           1 0
108 0 3           1 0 109 0 7           1 0 110 0 3           1 0 111 0 9      
    1 0 112 0 3           1 0 113 0 3           1 0 114 0 7           1 0 115 0
7           1 0 116 0 6           1 0 117 0 6           1 0 118 0 9           1
0 119 0 3           1 0 120 0 7           1 0 121 0 7           1 0 122 0 7    
      1 0 123 0 3           1 0 124 0 9           1 0 125 0 9           1 0 126
0 9           1 0 127 0 3           1 0 128 0 7           1 0 129 0 7          
1 0 130 0 6           1 0 131 0 6           1 0 132 0 7           1 5 133 0 9  
        1 0 134 0 9           1 0 135 0 6           1 0 136 0 7           1 0
137 0 3           1 0 138 0 3           1 0 139 0 6           1 0 140 0 6      
    1 0 141 0 9           1 0 142 0 7           1 0 143 0 6           1 0 144 0
7           1 0 145 0 3           1 0 146 0 9           1 0 147 0 7           1
0 148 0 9           1 0 149 0 3           1 0 150 0 7           1 0 151 0 7    
      1 0 152 0 7           1 0 153 0 7           1 0 154 0 9           1 0 155
0 9           1 0 156 0 9           1 0 157 0 7           1 5 158 0 7          
1 0 159 0 9           1 0 160 0 3           1 0 161 0 7           1 0 162 0 6  
        1 0 163 0 3           1 0 164 0 7           1 0 165 0 9           1 0
166 0 6           1 0 167 0 9           1 0 168 0 3           1 0 169 0 9      
    1 0 170 0 7           1 0 171 0 7           1 0 172 0 3           1 0 173 0
7           1 0 174 0 9           1 0 175 0 6           1 0 176 0 3           1
0 177 0 9           1 0 178 0 9           1 0 179 0 7           1 0 180 0 9    
      1 0 181 0 3           1 0 182 0 3           1 0 183 0 7           1 0 184
0 9           1 0 185 0 3           1 0 186 0 7           1 0 187 0 3          
1 0 188 0 9           1 0 189 0 9           1 0 190 0 9           1 0 191 0 6  
        1 5 192 0 7           1 0 193 0 7           1 0 194 0 7           1 0
195 0 6           1 5 196 0 3           1 0 197 0 7           1 0 198 0 9      
    1 0 199 0 3           1 0 200 0 9           1 0 201 0 7           1 0 202 0
7           1 0 203 0 7           1 0 204 0 9           1 0 205 0 9           1
0 206 0 7           1 0 207 0 7           1 0 208 0 3           1 0 209 0 9    
      1 5 210 0 7           1 0 211 0 7           1 0 212 0 7           1 0 213
0 7           1 0 214 0 9           1 0 215 0 3           1 0 216 0 7          
1 0 217 0 9           1 0 218 0 3           1 0 219 0 9           1 0 220 0 7  
        1 0 221 0 7           1 0 222 0 9           1 0 223 0 7           1 0
224 0 7           1 5 225 0 9           1 0 226 0 3           1 0 227 0 9      
    1 0 228 0 7           1 0 229 0 9           1 0 230 0 7           1 0 231 0
9           1 5 232 0 9           1 0 233 0 7           1 0 234 0 9           1
0 235 0 9           1 0 236 0 9           1 4 237 0 7           1 0 238 0 7    
      1 5 239 0 9           1 0 240 0 9           1 0 241 0 9           1 0 242
0 9           1 0 243 0 7           1 0 244 0 9           1 0 245 0 3          
1 0 246 0 7           1 0 247 0 9           1 0 248 0 9           1 0 249 0 9  
        1 0 250 0 7           1 0 251 0 7           1 0 252 0 9           1 5
253 0 7           1 0 254 0 9           1 0 255 0 9           1 0 256 0 7      
    1 0 257 0 9           1 0 258 0 9           1 0 259 0 9           1 0 260 0
9           1 0 261 0 9           1 0 262 0 9           1 0 263 0 7           1
0 264 0 7           1 0 265 0 9           1 0 266 0 9           1 0 267 0 7    
      1 0 268 0 7           1 0 269 0 9           1 0 270 0 7           1 0 271
0 3           1 0 272 0 6           1 0 273 0 3           1 0 274 0 7          
1 0 275 0 9           1 0 276 0 3           1 0 277 0 9           1 0 278 0 7  
        1 0 279 0 7           1 0 280 0 9           1 0 281 0 9           1 0
282 0 3           1 0 283 0 3           1 0 284 0 7           1 0 285 0 9      
    1 0 286 0 9           1 0 287 0 7           1 0 288 0 6           1 0 289 0
6           1 0 290 0 9           1 0 291 0 9           1 0 292 0 9           1
0 293 0 3           1 0 294 0 9           1 0 295 0 6           1 5 296 0 7    
      1 0 297 0 9           1 0 298 0 3           1 0 299 0 3           1 0 300
0 3           1 0 301 0 9           1 0 302 0 9           1 0 303 0 7          
1 0 304 0 7           1 0 305 0 9           1 0 306 0 7           1 0 307 0 7  
        1 0 308 0 9           1 0 309 0 7           1 0 310 0 9           1 0
311 0 6           1 0 312 0 7           1 0 313 0 7           1 0 314 0 9      
    1 0 315 0 3           1 0 316 0 3           1 0 317 0 9           1 0 318 0
7           1 0 319 0 9           1 5 320 0 6           1 0 321 0 9           1
0 322 0 7           1 0 323 0 7           1 5 324 0 9           1 0 325 0 7    
      1 0 326 0 9           1 0 327 0 6           1 0 328 0 3           1 5 329
0 9           1 0 330 0 7           1 4 331 0 7           1 0 332 0 7          
1 0 333 0 7           1 0 334 0 6           1 0 335 0 6           1 0 336 0 7  
        1 0 337 0 7           1 5 338 0 6           1 0 339 0 7           1 0
340 0 7           1 0 341 0 7           1 0 342 0 7           1 0 343 0 7      
    1 0 344 0 3           1 5



 



  19 20 21 22 23 24 25 26 27   Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate 1 0       0.00   20100930 283000.00 0.041500 2 0       0.00   20120725
672000.00 0.040000 3 0       176000.00   20120910 1000000.00 0.038000 4 0      
230000.00   20101122 2500000.00 0.047500 5 0       100000.00   20101104
729750.00 0.042500 6 0       0.00   20101123 3358688.00 0.042500 7 0       0.00
  20101112 715000.00 0.044000 8 0       500000.00   20101207 297000.00 0.041500
9 0       18500.00   20110127 57077.00 0.046000 10 0       228750.00   20110330
423750.00 0.047000 11 0       658000.00   20110214 729500.00 0.047500 12 0      
0.00   20110208 268000.00 0.046500 13 0       0.00   20110228 350000.00 0.047000
14 0       500000.00   20110504 125000.00 0.034000 15 0       0.00   20110516
1100000.00 0.050000 16 0       0.00   20110526 2000000.00 0.050000 17 0      
0.00   20111209 417000.00 0.037000 18 0       0.00   20110728 1100000.00
0.046000 19 0       0.00   20110630 475000.00 0.048000 20 0       0.00  
20120214 1000000.00 0.050000 21 0       0.00   20110712 660000.00 0.042500 22 0
      0.00   20110715 500000.00 0.041000 23 0       0.00   20110909 720000.00
0.039500 24 0       0.00   20111123 1500000.00 0.043500 25 0       250000.00  
20111003 645000.00 0.041000 26 0       245000.00   20110930 415000.00 0.038500
27 0       250000.00   20111202 684000.00 0.041500 28 0       0.00   20110927
729750.00 0.041500 29 0       110250.00   20111222 720000.00 0.040000 30 0      
0.00   20111025 410000.00 0.042000 31 0       0.00   20111206 410000.00 0.042500
32 0       0.00   20111005 800000.00 0.041250 33 0       0.00   20120302
146250.00 0.041000 34 0       0.00   20111027 200000.00 0.042000 35 0       0.00
  20111227 400000.00 0.037500 36 0       208000.00   20120412 1100000.00
0.044000 37 0       0.00   20111227 222000.00 0.038500 38 0       0.00  
20111005 720000.00 0.038750 39 0       0.00   20111104 417000.00 0.040000 40 0  
    0.00   20111205 1090000.00 0.044000 41 0       65000.00   20111227 545000.00
0.042000 42 0       106650.00   20111021 568800.00 0.042500 43 0       0.00  
20111107 530149.00 0.042000 44 0       0.00   20111121 161250.00 0.037500 45 0  
    0.00   20111130 162000.00 0.037500 46 0       0.00   20111121 461300.00
0.030000 47 0       0.00   20111121 159750.00 0.030000 48 0       0.00  
20111207 251000.00 0.040000 49 0       187000.00   20111114 729000.00 0.041250
50 0       573000.00   20111214 417000.00 0.040000 51 0       0.00   20111221
468800.00 0.042000 52 0       710000.00   20120312 417000.00 0.040000 53 0      
0.00   20111222 3000000.00 0.045000 54 0       0.00   20120117 200000.00
0.047500 55 0       0.00   20120319 678000.00 0.043500 56 0       0.00  
20120531 826000.00 0.041250 57 0       0.00   20120301 165000.00 0.046500 58 0  
    0.00   20120301 197000.00 0.046500 59 0       0.00   20120301 270000.00
0.046500 60 0       0.00   20120125 2500000.00 0.043000 61 0       0.00  
20120412 2400000.00 0.036000 62 0       1000000.00   20120203 417000.00 0.036000
63 0       0.00   20120403 340000.00 0.037500 64 0       0.00   20120127
392000.00 0.040000 65 0       0.00   20120210 417000.00 0.037500 66 0       0.00
  20120320 205000.00 0.038500 67 0       0.00   20120605 650000.00 0.043500 68 0
      0.00   20120210 850000.00 0.042000 69 0       0.00   20120426 1900000.00
0.040500 70 0       0.00   20120330 187500.00 0.042500 71 0       0.00  
20120426 920000.00 0.041000 72 0       0.00   20120316 355000.00 0.036000 73 0  
    0.00   20120228 154000.00 0.041500 74 0       0.00   20120410 300000.00
0.038500 75 0       500000.00   20120330 625000.00 0.036500 76 0       0.00  
20120509 600000.00 0.041000 77 0       200000.00   20120416 727000.00 0.041000
78 0       0.00   20120905 678750.00 0.041500 79 0       0.00   20120419
250000.00 0.038000 80 0       275000.00   20120417 1300500.00 0.040000 81 0    
  0.00   20120315 1000000.00 0.041250 82 0       200000.00   20120405 348000.00
0.036500 83 0       0.00   20120309 512625.00 0.041500 84 0       0.00  
20120417 706000.00 0.039500 85 0       250000.00   20120620 1000000.00 0.040000
86 0       500000.00   20120801 1000000.00 0.039500 87 0       250000.00  
20120416 625000.00 0.037500 88 0       787500.00   20120424 1800000.00 0.040000
89 0       0.00   20120409 825000.00 0.042000 90 0       0.00   20120830
992000.00 0.040000 91 0       0.00   20120410 895000.00 0.040500 92 0      
350000.00   20120504 350000.00 0.035500 93 0       0.00   20120503 1500000.00
0.042500 94 0       0.00   20120413 265000.00 0.035000 95 0       0.00  
20120518 312000.00 0.041000 96 0       400000.00   20120702 895000.00 0.039000
97 0       100000.00   20120502 1400000.00 0.040000 98 0       0.00   20120426
161000.00 0.037500 99 0       0.00   20120418 857000.00 0.040000 100 0      
0.00   20120515 1100000.00 0.035000 101 0       0.00   20120612 900000.00
0.042000 102 0       0.00   20120418 244000.00 0.038000 103 0       0.00  
20120417 880000.00 0.041500 104 0       0.00   20120611 2000000.00 0.038500 105
0       0.00   20120510 625500.00 0.037000 106 0       0.00   20120507 417000.00
0.037500 107 0       0.00   20120524 125000.00 0.038750 108 0       0.00  
20120727 800000.00 0.041500 109 0       0.00   20120907 1380000.00 0.038500 110
0       0.00   20120628 950000.00 0.042000 111 0       0.00   20120628 700000.00
0.042000 112 0       0.00   20120809 3375000.00 0.037500 113 0       140000.00  
20120720 180000.00 0.037000 114 0       0.00   20120521 1000000.00 0.041000 115
0       0.00   20120531 384000.00 0.038500 116 0       0.00   20120510 800000.00
0.041500 117 0       0.00   20120607 993750.00 0.041250 118 0       0.00  
20120614 150000.00 0.035500 119 0       0.00   20120612 265000.00 0.039500 120 0
      0.00   20120605 404000.00 0.038000 121 0       250000.00   20120720
1100000.00 0.042000 122 0       0.00   20120529 920000.00 0.039500 123 0      
0.00   20120607 900000.00 0.042500 124 0       155000.00   20120614 721000.00
0.042000 125 0       850000.00   20120612 890000.00 0.041000 126 0       0.00  
20120618 1275000.00 0.041500 127 0       0.00   20120614 1000000.00 0.042000 128
0       0.00   20120824 1100000.00 0.038000 129 0       0.00   20120530
2680000.00 0.038000 130 0       200000.00   20120524 1200000.00 0.041500 131 0  
    0.00   20120731 1125000.00 0.041500 132 0       0.00   20120525 925000.00
0.042000 133 0       0.00   20120626 675000.00 0.040500 134 0       150000.00  
20120719 724000.00 0.040000 135 0       0.00   20120606 984000.00 0.042500 136 0
      100000.00   20120605 1700000.00 0.042000 137 0       0.00   20120626
935000.00 0.043000 138 0       0.00   20120625 550000.00 0.043000 139 0      
0.00   20120604 798750.00 0.039500 140 0       0.00   20120612 835000.00
0.040000 141 0       250000.00   20120622 830000.00 0.033750 142 0       0.00  
20121004 1609300.00 0.038000 143 0       0.00   20120525 1230000.00 0.040000 144
0       0.00   20120529 1200000.00 0.042500 145 0       0.00   20120611
755000.00 0.043500 146 0       0.00   20120703 750000.00 0.043500 147 0      
0.00   20120626 1524000.00 0.040500 148 0       100000.00   20120702 815000.00
0.043500 149 0       0.00   20120621 585000.00 0.043500 150 0       1200000.00  
20120604 1000000.00 0.040000 151 0       0.00   20120928 1075000.00 0.039000 152
0       0.00   20120606 3600000.00 0.037500 153 0       0.00   20120604
900000.00 0.043000 154 0       0.00   20120712 1300000.00 0.043000 155 0      
0.00   20120615 122000.00 0.038000 156 0       0.00   20120710 790000.00
0.040000 157 0       0.00   20120531 2310000.00 0.042000 158 0       0.00  
20120730 1687500.00 0.039000 159 0       105000.00   20120702 815000.00 0.040500
160 0       0.00   20120706 1500000.00 0.040500 161 0       439200.00   20120606
1000000.00 0.041000 162 0       0.00   20120604 3000000.00 0.039500 163 0      
150000.00   20120626 1100000.00 0.033750 164 0       0.00   20120622 1050000.00
0.040500 165 0       0.00   20120629 1425000.00 0.043000 166 0       250000.00  
20120613 840000.00 0.038500 167 0       200000.00   20120620 1000000.00 0.041500
168 0       0.00   20120801 2100000.00 0.032500 169 0       0.00   20120715
940000.00 0.041500 170 0       708000.00   20120613 500000.00 0.042000 171 0    
  0.00   20120619 60000.00 0.042500 172 0       0.00   20120622 1500000.00
0.041500 173 0       0.00   20120727 1157600.00 0.038000 174 0       0.00  
20120720 620000.00 0.042500 175 0       0.00   20120620 1560000.00 0.038500 176
0       0.00   20120705 940000.00 0.040500 177 0       50000.00   20120803
910000.00 0.040500 178 0       0.00   20120823 680000.00 0.041500 179 0      
200000.00   20120731 600000.00 0.038000 180 0       0.00   20120807 807500.00
0.042000 181 0       500000.00   20120719 835000.00 0.042000 182 0       0.00  
20120713 290000.00 0.038000 183 0       1115000.00   20120625 3500000.00
0.040500 184 0       0.00   20120724 1040000.00 0.043000 185 0       1000000.00
  20120716 2000000.00 0.038500 186 0       0.00   20120628 1150000.00 0.040500
187 0       0.00   20120720 960000.00 0.041000 188 0       414000.00   20120718
1500000.00 0.033750 189 0       0.00   20120723 925000.00 0.040500 190 0      
400000.00   20120822 1485000.00 0.039000 191 0       0.00   20121001 653600.00
0.037000 192 0       0.00   20120702 1344000.00 0.038000 193 0       0.00  
20120703 850000.00 0.038000 194 0       0.00   20120716 1120000.00 0.039500 195
0       300000.00   20120913 1200000.00 0.039500 196 0       0.00   20120628
1500000.00 0.040500 197 0       0.00   20120628 500000.00 0.043000 198 0      
0.00   20120725 941000.00 0.040500 199 0       0.00   20120809 330000.00
0.034500 200 0       740000.00   20120802 1560000.00 0.040000 201 0       0.00  
20120713 799200.00 0.039000 202 0       0.00   20120710 767200.00 0.039500 203 0
      0.00   20120821 1800000.00 0.042000 204 0       0.00   20120904 1135000.00
0.040000 205 0       750000.00   20120813 890000.00 0.039000 206 0       0.00  
20120705 1108000.00 0.038000 207 0       0.00   20120702 1165500.00 0.039000 208
0       0.00   20120730 800000.00 0.039500 209 0       0.00   20120816 950000.00
0.041000 210 0       0.00   20120830 3150000.00 0.041000 211 0       0.00  
20120727 1188000.00 0.040000 212 0       0.00   20120713 2000000.00 0.039000 213
0       0.00   20120712 700000.00 0.040500 214 0       0.00   20120918 525000.00
0.040000 215 0       0.00   20120806 1100000.00 0.039000 216 0       0.00  
20120814 1200000.00 0.033000 217 0       100000.00   20120816 850000.00 0.040000
218 0       100000.00   20120912 1000000.00 0.043000 219 0       0.00   20120823
1335000.00 0.044500 220 0       0.00   20120817 620680.00 0.039500 221 0      
0.00   20120807 872000.00 0.039500 222 0       0.00   20120724 727500.00
0.041000 223 0       0.00   20120718 1048000.00 0.040500 224 0       0.00  
20120716 860000.00 0.039000 225 0       0.00   20120822 1090000.00 0.039000 226
0       0.00   20120817 650000.00 0.046500 227 0       100000.00   20120830
800000.00 0.042000 228 0       0.00   20120724 1060000.00 0.040500 229 0      
142000.00   20120815 1087945.00 0.039000 230 0       0.00   20120830 2350000.00
0.038500 231 0       50000.00   20120803 995000.00 0.041500 232 0       0.00  
20120918 1180000.00 0.038500 233 0       0.00   20120829 580000.00 0.040000 234
0       100000.00   20120822 988000.00 0.040500 235 0       0.00   20121001
711000.00 0.040000 236 0       100000.00   20120828 1000000.00 0.037500 237 0  
    0.00   20120726 936000.00 0.040000 238 0       0.00   20120801 1088000.00
0.038500 239 0       0.00   20120906 597023.00 0.040000 240 0       1250000.00  
20120913 925000.00 0.038500 241 0       0.00   20120824 1090000.00 0.040500 242
0       250000.00   20120907 718000.00 0.040500 243 0       150000.00   20120726
850000.00 0.039500 244 0       0.00   20120905 810000.00 0.037500 245 0      
0.00   20120914 900000.00 0.038000 246 0       0.00   20120807 1341600.00
0.039500 247 0       0.00   20120831 1000000.00 0.038000 248 0       0.00  
20120904 913000.00 0.038500 249 0       400000.00   20120822 950000.00 0.040000
250 0       0.00   20120731 825000.00 0.039000 251 0       0.00   20120801
900000.00 0.039500 252 0       0.00   20120920 159000.00 0.037500 253 0      
0.00   20120810 1200000.00 0.034000 254 0       0.00   20120907 225000.00
0.039000 255 0       500000.00   20121002 1100000.00 0.040000 256 0       0.00  
20120806 999200.00 0.039500 257 0       0.00   20120906 970000.00 0.038000 258 0
      0.00   20120822 2000000.00 0.042000 259 0       0.00   20120824 978000.00
0.041000 260 0       0.00   20120820 857000.00 0.042000 261 0       150000.00  
20120828 1257000.00 0.039000 262 0       0.00   20121001 787500.00 0.038500 263
0       0.00   20120905 2000000.00 0.037000 264 0       0.00   20120813
1837500.00 0.038500 265 0       0.00   20120904 1000000.00 0.038000 266 0      
0.00   20120911 970000.00 0.040000 267 0       0.00   20120810 2000000.00
0.038500 268 0       0.00   20120802 920000.00 0.039500 269 0       500000.00  
20120928 890000.00 0.040000 270 0       0.00   20120820 417000.00 0.037500 271 0
      0.00   20120830 765000.00 0.040000 272 0       0.00   20120905 432000.00
0.038500 273 0       500000.00   20120907 2000000.00 0.040500 274 0      
100000.00   20120928 1100000.00 0.039000 275 0       750000.00   20120831
1000000.00 0.039500 276 0       0.00   20120906 1100000.00 0.038500 277 0      
0.00   20120913 525000.00 0.043000 278 0       275000.00   20120905 1300000.00
0.036000 279 0       0.00   20120914 700000.00 0.038000 280 0       0.00  
20121005 579000.00 0.034500 281 0       0.00   20120827 920000.00 0.038000 282 0
      0.00   20120919 812500.00 0.036000 283 0       0.00   20120917 743000.00
0.037500 284 0       0.00   20120817 1144000.00 0.036000 285 0       0.00  
20120917 666000.00 0.039000 286 0       0.00   20121002 931000.00 0.039000 287 0
      0.00   20120928 581250.00 0.039000 288 0       0.00   20120820 536000.00
0.037500 289 0       0.00   20120904 993000.00 0.038000 290 0       0.00  
20120914 890000.00 0.039000 291 0       0.00   20120829 1800000.00 0.042000 292
0       0.00   20120917 720000.00 0.040000 293 0       0.00   20120921
2000000.00 0.037500 294 0       0.00   20120910 724000.00 0.039000 295 0      
0.00   20120816 1788000.00 0.035500 296 0       0.00   20120810 750000.00
0.038500 297 0       0.00   20120904 1000000.00 0.037500 298 0       150000.00  
20120910 790000.00 0.038000 299 0       172500.00   20120910 1000000.00 0.038500
300 0       250000.00   20120926 1000000.00 0.040000 301 0       0.00   20120914
1385000.00 0.041500 302 0       0.00   20120910 1090000.00 0.038000 303 0      
0.00   20120831 1500000.00 0.036500 304 0       0.00   20120830 1500000.00
0.037500 305 0       281000.00   20120919 707000.00 0.041000 306 0       0.00  
20120827 840000.00 0.037500 307 0       215000.00   20121003 765000.00 0.037500
308 0       0.00   20120924 1254000.00 0.038500 309 0       0.00   20120817
1212000.00 0.036500 310 0       0.00   20120927 635000.00 0.040000 311 0      
0.00   20120824 2000000.00 0.037000 312 0       0.00   20120823 1000000.00
0.039500 313 0       0.00   20120829 1500000.00 0.043000 314 0       0.00  
20121002 850000.00 0.036500 315 0       0.00   20120917 750000.00 0.039000 316 0
      0.00   20120917 750000.00 0.039000 317 0       0.00   20120917 500000.00
0.038000 318 0       0.00   20120907 1650000.00 0.039500 319 0       0.00  
20120921 109500.00 0.042000 320 0       0.00   20120830 720000.00 0.036500 321 0
      0.00   20120913 1380000.00 0.037500 322 0       0.00   20120920 750000.00
0.039500 323 0       0.00   20121004 1152000.00 0.039000 324 0       235000.00  
20120927 1980000.00 0.040500 325 0       0.00   20120918 1100000.00 0.042500 326
0       0.00   20120917 1197900.00 0.038500 327 0       500000.00   20120912
1200000.00 0.037500 328 0       0.00   20120907 1062000.00 0.046000 329 0      
700000.00   20120926 794000.00 0.040000 330 0       490000.00   20120918
1376500.00 0.038500 331 0       0.00   20120906 1080000.00 0.039000 332 0      
0.00   20121005 900000.00 0.037500 333 0       0.00   20120918 1000000.00
0.035500 334 0       0.00   20120914 1012000.00 0.039000 335 0       0.00  
20120917 795000.00 0.038000 336 0       600000.00   20120921 1500000.00 0.036500
337 0       0.00   20120924 760000.00 0.037500 338 0       0.00   20120928
784800.00 0.036000 339 0       0.00   20121001 1690000.00 0.037500 340 0      
0.00   20121002 788500.00 0.039500 341 0       0.00   20121002 620000.00
0.037500 342 0       0.00   20121005 1475000.00 0.035500 343 0       0.00  
20121003 2000000.00 0.037000 344 0       0.00   20111202 475000.00 0.047500



 



  28 29 30 31 32 33 34 35 36   Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate 1 360 360 20101201 1 0 0   272219.98 0.041500 2 360 360 20120901 1 0 0  
667126.42 0.040000 3 360 360 20121101 1 0 0   995507.07 0.038000 4 360 360
20110101 1 0 0   2417515.10 0.047500 5 360 360 20110101 1 0 0   703516.97
0.042500 6 360 360 20110101 1 0 0   3237950.84 0.042500 7 360 360 20110101 1 0 0
  689945.52 0.044000 8 360 360 20110201 1 0 0   286593.55 0.041500 9 360 360
20110401 1 0 0   55385.67 0.046000 10 360 360 20110501 1 0 0   411997.42
0.047000 11 360 360 20110401 1 0 0   708446.24 0.047500 12 360 360 20110401 1 0
0   260129.51 0.046500 13 360 360 20110501 1 0 0   336442.67 0.047000 14 360 360
20110701 1 0 0   121097.76 0.034000 15 360 360 20110701 1 120 0   1100000.00
0.046500 16 360 360 20110801 1 0 0   1953160.08 0.046000 17 360 360 20120201 1 0
0   409266.05 0.037000 18 360 360 20110901 1 0 0   1075062.85 0.046000 19 360
360 20110801 1 0 0   463970.69 0.048000 20 360 360 20110901 1 0 0   977401.28
0.043000 21 360 360 20110901 1 0 0   644095.89 0.042500 22 360 360 20110901 1 0
0   487635.15 0.041000 23 360 360 20111101 1 0 0   703932.98 0.039500 24 360 360
20120101 1 0 0   1473032.56 0.043500 25 360 360 20111201 1 0 0   631931.94
0.041000 26 360 360 20111201 1 0 0   406220.96 0.038500 27 360 360 20120201 1 0
0   672265.05 0.041500 28 360 360 20111201 1 0 0   715092.66 0.041500 29 360 360
20120201 1 0 0   707320.41 0.040000 30 360 360 20111201 1 0 0   401836.17
0.042000 31 360 360 20120201 1 0 0   402060.51 0.042500 32 360 360 20111201 1 0
0   783474.05 0.037500 33 360 360 20120501 1 0 0   144361.41 0.041000 34 360 360
20120101 1 0 0   196308.60 0.042000 35 360 360 20120301 1 0 0   393268.31
0.037500 36 360 360 20120201 1 0 0   1069763.60 0.041000 37 360 360 20120301 1 0
0   218327.87 0.038500 38 360 360 20111201 1 0 0   704834.30 0.038750 39 360 360
20120101 1 0 0   409031.07 0.040000 40 360 360 20120201 1 0 0   1072102.33
0.044000 41 360 360 20120301 1 0 0   536518.47 0.042000 42 360 360 20120101 1 0
0   558393.08 0.042500 43 360 360 20120101 1 0 0   520364.21 0.042000 44 360 360
20120101 1 0 0   158031.72 0.037500 45 360 360 20120201 1 0 0   159021.15
0.037500 46 360 360 20120101 1 0 0   450853.29 0.030000 47 360 360 20120101 1 0
0   156132.15 0.030000 48 360 360 20120201 1 0 0   246579.70 0.040000 49 360 360
20120101 1 0 0   715367.99 0.041250 50 360 360 20120201 1 0 0   409656.38
0.040000 51 360 360 20120201 1 0 0   460827.04 0.042000 52 360 360 20120501 1 0
0   411519.87 0.040000 53 360 360 20120201 1 0 0   2951603.20 0.045000 54 360
360 20120301 1 0 0   197176.61 0.047500 55 360 360 20120501 1 0 0   669622.47
0.043500 56 360 360 20120701 1 0 0   817768.65 0.041250 57 360 360 20120501 1 0
0   163067.33 0.046500 58 360 360 20120501 1 0 0   194692.56 0.046500 59 360 360
20120501 1 0 0   266837.57 0.046500 60 360 360 20120401 1 0 0   2460255.96
0.043000 61 360 360 20120601 1 0 0   2369994.44 0.036000 62 360 360 20120401 1 0
0   410463.45 0.036000 63 360 360 20120601 1 0 0   335858.10 0.037500 64 360 360
20120301 1 0 0   385682.59 0.040000 65 360 360 20120401 1 0 0   410630.20
0.037500 66 360 360 20120501 1 0 0   202234.54 0.038500 67 360 360 20120801 1 0
0   644674.76 0.043500 68 360 360 20120401 1 0 0   837995.64 0.042000 69 360 360
20120701 1 0 0   1880813.86 0.040500 70 360 360 20120501 1 0 0   185141.84
0.042500 71 360 360 20120601 1 0 0   909457.80 0.041000 72 360 360 20120501 1 0
0   349999.28 0.036000 73 360 360 20120401 1 0 0   151805.90 0.041500 74 360 360
20120601 1 0 0   296408.43 0.038500 75 360 360 20120601 1 0 0   617253.19
0.036500 76 360 360 20120701 1 0 0   593994.32 0.041000 77 360 360 20120601 1 0
0   718669.33 0.041000 78 360 360 20121101 1 0 0   675883.85 0.041500 79 360 360
20120601 1 0 0   246980.83 0.038000 80 360 360 20120601 1 0 0   1285333.62
0.040000 81 360 360 20120501 1 0 0   987143.24 0.041250 82 360 360 20120601 1 0
0   342921.12 0.036500 83 360 360 20120501 1 0 0   506063.20 0.041500 84 360 360
20120601 1 0 0   692770.48 0.039500 85 360 360 20120801 1 0 0   991282.68
0.040000 86 360 360 20121001 1 0 0   994156.37 0.039500 87 360 360 20120701 1 0
0   618348.41 0.037500 88 360 360 20120701 1 120 0   1800000.00 0.040000 89 360
360 20120601 1 0 0   815711.62 0.042000 90 360 360 20121101 1 0 0   987697.81
0.040000 91 360 360 20120601 1 0 0   884653.71 0.040500 92 360 360 20120701 1 0
0   346143.68 0.035500 93 360 360 20120701 1 0 0   1485379.18 0.042500 94 360
360 20120601 1 0 0   261629.32 0.035000 95 360 360 20120701 1 0 0   300850.26
0.041000 96 360 360 20120901 1 0 0   888393.74 0.039000 97 360 360 20120701 1 0
0   1385737.95 0.040000 98 360 360 20120601 1 0 0   159038.69 0.037500 99 360
360 20120601 1 0 0   847005.72 0.040000 100 360 360 20120701 1 0 0   1087775.28
0.035000 101 360 360 20120801 1 0 0   892427.05 0.042000 102 360 360 20120601 1
0 0   241053.31 0.038000 103 360 360 20120601 1 0 0   870004.62 0.041500 104 360
360 20120801 1 0 0   1982099.95 0.038500 105 360 360 20120701 1 0 0   613806.19
0.037000 106 360 360 20120701 1 0 0   412562.05 0.037500 107 360 360 20120701 1
0 0   123698.37 0.038750 108 360 360 20121001 1 0 0   795488.01 0.041500 109 360
360 20121101 1 0 0   1373854.15 0.038500 110 360 360 20120901 1 0 0   943350.26
0.042000 111 360 360 20120901 1 0 0   695100.17 0.042000 112 360 360 20121001 1
120 0   3370000.00 0.037500 113 360 360 20120901 1 0 0   177611.60 0.037000 114
360 360 20120701 1 0 0   989990.60 0.041000 115 360 360 20120701 1 0 0  
379983.90 0.038500 116 360 360 20120701 1 0 0   792062.89 0.041500 117 360 360
20120801 1 0 0   985276.30 0.041250 118 360 360 20120801 1 0 0   148585.46
0.035500 119 360 360 20120801 1 0 0   262669.45 0.039500 120 360 360 20120801 1
0 0   400352.41 0.038000 121 360 360 20120901 1 120 0   1100000.00 0.042000 122
360 360 20120801 1 0 0   911909.17 0.039500 123 360 360 20120801 1 120 0  
900000.00 0.042500 124 360 360 20120801 1 0 0   714933.21 0.042000 125 360 360
20120801 1 0 0   882377.33 0.041000 126 360 360 20120901 1 0 0   1265995.72
0.041500 127 360 360 20120801 1 120 0   1000000.00 0.042000 128 360 360 20121101
1 0 0   1095057.76 0.038000 129 360 360 20120701 1 0 0   2651725.59 0.038000 130
360 360 20120801 1 120 0   1200000.00 0.041500 131 360 360 20120901 1 0 0  
1117055.02 0.041500 132 360 360 20120701 1 0 0   914653.84 0.042000 133 360 360
20120901 1 0 0   670147.74 0.040500 134 360 360 20120901 1 0 0   718749.33
0.040000 135 360 360 20120801 1 0 0   975793.49 0.042500 136 360 360 20120801 1
0 0   1685695.55 0.042000 137 360 360 20120901 1 0 0   928570.92 0.043000 138
360 360 20120801 1 0 0   539990.12 0.043000 139 360 360 20120801 1 0 0  
791725.50 0.039500 140 360 360 20120801 1 0 0   827721.05 0.040000 141 360 360
20120901 1 0 0   823287.22 0.033750 142 360 360 20121201 1 0 0   1604487.31
0.038000 143 360 360 20120701 1 0 0   1217469.79 0.040000 144 360 360 20120801 1
0 0   1189992.07 0.042500 145 360 360 20120801 1 0 0   748814.54 0.043500 146
360 360 20120901 1 0 0   744888.87 0.043500 147 360 360 20120801 1 0 0  
1510831.47 0.040500 148 360 360 20120901 1 120 0   815000.00 0.043500 149 360
360 20120801 1 0 0   580207.31 0.043500 150 360 360 20120801 1 0 0   814442.67
0.040000 151 360 360 20121101 1 0 0   1070254.54 0.039000 152 360 360 20120801 1
120 0   3600000.00 0.037500 153 360 360 20120801 1 120 0   900000.00 0.043000
154 360 360 20120901 1 0 0   1291061.17 0.043000 155 360 360 20120801 1 0 0  
120898.50 0.038000 156 360 360 20120901 1 0 0   784270.64 0.040000 157 360 360
20120801 1 0 0   2290562.82 0.042000 158 360 360 20120901 1 0 0   1675044.12
0.039000 159 360 360 20120901 1 0 0   809141.37 0.040500 160 360 360 20120901 1
0 0   1489217.27 0.040500 161 360 360 20120801 1 0 0   991435.19 0.041000 162
360 360 20120801 1 0 0   2973616.99 0.039500 163 360 360 20120901 1 120 0  
1100000.00 0.033750 164 360 360 20120801 1 0 0   1040927.17 0.040500 165 360 360
20120901 1 0 0   1415201.68 0.043000 166 360 360 20120801 1 0 0   832481.98
0.038500 167 360 360 20120801 1 0 0   991510.65 0.041500 168 360 360 20121001 1
120 0   2100000.00 0.032500 169 360 360 20120901 1 0 0   933361.51 0.041500 170
360 360 20120801 1 0 0   495792.81 0.042000 171 360 360 20120801 1 0 0  
59293.28 0.042500 172 360 360 20120801 1 0 0   1487266.03 0.041500 173 360 360
20120901 1 0 0   1148904.11 0.038000 174 360 360 20120901 1 0 0   615698.66
0.042500 175 360 360 20120801 1 0 0   1502315.39 0.038500 176 360 360 20120901 1
0 0   933242.79 0.040500 177 360 360 20121001 1 0 0   904775.58 0.040500 178 360
360 20121001 1 0 0   676164.80 0.041500 179 360 360 20120901 1 0 0   595492.79
0.038000 180 360 360 20121001 1 0 0   802986.09 0.042000 181 360 360 20120901 1
0 0   829155.23 0.042000 182 360 360 20120901 1 0 0   287821.51 0.038000 183 360
360 20120901 1 0 0   3474840.29 0.040500 184 360 360 20120901 1 120 0  
1040000.00 0.043000 185 360 360 20120901 1 0 0   1985107.23 0.038500 186 360 360
20120901 1 0 0   1141733.25 0.040500 187 360 360 20120901 1 0 0   953159.88
0.041000 188 360 360 20120901 1 120 0   1500000.00 0.033750 189 360 360 20120901
1 0 0   918350.65 0.040500 190 360 360 20121001 1 0 0   1476245.32 0.039000 191
360 360 20121201 1 0 0   651610.65 0.037000 192 360 360 20120901 1 0 0  
1333903.91 0.038000 193 360 360 20120901 1 0 0   843614.83 0.038000 194 360 360
20120901 1 0 0   1111805.47 0.039500 195 360 360 20121101 1 120 0   1200000.00
0.039500 196 360 360 20120901 1 120 0   1500000.00 0.040500 197 360 360 20120901
1 120 0   500000.00 0.043000 198 360 360 20120901 1 120 0   941000.00 0.040500
199 360 360 20121001 1 0 0   327895.30 0.034500 200 360 360 20121001 1 0 0  
1550964.23 0.040000 201 360 360 20120901 1 0 0   793300.88 0.039000 202 360 360
20120901 1 0 0   761586.76 0.039500 203 360 360 20121001 1 120 0   1800000.00
0.042000 204 360 360 20121101 1 0 0   1130077.61 0.040000 205 360 360 20121001 1
0 0   884753.09 0.039000 206 360 360 20120901 1 0 0   1099676.73 0.038000 207
360 360 20120901 1 0 0   1156897.14 0.039000 208 360 360 20121001 1 0 0  
795325.11 0.039500 209 360 360 20121001 1 0 0   944594.14 0.041000 210 360 360
20121001 1 0 0   3132075.40 0.041000 211 360 360 20121001 1 0 0   1181118.89
0.040000 212 360 360 20120901 1 0 0   1985237.51 0.039000 213 360 360 20120901 1
0 0   694968.05 0.040500 214 360 360 20121101 1 0 0   522723.11 0.040000 215 360
360 20121001 1 0 0   1093515.04 0.039000 216 360 360 20121001 1 0 0   1192145.79
0.033000 217 360 360 20121001 1 0 0   845076.63 0.040000 218 360 360 20121101 1
120 0   1000000.00 0.043000 219 360 360 20121001 1 120 0   1335000.00 0.044500
220 360 360 20121001 1 0 0   617052.98 0.039500 221 360 360 20121001 1 0 0  
866904.35 0.039500 222 360 360 20120901 1 0 0   722316.49 0.041000 223 360 360
20120901 1 120 0   1048000.00 0.040500 224 360 360 20120901 1 0 0   853652.12
0.039000 225 360 360 20121001 1 120 0   1090000.00 0.039000 226 360 360 20121001
1 0 0   646649.02 0.046500 227 360 360 20121101 1 0 0   796651.89 0.042000 228
360 360 20120901 1 0 0   1052380.19 0.040500 229 360 360 20121001 1 0 0  
1081531.10 0.039000 230 360 360 20121001 1 0 0   2336023.25 0.038500 231 360 360
20121001 1 0 0   989388.21 0.041500 232 360 360 20121101 1 120 0   1180000.00
0.038500 233 360 360 20121001 1 0 0   576640.54 0.040000 234 360 360 20121001 1
0 0   982327.81 0.040500 235 360 360 20121201 1 120 0   711000.00 0.040000 236
360 360 20121101 1 0 0   995467.38 0.037500 237 360 360 20121001 1 0 0  
930578.52 0.040000 238 360 360 20121001 1 0 0   1081529.05 0.038500 239 360 360
20121101 1 0 0   594433.78 0.040000 240 360 360 20121101 1 0 0   920880.50
0.038500 241 360 360 20121001 1 0 0   1083742.22 0.040500 242 360 360 20121101 1
0 0   714913.62 0.040500 243 360 360 20120901 1 0 0   843780.93 0.039500 244 360
360 20121101 1 0 0   806328.58 0.037500 245 360 360 20121101 1 0 0   739479.20
0.038000 246 360 360 20121001 1 0 0   1333760.20 0.039500 247 360 360 20121101 1
0 0   995507.07 0.038000 248 360 360 20121101 1 0 0   908933.95 0.038500 249 360
360 20121001 1 0 0   943094.46 0.040000 250 360 360 20121001 1 0 0   820136.27
0.039000 251 360 360 20121001 1 0 0   894740.74 0.039500 252 360 360 20121101 1
0 0   157296.67 0.037500 253 360 360 20121001 1 0 0   1192280.14 0.034000 254
360 360 20121101 1 0 0   224006.75 0.039000 255 360 360 20121201 1 0 0  
1096824.91 0.040000 256 360 360 20121001 1 0 0   993361.05 0.039500 257 360 360
20121101 1 0 0   965641.86 0.038000 258 360 360 20121001 1 120 0   2000000.00
0.042000 259 360 360 20121001 1 0 0   972434.80 0.041000 260 360 360 20121001 1
120 0   816862.51 0.042000 261 360 360 20121101 1 0 0   1251451.15 0.039000 262
360 360 20121201 1 0 0   781654.41 0.038500 263 360 360 20121101 1 0 0  
1990854.89 0.037000 264 360 360 20121001 1 120 0   1837500.00 0.038500 265 360
360 20121101 1 0 0   995507.07 0.038000 266 360 360 20121101 1 0 0   965793.21
0.040000 267 360 360 20121001 1 120 0   2000000.00 0.038500 268 360 360 20121001
1 0 0   914623.85 0.039500 269 360 360 20121201 1 0 0   887431.06 0.040000 270
360 360 20121001 1 0 0   414475.90 0.037500 271 360 360 20121101 1 0 0  
761682.28 0.040000 272 360 360 20121101 1 0 0   430076.06 0.038500 273 360 360
20121101 1 0 0   1991402.90 0.040500 274 360 360 20121101 1 0 0   1095144.18
0.039000 275 360 360 20121101 1 0 0   995624.49 0.039500 276 360 360 20121101 1
120 0   1100000.00 0.038500 277 360 360 20121101 1 0 0   522841.79 0.043000 278
360 360 20121101 1 0 0   1293950.72 0.036000 279 360 360 20121101 1 0 0  
696854.94 0.038000 280 360 360 20121201 1 0 0   577158.93 0.034500 281 360 360
20121001 1 0 0   914479.93 0.038000 282 360 360 20121101 1 0 0   808719.18
0.036000 283 360 360 20121101 1 0 0   739632.28 0.037500 284 360 360 20121001 1
0 0   1136891.49 0.036000 285 360 360 20121101 1 0 0   651377.94 0.039000 286
360 360 20121201 1 0 0   928264.58 0.039000 287 360 360 20121101 1 0 0  
578684.12 0.039000 288 360 360 20121001 1 0 0   532755.64 0.037500 289 360 360
20121101 1 0 0   988538.53 0.038000 290 360 360 20121101 1 0 0   886071.21
0.039000 291 360 360 20121101 1 120 0   1800000.00 0.042000 292 360 360 20121101
1 0 0   716877.41 0.040000 293 360 360 20121101 1 0 0   1990934.77 0.037500 294
360 360 20121101 1 0 0   720804.00 0.039000 295 360 360 20121001 1 0 0  
1776792.75 0.035500 296 360 360 20121001 1 0 0   745539.31 0.038500 297 360 360
20121101 1 0 0   995467.38 0.037500 298 360 360 20121101 1 0 0   786450.58
0.038000 299 360 360 20121101 1 0 0   995546.47 0.038500 300 360 360 20121201 1
0 0   997113.54 0.040000 301 360 360 20121101 1 120 0   1385000.00 0.041500 302
360 360 20121101 1 0 0   1085102.70 0.038000 303 360 360 20121001 1 0 0  
1490760.35 0.036500 304 360 360 20121101 1 0 0   1493201.08 0.037500 305 360 360
20121101 1 0 0   703987.81 0.041000 306 360 360 20121101 1 0 0   836192.59
0.037500 307 360 360 20121201 1 0 0   762691.97 0.037500 308 360 360 20121201 1
0 0   1250282.83 0.038500 309 360 360 20121001 1 0 0   1204534.38 0.036500 310
360 360 20121201 1 0 0   633167.11 0.040000 311 360 360 20121001 1 0 0  
1982363.31 0.037000 312 360 360 20121001 1 0 0   994156.37 0.039500 313 360 360
20121101 1 0 0   1493833.72 0.043000 314 360 360 20121201 1 0 0   847390.05
0.036500 315 360 360 20121101 1 0 0   746689.20 0.039000 316 360 360 20121101 1
0 0   746689.20 0.039000 317 360 360 20121101 1 0 0   492729.75 0.038000 318 360
360 20121101 1 0 0   1642780.42 0.039500 319 360 360 20121101 1 0 0   109041.71
0.042000 320 360 360 20121101 1 0 0   716678.79 0.036500 321 360 360 20121101 1
0 0   1373744.99 0.037500 322 360 360 20121101 1 0 0   746718.38 0.039500 323
360 360 20121201 1 0 0   1148615.27 0.039000 324 360 360 20121201 1 0 0  
1974335.48 0.040500 325 360 360 20121101 1 0 0   1095437.36 0.042500 326 360 360
20121101 1 0 0   1192565.13 0.038500 327 360 360 20121101 1 0 0   1194560.87
0.037500 328 360 360 20121101 1 0 0   1057864.32 0.046000 329 360 360 20121201 1
0 0   791708.16 0.040000 330 360 360 20121101 1 120 0   1376500.00 0.038500 331
360 360 20121101 1 0 0   1075232.48 0.039000 332 360 360 20121201 1 0 0  
897284.66 0.037500 333 360 360 20121101 1 0 0   995305.91 0.035500 334 360 360
20121101 1 0 0   1007532.65 0.039000 335 360 360 20121101 1 0 0   791428.10
0.038000 336 360 360 20121201 1 120 0   1500000.00 0.036500 337 360 360 20121101
1 0 0   756555.21 0.037500 338 360 360 20121201 1 0 0   782369.04 0.036000 339
360 360 20121201 1 120 0   1690000.00 0.037500 340 360 360 20121201 1 120 0  
788500.00 0.039500 341 360 360 20121201 1 0 0   618129.44 0.037500 342 360 360
20121201 1 0 0   1470390.97 0.035500 343 360 360 20121201 1 120 0   2000000.00
0.037000 344 360 360 20120201 1 0 0   467670.34 0.047500



 



  37 38 39 40 41 42 43 44 45 46   Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) 1 1375.67 20121201 0 0             2 3208.23 20121201 0 0      
      3 4659.57 20121201 0 0             4 13041.18 20121201 0 0             5
3589.93 20121201 0 0             6 16522.73 20121201 0 0             7 3580.44
20121201 0 0             8 1443.73 20121201 0 0             9 292.60 20121201 0
0             10 2197.73 20121201 0 0             11 3805.42 20121201 0 0      
      12 1381.91 20121201 0 0             13 1815.23 20121201 0 0             14
554.35 20121201 0 0             15 4262.50 20121201 0 0             16 10736.43
20121201 0 0             17 1919.38 20121201 0 0             18 5639.09 20121201
0 0             19 2492.16 20121201 0 0             20 4967.61 20121201 0 0    
        21 3246.80 20121201 0 0             22 2415.99 20121201 0 0            
23 3416.67 20121201 0 0             24 7467.18 20121201 0 0             25
3116.63 20121201 0 0             26 1945.55 20121201 0 0             27 3324.95
20121201 0 0             28 3547.34 20121201 0 0             29 3437.39 20121201
0 0             30 2004.97 20121201 0 0             31 2016.95 20121201 0 0    
        32 3877.20 20121201 0 0             33 706.68 20121201 0 0            
34 978.03 20121201 0 0             35 1852.46 20121201 0 0             36
5316.77 20121201 0 0             37 1040.75 20121201 0 0             38 3385.71
20121201 0 0             39 1990.82 20121201 0 0             40 5458.29 20121201
0 0             41 2665.14 20121201 0 0             42 2798.15 20121201 0 0    
        43 2592.52 20121201 0 0             44 746.77 20121201 0 0            
45 750.25 20121201 0 0             46 1944.86 20121201 0 0             47 673.51
20121201 0 0             48 1198.31 20121201 0 0             49 3533.10 20121201
0 0             50 1990.82 20121201 0 0             51 2292.51 20121201 0 0    
        52 1990.82 20121201 0 0             53 15200.56 20121201 0 0            
54 1043.29 20121201 0 0             55 3375.16 20121201 0 0             56
4003.21 20121201 0 0             57 850.80 20121201 0 0             58 1015.80
20121201 0 0             59 1392.22 20121201 0 0             60 12371.79
20121201 0 0             61 10911.49 20121201 0 0             62 1895.87
20121201 0 0             63 1574.59 20121201 0 0             64 1871.47 20121201
0 0             65 1931.19 20121201 0 0             66 961.06 20121201 0 0      
      67 3235.78 20121201 0 0             68 4156.65 20121201 0 0             69
9125.74 20121201 0 0             70 922.39 20121201 0 0             71 4445.43
20121201 0 0             72 1613.99 20121201 0 0             73 748.60 20121201
0 0             74 1406.42 20121201 0 0             75 2859.12 20121201 0 0    
        76 2899.19 20121201 0 0             77 3512.85 20121201 0 0            
78 3299.43 20121201 0 0             79 1164.89 20121201 0 0             80
6208.79 20121201 0 0             81 4846.50 20121201 0 0             82 1591.96
20121201 0 0             83 2491.89 20121201 0 0             84 3350.23 20121201
0 0             85 4774.15 20121201 0 0             86 4745.37 20121201 0 0    
        87 2894.47 20121201 0 0             88 6000.00 20121201 0 0            
89 4034.39 20121201 0 0             90 4735.96 20121201 0 0             91
4298.71 20121201 0 0             92 1581.44 20121201 0 0             93 7379.10
20121201 0 0             94 1189.97 20121201 0 0             95 1507.58 20121201
0 0             96 4221.43 20121201 0 0             97 6683.81 20121201 0 0    
        98 745.62 20121201 0 0             99 4091.45 20121201 0 0            
100 4939.49 20121201 0 0             101 4401.15 20121201 0 0             102
1136.94 20121201 0 0             103 4277.71 20121201 0 0             104
9376.16 20121201 0 0             105 2879.07 20121201 0 0             106
1931.19 20121201 0 0             107 587.80 20121201 0 0             108 3888.83
20121201 0 0             109 6469.55 20121201 0 0             110 4645.66
20121201 0 0             111 3423.12 20121201 0 0             112 10531.25
20121201 0 0             113 828.51 20121201 0 0             114 4831.98
20121201 0 0             115 1800.22 20121201 0 0             116 3888.83
20121201 0 0             117 4816.21 20121201 0 0             118 677.76
20121201 0 0             119 1257.52 20121201 0 0             120 1882.47
20121201 0 0             121 3850.00 20121201 0 0             122 4365.74
20121201 0 0             123 3187.50 20121201 0 0             124 3525.81
20121201 0 0             125 4300.47 20121201 0 0             126 6197.82
20121201 0 0             127 3500.00 20121201 0 0             128 5125.53
20121201 0 0             129 12487.66 20121201 0 0             130 4150.00
20121201 0 0             131 5468.66 20121201 0 0             132 4523.41
20121201 0 0             133 3242.04 20121201 0 0             134 3456.49
20121201 0 0             135 4840.69 20121201 0 0             136 8313.29
20121201 0 0             137 4627.05 20121201 0 0             138 2721.79
20121201 0 0             139 3790.37 20121201 0 0             140 3986.42
20121201 0 0             141 3669.40 20121201 0 0             142 7498.65
20121201 0 0             143 5872.21 20121201 0 0             144 5903.28
20121201 0 0             145 3758.48 20121201 0 0             146 3733.59
20121201 0 0             147 7319.81 20121201 0 0             148 2954.38
20121201 0 0             149 2912.20 20121201 0 0             150 4774.15
20121201 0 0             151 5070.43 20121201 0 0             152 11250.00
20121201 0 0             153 3225.00 20121201 0 0             154 6433.33
20121201 0 0             155 568.47 20121201 0 0             156 3771.58
20121201 0 0             157 11296.30 20121201 0 0             158 7959.40
20121201 0 0             159 3914.46 20121201 0 0             160 7204.54
20121201 0 0             161 4831.98 20121201 0 0             162 14236.12
20121201 0 0             163 3093.75 20121201 0 0             164 5043.17
20121201 0 0             165 7051.92 20121201 0 0             166 3937.99
20121201 0 0             167 4861.03 20121201 0 0             168 5687.50
20121201 0 0             169 4569.37 20121201 0 0             170 2445.09
20121201 0 0             171 295.16 20121201 0 0             172 7291.55
20121201 0 0             173 5393.92 20121201 0 0             174 3050.03
20121201 0 0             175 7313.41 20121201 0 0             176 4514.84
20121201 0 0             177 4370.75 20121201 0 0             178 3305.50
20121201 0 0             179 2795.74 20121201 0 0             180 3948.81
20121201 0 0             181 4083.29 20121201 0 0             182 1351.28
20121201 0 0             183 16810.58 20121201 0 0             184 3726.67
20121201 0 0             185 9376.16 20121201 0 0             186 5523.48
20121201 0 0             187 4638.70 20121201 0 0             188 4218.75
20121201 0 0             189 4442.80 20121201 0 0             190 7004.27
20121201 0 0             191 3008.41 20121201 0 0             192 6262.47
20121201 0 0             193 3960.64 20121201 0 0             194 5314.82
20121201 0 0             195 3950.00 20121201 0 0             196 5062.50
20121201 0 0             197 1791.67 20121201 0 0             198 3175.88
20121201 0 0             199 1472.65 20121201 0 0             200 7447.68
20121201 0 0             201 3769.57 20121201 0 0             202 3640.65
20121201 0 0             203 6300.00 20121201 0 0             204 5418.66
20121201 0 0             205 4197.85 20121201 0 0             206 5162.81
20121201 0 0             207 5497.29 20121201 0 0             208 3796.30
20121201 0 0             209 4590.38 20121201 0 0             210 15220.75
20121201 0 0             211 5671.69 20121201 0 0             212 9433.36
20121201 0 0             213 3362.12 20121201 0 0             214 2506.43
20121201 0 0             215 5188.35 20121201 0 0             216 5255.46
20121201 0 0             217 4058.03 20121201 0 0             218 3583.33
20121201 0 0             219 4950.63 20121201 0 0             220 2945.36
20121201 0 0             221 4137.96 20121201 0 0             222 3515.27
20121201 0 0             223 3537.00 20121201 0 0             224 4056.35
20121201 0 0             225 3542.50 20121201 0 0             226 3351.64
20121201 0 0             227 3912.14 20121201 0 0             228 5091.20
20121201 0 0             229 5131.49 20121201 0 0             230 11016.99
20121201 0 0             231 4836.73 20121201 0 0             232 3785.83
20121201 0 0             233 2769.01 20121201 0 0             234 4745.39
20121201 0 0             235 2370.00 20121201 0 0             236 4631.16
20121201 0 0             237 4468.61 20121201 0 0             238 5100.63
20121201 0 0             239 2850.28 20121201 0 0             240 4336.48
20121201 0 0             241 5235.30 20121201 0 0             242 3448.57
20121201 0 0             243 4033.57 20121201 0 0             244 3751.24
20121201 0 0             245 4193.62 20121201 0 0             246 6366.39
20121201 0 0             247 4659.57 20121201 0 0             248 4280.22
20121201 0 0             249 4535.45 20121201 0 0             250 3891.26
20121201 0 0             251 4270.84 20121201 0 0             252 736.35
20121201 0 0             253 5321.77 20121201 0 0             254 1061.25
20121201 0 0             255 5251.57 20121201 0 0             256 4741.58
20121201 0 0             257 4519.79 20121201 0 0             258 7000.00
20121201 0 0             259 4725.68 20121201 0 0             260 2859.02
20121201 0 0             261 5928.87 20121201 0 0             262 3691.86
20121201 0 0             263 9205.66 20121201 0 0             264 5895.31
20121201 0 0             265 4659.57 20121201 0 0             266 4630.93
20121201 0 0             267 6416.67 20121201 0 0             268 4365.74
20121201 0 0             269 4249.00 20121201 0 0             270 1931.19
20121201 0 0             271 3652.23 20121201 0 0             272 2025.25
20121201 0 0             273 9606.05 20121201 0 0             274 5188.35
20121201 0 0             275 4745.37 20121201 0 0             276 3529.17
20121201 0 0             277 2598.08 20121201 0 0             278 5910.39
20121201 0 0             279 3261.70 20121201 0 0             280 2583.84
20121201 0 0             281 4286.81 20121201 0 0             282 3693.99
20121201 0 0             283 3440.95 20121201 0 0             284 5201.14
20121201 0 0             285 3141.31 20121201 0 0             286 4391.23
20121201 0 0             287 2741.57 20121201 0 0             288 2482.30
20121201 0 0             289 4626.96 20121201 0 0             290 4197.85
20121201 0 0             291 6300.00 20121201 0 0             292 3437.39
20121201 0 0             293 9262.31 20121201 0 0             294 3414.88
20121201 0 0             295 8078.91 20121201 0 0             296 3516.06
20121201 0 0             297 4631.16 20121201 0 0             298 3681.06
20121201 0 0             299 4688.08 20121201 0 0             300 4774.15
20121201 0 0             301 4789.79 20121201 0 0             302 5078.94
20121201 0 0             303 6861.89 20121201 0 0             304 6946.73
20121201 0 0             305 3416.21 20121201 0 0             306 3890.17
20121201 0 0             307 3542.83 20121201 0 0             308 5878.86
20121201 0 0             309 5544.41 20121201 0 0             310 3031.59
20121201 0 0             311 9205.66 20121201 0 0             312 4745.37
20121201 0 0             313 7423.07 20121201 0 0             314 3888.41
20121201 0 0             315 3537.51 20121201 0 0             316 3537.51
20121201 0 0             317 2329.79 20121201 0 0             318 7829.86
20121201 0 0             319 535.47 20121201 0 0             320 3293.71
20121201 0 0             321 6391.00 20121201 0 0             322 3559.03
20121201 0 0             323 5433.62 20121201 0 0             324 9509.99
20121201 0 0             325 5411.34 20121201 0 0             326 5615.85
20121201 0 0             327 5557.39 20121201 0 0             328 5444.28
20121201 0 0             329 3790.68 20121201 0 0             330 4416.27
20121201 0 0             331 5094.02 20121201 0 0             332 4168.04
20121201 0 0             333 4518.40 20121201 0 0             334 4773.28
20121201 0 0             335 3704.36 20121201 0 0             336 4562.50
20121201 0 0             337 3519.68 20121201 0 0             338 3568.06
20121201 0 0             339 5281.25 20121201 0 0             340 2595.48
20121201 0 0             341 2871.32 20121201 0 0             342 6664.65
20121201 0 0             343 6166.67 20121201 0 0             344 2477.82
20121201 0 0            



 



  47 48 49 50 51 52 53 54   Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period 1                 2                 3                 4                 5
                6                 7                 8                 9        
        10                 11                 12                 13            
    14                 15                 16                 17                
18                 19                 20                 21                 22  
              23                 24                 25                 26      
          27                 28                 29                 30          
      31                 32                 33                 34              
  35                 36                 37                 38                 39
                40                 41                 42                 43    
            44                 45                 46                 47        
        48                 49                 50                 51            
    52                 53                 54                 55                
56                 57                 58                 59                 60  
              61                 62                 63                 64      
          65                 66                 67                 68          
      69                 70                 71                 72              
  73                 74                 75                 76                 77
                78                 79                 80                 81    
            82                 83                 84                 85        
        86                 87                 88                 89            
    90                 91                 92                 93                
94                 95                 96                 97                 98  
              99                 100                 101                 102    
            103                 104                 105                 106    
            107                 108                 109                 110    
            111                 112                 113                 114    
            115                 116                 117                 118    
            119                 120                 121                 122    
            123                 124                 125                 126    
            127                 128                 129                 130    
            131                 132                 133                 134    
            135                 136                 137                 138    
            139                 140                 141                 142    
            143                 144                 145                 146    
            147                 148                 149                 150    
            151                 152                 153                 154    
            155                 156                 157                 158    
            159                 160                 161                 162    
            163                 164                 165                 166    
            167                 168                 169                 170    
            171                 172                 173                 174    
            175                 176                 177                 178    
            179                 180                 181                 182    
            183                 184                 185                 186    
            187                 188                 189                 190    
            191                 192                 193                 194    
            195                 196                 197                 198    
            199                 200                 201                 202    
            203                 204                 205                 206    
            207                 208                 209                 210    
            211                 212                 213                 214    
            215                 216                 217                 218    
            219                 220                 221                 222    
            223                 224                 225                 226    
            227                 228                 229                 230    
            231                 232                 233                 234    
            235                 236                 237                 238    
            239                 240                 241                 242    
            243                 244                 245                 246    
            247                 248                 249                 250    
            251                 252                 253                 254    
            255                 256                 257                 258    
            259                 260                 261                 262    
            263                 264                 265                 266    
            267                 268                 269                 270    
            271                 272                 273                 274    
            275                 276                 277                 278    
            279                 280                 281                 282    
            283                 284                 285                 286    
            287                 288                 289                 290    
            291                 292                 293                 294    
            295                 296                 297                 298    
            299                 300                 301                 302    
            303                 304                 305                 306    
            307                 308                 309                 310    
            311                 312                 313                 314    
            315                 316                 317                 318    
            319                 320                 321                 322    
            323                 324                 325                 326    
            327                 328                 329                 330    
            331                 332                 333                 334    
            335                 336                 337                 338    
            339                 340                 341                 342    
            343                 344                



 



  55 56 57 58 59 60 61 62 63   Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast 1                   2                   3          
        4                   5                   6                   7          
        8                   9                   10                   11        
          12                   13                   14                   15    
              16                   17                   18                   19
                  20                   21                   22                  
23                   24                   25                   26              
    27                   28                   29                   30          
        31                   32                   33                   34      
            35                   36                   37                   38  
                39                   40                   41                  
42                   43                   44                   45              
    46                   47                   48                   49          
        50                   51                   52                   53      
            54                   55                   56                   57  
                58                   59                   60                  
61                   62                   63                   64              
    65                   66                   67                   68          
        69                   70                   71                   72      
            73                   74                   75                   76  
                77                   78                   79                  
80                   81                   82                   83              
    84                   85                   86                   87          
        88                   89                   90                   91      
            92                   93                   94                   95  
                96                   97                   98                  
99                   100                   101                   102            
      103                   104                   105                   106    
              107                   108                   109                  
110                   111                   112                   113          
        114                   115                   116                   117  
                118                   119                   120                
  121                   122                   123                   124        
          125                   126                   127                   128
                  129                   130                   131              
    132                   133                   134                   135      
            136                   137                   138                  
139                   140                   141                   142          
        143                   144                   145                   146  
                147                   148                   149                
  150                   151                   152                   153        
          154                   155                   156                   157
                  158                   159                   160              
    161                   162                   163                   164      
            165                   166                   167                  
168                   169                   170                   171          
        172                   173                   174                   175  
                176                   177                   178                
  179                   180                   181                   182        
          183                   184                   185                   186
                  187                   188                   189              
    190                   191                   192                   193      
            194                   195                   196                  
197                   198                   199                   200          
        201                   202                   203                   204  
                205                   206                   207                
  208                   209                   210                   211        
          212                   213                   214                   215
                  216                   217                   218              
    219                   220                   221                   222      
            223                   224                   225                  
226                   227                   228                   229          
        230                   231                   232                   233  
                234                   235                   236                
  237                   238                   239                   240        
          241                   242                   243                   244
                  245                   246                   247              
    248                   249                   250                   251      
            252                   253                   254                  
255                   256                   257                   258          
        259                   260                   261                   262  
                263                   264                   265                
  266                   267                   268                   269        
          270                   271                   272                   273
                  274                   275                   276              
    277                   278                   279                   280      
            281                   282                   283                  
284                   285                   286                   287          
        288                   289                   290                   291  
                292                   293                   294                
  295                   296                   297                   298        
          299                   300                   301                   302
                  303                   304                   305              
    306                   307                   308                   309      
            310                   311                   312                  
313                   314                   315                   316          
        317                   318                   319                   320  
                321                   322                   323                
  324                   325                   326                   327        
          328                   329                   330                   331
                  332                   333                   334              
    335                   336                   337                   338      
            339                   340                   341                  
342                   343                   344                  



 



  64 65 66 67 68 69 70 71   Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties 1         0   344 1 2     6 1 60 60 749 1 3     6 1 60 60 566 1 4    
20 1 60 60 128 1 5         0   695 1 6         0   16 1 7         0   571 1 8  
      0   556 1 9         0   619 1 10         0   200 1 11         0   149 1 12
        0   532 1 13         0   535 1 14         0   319 1 15     6 1 60 60 472
1 16     98 1 60 60 594 1 17         0   239 1 18     6 1 60 60 59 1 19     98 1
48 48 363 1 20         0   534 1 21         0   641 1 22         0   533 1 23  
      0   162 1 24     98 1 60 60 672 1 25         0   258 1 26         0   158
2 27     98 1 60 60 625 2 28         0   678 1 29         0   223 1 30         0
  457 1 31     6 1 48 48 343 1 32     15 1 60 60 720 1 33         0   376 1 34  
      0   690 1 35         0   196 1 36     99 99 60   233 1 37         0   13 1
38         0   700 1 39         0   113 1 40         0   197 1 41         0  
586 1 42         0   99 1 43         0   763 1 44         0   15 1 45         0
  109 1 46         0   74 2 47         0   74 1 48         0   602 1 49        
0   689 1 50         0   87 1 51         0   504 1 52         0   528 1 53     6
1 60 60 768 1 54         0   184 3 55         0   224 1 56     20 1 60 60 382 1
57         0   31 3 58         0   31 3 59         0   31 3 60     6 1 60 60 624
1 61     20 1 60 60 638 1 62         0   370 1 63         0   138 1 64         0
  60 1 65         0   702 1 66         0   564 1 67     20 1 60 60 44 1 68    
15 1 60 60 642 1 69         0   340 1 70         0   69 1 71     20 1 60 60 6 1
72     6 1 36 36 378 1 73     6 1 60 60 247 1 74         0   62 1 75         0  
236 1 76     20 1 60 60 357 1 77     6 1 60 60 165 1 78     6 1 60 60 620 1 79  
      0   74 2 80     20 1 60 60 549 1 81     6 1 60 60 461 1 82         0   708
1 83     6 1 60 60 605 1 84         0   559 1 85         0   119 2 86     6 1 60
60 50 1 87         0   89 2 88     6 1 60 60 569 1 89     6 1 60 60 298 1 90    
6 1 60 60 33 1 91     6 1 60 60 614 1 92         0   697 1 93     6 1 60 60 590
1 94         0   628 1 95         0   356 1 96     6 1 60 60 226 1 97     6 1 36
36 130 1 98         0   109 1 99         0   598 1 100     6 1 60 60 81 2 101  
  20 1 60 60 665 1 102         0   270 1 103     20 1 60 60 153 1 104     20 1
60 60 347 1 105         0   717 1 106         0   280 1 107         0   54 1 108
    6 1 60 60 246 1 109     6 1 60 60 769 1 110     6 1 60 60 582 1 111     6 1
60 60 582 1 112     6 1 36 36 155 1 113         0   126 1 114     6 1 60 60 542
1 115     6 1 60 60 770 1 116     20 1 60 60 195 1 117     20 1 60 60 304 1 118
        0   393 1 119         0   107 1 120         0   738 1 121     6 1 60 60
673 2 122     20 1 60 60 106 1 123     6 1 60 60 358 1 124     6 1 60 60 429 1
125     6 1 60 60 584 1 126     6 1 60 60 120 1 127     20 1 60 60 470 1 128    
6 1 60 60 442 1 129         0   72 1 130     6 1 60 60 743 1 131     6 1 36 36
360 1 132     20 1 60 60 636 1 133     6 1 60 60 484 1 134     6 1 60 60 558 1
135     6 1 60 60 175 1 136     6 1 60 60 390 1 137         0   383 1 138     6
1 60 60 573 1 139     6 1 60 60 775 1 140     20 1 60 60 392 1 141     6 1 60 60
115 1 142     6 1 60 60 221 1 143     20 1 60 60 3 1 144     20 1 60 60 728 1
145     15 1 60 60 732 1 146     99 99 60   714 1 147     20 1 60 60 491 1 148  
  6 1 60 60 659 1 149     20 1 60 60 746 1 150     20 1 60 60 616 1 151     6 1
60 60 219 1 152     20 1 36 36 329 1 153     20 1 60 60 98 1 154     6 1 60 60
688 1 155         0   393 1 156     6 1 60 60 560 1 157     6 1 60 60 593 1 158
    6 1 60 60 118 1 159     6 1 60 60 400 1 160     6 1 60 60 110 1 161     15 1
60 60 541 1 162     20 1 60 60 767 1 163         0   667 1 164     6 1 60 60 539
1 165     6 1 60 60 433 1 166     20 1 60 60 189 1 167     6 1 60 60 761 1 168  
      0   772 1 169     6 1 60 60 691 1 170     6 1 60 60 63 1 171         0  
432 1 172     20 1 60 60 653 1 173     6 1 60 60 269 1 174     6 1 60 60 75 1
175     6 1 60 60 494 1 176     6 1 60 60 409 1 177     6 1 60 60 551 1 178    
6 1 60 60 617 1 179         0   173 1 180     6 1 60 60 122 1 181     6 1 60 60
658 1 182     20 1 60 60 679 1 183     6 1 60 60 341 1 184     6 1 60 60 170 1
185     6 1 60 60 580 1 186     6 1 60 60 675 3 187     6 1 36 36 540 1 188    
    0   660 1 189     6 1 60 60 186 1 190     6 1 60 60 643 1 191     6 1 60 60
248 1 192     6 1 60 60 79 1 193     20 1 60 60 213 1 194     6 1 60 60 310 1
195     6 1 60 60 500 1 196     6 1 60 60 190 1 197     6 1 60 60 190 2 198    
6 1 60 60 397 1 199         0   46 1 200     6 1 60 60 615 2 201     6 1 60 60
581 1 202     6 1 60 60 635 1 203     6 1 60 60 116 1 204         0   724 2 205
        0   80 1 206     6 1 60 60 694 1 207     6 1 60 60 644 1 208     6 1 60
60 499 2 209     6 1 60 60 648 1 210     6 1 60 60 67 1 211     6 1 60 60 601 1
212     6 1 60 60 766 1 213     6 1 60 60 125 1 214         0   699 1 215     6
1 60 60 379 1 216     6 1 60 60 249 1 217     6 1 60 60 565 1 218     6 1 60 60
198 1 219     6 1 60 60 637 1 220     6 1 60 60 229 1 221     6 1 60 60 651 1
222     6 1 60 60 547 1 223     6 1 60 60 737 1 224     6 1 60 60 243 1 225    
6 1 60 60 686 1 226     6 1 60 60 587 1 227     6 1 60 60 2 1 228     99 99 60  
751 1 229     6 1 60 60 214 1 230     6 1 60 60 661 1 231     6 1 60 60 606 1
232         0   657 1 233     6 1 60 60 4 1 234     6 1 60 60 709 1 235     6 1
60 60 129 1 236     6 1 60 60 336 1 237     6 1 60 60 367 1 238     6 1 60 60
676 1 239     6 1 60 60 202 1 240     6 1 60 60 626 1 241     6 1 60 60 235 1
242     6 1 60 60 519 1 243     6 1 60 60 765 1 244         0   752 1 245     6
1 60 60 704 1 246     6 1 60 60 577 4 247     6 1 60 60 232 1 248     6 1 60 60
759 1 249         0   328 1 250     6 1 60 60 330 1 251     6 1 60 60 544 1 252
    6 1 60 60 176 1 253     6 1 60 60 84 1 254         0   373 1 255     6 1 60
60 662 1 256     6 1 60 60 324 1 257     6 1 60 60 48 1 258     6 1 60 60 654 1
259     6 1 60 60 604 3 260     6 1 60 60 698 1 261     6 1 60 60 543 1 262    
6 1 60 60 183 1 263     6 1 60 60 216 1 264     6 1 60 60 591 1 265     6 1 60
60 576 1 266     6 1 60 60 32 1 267     6 1 60 60 711 1 268     6 1 60 60 538 1
269     6 1 60 60 703 1 270         0   652 1 271     6 1 60 60 692 1 272     6
1 60 60 366 1 273     6 1 60 60 683 1 274     6 1 60 60 41 1 275     6 1 60 60
509 1 276     6 1 60 60 760 1 277         0   696 1 278     6 1 60 60 475 1 279
    6 1 60 60 24 1 280     6 1 60 60 629 1 281     6 1 60 60 321 1 282     6 1
60 60 600 1 283     6 1 60 60 707 1 284     6 1 60 60 762 1 285         0   92 3
286     6 1 60 60 693 1 287     6 1 60 60 315 1 288     6 1 60 60 710 1 289    
6 1 60 60 252 1 290     6 1 60 60 655 1 291     6 1 60 60 585 1 292     6 1 60
60 385 1 293     6 1 60 60 631 1 294     6 1 60 60 750 1 295         0   596 3
296     6 1 60 60 332 1 297     6 1 60 60 568 1 298     6 1 60 60 609 1 299    
6 1 60 60 650 1 300     6 1 60 60 211 1 301     6 1 60 60 164 1 302     6 1 60
60 570 1 303     6 1 60 60 70 1 304     6 1 60 60 463 1 305     6 1 60 60 705 1
306     6 1 60 60 758 1 307         0   7 1 308     6 1 60 60 583 1 309     6 1
60 60 166 1 310     6 1 60 60 645 2 311     6 1 60 60 589 1 312     6 1 60 60
448 1 313     6 1 60 60 663 3 314     6 1 60 60 505 1 315     6 1 60 60 663 1
316     6 1 60 60 663 1 317     6 1 60 60 574 1 318     6 1 60 60 47 3 319      
  0   503 1 320     6 1 60 60 234 1 321         0   684 1 322     6 1 60 60 306
2 323     6 1 60 60 43 1 324     6 1 60 60 228 1 325     6 1 60 60 83 1 326    
6 1 60 60 633 1 327     6 1 60 60 185 1 328     6 1 60 60 47 3 329     6 1 60 60
117 1 330     6 1 60 60 477 1 331     6 1 60 60 670 1 332     6 1 60 60 5 1 333
    6 1 60 60 199 1 334     6 1 60 60 757 1 335     6 1 60 60 555 1 336     6 1
60 60 401 1 337     6 1 30 30 713 1 338     6 1 60 60 745 1 339     6 1 60 60
727 1 340     6 1 60 60 193 1 341     6 1 60 60 282 1 342     6 1 60 60 395 1
343     6 1 60 60 209 1 344         0   680 4



 



  72 73 74 75 76 77 78 79 80   Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1   0   2 0 2 1 20100727   2   0   1 5 4 1 20120702   3   0   1 0
15 1 20120726   4   0   16 5 1 1 20100824   5   1   2 0 7 1 20100930   6   1  
25 0 2 1 20100824   7   1   10 10 15 1 20111110   8   0   8 0 40 1 20101021   9
  0   0 0 22 1 20090219   10   0   10 0 7 1 20101228   11   1   22 0 38 1
20101227   12   1   14 0 1 1 20110113   13   1   8 0 3 1 20110202   14   1   10
0 7 1 20110311   15   0   6 0 2 1 20110420   16   1   6 6 1 1 20110502   17   0
  7 0 7 1 20111123   18   1   7 0 6 1 20110525   19   1   20 5 0 1 20110609   20
  1   28 0 0 1 20110620   21   1   0 0 40 1 20110421   22   1   50 0 5 1
20110629   23   1   50 1 2 1 20110808   24   1   12 0 5 1 20110810   25   0   0
0 5 1 20110811   26   1   1 0 18 1 20110817   27   1   20 0 17 1 20110819   28  
0   20 0 20 1 20110819   29   0   3 5 4 1 20111214   30   1   10 0 1 1 20110829
  31   0   5 5 4 1 20110817   32   0   2 0 3 1 20110914   33   0   11 0 7 1
20110919   34   1   24 10 15 1 20110922   35   1   4 12 3 1 20110915   36   0  
13 7 5 1 20110923   37   0   5 0 1 1 20110927   38   0   8 0 0 1 20101028   39  
0   12 1 5 1 20110930   40   0   4 0 2 1 20111005   41   0   7 18 7 1 20111007  
42   0   35 30 8 1 20111003   43   0   3 2 2 1 20111007   44   0   8 0 8 1
20111012   45   0   17 7 1 1 20111012   46   0   15 0 0 1 20111003   47   0   15
0 16 1 20111003   48   0   10 0 7 1 20111017   49   0   21 10 4 1 20111025   50
  0   0 0 20 1 20111025   51   1   3 5 9 1 20111031   52   0   4 0 5 1 20111104
  53   0   5 0 1 1 20111110   54   0   5 0 4 1 20111020   55   1   8 0 4 1
20111124   56   0   3 0 5 1 20110514   57   1   30 0 3 1 20111202   58   1   30
0 3 1 20111202   59   1   30 0 3 1 20111202   60   0   12 1 11 1 20111207   61  
1   20 1 7 1 20111220   62   1   5 0 7 1 20100922   63   0   5 0 2 1 20111220  
64   0   2 1 2 1 20111205   65   0   8 0 4 1 20120112   66   0   16 12 6 1
20120112   67   0   20 0 7 1 20120529   68   1   11 0 2 1 20120106   69   0   12
0 3 1 20120117   70   0   4 0 0 1 20120126   71   0   2 0 5 1 20120411   72   1
  0 0 15 1 20120126   73   0   0 0 0 1 20120127   74   0   1 0 6 1 20120131   75
  1   9 9 14 1 20120201   76   0   2 0 8 1 20120207   77   0   14 0 0 1 20120208
  78   0   27 22 7 1 20120814   79   0   15 0 17 1 20120216   80   1   12 0 13 1
20120216   81   0   1 0 7 1 20120216   82   1   28 5 17 1 20120221   83   1   20
1 13 1 20120224   84   0   6 2 2 1 20120228   85   0   10 0 7 1 20120301   86  
0   15 0 8 1 20120620   87   0   4 1 4 1 20120307   88   0   27 17 10 1 20120228
  89   0   1 0 9 1 20120308   90   1   8 3 6 1 20120815   91   0   11 0 2 1
20120305   92   1   14 0 14 1 20120303   93   1   40 0 33 1 20120315   94   0  
4 0 4 1 20120206   95   1   10 10 0 1 20120127   96   0   10 18 9 1 20120320  
97   0   1 2 2 1 20120321   98   0   17 7 1 1 20120322   99   0   23 12 2 1
20120322   100   1   10 3 2 1 20120322   101   0   18 0 7 1 20120326   102   0  
12 10 0 1 20120326   103   0   14 0 11 1 20120322   104   0   21 2 2 1 20120518
  105   1   10 0 16 1 20120326   106   0   1 0 8 1 20120330   107   0   14 20 18
1 20120402   108   0   5 6 1 1 20120710   109   0   5 0 3 1 20120820   110   1  
40 35 3 1 20120416   111   1   40 35 3 1 20120416   112   1   11 9 3 1 20120416
  113   0   0 0 2 1 20120418   114   0   0 0 9 1 20120410   115   0   5 0 1 1
20120412   116   0   6 0 8 1 20120420   117   0   3 1 1 1 20120424   118   0   7
16 24 1 20120423   119   0   10 2 20 1 20120417   120   0   8 0 8 1 20120215  
121   0   6 10 13 1 20120501   122   0   5 1 1 1 20120501   123   0   41 0 32 1
20120502   124   0   1 3 1 1 20120502   125   0   8 0 17 1 20120502   126   0  
10 5 7 1 20120503   127   1   2 3 3 1 20120501   128   0   4 0 2 1 20120723  
129   1   16 0 3 1 20120504   130   0   11 0 3 1 20120418   131   0   5 8 2 1
20120503   132   1   15 15 0 1 20120502   133   1   30 0 20 1 20120426   134   0
  7 3 1 1 20110202   135   0   3 0 2 1 20120508   136   0   3 15 9 1 20120507  
137   1   47 38 7 1 20120508   138   1   38 0 32 1 20120508   139   0   3 0 2 1
20120508   140   0   1 7 3 1 20120508   141   1   31 0 19 1 20120809   142   1  
16 16 1 1 20120906   143   0   9 0 2 1 20120510   144   1   5 12 9 1 20120502  
145   0   21 0 8 1 20120504   146   0   10 4 5 1 20120511   147   0   1 30 26 1
20120413   148   0   9 0 7 1 20120514   149   0   4 0 3 1 20120425   150   0  
10 3 12 1 20111130   151   0   2 0 1 1 20120515   152   1   18 0 8 1 20120522  
153   0   22 16 23 1 20120515   154   1   20 10 9 1 20120516   155   0   7 0 24
1 20120423   156   0   7 3 2 1 20120516   157   0   4 0 7 1 20110726   158   0  
12 3 4 1 20120517   159   0   7 0 3 1 20120518   160   1   20 0 5 1 20120518  
161   1   23 23 1 1 20120521   162   0   12 7 11 1 20120522   163   0   18 0 15
1 20120522   164   0   20 7 3 1 20120523   165   0   0 0 4 1 20120521   166   0
  4 2 2 1 20120521   167   1   10 20 10 1 20120523   168   1   14 10 11 1
20120525   169   0   3 17 5 1 20120524   170   0   0 1 19 1 20120523   171   0  
0 0 2 1 20120525   172   1   15 9 2 1 20120525   173   0   9 0 7 1 20120524  
174   0   17 1 12 1 20120503   175   0   3 0 3 1 20120529   176   0   2 15 6 1
20120524   177   1   30 0 4 1 20120529   178   0   8 0 11 1 20120521   179   0  
1 0 5 1 20120718   180   0   4 0 2 1 20120531   181   0   10 10 30 1 20120531  
182   0   0 0 31 1 20120530   183   0   1 0 1 1 20120604   184   0   0 0 7 1
20120604   185   0   24 2 14 1 20120605   186   1   16 5 15 1 20120605   187   0
  2 0 7 1 20120604   188   1   23 0 1 1 20120605   189   0   3 2 1 1 20120606  
190   1   4 0 8 1 20120605   191   0   0 0 2 1 20120604   192   1   2 0 1 1
20120517   193   0   6 0 18 1 20110611   194   1   13 13 3 1 20120409   195   0
  3 3 3 1 20120612   196   0   20 0 20 1 20120612   197   0   20 0 20 1 20120612
  198   0   0 0 3 1 20120531   199   0   3 3 8 1 20120615   200   0   16 0 9 1
20120618   201   0   5 0 1 1 20120618   202   0   5 0 6 1 20120615   203   0   4
10 10 1 20120618   204   0   3 6 2 1 20120619   205   0   7 3 16 1 20120619  
206   0   1 0 3 1 20120620   207   1   15 15 6 1 20120615   208   0   0 25 1 1
20120614   209   0   1 35 12 1 20120614   210   0   9 0 3 1 20120622   211   0  
7 6 3 1 20120622   212   0   1 1 2 1 20120622   213   0   0 2 8 1 20120626   214
  1   5 0 1 1 20120626   215   0   9 16 1 1 20120521   216   0   0 0 4 1
20120626   217   0   12 5 7 1 20120628   218   0   11 4 16 1 20120628   219   1
  5 8 4 1 20120625   220   0   1 2 7 1 20120702   221   1   2 0 7 1 20120621  
222   0   6 6 9 1 20120702   223   1   10 5 7 1 20120703   224   0   6 9 7 1
20120620   225   0   5 3 1 1 20120629   226   1   38 32 21 1 20120810   227   0
  1 3 1 1 20120709   228   1   10 0 10 1 20120706   229   0   8 0 8 1 20120706  
230   0   2 0 0 1 20120628   231   0   3 4 7 1 20120709   232   1   0 0 10 1
20120709   233   1   24 0 17 1 20120705   234   0   17 0 7 1 20120712   235   1
  27 0 3 1 20120625   236   0   2 8 5 1 20120711   237   1   35 10 7 1 20120213
  238   0   12 15 5 1 20120713   239   0   3 0 11 1 20120712   240   0   1 24 3
1 20120713   241   0   3 0 3 1 20120627   242   0   0 0 8 1 20120711   243   0  
7 15 3 1 20120724   244   0   0 2 2 1 20120710   245   0   8 0 13 1 20120713  
246   1   12 0 1 1 20120706   247   1   10 0 4 1 20120814   248   1   13 11 2 1
20120717   249   0   8 6 8 1 20120713   250   0   9 10 2 1 20120712   251   0  
16 2 10 1 20120718   252   0   1 5 3 1 20120717   253   0   1 0 1 1 20120806  
254   0   0 0 7 1 20120709   255   1   8 2 3 1 20120719   256   0   1 5 2 1
20120719   257   0   31 0 4 1 20120618   258   1   4 2 1 1 20120719   259   1  
11 4 10 1 20120718   260   0   2 2 1 1 20120718   261   1   3 4 8 1 20120717  
262   1   7 6 3 1 20120924   263   0   10 0 1 1 20120720   264   1   14 0 2 1
20120720   265   0   10 0 8 1 20120625   266   0   14 0 14 1 20120723   267   1
  12 12 7 1 20120723   268   0   11 0 1 1 20120723   269   0   0 0 15 1 20120717
  270   1   40 0 6 1 20120723   271   0   1 0 1 1 20120724   272   0   0 0 2 1
20120718   273   1   25 0 14 1 20120725   274   0   3 8 11 1 20120820   275   1
  11 0 2 1 20120719   276   0   4 6 13 1 20120725   277   0   14 0 4 1 20120718
  278   0   20 0 17 1 20120628   279   0   10 0 14 1 20120713   280   0   2 0 18
1 20120724   281   0   9 2 2 1 20120727   282   1   12 6 18 1 20120718   283   0
  7 12 10 1 20120724   284   0   1 2 4 1 20120731   285   0   6 0 2 1 20120731  
286   0   1 5 3 1 20120721   287   1   20 0 20 1 20120731   288   0   1 13 2 1
20120731   289   0   0 0 4 1 20120731   290   0   2 0 5 1 20120730   291   0  
14 4 1 1 20120731   292   1   1 0 1 1 20120730   293   1   6 0 2 1 20120731  
294   0   1 7 0 1 20120731   295   1   5 0 3 1 20120801   296   1   5 8 2 1
20120724   297   1   9 9 4 1 20120727   298   1   15 0 2 1 20120814   299   0  
21 15 20 1 20120802   300   0   3 8 7 1 20120803   301   0   5 0 7 1 20120904  
302   0   1 3 1 1 20120802   303   0   14 0 11 1 20120801   304   0   17 7 2 1
20120720   305   0   19 0 9 1 20120731   306   0   0 0 4 1 20120806   307   0  
0 15 10 1 20120807   308   0   3 8 7 1 20120807   309   0   0 4 3   20120807  
310   0   1 0 10 1 20120808   311   0   1 0 4 1 20120806   312   0   4 7 1 1
20120809   313   1   9 1 16 1 20120808   314   0   10 0 25 1 20120809   315   1
  9 1 16 1 20120808   316   1   9 1 16 1 20120808   317   0   19 0 3 1 20120809
  318   0   10 2 9 1 20120809   319   0   0 0 7 1 20120813   320   0   0 0 3 1
20120813   321   1   15 0 2 1 20120814   322   0   1 9 2 1 20120822   323   0  
2 0 1 1 20120820   324   0   16 24 2 1 20120817   325   0   6 0 1 1 20120815  
326   0   7 12 2 1 20120820   327   0   4 4 1 1 20120822   328   0   10 2 9 1
20120809   329   0   1 19 9 1 20120827   330   0   1 7 5 1 20120828   331   0  
6 0 8 1 20120829   332   0   12 0 3 1 20120829   333   0   2 0 8 1 20120806  
334   0   2 2 4 1 20120830   335   0   3 11 2 1 20120830   336   0   4 0 4 1
20120910   337   0   4 4 2 1 20120912   338   0   7 0 7 1 20120911   339   0  
11 0 10 1 20120917   340   0   0 0 12 1 20120917   341   0   7 11 2 1 20120829  
342   0   1 1 2 1 20120920   343   0   1 4 4 1 20120921   344   1   33 0 11 1
20111102  



 



  81 82 83 84 85 86 87 88 89   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1           809 809   3 2           799       3           800       4    
      766 799   3 5           772 795   3 6           777       7           812
782   3 8           820 794   3 9           820 685   3 10           710 798   3
11           726 806   3 12           817 818   3 13           727 768   3 14  
        800 781   3 15           771 699   3 16           788 780   3 17        
  787 707   3 18           795 770   3 19           746 747   3 20           807
810   3 21           784 788   3 22           798 810   3 23           788 782  
3 24           791 780   3 25           810 785   3 26           805 778   3 27
          772 777   3 28           809 807   3 29           777 794   3 30      
    790 783   3 31           752 771   3 32           800 789   3 33          
786 783   3 34           803 807   3 35           751       36           800 768
  3 37           770 778   3 38           791 777   3 39           748 760   3
40           792 727   3 41           781 768   3 42           760 729   3 43  
        810 804   3 44           802 797   3 45           778 744   3 46        
  793 737   3 47           804 737   3 48           814 805   3 49           770
      50           790 799   3 51           811 805   3 52           772 757   3
53           675 666   3 54           752 732   3 55           759 750   3 56  
        780 735   3 57           701 672   3 58           701 672   3 59        
  701 672   3 60           795 799   3 61           766 777   3 62           816
726   3 63           750 749   3 64           714 671   3 65           717 725  
3 66           795 798   3 67           797 781   3 68           793 799   3 69
          717 707   3 70           778 782   3 71           746 772   3 72      
    825 795   3 73           789 788   3 74           782 773   3 75          
774 772   3 76           728 762   3 77           790 771   3 78           772  
    79           793 737   3 80           772 779   3 81           781 789   3
82           793 805   3 83           694 705   3 84           771 749   3 85  
        800 787   3 86           751       87           763 776   3 88          
818 794   3 89           796 809   3 90           771       91           777 773
  3 92           787 707   3 93           807 790   3 94           781 763   3
95           763 780   3 96           800 793   3 97           797 790   3 98  
        758       99           813       100           809 792   3 101          
724 720   3 102           816 798   3 103           750 755   3 104          
787 789   3 105           810 812   3 106           717 756   3 107          
806 796   3 108           797       109           779       110           771
789   3 111           771 789   3 112           766       113           808 802
  3 114           819 801   3 115           765 784   3 116           803 797  
3 117           777 699   3 118           804 796   3 119           792 789   3
120           785 766   3 121           762       122           787 752   3 123
          812 801   3 124           799 791   3 125           784 779   3 126  
        809 765   3 127           778 765   3 128           797       129      
    715 690   3 130           729 685   3 131           773       132          
781       133           796 801   3 134           753       135           731
726   3 136           785 802   3 137           778 802   3 138           772
792   3 139           796 719   3 140           798 732   3 141           763
743   3 142           746       143           786       144           811 728  
3 145           786 770   3 146           800 730   3 147           778 719   3
148           761 742   3 149           791 770   3 150           786 790   3
151           790       152           753 798   3 153           790 751   3 154
          799 797   3 155           804 796   3 156           783 796   3 157  
        746 693   3 158           700 690   3 159           772 764   3 160    
      749 750   3 161           795 778   3 162           799 777   3 163      
    727 739   3 164           768 766   3 165           795 791   3 166        
  772 783   3 167           786 786   3 168           783       169          
768 772   3 170           788 737   3 171           758 743   3 172          
770 767   3 173           780 757   3 174           791 779   3 175          
791 801   3 176           794       177           761       178           755  
    179           789       180           770       181           797 779   3
182           780 802   3 183           697 674   3 184           800       185
          732 788   3 186           779 769   3 187           798       188    
      792       189           791 778   3 190           748       191          
760       192           751 663   3 193           802 786   3 194           763
750   3 195           784       196           765 778   3 197           766 778
  3 198           788       199           816       200           793       201
          802 751   3 202           760 780   3 203           738       204    
      792       205           792       206           716 737   3 207          
802 814   3 208           814       209           785       210           809  
    211           792       212           749 713   3 213           811 786   3
214           808       215           793       216           775       217    
      782       218           777       219           767       220          
817       221           741       222           787 765   3 223           789
780   3 224           811 766   3 225           783       226           808    
  227           751       228           767       229           800       230  
        792       231           796       232           822       233          
798       234           801       235           762       236           787    
  237           795       238           775       239           809       240  
        806       241           800       242           782       243          
814       244           798       245           800       246           770    
  247           809       248           804       249           799       250  
        809       251           793       252           764       253          
757       254           816       255           812       256           792    
  257           808       258           781       259           801       260  
        808       261           753       262           787       263          
799       264           728       265           783       266           790    
  267           802       268           798       269           723       270  
        815       271           773       272           702       273          
768       274           766       275           802       276           795    
  277           788       278           780       279           790       280  
        800       281           800       282           795       283          
798       284           789       285           786       286           761    
  287           773       288           796       289           779       290  
        778       291           786       292           815       293          
796       294           784       295           786       296           803    
  297           793       298           787       299           775       300  
        789       301           765       302           779       303          
789       304           739       305           791       306           798    
  307           752       308           801       309           804       310  
        794       311           775       312           817       313          
797       314           805       315           797       316           797    
  317           797       318           777       319           813       320  
        788       321           737       322           799       323          
769       324           803       325           802       326           807    
  327           804       328           777       329           779       330  
        762       331           790       332           782       333          
794       334           777       335           732       336           780    
  337           785       338           801       339           778       340  
        803       341           793       342           798       343          
798       344           811 785   3



 



  90 91 92 93 94 95 96 97 98   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History 1                 000000000000 2                 000000000000
3                 000000000000 4                 000000000000 5                
000000000000 6                 000000000000 7                 000000000000 8    
            000000000000 9                 000000000000 10                
000000000000 11                 000000000000 12                 000000000000 13
                000000000000 14                 000000000000 15                
000000000000 16                 000000000000 17                 000000000000 18
                000000000000 19                 000000000000 20                
000000000000 21                 000000000000 22                 000000000000 23
                000000000000 24                 000000000000 25                
000000000000 26                 000000000000 27                 000000000000 28
                000000000000 29                 000000000000 30                
000000000000 31                 000000000000 32                 000000000000 33
                000000000000 34                 000000000000 35                
000000000000 36                 000000000000 37                 000000000000 38
                000000000000 39                 000000000000 40                
000000000000 41                 000000000000 42                 000000000000 43
                000000000000 44                 000000000000 45                
000000000000 46                 000000000000 47                 000000000000 48
                000000000000 49                 000000000000 50                
000000000000 51                 000000000000 52                 000000000000 53
                000000000000 54                 000000000000 55                
000000000000 56                 000000000000 57                 000000000000 58
                000000000000 59                 000000000000 60                
000000000000 61                 000000000000 62                 000000000000 63
                000000000000 64                 000000000000 65                
000000000000 66                 000000000000 67                 000000000000 68
                000000000000 69                 000000000000 70                
000000000000 71                 000000000000 72                 000000000000 73
                000000000000 74                 000000000000 75                
000000000000 76                 000000000000 77                 000000000000 78
                000000000000 79                 000000000000 80                
000000000000 81                 000000000000 82                 000000000000 83
                000000000000 84                 000000000000 85                
000000000000 86                 000000000000 87                 000000000000 88
                000000000000 89                 000000000000 90                
000000000000 91                 000000000000 92                 000000000000 93
                000000000000 94                 000000000000 95                
000000000000 96                 000000000000 97                 000000000000 98
                000000000000 99                 000000000000 100                
000000000000 101                 000000000000 102                 000000000000
103                 000000000000 104                 000000000000 105          
      000000000000 106                 000000000000 107                
000000000000 108                 000000000000 109                 000000000000
110                 000000000000 111                 000000000000 112          
      000000000000 113                 000000000000 114                
000000000000 115                 000000000000 116                 000000000000
117                 000000000000 118                 000000000000 119          
      000000000000 120                 000000000000 121                
000000000000 122                 000000000000 123                 000000000000
124                 000000000000 125                 000000000000 126          
      000000000000 127                 000000000000 128                
000000000000 129                 000000000000 130                 000000000000
131                 000000000000 132                 000000000000 133          
      000000000000 134                 000000000000 135                
000000000000 136                 000000000000 137                 000000000000
138                 000000000000 139                 000000000000 140          
      000000000000 141                 000000000000 142                
000000000000 143                 000000000000 144                 000000000000
145                 000000000000 146                 000000000000 147          
      000000000000 148                 000000000000 149                
000000000000 150                 000000000000 151                 000000000000
152                 000000000000 153                 000000000000 154          
      000000000000 155                 000000000000 156                
000000000000 157                 000000000000 158                 000000000000
159                 000000000000 160                 000000000000 161          
      000000000000 162                 000000000000 163                
000000000000 164                 000000000000 165                 000000000000
166                 000000000000 167                 000000000000 168          
      000000000000 169                 000000000000 170                
000000000000 171                 000000000000 172                 000000000000
173                 000000000000 174                 000000000000 175          
      000000000000 176                 000000000000 177                
000000000000 178                 000000000000 179                 000000000000
180                 000000000000 181                 000000000000 182          
      000000000000 183                 000000000000 184                
000000000000 185                 000000000000 186                 000000000000
187                 000000000000 188                 000000000000 189          
      000000000000 190                 000000000000 191                
000000000000 192                 000000000000 193                 000000000000
194                 000000000000 195                 000000000000 196          
      000000000000 197                 000000000000 198                
000000000000 199                 000000000000 200                 000000000000
201                 000000000000 202                 000000000000 203          
      000000000000 204                 000000000000 205                
000000000000 206                 000000000000 207                 000000000000
208                 000000000000 209                 000000000000 210          
      000000000000 211                 000000000000 212                
000000000000 213                 000000000000 214                 000000000000
215                 000000000000 216                 000000000000 217          
      000000000000 218                 000000000000 219                
000000000000 220                 000000000000 221                 000000000000
222                 000000000000 223                 000000000000 224          
      000000000000 225                 000000000000 226                
000000000000 227                 000000000000 228                 000000000000
229                 000000000000 230                 000000000000 231          
      000000000000 232                 000000000000 233                
000000000000 234                 000000000000 235                 000000000000
236                 000000000000 237                 000000000000 238          
      000000000000 239                 000000000000 240                
000000000000 241                 000000000000 242                 000000000000
243                 000000000000 244                 000000000000 245          
      000000000000 246                 000000000000 247                
000000000000 248                 000000000000 249                 000000000000
250                 000000000000 251                 000000000000 252          
      000000000000 253                 000000000000 254                
000000000000 255                 000000000000 256                 000000000000
257                 000000000000 258                 000000000000 259          
      000000000000 260                 000000000000 261                
000000000000 262                 000000000000 263                 000000000000
264                 000000000000 265                 000000000000 266          
      000000000000 267                 000000000000 268                
000000000000 269                 000000000000 270                 000000000000
271                 000000000000 272                 000000000000 273          
      000000000000 274                 000000000000 275                
000000000000 276                 000000000000 277                 000000000000
278                 000000000000 279                 000000000000 280          
      000000000000 281                 000000000000 282                
000000000000 283                 000000000000 284                 000000000000
285                 000000000000 286                 000000000000 287          
      000000000000 288                 000000000000 289                
000000000000 290                 000000000000 291                 000000000000
292                 000000000000 293                 000000000000 294          
      000000000000 295                 000000000000 296                
000000000000 297                 000000000000 298                 000000000000
299                 000000000000 300                 000000000000 301          
      000000000000 302                 000000000000 303                
000000000000 304                 000000000000 305                 000000000000
306                 000000000000 307                 000000000000 308          
      000000000000 309                 000000000000 310                
000000000000 311                 000000000000 312                 000000000000
313                 000000000000 314                 000000000000 315          
      000000000000 316                 000000000000 317                
000000000000 318                 000000000000 319                 000000000000
320                 000000000000 321                 000000000000 322          
      000000000000 323                 000000000000 324                
000000000000 325                 000000000000 326                 000000000000
327                 000000000000 328                 000000000000 329          
      000000000000 330                 000000000000 331                
000000000000 332                 000000000000 333                 000000000000
334                 000000000000 335                 000000000000 336          
      000000000000 337                 000000000000 338                
000000000000 339                 000000000000 340                 000000000000
341                 000000000000 342                 000000000000 343          
      000000000000 344                 000000000000



 



  99 100 101 102 103 104 105 106   Months Bankruptcy Months Foreclosure Primary
Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 1     8325.40 0.00 0.00 0.00 8325.40 8325.40 2     5833.34 8220.90 0.00
0.00 14054.24 14054.24 3     12500.00 0.00 39908.97 0.00 12500.00 52408.97 4    
24062.50 0.00 198667.40 0.00 24062.50 222729.90 5     20437.58 0.00 0.00 0.00
20437.58 20437.58 6     0.00 0.00 247247.30 0.00 0.00 247247.30 7     0.00
26444.20 24193.00 0.00 26444.20 50637.20 8     11455.00 74.51 2299.67 0.00
11529.51 13829.18 9     0.00 0.00 6953.17 0.00 0.00 6953.17 10     8831.33 0.00
3752.33 0.00 8831.33 12583.66 11     54749.50 0.00 0.00 0.00 54749.50 54749.50
12     18952.00 0.00 0.00 0.00 18952.00 18952.00 13     7392.95 0.00 0.00 0.00
7392.95 7392.95 14     75000.00 0.00 1976.00 0.00 75000.00 76976.00 15    
20833.33 0.00 9898.00 0.00 20833.33 30731.33 16     0.00 0.00 76656.17 0.00 0.00
76656.17 17     16250.00 0.00 223.45 0.00 16250.00 16473.45 18     16666.67 0.00
8104.17 0.00 16666.67 24770.84 19     5962.33 2709.83 6901.25 1515.00 8672.16
17088.41 20     0.00 0.00 40973.42 0.00 0.00 40973.42 21     0.00 0.00 14250.25
0.00 0.00 14250.25 22     217068.00 0.00 0.00 0.00 217068.00 217068.00 23    
0.00 0.00 0.00 20573.33 0.00 20573.33 24     0.00 0.00 40839.33 0.00 0.00
40839.33 25     0.00 68373.94 695.00 0.00 68373.94 69068.94 26     0.00 0.00
15176.91 0.00 0.00 15176.91 27     11784.00 0.00 30686.17 0.00 11784.00 42470.17
28     15000.00 0.00 11380.83 0.00 15000.00 26380.83 29     0.00 0.00 39004.01
0.00 0.00 39004.01 30     6277.54 0.00 9563.46 0.00 6277.54 15841.00 31    
11033.92 6456.58 0.00 0.00 17490.50 17490.50 32     20834.14 0.00 12319.88 0.00
20834.14 33154.02 33     6008.06 0.00 0.00 0.00 6008.06 6008.06 34     31393.00
0.00 35396.00 0.00 31393.00 66789.00 35     0.00 2250.00 16163.00 0.00 2250.00
18413.00 36     106529.70 9473.94 4085.00 0.00 116003.64 120088.64 37    
11833.34 0.00 0.00 0.00 11833.34 11833.34 38     74329.00 0.00 688.42 0.00
74329.00 75017.42 39     136774.00 0.00 0.00 0.00 136774.00 136774.00 40    
18372.00 0.00 22979.00 0.00 18372.00 41351.00 41     12500.00 0.00 8702.17 0.00
12500.00 21202.17 42     10369.16 9196.00 0.00 0.00 19565.16 19565.16 43    
17103.43 13811.42 0.00 0.00 30914.85 30914.85 44     10445.00 0.00 0.00 0.00
10445.00 10445.00 45     4651.61 5109.86 1391.44 0.00 9761.47 11152.91 46    
8872.65 0.00 4164.73 0.00 8872.65 13037.38 47     12044.54 0.00 0.00 0.00
12044.54 12044.54 48     7916.67 0.00 0.00 0.00 7916.67 7916.67 49     0.00
12044.00 74404.50 10185.00 12044.00 96633.50 50     0.00 0.00 26916.73 0.00 0.00
26916.73 51     29166.66 0.00 0.00 0.00 29166.66 29166.66 52     34836.25 0.00
0.00 0.00 34836.25 34836.25 53     195833.36 0.00 0.00 0.00 195833.36 195833.36
54     25534.00 0.00 0.00 910.92 25534.00 26444.92 55     22694.00 0.00 0.00
0.00 22694.00 22694.00 56     11250.00 11666.00 0.00 0.00 22916.00 22916.00 57  
  12571.00 0.00 0.00 0.00 12571.00 12571.00 58     12571.00 0.00 0.00 0.00
12571.00 12571.00 59     12571.00 0.00 0.00 0.00 12571.00 12571.00 60    
45095.83 0.00 0.00 0.00 45095.83 45095.83 61     7389.60 0.00 93442.61 0.00
7389.60 100832.21 62     0.00 0.00 42636.08 0.00 0.00 42636.08 63     15105.69
0.00 0.00 0.00 15105.69 15105.69 64     10833.34 5462.17 0.00 0.00 16295.51
16295.51 65     8666.67 0.00 0.00 0.00 8666.67 8666.67 66     1826.62 0.00
3207.84 0.00 1826.62 5034.46 67     20174.84 0.00 0.00 0.00 20174.84 20174.84 68
    48763.00 0.00 0.00 0.00 48763.00 48763.00 69     14000.00 0.00 39679.42 0.00
14000.00 53679.42 70     32332.66 0.00 0.00 0.00 32332.66 32332.66 71    
28242.28 0.00 0.00 0.00 28242.28 28242.28 72     2065.54 0.00 1014.38 0.00
2065.54 3079.92 73     6666.66 0.00 592.50 0.00 6666.66 7259.16 74     20833.00
0.00 2187.00 0.00 20833.00 23020.00 75     4018.33 0.00 17593.18 0.00 4018.33
21611.51 76     27311.45 0.00 0.00 0.00 27311.45 27311.45 77     50743.21 0.00
0.00 0.00 50743.21 50743.21 78     6266.67 4663.31 9268.42 0.00 10929.98
20198.40 79     6809.88 0.00 0.00 0.00 6809.88 6809.88 80     18075.17 0.00
17673.00 0.00 18075.17 35748.17 81     27825.00 0.00 616.29 0.00 27825.00
28441.29 82     0.00 10623.00 0.00 0.00 10623.00 10623.00 83     31600.00 0.00
124109.00 0.00 31600.00 155709.00 84     22916.67 15416.66 0.00 0.00 38333.33
38333.33 85     25000.00 0.00 17401.69 0.00 25000.00 42401.69 86     37999.91
0.00 12363.83 0.00 37999.91 50363.74 87     14083.33 11339.50 2791.67 0.00
25422.83 28214.50 88     0.00 2507.81 79691.58 0.00 2507.81 82199.39 89    
17092.25 0.00 0.00 0.00 17092.25 17092.25 90     50695.31 0.00 0.00 0.00
50695.31 50695.31 91     50482.42 0.00 0.00 0.00 50482.42 50482.42 92    
15043.07 0.00 68621.93 0.00 15043.07 83665.00 93     830.00 0.00 25469.17 0.00
830.00 26299.17 94     6287.50 0.00 0.00 0.00 6287.50 6287.50 95     5000.00
5000.00 8394.54 4016.25 10000.00 22410.79 96     0.00 0.00 56672.55 0.00 0.00
56672.55 97     144438.00 0.00 33540.00 9720.33 144438.00 187698.33 98    
4651.61 5109.86 1391.44 0.00 9761.47 11152.91 99     17766.66 8717.25 991.13
0.00 26483.91 27475.04 100     5307.75 4659.36 19517.44 0.00 9967.11 29484.55
101     4711.22 0.00 13342.12 0.00 4711.22 18053.34 102     6019.00 0.00 0.00
0.00 6019.00 6019.00 103     6250.00 0.00 14166.67 0.00 6250.00 20416.67 104    
76510.56 0.00 38801.75 0.00 76510.56 115312.31 105     0.00 0.00 30571.72 0.00
0.00 30571.72 106     8333.34 0.00 0.00 0.00 8333.34 8333.34 107     8901.40
5870.05 123.00 0.00 14771.45 14894.45 108     17829.12 0.00 0.00 4792.33
17829.12 22621.45 109     35952.22 0.00 0.00 0.00 35952.22 35952.22 110    
13875.91 0.00 17662.92 0.00 13875.91 31538.83 111     11930.00 0.00 22047.00
0.00 11930.00 33977.00 112     0.00 25000.00 72466.63 0.00 25000.00 97466.63 113
    0.00 0.00 5206.92 0.00 0.00 5206.92 114     30457.00 0.00 0.00 0.00 30457.00
30457.00 115     4709.25 0.00 0.00 0.00 4709.25 4709.25 116     16575.67 0.00
0.00 0.00 16575.67 16575.67 117     14581.29 0.00 1708.47 0.00 14581.29 16289.76
118     0.00 0.00 29100.79 0.00 0.00 29100.79 119     6621.44 5178.17 4289.75
0.00 11799.61 16089.36 120     10502.59 0.00 0.00 0.00 10502.59 10502.59 121    
25000.00 13237.91 18380.32 0.00 38237.91 56618.23 122     10156.89 10494.05 0.00
4812.49 20650.94 25463.43 123     13476.54 0.00 2446.00 5072.03 13476.54
20994.57 124     13239.58 0.00 1361.58 1181.50 13239.58 15782.66 125    
41965.32 0.00 0.00 0.00 41965.32 41965.32 126     15833.34 0.00 0.00 0.00
15833.34 15833.34 127     0.00 5000.00 18793.45 0.00 5000.00 23793.45 128    
74345.80 0.00 0.00 0.00 74345.80 74345.80 129     48804.19 0.00 167348.50 0.00
48804.19 216152.69 130     30130.00 0.00 0.00 0.00 30130.00 30130.00 131    
20185.00 22876.60 0.00 0.00 43061.60 43061.60 132     0.00 583.42 9378.92
4067.17 583.42 14029.51 133     0.00 0.00 35372.40 0.00 0.00 35372.40 134    
15042.96 12600.17 0.00 0.00 27643.13 27643.13 135     22916.67 0.00 0.00 0.00
22916.67 22916.67 136     19583.34 23083.33 0.00 0.00 42666.67 42666.67 137    
10625.00 5009.00 2180.00 3801.00 15634.00 21615.00 138     7514.75 0.00 9412.50
0.00 7514.75 16927.25 139     18750.00 0.00 0.00 0.00 18750.00 18750.00 140    
14102.28 0.00 0.00 0.00 14102.28 14102.28 141     0.00 0.00 54776.75 0.00 0.00
54776.75 142     0.00 12500.00 181523.20 0.00 12500.00 194023.20 143    
29866.17 0.00 0.00 0.00 29866.17 29866.17 144     16666.67 7948.32 3080.71 0.00
24614.99 27695.70 145     17198.85 0.00 0.00 0.00 17198.85 17198.85 146    
11787.00 6500.00 0.00 0.00 18287.00 18287.00 147     34881.00 10833.00 0.00 0.00
45714.00 45714.00 148     14977.14 0.00 1953.81 0.00 14977.14 16930.95 149    
0.00 0.00 15550.00 0.00 0.00 15550.00 150     25954.99 20592.32 71326.42 0.00
46547.31 117873.73 151     31985.00 0.00 0.00 0.00 31985.00 31985.00 152    
10439.00 0.00 222098.90 0.00 10439.00 232537.90 153     30270.43 8526.00 0.00
0.00 38796.43 38796.43 154     34762.32 0.00 0.00 0.00 34762.32 34762.32 155    
0.00 0.00 29100.79 0.00 0.00 29100.79 156     13982.00 0.00 9690.00 0.00
13982.00 23672.00 157     19199.83 0.00 33104.00 0.00 19199.83 52303.83 158    
57004.72 0.00 0.00 0.00 57004.72 57004.72 159     39183.00 0.00 0.00 0.00
39183.00 39183.00 160     51983.34 0.00 0.00 0.00 51983.34 51983.34 161    
23597.67 19360.63 0.00 0.00 42958.30 42958.30 162     90356.04 2774.00 0.00
8756.16 93130.04 101886.20 163     0.00 0.00 49684.33 0.00 0.00 49684.33 164    
11667.07 5534.66 17502.63 0.00 17201.73 34704.36 165     8401.96 1175.16 8896.21
1542.00 9577.12 20015.33 166     38917.75 5778.08 0.00 0.00 44695.83 44695.83
167     38379.58 0.00 0.00 0.00 38379.58 38379.58 168     19125.00 0.00 32064.25
0.00 19125.00 51189.25 169     19166.66 1791.00 442.25 0.00 20957.66 21399.91
170     0.00 7650.93 6250.00 0.00 7650.93 13900.93 171     0.00 0.00 7028.17
0.00 0.00 7028.17 172     16137.50 44188.00 0.00 0.00 60325.50 60325.50 173    
69444.00 0.00 0.00 0.00 69444.00 69444.00 174     0.00 0.00 47897.12 0.00 0.00
47897.12 175     8000.00 0.00 20833.00 0.00 8000.00 28833.00 176     12501.17
7401.96 0.00 0.00 19903.13 19903.13 177     40302.53 0.00 0.00 0.00 40302.53
40302.53 178     17596.00 0.00 0.00 0.00 17596.00 17596.00 179     42519.17 0.00
0.00 0.00 42519.17 42519.17 180     23569.46 0.00 0.00 0.00 23569.46 23569.46
181     0.00 0.00 17568.00 299.00 0.00 17867.00 182     0.00 0.00 7049.00 0.00
0.00 7049.00 183     133333.00 0.00 0.00 0.00 133333.00 133333.00 184     0.00
0.00 9723.94 0.00 0.00 9723.94 185     123274.10 14648.41 0.00 0.00 137922.51
137922.51 186     20461.83 2333.33 0.00 18562.27 22795.16 41357.43 187    
42002.59 0.00 0.00 0.00 42002.59 42002.59 188     60623.83 0.00 0.00 0.00
60623.83 60623.83 189     4000.00 9177.00 5977.00 0.00 13177.00 19154.00 190    
174784.30 0.00 0.00 0.00 174784.30 174784.30 191     10400.00 0.00 0.00 0.00
10400.00 10400.00 192     0.00 0.00 25370.00 0.00 0.00 25370.00 193     70572.00
0.00 0.00 0.00 70572.00 70572.00 194     16458.33 0.00 38419.58 38419.58
16458.33 93297.49 195     20833.34 13351.00 0.00 0.00 34184.34 34184.34 196    
24458.00 0.00 6945.81 0.00 24458.00 31403.81 197     24458.00 0.00 6945.81 0.00
24458.00 31403.81 198     16687.65 0.00 62537.67 0.00 16687.65 79225.32 199    
0.00 0.00 10603.36 0.00 0.00 10603.36 200     19112.49 0.00 18113.00 0.00
19112.49 37225.49 201     18628.25 0.00 0.00 0.00 18628.25 18628.25 202    
18000.00 0.00 0.00 0.00 18000.00 18000.00 203     49500.17 0.00 0.00 0.00
49500.17 49500.17 204     5422.30 9700.31 0.00 11703.33 15122.61 26825.94 205  
  62500.00 0.00 6250.00 0.00 62500.00 68750.00 206     21250.00 0.00 0.00 0.00
21250.00 21250.00 207     2250.00 20761.32 0.00 0.00 23011.32 23011.32 208    
6467.00 8557.59 0.00 0.00 15024.59 15024.59 209     1733.34 3466.66 7879.79
5784.33 5200.00 18864.12 210     126182.20 0.00 0.00 0.00 126182.20 126182.20
211     28326.00 12333.00 0.00 0.00 40659.00 40659.00 212     20000.00 0.00
9524.17 0.00 20000.00 29524.17 213     0.00 0.00 11305.00 3606.00 0.00 14911.00
214     0.00 0.00 8583.17 0.00 0.00 8583.17 215     18333.33 14583.34 0.00 0.00
32916.67 32916.67 216     22519.12 0.00 10196.00 0.00 22519.12 32715.12 217    
0.00 4800.48 21407.00 0.00 4800.48 26207.48 218     21469.42 5000.00 0.00 0.00
26469.42 26469.42 219     6250.00 0.00 36777.75 0.00 6250.00 43027.75 220    
17633.71 1810.50 0.00 0.00 19444.21 19444.21 221     0.00 0.00 25063.75 0.00
0.00 25063.75 222     21667.00 13520.00 1271.16 0.00 35187.00 36458.16 223    
0.00 15578.66 12900.00 0.00 15578.66 28478.66 224     5926.84 20291.67 3066.00
0.00 26218.51 29284.51 225     22923.93 15058.67 0.00 0.00 37982.60 37982.60 226
    0.00 0.00 142590.20 0.00 0.00 142590.20 227     8333.33 11666.67 0.00 0.00
20000.00 20000.00 228     21957.83 0.00 0.00 0.00 21957.83 21957.83 229     0.00
0.00 42376.33 0.00 0.00 42376.33 230     41413.75 0.00 4907.56 0.00 41413.75
46321.31 231     0.00 33333.33 0.00 0.00 33333.33 33333.33 232     24743.85 0.00
0.00 0.00 24743.85 24743.85 233     0.00 0.00 20950.44 0.00 0.00 20950.44 234  
  34858.75 0.00 0.00 0.00 34858.75 34858.75 235     0.00 0.00 16124.00 0.00 0.00
16124.00 236     13951.51 6862.76 0.00 0.00 20814.27 20814.27 237     2219.38
1665.01 6166.42 6566.33 3884.39 16617.14 238     12909.73 7916.67 0.00 0.00
20826.40 20826.40 239     4666.67 0.00 13296.95 0.00 4666.67 17963.62 240    
0.00 0.00 39000.00 0.00 0.00 39000.00 241     18515.04 0.00 1129.17 0.00
18515.04 19644.21 242     0.00 0.00 17372.16 0.00 0.00 17372.16 243     17500.00
0.00 0.00 0.00 17500.00 17500.00 244     15324.57 7000.00 0.00 0.00 22324.57
22324.57 245     25835.32 0.00 13638.23 0.00 25835.32 39473.55 246     0.00 0.00
19440.67 0.00 0.00 19440.67 247     36000.00 968.00 0.00 1307.00 36968.00
38275.00 248     6377.50 0.00 14845.94 6891.25 6377.50 28114.69 249     0.00
16004.58 56513.67 0.00 16004.58 72518.25 250     21821.67 15000.00 0.00 0.00
36821.67 36821.67 251     25623.08 0.00 314.92 0.00 25623.08 25938.00 252    
11458.20 0.00 0.00 0.00 11458.20 11458.20 253     20833.33 0.00 0.00 0.00
20833.33 20833.33 254     0.00 0.00 8557.16 0.00 0.00 8557.16 255     41623.05
6918.75 1375.00 0.00 48541.80 49916.80 256     19056.87 9352.43 0.00 0.00
28409.30 28409.30 257     11738.59 0.00 106737.10 0.00 11738.59 118475.69 258  
  0.00 13902.66 19865.31 0.00 13902.66 33767.97 259     5100.75 0.00 8166.41
0.00 5100.75 13267.16 260     15749.60 4787.16 0.00 0.00 20536.76 20536.76 261  
  36728.66 0.00 0.00 0.00 36728.66 36728.66 262     11401.00 0.00 0.00 0.00
11401.00 11401.00 263     50000.00 0.00 0.00 0.00 50000.00 50000.00 264     0.00
0.00 82467.00 0.00 0.00 82467.00 265     38775.50 0.00 0.00 0.00 38775.50
38775.50 266     20491.04 0.00 0.00 0.00 20491.04 20491.04 267     0.00 0.00
31502.00 17583.33 0.00 49085.33 268     16863.33 0.00 723.83 0.00 16863.33
17587.16 269     15131.96 0.00 7543.03 0.00 15131.96 22674.99 270     47871.19
0.00 0.00 0.00 47871.19 47871.19 271     5295.64 0.00 8250.00 0.00 5295.64
13545.64 272     14909.63 0.00 0.00 0.00 14909.63 14909.63 273     0.00 0.00
73941.51 0.00 0.00 73941.51 274     18333.37 0.00 1750.00 10293.61 18333.37
30376.98 275     0.00 0.00 37223.83 0.00 0.00 37223.83 276     16916.00 13564.00
0.00 0.00 30480.00 30480.00 277     8972.22 0.00 8196.76 0.00 8972.22 17168.98
278     0.00 0.00 58101.50 0.00 0.00 58101.50 279     64969.31 0.00 0.00 0.00
64969.31 64969.31 280     20192.31 0.00 0.00 0.00 20192.31 20192.31 281    
25055.00 11591.67 0.00 0.00 36646.67 36646.67 282     19666.58 0.00 0.00 0.00
19666.58 19666.58 283     10674.00 10154.00 0.00 0.00 20828.00 20828.00 284    
10416.67 18233.00 0.00 0.00 28649.67 28649.67 285     8097.52 0.00 5221.58 0.00
8097.52 13319.10 286     6666.66 11400.63 0.00 0.00 18067.29 18067.29 287    
17654.76 0.00 1390.72 0.00 17654.76 19045.48 288     4583.32 18874.87 0.00 0.00
23458.19 23458.19 289     15000.00 0.00 0.00 0.00 15000.00 15000.00 290    
10000.00 0.00 4302.00 0.00 10000.00 14302.00 291     7963.00 30170.42 0.00
16436.25 38133.42 54569.67 292     0.00 0.00 15031.75 0.00 0.00 15031.75 293    
0.00 0.00 34985.02 0.00 0.00 34985.02 294     5877.75 6202.02 0.00 0.00 12079.77
12079.77 295     26109.48 0.00 3899.68 0.00 26109.48 30009.16 296     2625.00
0.00 18132.61 0.00 2625.00 20757.61 297     40952.39 5500.00 0.00 0.00 46452.39
46452.39 298     33571.42 0.00 0.00 0.00 33571.42 33571.42 299     24641.97
4480.00 0.00 0.00 29121.97 29121.97 300     25404.22 2050.12 0.00 0.00 27454.34
27454.34 301     30714.75 0.00 0.00 0.00 30714.75 30714.75 302     26118.08
13908.43 0.00 0.00 40026.51 40026.51 303     45619.70 0.00 0.00 0.00 45619.70
45619.70 304     20033.59 11128.75 0.00 0.00 31162.34 31162.34 305     22534.69
0.00 0.00 0.00 22534.69 22534.69 306     15833.33 0.00 0.00 0.00 15833.33
15833.33 307     0.00 0.00 51615.33 0.00 0.00 51615.33 308     34618.92 8226.27
0.00 0.00 42845.19 42845.19 309     0.00 50921.55 0.00 3896.04 0.00 54817.59 310
    11675.98 0.00 13342.17 0.00 11675.98 25018.15 311     39887.82 0.00 7817.11
0.00 39887.82 47704.93 312     16666.67 11083.33 0.00 0.00 27750.00 27750.00 313
    0.00 0.00 29503.25 0.00 0.00 29503.25 314     12809.58 0.00 15929.98 0.00
12809.58 28739.56 315     0.00 0.00 29503.25 0.00 0.00 29503.25 316     0.00
0.00 29503.25 0.00 0.00 29503.25 317     25337.08 0.00 3058.88 1345.13 25337.08
29741.09 318     14071.75 6437.50 8124.00 0.00 20509.25 28633.25 319     0.00
0.00 1800.53 0.00 0.00 1800.53 320     10000.00 0.00 0.00 0.00 10000.00 10000.00
321     0.00 0.00 89470.69 0.00 0.00 89470.69 322     13961.96 8866.66 0.00 0.00
22828.62 22828.62 323     62500.00 0.00 0.00 0.00 62500.00 62500.00 324    
32074.80 15125.00 0.00 4796.80 47199.80 51996.60 325     0.00 0.00 74709.24 0.00
0.00 74709.24 326     21590.92 9992.96 0.00 0.00 31583.88 31583.88 327    
51101.63 0.00 0.00 0.00 51101.63 51101.63 328     12493.97 6897.32 6339.00 0.00
19391.29 25730.29 329     20833.33 13773.83 0.00 0.00 34607.16 34607.16 330    
13927.00 9678.00 0.00 3144.00 23605.00 26749.00 331     20907.71 0.00 0.00 0.00
20907.71 20907.71 332     31083.33 0.00 29458.00 0.00 31083.33 60541.33 333    
20833.34 0.00 113.00 1199.67 20833.34 22146.01 334     12848.82 19166.67 0.00
0.00 32015.49 32015.49 335     15416.67 4696.25 0.00 0.00 20112.92 20112.92 336
    40450.00 0.00 5000.00 0.00 40450.00 45450.00 337     6250.00 6250.00 3323.33
0.00 12500.00 15823.33 338     14805.22 0.00 0.00 0.00 14805.22 14805.22 339    
20056.34 0.00 33536.51 0.00 20056.34 53592.85 340     0.00 0.00 44585.00 0.00
0.00 44585.00 341     18081.32 6524.37 0.00 0.00 24605.69 24605.69 342    
14583.33 10416.68 7112.50 0.00 25000.01 32112.51 343     16882.37 38250.98 0.00
0.00 55133.35 55133.35 344     18604.31 0.00 3864.58 0.00 18604.31 22468.89



 



  107 108 109 110 111 112 113 114 115   4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers 1 1 5   2   3   289565.58 2636.65 2 1 5   2   3   179823.88 6688.41 3
0 5   3   3   1243521.11 11613.83 4 1 5   2   3   1963330.64 44857.80 5 1 4   2
  3   1770153.90 9425.81 6 0 5   2   4   2752215.38 63270.58 7 0 4   2   3  
3930944.00 18639.55 8 0 5   3   3   167883.91 5112.65 9 0 5   2   3   15607.79
689.75 10 1 5   2   3   218286.24 5783.45 11 1 4   2   3   260585.70 16145.63 12
0 3   2   3   3433354.23 4808.12 13 0 4   2   3   2972788.91 2926.13 14 0 4   2
  3   1030964.98 20945.17 15 0 5   3   3   4956028.00 7738.15 16 0 4   2   3  
5899803.44 18328.49 17 0 5   2   3   1343697.18 3350.70 18 0 5   2   3  
1384868.91 9660.63 19 0 4   2   3   763631.50 5881.83 20 0 4   2   3  
1313974.00 15520.73 21 0 4   2   3   2438250.95 5258.34 22 0 4   2   3  
7683768.49 11157.30 23 1 5   2   4   2391219.00 5427.24 24 0 4   2   3  
1076776.37 4214.62 25 0 5   3   3   414355.06 7618.30 26 0 4   2   3   697996.25
4748.86 27 0 4   2   3   11803493.40 6141.19 28 1 5   2   3   240752.04 4943.77
29 0 5   2   4   339255.20 7859.31 30 0 4   2   3   9160103.39 4296.08 31 0 5  
2   4   60936.61 4613.99 32 1 5   2   3   3269448.49 11782.94 33 1 5   2   4  
63021.55 3097.76 34 0 5   2   3   16323113.88 24164.26 35 0 4   2   3  
107585.47 5417.10 36 0 5   2   4   1764521.40 9318.88 37 1 5   2   3   101686.20
4823.27 38 0 5   2   4   942097.24 14958.47 39 1 5   2   3   5407862.09 10134.95
40 0 5   2   4   79217.47 8613.41 41 0 5   2   3   257561.50 7399.56 42 0 5   2
  3   929690.09 5681.72 43 1 5   2   4   208711.89 3867.45 44 0 5   2   3  
140385.70 495.09 45 1 5   2   3   468023.02 4357.44 46 0 5   2   3   887619.82
1116.00 47 0 5   2   3   660239.84 1302.01 48 0 5   2   3   766011.27 3074.04 49
0 5   2   4   674375.66 20563.61 50 0 5   2   4   3447713.30 10029.17 51 0 5   2
  3   358435.18 4832.92 52 0 5   2   3   333327.06 11565.64 53 1 5   2   3  
1954533.02 35720.00 54 0 5   2   4   642302.00 6830.72 55 0 4   2   3   48695.24
5160.62 56 0 5   3   3   329276.34 4003.43 57 0 4   2   3   277810.71 1638.00 58
0 4   2   3   278913.87 1638.00 59 0 4   2   3   261831.84 1638.00 60 1 5   2  
4   714394.19 17032.69 61 1 4   2   3   1331309.76 14368.59 62 0 4   2   3  
2956295.33 12535.01 63 0 5   3   3   41671.51 3087.60 64 0 5   2   3   144847.23
5740.91 65 1 5   2   3   285480.21 3552.47 66 0 5   2   3   51495.49 1838.58 67
0 5   2   3   15642.07 8667.11 68 1 4   2   3   3459727.00 7763.07 69 1 5   2  
4   13825767.00 14541.75 70 0 5   2   3   3516736.33 10996.34 71 0 5   2   3  
213037.13 6281.08 72 0 4   2   3   176770.18 1817.15 73 0 5   2   3   29211.38
2201.70 74 0 5   2   3   1673205.86 15632.88 75 0 4   2   3   2957043.62 8988.23
76 0 5   2   3   310038.68 4061.21 77 0 5   2   4   166975.41 11848.54 78 0 5  
2   3   467075.61 10266.85 79 1 5   2   4   372643.32 1643.91 80 0 5   2   3  
377004.30 9351.72 81 0 5   2   3   1317703.58 12033.51 82 0 4   2   3  
948564.32 4077.11 83 0 4   2   3   4014924.44 17719.68 84 0 5   2   4  
5137320.50 5320.67 85 1 5   2   3   1347820.74 8208.97 86 0 5   3   4  
2115094.89 19082.82 87 0 5   3   3   76531.59 6018.15 88 1 5   3   4  
2150867.99 16423.44 89 0 5   2   3   198625.98 7790.65 90 1 5   2   3  
1050001.83 10073.16 91 0 5   2   3   146807.37 6653.58 92 1 4   2   3  
1816059.28 5429.86 93 0 4   2   4   168832.23 9664.94 94 0 5   2   3   206231.98
2159.76 95 0 4   2   3   151083.91 10506.18 96 0 5   2   3   1577619.31 9583.33
97 1 5   3   3   1156056.01 10079.40 98 1 5   2   3   538867.65 4358.56 99 0 5  
2   3   273350.19 7756.20 100 0 4   2   3   1038968.25 10873.90 101 0 5   2   3
  662628.22 1938.93 102 0 5   2   3   111809.31 2200.55 103 0 5   2   3  
1325476.34 5710.54 104 0 5   2   3   7400707.07 15394.19 105 0 4   2   3  
6589484.83 5013.76 106 0 5   2   3   321153.83 3382.50 107 0 5   2   3  
37705.97 1199.00 108 0 5   2   3   340604.40 10073.33 109 1 5   2   4  
1756194.11 9512.96 110 0 5   2   3   2291593.00 11940.60 111 1 5   2   3  
3174282.25 13162.69 112 1 5   2   4   1163239.07 14122.91 113 0 5   2   3  
255489.00 1944.26 114 0 5   2   3   6952197.50 11555.39 115 0 5   3   3  
14442.17 2774.22 116 0 5   2   3   1566672.90 6048.46 117 1 5   2   3  
223239.81 6919.89 118 0 5   2   3   9840980.05 2249.49 119 0 5   2   3  
64979.59 1707.08 120 0 5   3   3   184023.27 3532.02 121 1 5   2   3  
2595049.62 18644.38 122 1 5   2   3   529267.40 6426.97 123 0 5   3   3  
2579680.04 4595.71 124 1 5   2   4   315376.60 5031.51 125 0 5   2   3  
715212.84 16446.21 126 0 5   2   3   107876.45 6436.25 127 0 4   2   3  
902319.00 6181.54 128 0 5   2   4   770215.73 18906.14 129 1 4   2   3  
4935734.22 34411.51 130 0 5   2   3   976788.35 8632.25 131 0 5   2   4  
1264266.14 7604.68 132 0 4   2   3   5501563.32 592.05 133 1 5   2   3  
2015420.20 10456.08 134 1 5   2   3   1840178.03 6639.88 135 0 5   2   3  
571844.50 7958.96 136 0 5   3   3   421960.92 14242.13 137 0 4   2   3  
157598.18 6888.70 138 0 4   2   3   47914.11 5982.09 139 0 5   2   3  
1179925.74 5476.88 140 0 5   2   3   879827.87 5695.91 141 1 5   2   3  
1694885.23 8019.32 142 1 5   2   4   2548363.72 22836.53 143 0 5   2   3  
3571504.51 7977.25 144 0 4   2   3   906062.64 10937.03 145 0 5   2   4  
381782.24 5988.64 146 0 5   2   3   261995.40 5241.05 147 0 5   2   3  
3698946.67 8470.80 148 1 5   2   3   1538748.30 6946.77 149 0 5   3   3  
109148.50 6443.92 150 0 5   3   3   1918399.52 17339.23 151 0 5   2   3  
393315.48 8239.34 152 1 4   2   4   2105679.31 17951.93 153 0 5   2   3  
3264311.00 7902.83 154 0 5   2   3   5070409.73 13060.20 155 0 5   2   3  
9842010.22 2252.40 156 0 5   2   3   213188.23 6318.06 157 1 5   3   3  
2514515.81 22260.51 158 0 5   3   3   408704.80 11680.27 159 0 5   2   3  
387081.32 7550.56 160 0 5   2   4   381312.00 9305.02 161 1 4   2   3  
1396139.90 10344.36 162 1 5   2   3   2819710.19 21375.72 163 0 5   3   4  
714272.19 7035.30 164 0 5   2   3   646142.48 14260.02 165 0 5   3   3  
339100.72 9677.41 166 0 5   2   3   439176.69 8228.50 167 0 4   2   3  
2199170.93 11283.60 168 0 5   2   3   68455.34 10294.16 169 0 5   2   3  
167551.29 6676.77 170 0 5   2   3   1520403.00 6033.00 171 0 5   2   3  
87664.20 2501.33 172 0 4   2   3   194115.22 14043.78 173 0 5   3   3  
639242.53 6236.07 174 1 5   3   3   1217577.92 5206.42 175 0 5   2   4  
605973.17 10861.39 176 0 5   2   4   283813.07 6617.79 177 0 5   2   3  
751317.00 8318.44 178 1 5   2   4   275238.61 5637.76 179 0 5   3   3  
106117.75 8440.06 180 1 5   3   3   202650.38 6870.50 181 1 5   2   3  
2679529.42 7904.36 182 0 5   3   3   121033.10 1823.58 183 1 5   3   3  
6790526.80 46119.88 184 0 5   3   3   5341728.83 4466.21 185 0 5   2   3  
2964741.35 20329.78 186 1 5   2   3   2325615.24 4280.49 187 1 5   2   3  
4541984.31 8341.71 188 0 5   2   3   880766.82 11203.28 189 1 5   3   4  
597060.33 7134.87 190 0 5   2   4   1107653.02 15870.41 191 0 5   3   3  
170871.04 4539.60 192 0 4   2   3   5597742.56 9450.33 193 0 5   2   3  
5351736.91 8525.10 194 1 5   2   3   417586.57 10262.72 195 0 5   2   4  
1864526.77 11168.02 196 0 5   2   3   676878.95 8815.05 197 0 5   2   3  
1865815.95 8815.05 198 1 5   3   4   3362697.34 17342.42 199 0 5   3   3  
332057.70 3585.00 200 1 5   3   4   1888273.06 13918.61 201 1 5   2   4  
101521.81 6421.16 202 0 5   3   4   816119.05 4984.20 203 1 5   2   4  
1791145.25 11860.24 204 0 5   2   4   96144.60 7465.66 205 1 5   3   3  
4419563.84 12739.38 206 0 5   3   3   702694.13 7639.38 207 0 5   2   3  
431755.00 10520.78 208 0 5   2   3   955876.78 3302.40 209 0 5   2   3  
764165.31 6858.99 210 1 5   2   4   1185256.02 23633.93 211 0 5   2   3  
507965.00 8485.53 212 1 5   2   3   639819.45 12937.49 213 1 5   3   3  
1474691.60 6772.58 214 0 5   2   4   148749.89 3707.07 215 0 5   2   3  
902266.24 7890.13 216 0 5   2   4   2504842.94 14355.39 217 1 5   2   3  
97225.81 7073.40 218 0 5   2   3   1360696.13 5195.95 219 0 5   2   3  
638646.82 12387.69 220 0 5   3   4   447947.34 3877.18 221 0 5   2   3  
175375.59 6263.43 222 0 5   3   3   101394.71 8195.79 223 0 5   2   3  
288597.29 9463.46 224 1 5   2   4   143052.47 6509.95 225 0 5   3   4  
503980.01 5545.46 226 1 5   2   3   188140.43 18294.32 227 0 5   3   3  
303443.52 6362.00 228 1 5   2   4   213284.62 6802.54 229 1 5   2   3  
709351.08 8759.19 230 0 5   2   4   1840640.78 13831.54 231 1 5   3   3  
335004.29 7150.00 232 1 5   2   3   5783967.05 8195.16 233 0 5   2   4  
2182676.79 5248.09 234 0 5   2   3   693619.78 6926.43 235 1 5   2   4  
1115433.00 5108.08 236 0 5   2   3   640820.45 7168.43 237 1 5   2   3  
1891630.24 6606.97 238 1 5   2   3   695927.13 7559.98 239 0 5   2   4  
1166740.08 5866.92 240 1 5   3   3   986635.43 11462.10 241 0 5   3   3  
287387.78 7578.74 242 0 5   2   4   1349773.63 7589.90 243 1 5   2   4  
2581193.93 5948.25 244 0 5   2   3   203517.90 6704.07 245 0 5   2   3  
1792046.00 10002.60 246 0 5   2   4   368315.56 10768.19 247 0 5   2   3  
910253.77 10682.55 248 0 5   2   3   267417.00 8164.51 249 0 5   3   3  
220913.37 16896.75 250 1 5   2   4   1164367.27 7809.88 251 1 5   2   4  
725540.97 4840.03 252 0 5   3   4   161837.07 2228.62 253 0 5   3   4  
436641.67 8527.08 254 0 5   3   4   195731.61 2227.43 255 1 5   2   3  
806272.39 11091.51 256 0 5   3   3   782901.49 6193.23 257 0 5   2   3  
1284093.39 13506.23 258 0 5   2   3   5511016.80 10383.65 259 1 5   2   4  
730148.12 4926.10 260 0 5   2   4   72299.66 7467.17 261 0 5   2   4   563355.11
12928.49 262 0 5   2   3   422540.83 5016.44 263 0 5   2   3   2822057.54
13225.00 264 0 5   2   3   4181940.21 9203.32 265 0 5   2   3   2128585.32
8313.47 266 0 5   2   4   519701.89 7173.91 267 0 5   2   4   706695.90 9360.57
268 0 5   2   4   714533.91 5914.56 269 0 5   2   3   478080.35 9274.07 270 0 5
  2   4   675028.65 17128.31 271 0 5   3   3   310806.36 5400.65 272 0 5   2   4
  143117.20 5272.05 273 0 5   2   4   86617.25 24437.67 274 0 5   2   3  
616271.73 9158.66 275 1 5   2   4   916865.19 13586.70 276 1 5   2   4  
1094694.00 6038.09 277 0 5   2   3   2388994.60 7200.67 278 0 5   2   4  
2912778.50 16965.64 279 0 5   2   3   572602.92 7068.66 280 0 5   2   3  
53456.83 4290.87 281 0 5   2   3   564353.60 6457.14 282 0 5   2   3  
1038543.18 5504.68 283 1 5   3   4   859919.59 4755.03 284 0 5   2   4  
267009.00 7405.94 285 0 5   2   3   494552.37 4745.60 286 0 5   2   4  
333639.95 7131.16 287 0 5   2   4   777380.43 8128.61 288 1 5   2   4  
3588719.32 8953.99 289 0 5   3   3   1004294.72 7312.50 290 0 5   2   3  
1728101.47 6726.23 291 0 5   2   3   1438337.04 14957.55 292 1 5   2   3  
3709710.11 3730.88 293 0 5   2   3   4140605.64 13924.04 294 0 5   2   4  
384795.71 5531.33 295 0 5   2   4   3849933.19 11130.40 296 0 5   2   3  
2386885.79 7854.68 297 0 5   2   3   396580.92 9076.80 298 0 5   2   4  
52691.54 7885.93 299 0 5   3   4   1370940.43 9741.30 300 0 5   3   3  
340056.27 8118.25 301 0 5   2   3   2811962.46 10218.80 302 0 5   3   3  
284871.50 7420.91 303 0 5   3   3   684642.12 8553.69 304 1 5   2   3  
193509.12 13016.51 305 0 5   2   3   742762.06 7923.20 306 0 5   3   4  
271616.31 6746.58 307 0 5   2   3   480260.58 9646.91 308 0 5   3   3  
618061.22 11144.03 309 0 5   2   3   467621.96 16768.70 310 1 5   3   4  
1445679.25 6972.56 311 0 5   2   3   7870877.75 18418.87 312 0 5   2   3  
366383.40 7320.45 313 1 5   2   4   22048665.00 14654.26 314 0 5   2   3  
5122916.94 9107.57 315 1 5   2   4   23327536.41 13308.92 316 1 5   2   4  
23327536.41 13308.92 317 0 5   2   3   1893927.18 5668.65 318 0 5   2   3  
131438.75 10651.57 319 0 5   2   3   27891.29 500.19 320 0 5   3   3   358621.96
4425.00 321 0 5   2   4   2450719.98 10217.55 322 0 5   2   4   1703916.24
9551.49 323 0 5   3   3   645403.35 12481.25 324 0 5   2   3   2103513.08
15365.00 325 0 5   2   4   1324637.93 19088.21 326 0 5   2   3   551373.30
6954.77 327 0 5   2   4   1417700.76 10787.55 328 0 5   2   3   367985.49
10827.31 329 1 5   2   4   290704.01 10025.69 330 1 5   2   3   2190805.38
14206.39 331 0 5   2   4   430046.38 7323.97 332 0 5   3   4   1427571.99
10939.82 333 0 5   2   4   1367261.21 6324.90 334 0 5   3   4   454988.07
6819.30 335 0 5   2   3   106334.11 5448.59 336 0 5   2   3   196081.76 13734.99
337 0 5   3   3   2528080.54 6398.95 338 0 5   2   3   302258.82 4613.31 339 0 5
  2   3   1795590.09 8703.48 340 0 5   3   4   4001121.82 16313.65 341 0 5   2  
4   202959.40 6321.20 342 0 5   3   3   771593.26 9585.58 343 0 5   2   4  
257398.62 28415.73 344 0 4   2   3   590727.06 1505.42



 



  116 117 118 119 120 121 122   Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code 1 0.316700     100.000000 San Francisco CA 94109 2
0.475900     100.000000 Redwood City CA 94062 3 0.221600     100.000000 PIEDMONT
CA 94611 4 0.201400       Southampton NY 11968 5 0.461200       Pleasanton CA
94566 6 0.255900       Weston MA 02493 7 0.368100     100.000000 Laguna Beach CA
92651 8 0.369700       San Francisco CA 94118 9 0.099200       San Diego CA
92105 10 0.459600     100.000000 Miami Beach FL 33140 11 0.294900     25.000000
Los Angeles CA 90292 12 0.253700     100.000000 Portland OR 97229 13 0.395800  
    Lake Oswego OR 97034 14 0.272100       Bolinas CA 94924 15 0.251800    
100.000000 San Francisco CA 94110 16 0.239100       Belvedere CA 94920 17
0.203400     100.000000 Palo Alto CA 94306 18 0.390000     100.000000 Brookline
MA 02467 19 0.344200     100.000000 Lexington MA 02421 20 0.378800    
100.000000 San Francisco CA 94105 21 0.369000     100.000000 Sonoma CA 95476 22
0.051400     100.000000 Ketchum ID 83340 23 0.263800       Westlake Village CA
91361 24 0.103200     100.000000 Hillsborough CA 94010 25 0.110300       San
Carlos CA 94070 26 0.312900       San Francisco CA 94114 27 0.144600       Los
Angeles CA 90291 28 0.187400       Burlingame CA 94010 29 0.201500    
100.000000 Orinda CA 94563 30 0.271200       Tarrytown NY 10591 31 0.263800    
  New York NY 10021 32 0.355400     42.500000 Los Angeles CA 90036 33 0.515600  
  100.000000 San Diego CA 92104 34 0.361800       San Fernando CA 91340 35
0.294200     100.000000 North Bergen NJ 07047 36 0.077600     100.000000 Newton
Center MA 02459 37 0.407600       Los Angeles CA 90017 38 0.199400      
Sausalito CA 94965 39 0.074100       Carmel by the Sea CA 93921 40 0.208300    
100.000000 Needham MA 02492 41 0.349000       Berkeley CA 94705 42 0.290400    
100.000000 REDWOOD CITY CA 94062 43 0.125100       Campbell CA 95008 44 0.047400
    100.000000 Boston MA 02125 45 0.390700     25.000000 Boston MA 02125 46
0.085600       Boston MA 02120 47 0.108100       Dorchester MA 02125 48 0.388300
      Danville CA 94526 49 0.212800     100.000000 Redwood City CA 94062 50
0.372600       Los Angeles CA 90020 51 0.165700       Kirkwood CA 95646 52
0.332000       Cambridge MA 02138 53 0.182400       East Hampton NY 11937 54
0.258300       Medford MA 02155 55 0.227400       San Francisco CA 94131 56
0.174700     100.000000 New York NY 10011 57 0.130300       Roxbury MA 02119 58
0.130300       Roxbury MA 02119 59 0.130300       Roxbury MA 02119 60 0.377700  
    Rancho Santa Fe CA 92067 61 0.142500       Tiburon CA 94920 62 0.294000    
100.000000 San Francisco CA 94109 63 0.204400       New York NY 10003 64
0.352300       Newtonville MA 02460 65 0.409900     100.000000 Weston MA 02493
66 0.365200       Los Angeles CA 90015 67 0.429600       New York NY 10065 68
0.159200     39.290000 San Francisco CA 94118 69 0.270900       Wellesley MA
02482 70 0.340100       Brighton MA 02135 71 0.222400     100.000000 Needham MA
02492 72 0.590000       San Anselmo CA 94960 73 0.303300     100.000000
Cambridge MA 02139 74 0.679100       Dennis MA 02638 75 0.415900       Monte
Sereno CA 95030 76 0.148700       Chicago IL 60647 77 0.233500       Holmdel NJ
07733 78 0.508300     100.000000 SAN FRANCISCO CA 94109 79 0.241400       BOSTON
MA 02136 80 0.261600       Rancho Santa Fe CA 92067 81 0.423100       Woodside
CA 94062 82 0.383800       Berkeley CA 94708 83 0.113800     100.000000 San
Rafael CA 94903 84 0.138800       San Francisco CA 94158 85 0.193600      
Brooklyn NY 11215 86 0.378900       Boston MA 02116 87 0.213300       San
Francisco CA 94114 88 0.199800     25.430000 Malibu CA 90265 89 0.455800      
San Rafael CA 94901 90 0.198700     100.000000 DOVER MA 02030 91 0.131800      
Oakland CA 94618 92 0.064900       Redondo Beach CA 90277 93 0.367500       Los
Angeles CA 90049 94 0.343500       San Carlos CA 94070 95 0.468800       Truckee
CA 96161 96 0.169100       Salinas CA 93908 97 0.053700     100.000000 Newton MA
02468 98 0.390800       Boston MA 02130 99 0.282300       Oakland CA 94611 100
0.368800     100.000000 Brookline MA 02446 101 0.107400       Los Altos Hills CA
94022 102 0.365600     100.000000 San Francisco CA 94115 103 0.279700    
100.000000 San Francisco CA 94127 104 0.133500     100.000000 Los Altos CA 94022
105 0.164000     100.000000 Larkspur CA 94939 106 0.405900       San Francisco
CA 94110 107 0.080500       Tewksbury MA 01876 108 0.445300       New York NY
10028 109 0.264600     100.000000 MENLO PARK CA 94025 110 0.378600       San
Francisco CA 94133 111 0.387400       Carmel CA 93923 112 0.144900       San
Francisco CA 94133 113 0.373400       Corte Madera CA 94925 114 0.379400    
62.830000 San Francisco CA 94105 115 0.589100     89.870000 Boston MA 02215 116
0.364900     100.000000 San Francisco CA 94118 117 0.424800     10.000000
Brooklyn NY 11201 118 0.077300     100.000000 Mill Valley CA 94941 119 0.106100
      San Carlos CA 94070 120 0.336300     100.000000 Acton MA 01720 121
0.329300     100.000000 San Francisco CA 94118 122 0.252400     20.610000 San
Anselmo CA 94960 123 0.218900       Palo Alto CA 94303 124 0.318800       Menlo
Park CA 94025 125 0.391900       Palo Alto CA 94301 126 0.406500      
Burlingame CA 94010 127 0.259800       Mill Valley CA 94941 128 0.254300    
100.000000 TRUCKEE CA 96161 129 0.159200     20.710000 Brookline MA 02445 130
0.286500     100.000000 Larkspur CA 94939 131 0.176600     100.000000 Cambridge
MA 02138 132 0.042200     100.000000 San Francisco CA 94105 133 0.295600      
Tahoe City CA 96145 134 0.240200       San Francisco CA 94122 135 0.347300    
100.000000 Moraga CA 94556 136 0.333800     100.000000 Burlingame CA 94010 137
0.318700       Los Angeles CA 90066 138 0.353400       Venice CA 90291 139
0.292100     100.000000 San Francisco CA 94115 140 0.403900       Los Gatos CA
95032 141 0.146400     100.000000 LOS ANGELES (ENCINO AREA) CA 91316 142
0.117700     100.000000 NEW YORK NY 10065 143 0.267100       Los Altos CA 94024
144 0.394900     100.000000 San Francisco CA 94127 145 0.348200       Los
Angeles CA 90048 146 0.286600       Santa Clara CA 95051 147 0.185300    
100.000000 Mill Valley CA 94941 148 0.410300       Portola Valley CA 94028 149
0.414400       San Francisco CA 94117 150 0.147100     100.000000 San Francisco
CA 94118 151 0.257600     100.000000 WESTFIELD NJ 07090 152 0.077200    
25.000000 Los Angeles CA 90077 153 0.203700     100.000000 San Francisco CA
94115 154 0.375700       Kentfield CA 94904 155 0.077400     100.000000 San
Rafael CA 94903 156 0.266900       Mill Valley CA 94941 157 0.425600    
100.000000 San Francisco CA 94118 158 0.204900     100.000000 New York NY 10023
159 0.192700       San Francisco CA 94114 160 0.179000       Old Greenwich CT
06870 161 0.240800     20.000000 Berkeley CA 94705 162 0.209800     41.070000
San Francisco CA 94123 163 0.141600       LOS ANGELES CA 90035 164 0.410900    
100.000000 Gearhart OR 97138 165 0.483500       Calistoga CA 94515 166 0.184100
    100.000000 Tiburon CA 94920 167 0.294000       Carpinteria CA 93013 168
0.201100       LOS ANGELES CA 90210 169 0.312000       San Carlos CA 94070 170
0.434000     100.000000 San Rafael CA 94901 171 0.355900     100.000000 Boston
MA 02115 172 0.232800       Newport Beach CA 92660 173 0.089800     100.000000
Dover MA 02032 174 0.108700       Hingham MA 02043 175 0.376700     100.000000
Los Gatos CA 95032 176 0.332500       San Francisco CA 94127 177 0.206400      
Palo Alto CA 94303 178 0.320400     100.000000 SAN FRANCISCO CA 94107 179
0.198500     100.000000 Medfield MA 02052 180 0.291500       Studio City Area CA
91604 181 0.442400       San Francisco CA 94115 182 0.258700       Los Altos CA
94024 183 0.345900       Irvine CA 92603 184 0.459300       Larkspur CA 94939
185 0.147400       Los Angeles CA 90049 186 0.103500       San Francisco CA
94123 187 0.198600       Redwood City CA 94062 188 0.184800     100.000000 LOS
ANGELES CA 90064 189 0.372500       Ridgefield CT 06877 190 0.090800    
100.000000 KENTFIELD CA 94904 191 0.436500     100.000000 BOSTON MA 02116 192
0.372500     100.000000 Lexington MA 02420 193 0.120800     100.000000 Harvey
Cedars NJ 08008 194 0.110000     100.000000 San Francisco CA 94117 195 0.326700
    100.000000 NEW YORK NY 10128 196 0.280700       Palo Alto CA 94301 197
0.280700     25.000000 Palo Alto CA 94301 198 0.218900       Sonoma CA 95476 199
0.338100       JAMAICA PLAIN MA 02130 200 0.373900       San Francisco CA 94118
201 0.344700     100.000000 Oak Park Area CA 91377 202 0.276900     100.000000
Santa Monica CA 90405 203 0.239600       New York NY 10025 204 0.278300      
SAN FRANCISCO CA 94115 205 0.185300       San Francisco CA 94123 206 0.359500  
  100.000000 Mountain View CA 94041 207 0.457200     100.000000 Los Angeles CA
90035 208 0.219800       San Francisco CA 94123 209 0.363600     100.000000
MONTARA CA 94037 210 0.187300     100.000000 BOSTON MA 02116 211 0.208700    
100.000000 Berkeley CA 94708 212 0.438200       Palo Alto CA 94306 213 0.454200
    100.000000 Los Angeles CA 90049 214 0.431900     100.000000 SAN FRANCISCO CA
94107 215 0.239700       Larkspur CA 94939 216 0.438800     100.000000 OAKLAND
CA 94618 217 0.269900       Belmont CA 94002 218 0.196300       SAN FRANCISCO CA
94114 219 0.287900       SAN FRANCISCO CA 94123 220 0.199400     100.000000
Hingham MA 02043 221 0.249900     100.000000 NAPA CA 94558 222 0.224800      
San Francisco CA 94107 223 0.332300     100.000000 Greenbrae CA 94904 224
0.222300       Oakland CA 94610 225 0.146000     100.000000 TIBURON CA 94920 226
0.128300       Piedmont CA 94611 227 0.318100       ORINDA CA 94563 228 0.309800
      Oakland CA 94705 229 0.206700       Irvine CA 92603 230 0.298600    
100.000000 RIVERSIDE CT 06878 231 0.214500       Mountain View CA 94040 232
0.331200     100.000000 CARMEL VALLEY CA 93924 233 0.250500     100.000000
Natick MA 01760 234 0.198700       SAN FRANCISCO CA 94117 235 0.316800    
100.000000 NEW YORK NY 10075 236 0.344400       PORTOLA VALLEY CA 94028 237
0.397600     100.000000 Mill Valley CA 94941 238 0.363000     100.000000
Piedmont CA 94610 239 0.326600     100.000000 LOS ALTOS CA 94022 240 0.293900  
    LOS ALTOS HILLS CA 94304 241 0.385800       Piedmont CA 94611 242 0.436900  
    SAN FRANCISCO CA 94133 243 0.339900     100.000000 San Francisco CA 94131
244 0.300300     100.000000 HERMOSA BEACH CA 90254 245 0.253400       SAN
FRANCISCO CA 94109 246 0.553900     100.000000 Palo Alto CA 94301 247 0.279100  
    ALTADENA CA 91001 248 0.290400       LOS ANGELES CA 90024 249 0.233000      
Los Angeles CA 90064 250 0.212100     100.000000 San Carlos CA 94070 251
0.186600       San Francisco CA 94122 252 0.194500       JAMAICA PLAIN MA 02130
253 0.409300     100.000000 PETALUMA CA 94952 254 0.260300     100.000000 SANTA
BARBARA CA 93101 255 0.222200     100.000000 SAN DIEGO (DEL MAR AREA) CA 92014
256 0.218000     100.000000 Redwood City CA 94061 257 0.114000     100.000000
BIG SKY MT 59716 258 0.307500       New York NY 10011 259 0.371300    
100.000000 SAN FRANCISCO CA 94118 260 0.363600       San Francisco CA 94122 261
0.352000       ATHERTON CA 94027 262 0.440000     100.000000 STUDIO CITY CA
91604 263 0.264500     100.000000 GREENWICH CT 06831 264 0.111600     100.000000
Venice CA 90291 265 0.214400     100.000000 GLEN ELLEN CA 95442 266 0.350100    
  DOVER MA 02030 267 0.190700     100.000000 Los Angeles CA 90064 268 0.336300  
  100.000000 San Francisco CA 94110 269 0.409000       LOS GATOS CA 95032 270
0.357800     100.000000 Incline Village NV 89451 271 0.398700       POWAY CA
92064 272 0.353600     100.000000 HOBOKEN NJ 07030 273 0.330500      
HILLSBOROUGH CA 94010 274 0.301500     100.000000 NEWTON MA 02465 275 0.365000  
  100.000000 SAN FRANCISCO CA 94121 276 0.198100       SARATOGA CA 95070 277
0.419400       BELMONT CA 94002 278 0.292000     100.000000 SAN FRANCISCO CA
94133 279 0.108800     100.000000 FALMOUTH MA 02540 280 0.212500     100.000000
BROOKLYN NY 11211 281 0.176200       NEWTON MA 02458 282 0.279900       SAN
CARLOS CA 94070 283 0.228300     100.000000 WALNUT CREEK CA 94596 284 0.258500  
  100.000000 Lafayette CA 94549 285 0.356300       SAN FRANCISCO CA 94117 286
0.394700       SAN FRANCISCO CA 94114 287 0.426800     100.000000 NEW YORK NY
10036 288 0.381700     100.000000 SAN FRANCISCO CA 94103 289 0.487500    
100.000000 SAN FRANCISCO CA 94158 290 0.470300     100.000000 SAN FRANCISCO CA
94127 291 0.274100       HILLSBOROUGH CA 94010 292 0.248200     100.000000 MENLO
PARK CA 94025 293 0.398000       LAGUNA BEACH CA 92651 294 0.457900      
TIBURON CA 94920 295 0.370900     100.000000 SAN FRANICSCO CA 94110 296 0.378400
    100.000000 San Francisco CA 94107 297 0.195400     100.000000 LARKSPUR CA
94939 298 0.234900       HILLSBOROUGH CA 94010 299 0.334500       TIBURON CA
94920 300 0.295700       PORTOLA VALLEY CA 94028 301 0.332700       SAN
FRANCISCO CA 94110 302 0.185400     100.000000 SAN FRANCISCO CA 94114 303
0.187500     100.000000 BOSTON MA 02118 304 0.417700     100.000000 SARATOGA CA
95070 305 0.351600       DANVILLE CA 94526 306 0.426100     100.000000 SAN
FRANCISCO CA 94103 307 0.186900     100.000000 MASHPEE MA 02649 308 0.260100    
  MENLO PARK CA 94025 309 0.305900     100.000000 Danville CA 94526 310 0.278700
      SAN FRANCISCO CA 94118 311 0.386100     100.000000 MENLO PARK CA 94025 312
0.263800     100.000000 CORTE MADERA CA 94925 313 0.496700     100.000000 SAN
FRANCISCO CA 94117 314 0.316900     100.000000 SANTA BARBARA CA 93108 315
0.451100       LOS ANGELES CA 90049 316 0.451100       ALAMO CA 94507 317
0.190600     100.000000 CARMEL CA 93923 318 0.372000     100.000000 SAN
FRANCISCO CA 94133 319 0.277800       BOSTON MA 02125 320 0.442500    
100.000000 LOS ANGELES CA 91607 321 0.114200     100.000000 PORTOLA VALLEY CA
94028 322 0.418400     100.000000 BOSTON MA 02118 323 0.199700     100.000000
TUXEDO PARK NY 10987 324 0.295500       SAN FRANCISCO CA 94118 325 0.255500    
100.000000 SAN FRANCISCO CA 94105 326 0.220200       MENLO PARK CA 94025 327
0.211100     100.000000 TIBURON CA 94920 328 0.420800       SAN FRANCISCO CA
94109 329 0.289700     100.000000 SAN FRANCISCO CA 94123 330 0.531100    
100.000000 TIBURON CA 94920 331 0.350300     100.000000 ORINDA CA 94563 332
0.180700     100.000000 KENNEBUNK ME 04043 333 0.285600     100.000000
BURLINGAME CA 94010 334 0.213000     100.000000 SAN MATEO CA 94402 335 0.270900
    100.000000 GREENBRAE CA 94904 336 0.302200     100.000000 SAN FRANCISCO CA
94118 337 0.404400     100.000000 HONOLULU HI 96821 338 0.311600     100.000000
SAN FRANCISCO CA 94118 339 0.162400     100.000000 SAN FRANCISCO CA 94133 340
0.365900     100.000000 OLYMPIC VALLEY CA 96146 341 0.256900     100.000000 SAN
FRANCISCO CA 94117 342 0.298500     100.000000 MENLO PARK CA 94025 343 0.515400
    100.000000 SAN FRANCISCO CA 94118 344 0.067000       Yountville CA 94599



 



  123 124 125 126 127 128 129 130 131   Property Type Occupancy Sales Price
Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 1 2 1   375000.00 3 20100914     599000 2 1 1 840000.00
840000.00 3 20120707       3 1 1 1470000.00 1470000.00 3 20120827       4 1 2  
8500000.00 3 20100922       5 7 1   1750000.00 3 20101019     1750000 6 1 1  
8000000.00 3 20100910       7 3 2 1100000.00 1100000.00 3 20101105     1000000 8
1 1   8250000.00 3 20101125       9 7 1   255000.00 3 20101206     260000 10 3 1
870000.00 870000.00 3 20110113     1100000 11 4 1 1850000.00 1850000.00 3
20110131     1855000 12 7 1 335000.00 335000.00 3 20110131     375000 13 1 1  
650000.00 3 20110215     600000 14 1 2   1000000.00 3 20110427     740000 15 1 1
2280000.00 2280000.00 3 20110426     2280000 16 1 1   4500000.00 3 20110512    
  17 3 1 860000.00 860000.00 3 20111205     910000 18 1 1 2257500.00 2275000.00
3 20110708     2250000 19 3 1 699000.00 699000.00 3 20110617     580000 20 4 1
2495000.00 2500000.00 3 20110627     2500000 21 1 2 1300000.00 1300000.00 3
20110630     1500000 22 7 2 3200000.00 3200000.00 3 20110705     2955000 23 7 1
  1300000.00 3 20110821     1350000 24 1 1   2350000.00 3 20111011     2150000
25 1 1   1205000.00 3 20110922     1198000 26 13 1   1550000.00 3 20110901    
1600000 27 13 1   1750000.00 3 20110919     1625000 28 1 1   2300000.00 3
20110914     2140000 29 1 1   1070000.00 3 20110906     1100000 30 3 1  
1765000.00 3 20110926     1750000 31 2 1   1425000.00 3 20111003     1250000 32
1 1 1390000.00 1390000.00 3 20110927     1300000 33 3 1 195000.00 195000.00 3
20110923       34 1 3   292000.00 3 20111015     295000 35 3 1   610000.00 3
20111031     525000 36 1 1 1635000.00 1650000.00 3 20111005     1610000 37 4 1  
310000.00 3 20111213     330000 38 3 2 900000.00 900000.00 3 20111006     900000
39 1 2 3750000.00 3750000.00 3 20111019     3700000 40 1 1   1380000.00 3
20111031     1400000 41 1 1   970000.00 3 20111115       42 1 1 711000.00
711000.00 3 20121013     715000 43 1 1   708000.00 3 20111020     670000 44 3 3
215000.00 220000.00 3 20111024     250000 45 3 3 216000.00 220000.00 3 20111024
    250000 46 13 3   770000.00 3 20111026     720000 47 3 1 213000.00 219000.00
3 20111101     250000 48 7 1   510000.00 3 20111101     540000 49 1 1  
1145000.00 3 20110919       50 1 1   2700000.00 3 20111109     2300000 51 3 2  
586000.00 3 20111115     599000 52 3 1   1262000.00 3 20111127       53 1 2  
5069500.00 98 20111129       54 14 3   560000.00 3 20111217     515000 55 1 1  
875000.00 3 20120216       56 2 1 1180000.00 1180000.00 3 20120424       57 14 3
  278000.00 3 20111212       58 14 3   323000.00 3 20111212       59 14 3  
564000.00 3 20111222       60 7 1   3500000.00 3 20111220       61 1 1  
3000000.00 3 20120130       62 1 1   3800000.00 3 20120116       63 2 1
425000.00 425000.00 3 20120120       64 3 1 490000.00 490000.00 3 20120109    
455000 65 3 1 750000.00 750000.00 3 20120123       66 1 1   275000.00 3 20120224
      67 4 2   920000.00 3 20120213       68 1 1 1400000.00 1400000.00 3
20120120       69 1 1   5000000.00 3 20120217       70 3 3   250000.00 3
20100201       71 1 1 1150000.00 1200000.00 3 20120209       72 1 1   900000.00
3 20120227       73 3 3 278000.00 282000.00 3 20120213       74 1 2   580000.00
3 20120215       75 1 1   2500000.00 3 20120302       76 1 1 750000.00 750000.00
3 20120404       77 1 1   1240000.00 3 20120221       78 2 1   905000.00 3
20120813       79 13 1   325000.00 3 20120326       80 1 1   2260000.00 3
20120313       81 1 1   1800000.00 3 20120229       82 1 1   975000.00 3
20120313       83 1 2 683500.00 685000.00 3 20120228       84 4 1   925000.00 3
20120402       85 13 1   3400000.00 3 20120406       86 3 1   3000000.00 3
20120409       87 13 1   1400000.00 3 20120319       88 1 1 3450000.00
3450000.00 3 20120329       89 1 1   4200000.00 3 20120321       90 1 1  
1240000.00 3 20120330       91 1 1   1300000.00 3 20120326       92 1 1  
1160000.00 3 20120328       93 1 1   6850000.00 3 20120416       94 1 1
830000.00 830000.00 3 20120329       95 7 2   470000.00 3 20120416       96 1 1
  2000000.00 3 20120404       97 1 1 2200000.00 2200000.00 3 20120410       98 4
3   230000.00 3 20111201       99 1 1   1185000.00 3 20120404       100 13 1
1563500.00 1575000.00 3 20120412       101 1 3   1700000.00 3 20120418       102
2 1 305000.00 305000.00 3 20120409       103 1 1 1105000.00 1106000.00 3
20120403       104 1 1 3225000.00 3225000.00 3 20120531       105 1 1  
2550000.00 3 20120413       106 3 1   645000.00 3 20120416       107 3 1  
192000.00 3 20120412       108 2 1   1900000.00 3 20120606       109 1 1
2330000.00 2330000.00 3 20120821       110 2 1   2200000.00 3 20120518       111
7 2   1000000.00 3 20120502       112 1 1   4500000.00 3 20120608       113 1 1
  780000.00 3 20120509       114 4 1 2600000.00 2600000.00 3 20120426       115
4 1 480000.00 480000.00 3 20120501       116 1 1 1510000.00 1510000.00 3
20120430       117 4 1 1325000.00 1300000.00 3 20120516       118 1 1  
1600000.00 3 20120504       119 1 3   470000.00 3 20120516       120 1 1
505000.00 506000.00 3 20120511       121 13 1 1890000.00 1890000.00 3 20120507  
    122 1 1 1150000.00 1150000.00 3 20120516       123 1 1   2000000.00 3
20120524       124 1 1   1320000.00 3 20120531       125 1 1   3100000.00 3
20120523       126 1 1   1700000.00 3 20120515       127 1 1   3000000.00 3
20120522       128 7 2 1500000.00 1750000.00 3 20120816       129 1 1 3350000.00
3700000.00 3 20120516       130 1 1 2060000.00 2060000.00 3 20120515       131 3
1 2125000.00 2125000.00 3 20120524       132 4 3 1925000.00 1925000.00 3
20120509       133 7 1   1240000.00 3 20120530       134 1 1   1375000.00 3
20120614       135 1 1 1230000.00 1250000.00 3 20120521       136 1 1 2400000.00
2400000.00 3 20120518       137 1 1   1500000.00 3 20120522       138 1 3  
950000.00 3 20120525       139 3 1 1065000.00 1065000.00 3 20120521       140 1
1 1295000.00 1315000.00 3 20120605       141 1 1   1775000.00 3 20120524      
142 4 2 2299000.00 2320000.00 3 20120605       143 1 1 1640000.00 1550000.00 3
20120516       144 7 1 1900000.00 1900000.00 3 20120518       145 1 1  
1200000.00 3 20120530       146 1 1   1000000.00 3 20120605       147 1 1
1905000.00 1905000.00 3 20120521       148 1 1   2000000.00 3 20120805       149
3 1   1300000.00 3 20120521       150 1 1 3550000.00 3550000.00 3 20120521      
151 1 1 1343805.00 1343805.00 3 20120914       152 1 1 4800000.00 4800000.00 3
20120518       153 3 1 14880000.00 1500000.00 3 20120523       154 7 1  
6760000.00 3 20120612       155 3 3   215000.00 3 20120523       156 1 1  
1200000.00 3 20120605       157 1 1 3300000.00 3800000.00 3 20120521       158 2
1 2812500.00 2812500.00 3 20120530       159 3 1   1150000.00 3 20120529      
160 1 1   2500000.00 3 20120612       161 1 1 1799000.00 1799000.00 3 20120524  
    162 1 1 5100000.00 5100000.00 3 20120529       163 1 1   1750000.00 3
20120611       164 1 2 1400000.00 1400000.00 3 20120609       165 1 1  
2350000.00 3 20120612       166 1 1 1540000.00 1540000.00 3 20120531       167 1
1   1700000.00 3 20120607       168 1 1   2800000.00 3 20120613       169 1 1  
1250000.00 3 20120607       170 1 1 1510000.00 1510000.00 3 20110529       171 4
3 269500.00 270000.00 3 20120606       172 7 1   2600000.00 3 20120611       173
1 1 1447000.00 1447000.00 3 20120618       174 1 1   850000.00 3 20120619      
175 1 1 1950000.00 1950000.00 3 20120606       176 1 1   1350000.00 3 20120613  
    177 1 1   1850000.00 3 20120626       178 3 1   900000.00 3 20120607      
179 1 1 1050000.00 1050000.00 3 20120602       180 1 1   1125000.00 3 20120622  
    181 1 1   2900000.00 3 20120615       182 1 1   1325000.00 3 20120619      
183 7 1 7100000.00 7100000.00 3 20120619       184 1 1   1625000.00 3 20120620  
    185 1 1   7250000.00 3 20120519       186 14 3 2000000.00 2050000.00 3
20120614       187 1 1   3000000.00 3 20120703       188 1 1   2400000.00 3
20120216       189 1 1   1200000.00 3 20120625       190 1 1   3500000.00 3
20120731       191 4 1 817000.00 820000.00 3 20120628       192 1 1 1680000.00
1680000.00 3 20120612       193 1 2 1750000.00 1775000.00 3 20120621       194 1
1 1400000.00 1400000.00 3 20120621       195 2 1 2000000.00 2000000.00 3
20120626       196 1 1   2950000.00 3 20120622       197 13 3 1995000.00
1995000.00 3 20120624       198 1 2   2000000.00 3 20120707       199 2 1  
440000.00 3 20120709       200 13 1   3800000.00 3 20120627       201 7 1
999000.00 1000000.00 3 20120622       202 1 1 959000.00 960000.00 3 20120626    
  203 4 1 2662500.00 2662500.00 3 20120703       204 13 1   1550000.00 3
20120713       205 1 1   4900000.00 3 20120716       206 1 1 1385000.00
1385000.00 3 20120626       207 7 1 1665000.00 1665000.00 3 20120626       208
13 3   2200000.00 3 20120712       209 1 1   1500000.00 3 20120723       210 3 1
4500000.00 4500000.00 3 20120710       211 1 1 1485000.00 1485000.00 3 20120703
      212 1 1 2790000.00 2718000.00 3 20120708       213 3 1 1325000.00
1325000.00 3 20120705       214 4 1   700000.00 3 20120906       215 1 1  
1850000.00 3 20120711       216 1 1 1785000.00 1800000.00 3 20120706       217 1
1   1400000.00 3 20120717       218 1 1   1700000.00 3 20120709       219 1 3  
2025000.00 3 20120716       220 1 1 775850.00 776000.00 3 20120719       221 1 1
1090000.00 1090000.00 3 20120707       222 3 1   970000.00 3 20120716       223
1 1 1310000.00 1310000.00 3 20120710       224 1 1 1075000.00 1075000.00 3
20120709       225 7 1   1820000.00 3 20120726       226 1 3   1250000.00 3
20120723       227 1 1   1200000.00 3 20120724       228 1 1 1325000.00
1325000.00 3 20120713       229 7 1   1620000.00 3 20120730       230 1 1
4000000.00 4200000.00 3 20120713       231 1 1   1625000.00 3 20120714       232
7 1   1550000.00 3 20120731       233 3 1 725000.00 730000.00 3 20120802      
234 1 1   1550000.00 3 20120731       235 2 1   1200000.00 3 20120807       236
1 1   1500000.00 3 20120802       237 7 1 1170000.00 1170000.00 3 20120719      
238 1 1 1360000.00 1360000.00 3 20120723       239 1 1   2300000.00 3 20120806  
    240 1 1   3000000.00 3 20120809       241 1 1   1620000.00 3 20120806      
242 3 1   1685000.00 3 20120814       243 1 1 1735000.00 1735000.00 3 20120720  
    244 3 1   1100000.00 3 20120807       245 3 1   1600000.00 3 20120808      
246 15 1 2064000.00 2100000.00 3 20120726       247 1 1   1200000.00 98 20120815
      248 1 1   1340000.00 3 20120723       249 1 1   2650000.00 3 20120725    
  250 1 1 1625000.00 1575000.00 3 20120723       251 1 1 1125000.00 1125000.00 3
20120725       252 2 1   215000.00 3 20120813       253 1 1 1700000.00
1700000.00 3 20120724       254 3 1   700000.00 3 20120810       255 1 1  
2300000.00 3 20120814       256 1 1 1249000.00 1249000.00 3 20120726       257 7
2   1899000.00 3 20120820       258 3 1   3300000.00 3 20120730       259 14 3  
1400000.00 3 20120801       260 3 1   1250000.00 3 20120730       261 1 1  
5100000.00 3 20120807       262 1 1   1100000.00 3 20120831       263 1 1
4400000.00 4400000.00 3 20120731       264 1 1 2625000.00 2625000.00 3 20120730
      265 1 2   3000000.00 3 20120808       266 1 1   1300000.00 3 20120727    
  267 1 1 2525000.00 2525000.00 3 20120731       268 3 1 1150000.00 1150000.00 3
20120730       269 1 1   2700000.00 3 20120817       270 3 3 535000.00 523000.00
3 20120728       271 1 1   1150000.00 3 20120806       272 3 1 540000.00
540000.00 3 20120813       273 1 1   3900000.00 3 20120813       274 1 1
1950000.00 1950000.00 3 20120814       275 1 1   3300000.00 3 20120809       276
1 1   2200000.00 3 20120821       277 1 1   1000000.00 3 20120810       278 2 1
2100000.00 2100000.00 3 20120518       279 1 2 1030000.00 1050000.00 3 20120813
      280 3 1   772000.00 3 20120814       281 1 1   1300000.00 3 20120501      
282 1 1   1250000.00 3 20120810       283 1 1   1310000.00 3 20120809       284
1 1 1430000.00 1450000.00 3 20120808       285 14 1   1325000.00 3 20120820    
  286 1 1   1375000.00 3 20120813       287 4 2 775000.00 775000.00 3 20120810  
    288 3 1 678000.00 678000.00 3 20120810       289 4 1 1324000.00 1324000.00 3
20120814       290 1 1   2020000.00 3 20120809       291 1 1   2400000.00 3
20120813       292 1 1   2300000.00 3 20120824       293 7 1   3400000.00 3
20120813       294 1 1   980000.00 3 20120813       295 14 1 2235000.00
2235000.00 3 20120803       296 4 1 1120000.00 1120000.00 3 20120803       297 1
1   1375000.00 3 20120814       298 1 1   2850000.00 3 20120813       299 1 1  
1675000.00 3 20120808       300 1 1   2475000.00 3 20120914       301 1 1  
2300000.00 3 20120822       302 1 1   1950000.00 3 20120815       303 12 1
2150000.00 2170000.00 3 20120813       304 1 1 1900000.00 1900000.00 3 20100813
      305 1 1   1375000.00 3 20120824       306 3 1 1050000.00 1050000.00 3
20120815       307 7 2 1380000.00 1400000.00 3 20120828       308 1 1  
3500000.00 3 20120902       309 1 1 1515000.00 1515000.00 3 20120810       310
13 1   1310000.00 3 20120830       311 1 1 2750000.00 2750000.00 3 20120817    
  312 7 1 1250000.00 1250000.00 3 20120814       313 14 3 2860000.00 2895000.00
3 20120810       314 1 1   1950000.00 3 20120908       315 1 2   2400000.00 3
20120820       316 1 1   1725000.00 3 20120821       317 1 2   2700000.00 3
20120901       318 14 1 2200000.00 2200000.00 3 20120815       319 3 3  
230000.00 3 20120904       320 1 1 952200.00 1025000.00 3 20120822       321 1 1
  3100000.00 3 20120821       322 13 1 2525000.00 2550000.00 3 20120905      
323 1 1 1440000.00 1825000.00 3 20120920       324 1 1   3800000.00 3 20120907  
    325 4 3 1700000.00 1700000.00 3 20120825       326 1 1   1760000.00 3
20120830       327 1 1 2425000.00 2425000.00 3 20120827       328 14 3  
1800000.00 3 20120829       329 3 1   2250000.00 3 20120902       330 1 1
2440000.00 2440000.00 3 20120906       331 1 1 1350000.00 1350000.00 3 20120830
      332 4 2 1210000.00 1200000.00 3 20120926       333 1 1 1536000.00
1536000.00 3 20120907       334 1 1 1265000.00 1265000.00 3 20120906       335 1
1 1145000.00 1145000.00 3 20120905       336 12 1 3535000.00 3535000.00 3
20120914       337 1 1 1760000.00 1760000.00 3 20120915       338 3 1 981000.00
981000.00 3 20120917       339 2 1 2600000.00 2600000.00 3 20120924       340 1
2 2050000.00 2050000.00 3 20120925       341 3 1 1020000.00 1020000.00 3
20120924       342 1 1 1975000.00 1975000.00 3 20120926       343 1 1 2715000.00
2715000.00 3 20120927       344 15 3   795000.00 3 20111129     625000



 



  132 133 134 135 136 137 138 139   Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name 1 10 20120730     0.754600 0.754600 0 0 2         0.800000 0.800000
0 0 3         0.800000 0.680200 0 0 4         0.321100 0.294100 0 0 5 10
20120728     0.474100 0.417000 0 0 6         0.419800 0.419800 0 0 7 10 20120730
    0.650000 0.650000 0 0 8         0.096600 0.036000 0 0 9 10 20120730    
0.296300 0.223800 0 0 10 5 20120911     0.750000 0.487000 0 0 11 10 20120730    
0.750000 0.394300 0 0 12 10 20120729     0.800000 0.800000 0 0 13 5 20120808    
0.538400 0.538400 0 0 14 9 20120816     0.625000 0.125000 0 0 15 10 20120730    
0.482400 0.482400 0 0 16         0.444400 0.444400 0 0 17 10 20120728    
0.484800 0.484800 0 0 18 5 20120917     0.487200 0.487200 0 0 19 9 20120815    
0.679500 0.679500 0 0 20 10 20120729     0.400800 0.400800 0 0 21 10 20120731  
  0.507600 0.507600 0 0 22 10 20120731     0.156200 0.156200 0 0 23 5 20120915  
  0.553800 0.553800 0 0 24 10 20120730     0.638200 0.638200 0 0 25 10 20120730
    0.742700 0.535200 0 0 26 10 20120730     0.425800 0.267700 0 0 27 5 20120808
    0.533700 0.390800 0 0 28 5 20120808     0.317200 0.317200 0 0 29 10 20120727
    0.775900 0.672800 0 0 30 10 20120730     0.232200 0.232200 0 0 31 9 20120921
    0.287700 0.287700 0 0 32 10 20120726     0.575500 0.575500 0 0 33        
0.750000 0.750000 0 0 34 10 20120730     0.684900 0.684900 0 0 35 9 20120815    
0.655700 0.655700 0 0 36 5 20120807     0.800000 0.672700 0 0 37 10 20120727    
0.716100 0.716100 0 0 38 10 20120731     0.800000 0.800000 0 0 39 9 20120919    
0.111200 0.111200 0 0 40 5 20120809     0.789800 0.789800 0 0 41        
0.628800 0.561800 0 0 42 5 20121026     0.950000 0.800000 0 0 43 10 20120730    
0.748700 0.748700 0 0 44 10 20120730     0.750000 0.750000 0 0 45 10 20120730  
  0.750000 0.750000 0 0 46 10 20120730     0.599000 0.599000 0 0 47 10 20120730
    0.750000 0.750000 0 0 48 10 20120726     0.492100 0.492100 0 0 49        
0.800000 0.636600 0 0 50 9 20120919     0.366600 0.154400 0 0 51 10 20120730    
0.800000 0.800000 0 0 52         0.893000 0.330400 0 0 53         0.591700
0.591700 0 0 54 10 20120730     0.357100 0.357100 0 0 55         0.774800
0.774800 0 0 56         0.700000 0.700000 0 0 57         0.593500 0.593500 0 0
58         0.609900 0.609900 0 0 59         0.478700 0.478700 0 0 60        
0.714200 0.714200 0 0 61         0.800000 0.800000 0 0 62         0.372800
0.109700 0 0 63         0.800000 0.800000 0 0 64 10 20120730     0.800000
0.800000 0 0 65         0.556000 0.556000 0 0 66         0.745400 0.745400 0 0
67         0.706500 0.706500 0 0 68         0.607100 0.607100 0 0 69        
0.380000 0.380000 0 0 70         0.750000 0.750000 0 0 71         0.800000
0.800000 0 0 72         0.394400 0.394400 0 0 73         0.553900 0.553900 0 0
74         0.517200 0.517200 0 0 75         0.450000 0.250000 0 0 76        
0.800000 0.800000 0 0 77         0.747500 0.586200 0 0 78         0.750000
0.750000 0 0 79         0.769200 0.769200 0 0 80         0.697100 0.575400 0 0
81         0.555500 0.555500 0 0 82         0.562000 0.356900 0 0 83        
0.750000 0.750000 0 0 84         0.763200 0.763200 0 0 85         0.367600
0.294100 0 0 86         0.500000 0.333300 0 0 87         0.625000 0.446400 0 0
88         0.750000 0.521700 0 0 89         0.196400 0.196400 0 0 90        
0.800000 0.800000 0 0 91         0.688400 0.688400 0 0 92         0.603400
0.301700 0 0 93         0.218900 0.218900 0 0 94         0.319200 0.319200 0 0
95         0.663800 0.663800 0 0 96         0.647500 0.447500 0 0 97        
0.681800 0.636300 0 0 98         0.700000 0.700000 0 0 99         0.723200
0.723200 0 0 100         0.703500 0.703500 0 0 101         0.529400 0.529400 0 0
102         0.800000 0.800000 0 0 103         0.796300 0.796300 0 0 104        
0.620100 0.620100 0 0 105         0.245200 0.245200 0 0 106         0.646500
0.646500 0 0 107         0.651000 0.651000 0 0 108         0.421000 0.421000 0 0
109         0.592200 0.592200 0 0 110         0.431800 0.431800 0 0 111        
0.700000 0.700000 0 0 112         0.750000 0.750000 0 0 113         0.410200
0.230700 0 0 114         0.384600 0.384600 0 0 115         0.800000 0.800000 0 0
116         0.529800 0.529800 0 0 117         0.764400 0.764400 0 0 118        
0.093700 0.093700 0 0 119         0.563800 0.563800 0 0 120         0.800000
0.800000 0 0 121         0.714200 0.582000 0 0 122         0.800000 0.800000 0 0
123         0.450000 0.450000 0 0 124         0.663600 0.546200 0 0 125        
0.561200 0.287000 0 0 126         0.750000 0.750000 0 0 127         0.333300
0.333300 0 0 128         0.733300 0.733300 0 0 129         0.800000 0.800000 0 0
130         0.679600 0.582500 0 0 131         0.529400 0.529400 0 0 132        
0.480500 0.480500 0 0 133         0.544300 0.544300 0 0 134         0.635600
0.526500 0 0 135         0.800000 0.800000 0 0 136         0.750000 0.708300 0 0
137         0.623300 0.623300 0 0 138         0.578900 0.578900 0 0 139        
0.750000 0.750000 0 0 140         0.644700 0.644700 0 0 141         0.608400
0.467600 0 0 142         0.700000 0.700000 0 0 143         0.793500 0.793500 0 0
144         0.631500 0.631500 0 0 145         0.629100 0.629100 0 0 146        
0.750000 0.750000 0 0 147         0.800000 0.800000 0 0 148         0.457500
0.407500 0 0 149         0.450000 0.450000 0 0 150         0.619700 0.281600 0 0
151         0.799900 0.799900 0 0 152         0.750000 0.750000 0 0 153        
0.600000 0.600000 0 0 154         0.192300 0.192300 0 0 155         0.567400
0.567400 0 0 156         0.658300 0.658300 0 0 157         0.700000 0.700000 0 0
158         0.600000 0.600000 0 0 159         0.800000 0.708600 0 0 160        
0.600000 0.600000 0 0 161         0.800000 0.555800 0 0 162         0.588200
0.588200 0 0 163         0.714200 0.628500 0 0 164         0.750000 0.750000 0 0
165         0.606300 0.606300 0 0 166         0.707700 0.545400 0 0 167        
0.705800 0.588200 0 0 168         0.750000 0.750000 0 0 169         0.752000
0.752000 0 0 170         0.800000 0.331100 0 0 171         0.222600 0.222600 0 0
172         0.576900 0.576900 0 0 173         0.800000 0.800000 0 0 174        
0.729400 0.729400 0 0 175         0.800000 0.800000 0 0 176         0.696200
0.696200 0 0 177         0.518900 0.491800 0 0 178         0.755500 0.755500 0 0
179         0.761900 0.571400 0 0 180         0.717700 0.717700 0 0 181        
0.460300 0.287900 0 0 182         0.218800 0.218800 0 0 183         0.650000
0.492900 0 0 184         0.640000 0.640000 0 0 185         0.413700 0.275800 0 0
186         0.575000 0.575000 0 0 187         0.320000 0.320000 0 0 188        
0.797500 0.625000 0 0 189         0.770800 0.770800 0 0 190         0.538500
0.424200 0 0 191         0.800000 0.800000 0 0 192         0.800000 0.800000 0 0
193         0.485700 0.485700 0 0 194         0.800000 0.800000 0 0 195        
0.750000 0.600000 0 0 196         0.508400 0.508400 0 0 197         0.250600
0.250600 0 0 198         0.470500 0.470500 0 0 199         0.750000 0.750000 0 0
200         0.605200 0.410500 0 0 201         0.800000 0.800000 0 0 202        
0.800000 0.800000 0 0 203         0.676000 0.676000 0 0 204         0.732200
0.732200 0 0 205         0.334600 0.181600 0 0 206         0.800000 0.800000 0 0
207         0.700000 0.700000 0 0 208         0.363600 0.363600 0 0 209        
0.633300 0.633300 0 0 210         0.700000 0.700000 0 0 211         0.800000
0.800000 0 0 212         0.735800 0.735800 0 0 213         0.528300 0.528300 0 0
214         0.750000 0.750000 0 0 215         0.594500 0.594500 0 0 216        
0.672200 0.672200 0 0 217         0.678500 0.607100 0 0 218         0.647000
0.588200 0 0 219         0.659200 0.659200 0 0 220         0.800000 0.800000 0 0
221         0.800000 0.800000 0 0 222         0.750000 0.750000 0 0 223        
0.800000 0.800000 0 0 224         0.800000 0.800000 0 0 225         0.598900
0.598900 0 0 226         0.520000 0.520000 0 0 227         0.750000 0.666600 0 0
228         0.800000 0.800000 0 0 229         0.759200 0.671500 0 0 230        
0.587500 0.587500 0 0 231         0.643000 0.612300 0 0 232         0.761200
0.761200 0 0 233         0.800000 0.800000 0 0 234         0.701900 0.637400 0 0
235         0.592500 0.592500 0 0 236         0.733300 0.666600 0 0 237        
0.800000 0.800000 0 0 238         0.800000 0.800000 0 0 239         0.259500
0.259500 0 0 240         0.725000 0.308300 0 0 241         0.672800 0.672800 0 0
242         0.574400 0.426100 0 0 243         0.576300 0.489900 0 0 244        
0.736300 0.736300 0 0 245         0.562500 0.562500 0 0 246         0.650000
0.650000 0 0 247         0.833300 0.833300 0 0 248         0.681300 0.681300 0 0
249         0.509400 0.358400 0 0 250         0.523800 0.523800 0 0 251        
0.800000 0.800000 0 0 252         0.739500 0.739500 0 0 253         0.705800
0.705800 0 0 254         0.321400 0.321400 0 0 255         0.695600 0.478200 0 0
256         0.800000 0.800000 0 0 257         0.510700 0.510700 0 0 258        
0.606000 0.606000 0 0 259         0.698500 0.698500 0 0 260         0.685600
0.685600 0 0 261         0.275800 0.246400 0 0 262         0.715900 0.715900 0 0
263         0.454500 0.454500 0 0 264         0.700000 0.700000 0 0 265        
0.333300 0.333300 0 0 266         0.746100 0.746100 0 0 267         0.792000
0.792000 0 0 268         0.800000 0.800000 0 0 269         0.514800 0.329600 0 0
270         0.797300 0.797300 0 0 271         0.665200 0.665200 0 0 272        
0.800000 0.800000 0 0 273         0.641000 0.512800 0 0 274         0.615300
0.564100 0 0 275         0.530300 0.303000 0 0 276         0.500000 0.500000 0 0
277         0.525000 0.525000 0 0 278         0.750000 0.619000 0 0 279        
0.679600 0.679600 0 0 280         0.750000 0.750000 0 0 281         0.707600
0.707600 0 0 282         0.650000 0.650000 0 0 283         0.567100 0.567100 0 0
284         0.800000 0.800000 0 0 285         0.502600 0.502600 0 0 286        
0.677000 0.677000 0 0 287         0.750000 0.750000 0 0 288         0.790500
0.790500 0 0 289         0.750000 0.750000 0 0 290         0.440500 0.440500 0 0
291         0.750000 0.750000 0 0 292         0.313000 0.313000 0 0 293        
0.588200 0.588200 0 0 294         0.738700 0.738700 0 0 295         0.800000
0.800000 0 0 296         0.669600 0.669600 0 0 297         0.727200 0.727200 0 0
298         0.329800 0.277100 0 0 299         0.700000 0.597000 0 0 300        
0.505000 0.404000 0 0 301         0.602100 0.602100 0 0 302         0.558900
0.558900 0 0 303         0.697600 0.697600 0 0 304         0.789400 0.789400 0 0
305         0.718500 0.514100 0 0 306         0.800000 0.800000 0 0 307        
0.710100 0.554300 0 0 308         0.358200 0.358200 0 0 309         0.800000
0.800000 0 0 310         0.484700 0.484700 0 0 311         0.727200 0.727200 0 0
312         0.800000 0.800000 0 0 313         0.524400 0.524400 0 0 314        
0.435800 0.435800 0 0 315         0.312500 0.312500 0 0 316         0.434700
0.434700 0 0 317         0.185100 0.185100 0 0 318         0.750000 0.750000 0 0
319         0.476000 0.476000 0 0 320         0.756100 0.756100 0 0 321        
0.445100 0.445100 0 0 322         0.297000 0.297000 0 0 323         0.800000
0.800000 0 0 324         0.582800 0.521000 0 0 325         0.647000 0.647000 0 0
326         0.680600 0.680600 0 0 327         0.701000 0.494800 0 0 328        
0.590000 0.590000 0 0 329         0.664000 0.352800 0 0 330         0.764900
0.564100 0 0 331         0.800000 0.800000 0 0 332         0.750000 0.750000 0 0
333         0.651000 0.651000 0 0 334         0.800000 0.800000 0 0 335        
0.694300 0.694300 0 0 336         0.594000 0.424300 0 0 337         0.431800
0.431800 0 0 338         0.800000 0.800000 0 0 339         0.650000 0.650000 0 0
340         0.384600 0.384600 0 0 341         0.607800 0.607800 0 0 342        
0.746800 0.746800 0 0 343         0.736600 0.736600 0 0 344 5 20120821    
0.597400 0.597400 0 0



 



  140 141 142 143 144 145 146 147 148   Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount 1 0                 2 0                 3 0                 4 0          
      5 0                 6 0                 7 0                 8 0          
      9 0                 10 0                 11 0                 12 0        
        13 0                 14 0                 15 0             1/6/2012   16
0             1/9/2012   17 0                 18 0                 19 0        
        20 0             3/7/2012   21 0                 22 0                 23
0                 24 0                 25 0                 26 0                
27 0                 28 0                 29 0                 30 0            
    31 0                 32 0             6/21/2012   33 0                 34 0
                35 0                 36 0             4/30/2012   37 0          
      38 0                 39 0                 40 0                 41 0      
          42 0                 43 0                 44 0                 45 0  
              46 0                 47 0                 48 0                 49
0                 50 0                 51 0                 52 0                
53 0                 54 0                 55 0                 56 0            
    57 0                 58 0                 59 0                 60 0        
        61 0                 62 0                 63 0                 64 0    
            65 0                 66 0                 67 0                 68 0
                69 0                 70 0                 71 0                
72 0                 73 0                 74 0                 75 0            
    76 0                 77 0                 78 0                 79 0        
        80 0                 81 0                 82 0                 83 0    
            84 0                 85 0                 86 0                 87 0
                88 0                 89 0                 90 0                
91 0                 92 0                 93 0                 94 0            
    95 0                 96 0                 97 0                 98 0        
        99 0                 100 0                 101 0                 102 0  
              103 0                 104 0                 105 0                
106 0                 107 0                 108 0                 109 0        
        110 0                 111 0                 112 0                 113 0
                114 0                 115 0                 116 0              
  117 0                 118 0                 119 0                 120 0      
          121 0                 122 0                 123 0                 124
0                 125 0                 126 0                 127 0            
    128 0                 129 0                 130 0                 131 0    
            132 0                 133 0                 134 0                
135 0                 136 0                 137 0                 138 0        
        139 0                 140 0                 141 0                 142 0
                143 0                 144 0                 145 0              
  146 0                 147 0                 148 0                 149 0      
          150 0                 151 0                 152 0                 153
0                 154 0                 155 0                 156 0            
    157 0                 158 0                 159 0                 160 0    
            161 0                 162 0                 163 0                
164 0                 165 0                 166 0                 167 0        
        168 0                 169 0                 170 0                 171 0
                172 0                 173 0                 174 0              
  175 0                 176 0                 177 0                 178 0      
          179 0                 180 0                 181 0                 182
0                 183 0                 184 0                 185 0            
    186 0                 187 0                 188 0                 189 0    
            190 0                 191 0                 192 0                
193 0                 194 0                 195 0                 196 0        
        197 0                 198 0                 199 0                 200 0
                201 0                 202 0                 203 0              
  204 0                 205 0                 206 0                 207 0      
          208 0                 209 0                 210 0                 211
0                 212 0                 213 0                 214 0            
    215 0                 216 0                 217 0                 218 0    
            219 0                 220 0                 221 0                
222 0                 223 0                 224 0                 225 0        
        226 0                 227 0                 228 0                 229 0
                230 0                 231 0                 232 0              
  233 0                 234 0                 235 0                 236 0      
          237 0                 238 0                 239 0                 240
0                 241 0                 242 0                 243 0            
    244 0                 245 0                 246 0                 247 0    
            248 0                 249 0                 250 0                
251 0                 252 0                 253 0                 254 0        
        255 0                 256 0                 257 0                 258 0
                259 0                 260 0                 261 0              
  262 0                 263 0                 264 0                 265 0      
          266 0                 267 0                 268 0                 269
0                 270 0                 271 0                 272 0            
    273 0                 274 0                 275 0                 276 0    
            277 0                 278 0                 279 0                
280 0                 281 0                 282 0                 283 0        
        284 0                 285 0                 286 0                 287 0
                288 0                 289 0                 290 0              
  291 0                 292 0                 293 0                 294 0      
          295 0                 296 0                 297 0                 298
0                 299 0                 300 0                 301 0            
    302 0                 303 0                 304 0                 305 0    
            306 0                 307 0                 308 0                
309 0                 310 0                 311 0                 312 0        
        313 0                 314 0                 315 0                 316 0
                317 0                 318 0                 319 0              
  320 0                 321 0                 322 0                 323 0      
          324 0                 325 0                 326 0                 327
0                 328 0                 329 0                 330 0            
    331 0                 332 0                 333 0                 334 0    
            335 0                 336 0                 337 0                
338 0                 339 0                 340 0                 341 0        
        342 0                 343 0                 344 0                



 







  149 150 151 152 153 154 155 156   Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount 1                 2                 3                 4                 5
                6                 7                 8                 9        
        10                 11                 12                 13            
    14                 15   0.05 4583.33           16   0.05 10736.44          
17                 18                 19                 20   0.05 5368.22      
    21                 22                 23                 24                
25                 26                 27                 28                 29  
              30                 31                 32   0.04125 3708.19        
  33                 34                 35                 36   0.044 5508.28  
        37                 38                 39                 40            
    41                 42                 43                 44                
45                 46                 47                 48                 49  
              50                 51                 52                 53      
          54                 55                 56                 57          
      58                 59                 60                 61              
  62                 63                 64                 65                 66
                67                 68                 69                 70    
            71                 72                 73                 74        
        75                 76                 77                 78            
    79                 80                 81                 82                
83                 84                 85                 86                 87  
              88                 89                 90                 91      
          92                 93                 94                 95          
      96                 97                 98                 99              
  100                 101                 102                 103              
  104                 105                 106                 107              
  108                 109                 110                 111              
  112                 113                 114                 115              
  116                 117                 118                 119              
  120                 121                 122                 123              
  124                 125                 126                 127              
  128                 129                 130                 131              
  132                 133                 134                 135              
  136                 137                 138                 139              
  140                 141                 142                 143              
  144                 145                 146                 147              
  148                 149                 150                 151              
  152                 153                 154                 155              
  156                 157                 158                 159              
  160                 161                 162                 163              
  164                 165                 166                 167              
  168                 169                 170                 171              
  172                 173                 174                 175              
  176                 177                 178                 179              
  180                 181                 182                 183              
  184                 185                 186                 187              
  188                 189                 190                 191              
  192                 193                 194                 195              
  196                 197                 198                 199              
  200                 201                 202                 203              
  204                 205                 206                 207              
  208                 209                 210                 211              
  212                 213                 214                 215              
  216                 217                 218                 219              
  220                 221                 222                 223              
  224                 225                 226                 227              
  228                 229                 230                 231              
  232                 233                 234                 235              
  236                 237                 238                 239              
  240                 241                 242                 243              
  244                 245                 246                 247              
  248                 249                 250                 251              
  252                 253                 254                 255              
  256                 257                 258                 259              
  260                 261                 262                 263              
  264                 265                 266                 267              
  268                 269                 270                 271              
  272                 273                 274                 275              
  276                 277                 278                 279              
  280                 281                 282                 283              
  284                 285                 286                 287              
  288                 289                 290                 291              
  292                 293                 294                 295              
  296                 297                 298                 299              
  300                 301                 302                 303              
  304                 305                 306                 307              
  308                 309                 310                 311              
  312                 313                 314                 315              
  316                 317                 318                 319              
  320                 321                 322                 323              
  324                 325                 326                 327              
  328                 329                 330                 331              
  332                 333                 334                 335              
  336                 337                 338                 339              
  340                 341                 342                 343              
  344                



 



  157 158 159 160 161 162 163   Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date 1       2    
20401101 2       6 5   20420801 3       23 0 176000 20421001 4       27 9 230000
20401201 5       20 0 100000 20401201 6       25     20401201 7       10 20  
20401201 8       57 0 0 20410101 9       0   16967 20410301 10       10   228750
20410401 11       22   658000 20410301 12       45     20410301 13       8    
20410401 14       10 0 242661.22 20410601 15       6 0   20410601 16       15 6
  20410701 17       7     20420101 18       10 0   20410801 19       32 5  
20410701 20       28 0   20410801 21       0     20410801 22       50 0  
20410801 23       62 1   20411001 24       12 35   20411201 25       15 16
250000 20411101 26       19   200000 20411101 27       20   250000 20420101 28  
    20 0   20411101 29       14 7 110250 20420101 30       10     20411101 31  
    5 20   20420101 32       6     20411101 33       17     20420401 34       24
10   20411201 35       10 15   20420201 36       13 18 208000 20420101 37      
8     20420201 38       8     20411101 39       12 1   20411201 40       20 0  
20420101 41       23 18 65000 20420201 42       35 30 106650 20411201 43      
12 2   20411201 44       8     20411201 45       17 7   20420101 46       25    
20411201 47       25     20411201 48       10     20420101 49       21 10 187000
20411201 50       0 0 71805.83 20420101 51       14 5   20420101 52       20 0
710000 20420401 53       5     20420101 54       20 0   20420201 55       25 0  
20420401 56       20 0   20420601 57       30     20420401 58       30    
20420401 59       30     20420401 60       20 1   20420301 61       20 1  
20420501 62       5   80960.17 20420301 63       10     20420501 64       7 7  
20420201 65       8     20420301 66       16 12   20420401 67       20    
20420701 68       12     20420301 69       12     20420601 70       28 0  
20420401 71       8 0   20420501 72       0     20420401 73       10    
20420301 74       22 0   20420501 75       40 20 229039.06 20420501 76       2  
  20420601 77       14   200000 20420501 78       50 33   20421001 79       25  
  20420501 80       12   0 20420501 81       20     20420401 82       28 22 0
20420501 83       20 1   20420401 84       16 15   20420501 85       10 0 0
20420701 86       20   500000 20420901 87       13 15 0 20420601 88       27 26
787500 20420601 89       30     20420501 90       25 4   20421001 91       14 0
  20420501 92       30 0 62930 20420601 93       40     20420601 94       8    
20420501 95       10 10   20420601 96       30 35 251491 20420801 97       5 10
100000 20420601 98       17 7   20420501 99       30 25   20420501 100       15
6   20420601 101       35     20420701 102       12 10   20420501 103       14  
  20420501 104       21 2   20420701 105       10 0   20420601 106       16    
20420601 107       20 20   20420601 108       20 6   20420901 109       5 0  
20421001 110       40 35   20420801 111       46 35   20420801 112       21 13  
20420901 113       0 0 139492.37 20420801 114       0     20420601 115       5  
  20420601 116       15     20420601 117       10 6   20420701 118       7 16  
20420701 119       20 2   20420701 120       13 0   20420701 121       18 14
200000 20420801 122       5 8   20420701 123       41 0   20420701 124       15
30 155000 20420701 125       17 0 0 20420701 126       17 20   20420801 127    
  2 3   20420701 128       7 0   20421001 129       25     20420601 130       11
0 200000 20420701 131       5 8   20420801 132       15 15   20420601 133      
40 0   20420801 134       22 25 0 20420801 135       5     20420701 136       13
15 100000 20420701 137       47 38   20420801 138       38     20420701 139    
  5 0   20420701 140       20 25   20420701 141       35 0 250000 20420801 142  
    16 16   20421101 143       11 0   20420601 144       10 12   20420701 145  
    21     20420701 146       10 6   20420801 147       1 30   20420701 148    
  15 0 100000 20420801 149       10 0   20420701 150       20 20 1200000
20420701 151       9 0   20421001 152       18 0   20420701 153       40 40  
20420701 154       20 10   20420801 155       7     20420701 156       15 12  
20420801 157       12     20420701 158       12 3   20420801 159       14  
105000 20420801 160       24     20420801 161       23 23 439175 20420701 162  
    12 7   20420701 163       21 0 100000 20420801 164       20 7   20420701 165
      0 0   20420801 166       12 2 250 20420701 167       10 20 200000 20420701
168       16 16   20420901 169       17 17   20420801 170       0 3 708000
20420701 171       0 0   20420701 172       15 9   20420701 173       15 0  
20420801 174       17 1   20420801 175       8 0   20420701 176       20 20  
20420801 177       30 0 50000 20420901 178       21     20420901 179       19  
200000 20420801 180       4     20420901 181       10 10 500000 20420801 182    
  0 0   20420801 183       15 0 1115000 20420801 184       0     20420801 185  
    24 25 1000000 20420801 186       16 5   20420801 187       20 0   20420801
188       23 0 414000 20420801 189       12 8   20420801 190       15   400000
20420901 191       4     20421101 192       6     20420801 193       30 0  
20420801 194       31 31   20420801 195       6 11 300000 20421001 196       20
    20420801 197       20     20420801 198       0     20420801 199       3 3  
20420901 200       16 0 740000 20420901 201       15 0   20420801 202       8  
  20420801 203       10 10   20420901 204       8 11   20421001 205       21 3
500000 20420901 206       22     20420801 207       15 15   20420801 208       0
25   20420901 209       1 35   20420901 210       10 0   20420901 211       7 11
  20420901 212       20 1   20420801 213       0 2   20420801 214       5    
20421001 215       19 20   20420901 216       0     20420901 217       24 16
100000 20420901 218       20 4 0 20421001 219       30 8   20420901 220       18
2   20420901 221       9 0   20420901 222       6 6   20420801 223       10 12  
20420801 224       17 15   20420801 225       20 15   20420901 226       38 32  
20420901 227       4 3 4051 20421001 228       13     20420801 229       13 0
142000 20420901 230       6 0   20420901 231       4 4 10035.95 20420901 232    
  0     20421001 233       24 0   20420901 234       17 0 100000 20420901 235  
    27     20421101 236       15 8 57834 20421001 237       35 10   20420901 238
      22 15   20420901 239       20 0   20421001 240       42 26 514096 20421001
241       20 0   20420901 242       0 0 115598 20421001 243       17 15 150000
20420801 244       10 2   20421001 245       30 0   20421001 246       22    
20420901 247       26 0   20421001 248       17 15   20421001 249       17 12 0
20420901 250       9 10   20420901 251       16 19   20420901 252       3 16  
20421001 253       3 0   20420901 254       0 0   20421001 255       31 2 500000
20421101 256       8 8   20420901 257       45     20421001 258       4 10  
20420901 259       20 4   20420901 260       8 6   20420901 261       10 8
150000 20421001 262       16 6   20421101 263       12 0   20421001 264       14
    20420901 265       30     20421001 266       20 0   20421001 267       15 15
  20420901 268       11     20420901 269       17   192046 20421101 270       40
0   20420901 271       6 0   20421001 272       7     20421001 273       25 0
500000 20421001 274       15 20 100000 20421001 275       18 0 750000 20421001
276       27 22   20421001 277       24     20421001 278       30   275000
20421001 279       12 0   20421001 280       7     20421101 281       9 2  
20420901 282       12 27   20421001 283       20 27   20421001 284       7 7  
20420901 285       6     20421001 286       8 7   20421101 287       33    
20421001 288       2 33   20420901 289       12 0   20421001 290       17 0  
20421001 291       14 18   20421001 292       1     20421001 293       20 0  
20421001 294       5 7   20421001 295       5     20420901 296       40 8  
20420901 297       9 9   20421001 298       15 0 150000 20421001 299       21 21
172500 20421001 300       16 8 250000 20421101 301       5     20421001 302    
  12 10   20421001 303       14     20420901 304       17 7   20421001 305      
30 0 281000 20421001 306       5     20421001 307       25 23 215000 20421101
308       20 8   20421101 309       0 15   20420901 310       25 0   20421101
311       28     20420901 312       10 10   20420901 313       9 1   20421001
314       30     20421101 315       9 1   20421001 316       9 1   20421001 317
      34 0   20421001 318       20 10   20421001 319       0     20421001 320  
    21 0   20421001 321       15     20421001 322       2 16   20421001 323    
  12 0   20421101 324       16 24 235000 20421101 325       30 0   20421001 326
      13 14   20421001 327       10 6 500000 20421001 328       20 10   20421001
329       26 19 700000 20421101 330       12 9 490000 20421001 331       15    
20421001 332       16 0   20421101 333       17 0   20421001 334       11 5  
20421001 335       24 11   20421001 336       15 0 600000 20421101 337       17
20   20421001 338       7 0   20421101 339       20     20421101 340       0 0  
20421101 341       12 11   20421101 342       13 15   20421101 343       20 7  
20421101 344       37     20420101



 



  164 165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1             Full Two Years One Month 2             Full Two Years
One Month 3             Full Two Years One Month 4             Full Two Years
One Month 5             Full Two Years One Month 6             Full Two Years
Two Months 7             Full Two Years One Month 8             Full Two Years
One Month 9             Full Two Years One Month 10             Full Two Years
One Month 11             Full Two Years One Month 12             Full One Year
One Month 13             Full Two Years One Month 14             Full Two Years
One Month 15             Full Two Years One Month 16             Full Two Years
One Month 17             Full Two Years One Month 18             Full Two Years
One Month 19             Full Two Years One Month 20             Full Two Years
One Month 21             Full Two Years One Month 22             Full Two Years
One Month 23             Full Two Years Two Months 24             Full Two Years
One Month 25             Full Two Years One Month 26             Full Two Years
One Month 27             Full Two Years One Month 28             Full Two Years
One Month 29             Full Two Years Two Months 30             Full Two Years
One Month 31             Full Two Years Two Months 32             Full Two Years
One Month 33             Full Two Years Two Months 34             Full Two Years
One Month 35             Full Two Years One Month 36             Full Two Years
Two Months 37             Full Two Years One Month 38             Full Two Years
Two Months 39             Full Two Years One Month 40             Full Two Years
Two Months 41             Full Two Years One Month 42             Full Two Years
One Month 43             Full Two Years Two Months 44             Full Two Years
One Month 45             Full Two Years One Month 46             Full Two Years
One Month 47             Full Two Years One Month 48             Full Two Years
One Month 49             Full Two Years Two Months 50             Full Two Years
Two Months 51             Full Two Years One Month 52             Full Two Years
One Month 53             Full Two Years One Month 54             Full Two Years
Two Months 55             Full Two Years One Month 56             Full Two Years
One Month 57             Full Two Years One Month 58             Full Two Years
One Month 59             Full Two Years One Month 60             Full Two Years
Two Months 61             Full Two Years One Month 62             Full Two Years
One Month 63             Full Two Years One Month 64             Full Two Years
One Month 65             Full Two Years One Month 66             Full Two Years
One Month 67             Full Two Years One Month 68             Full Two Years
One Month 69             Full Two Years Two Months 70             Full Two Years
One Month 71             Full Two Years One Month 72             Full Two Years
One Month 73             Full Two Years One Month 74             Full Two Years
One Month 75             Full Two Years One Month 76             Full Two Years
One Month 77             Full Two Years Two Months 78             Full Two Years
One Month 79             Full Two Years Two Months 80             Full Two Years
One Month 81             Full Two Years One Month 82             Full Two Years
One Month 83             Full Two Years One Month 84             Full Two Years
Two Months 85             Full Two Years One Month 86             Full Two Years
Two Months 87             Full Two Years One Month 88             Full Two Years
Two Months 89             Full Two Years One Month 90             Full Two Years
One Month 91             Full Two Years One Month 92             Full Two Years
One Month 93             Full Two Years Two Months 94             Full Two Years
One Month 95             Full Two Years One Month 96             Full Two Years
One Month 97             Full Two Years One Month 98             Full Two Years
One Month 99             Full Two Years One Month 100             Full Two Years
One Month 101             Full Two Years One Month 102             Full Two
Years One Month 103             Full Two Years One Month 104             Full
Two Years One Month 105             Full Two Years One Month 106            
Full Two Years One Month 107             Full Two Years One Month 108          
  Full Two Years One Month 109             Full Two Years Two Months 110        
    Full Two Years One Month 111             Full Two Years One Month 112      
      Full Two Years Two Months 113             Full Two Years One Month 114    
        Full Two Years One Month 115             Full Two Years One Month 116  
          Full Two Years One Month 117             Full Two Years One Month 118
            Full Two Years One Month 119             Full Two Years One Month
120             Full Two Years One Month 121             Full Two Years One
Month 122             Full Two Years One Month 123             Full Two Years
One Month 124             Full Two Years Two Months 125             Full Two
Years One Month 126             Full Two Years One Month 127             Full
Two Years One Month 128             Full Two Years Two Months 129            
Full Two Years One Month 130             Full Two Years One Month 131          
  Full Two Years Two Months 132             Full Two Years One Month 133        
    Full Two Years One Month 134             Full Two Years One Month 135      
      Full Two Years One Month 136             Full Two Years One Month 137    
        Full Two Years One Month 138             Full Two Years One Month 139  
          Full Two Years One Month 140             Full Two Years One Month 141
            Full Two Years One Month 142             Full Two Years Two Months
143             Full Two Years One Month 144             Full Two Years One
Month 145             Full Two Years Two Months 146             Full Two Years
One Month 147             Full Two Years One Month 148             Full Two
Years One Month 149             Full Two Years One Month 150             Full
Two Years One Month 151             Full Two Years One Month 152            
Full Two Years Two Months 153             Full Two Years One Month 154          
  Full Two Years One Month 155             Full Two Years One Month 156        
    Full Two Years One Month 157             Full Two Years One Month 158      
      Full Two Years One Month 159             Full Two Years One Month 160    
        Full Two Years Two Months 161             Full Two Years One Month 162  
          Full Two Years One Month 163             Full Two Years Two Months 164
            Full Two Years One Month 165             Full Two Years One Month
166             Full Two Years One Month 167             Full Two Years One
Month 168             Full Two Years One Month 169             Full Two Years
One Month 170             Full Two Years One Month 171             Full Two
Years One Month 172             Full Two Years One Month 173             Full
Two Years One Month 174             Full Two Years One Month 175            
Full Two Years Two Months 176             Full Two Years Two Months 177        
    Full Two Years One Month 178             Full Two Years Two Months 179      
      Full Two Years One Month 180             Full Two Years One Month 181    
        Full Two Years One Month 182             Full Two Years One Month 183  
          Full Two Years One Month 184             Full Two Years One Month 185
            Full Two Years One Month 186             Full Two Years One Month
187             Full Two Years One Month 188             Full Two Years One
Month 189             Full Two Years Two Months 190             Full Two Years
Two Months 191             Full Two Years One Month 192             Full Two
Years One Month 193             Full Two Years One Month 194             Full
Two Years One Month 195             Full Two Years Two Months 196            
Full Two Years One Month 197             Full Two Years One Month 198          
  Full Two Years Two Months 199             Full Two Years One Month 200        
    Full Two Years Two Months 201             Full Two Years Two Months 202    
        Full Two Years Two Months 203             Full Two Years Two Months 204
            Full Two Years Two Months 205             Full Two Years One Month
206             Full Two Years One Month 207             Full Two Years One
Month 208             Full Two Years One Month 209             Full Two Years
One Month 210             Full Two Years Two Months 211             Full Two
Years One Month 212             Full Two Years One Month 213             Full
Two Years One Month 214             Full Two Years Two Months 215            
Full Two Years One Month 216             Full Two Years Two Months 217          
  Full Two Years One Month 218             Full Two Years One Month 219        
    Full Two Years One Month 220             Full Two Years Two Months 221      
      Full Two Years One Month 222             Full Two Years One Month 223    
        Full Two Years One Month 224             Full Two Years Two Months 225  
          Full Two Years Two Months 226             Full Two Years One Month 227
            Full Two Years One Month 228             Full Two Years Two Months
229             Full Two Years One Month 230             Full Two Years Two
Months 231             Full Two Years One Month 232             Full Two Years
One Month 233             Full Two Years Two Months 234             Full Two
Years One Month 235             Full Two Years Two Months 236             Full
Two Years One Month 237             Full Two Years One Month 238            
Full Two Years One Month 239             Full Two Years Two Months 240          
  Full Two Years One Month 241             Full Two Years One Month 242        
    Full Two Years Two Months 243             Full Two Years Two Months 244    
        Full Two Years One Month 245             Full Two Years One Month 246  
          Full Two Years Two Months 247             Full Two Years One Month 248
            Full Two Years One Month 249             Full Two Years One Month
250             Full Two Years Two Months 251             Full Two Years Two
Months 252             Full Two Years Two Months 253             Full Two Years
Two Months 254             Full Two Years Two Months 255             Full Two
Years One Month 256             Full Two Years One Month 257             Full
Two Years One Month 258             Full Two Years One Month 259            
Full Two Years Two Months 260             Full Two Years Two Months 261        
    Full Two Years Two Months 262             Full Two Years One Month 263      
      Full Two Years One Month 264             Full Two Years One Month 265    
        Full Two Years One Month 266             Full Two Years Two Months 267  
          Full Two Years Two Months 268             Full Two Years Two Months
269             Full Two Years One Month 270             Full Two Years Two
Months 271             Full Two Years One Month 272             Full Two Years
Two Months 273             Full Two Years Two Months 274             Full Two
Years One Month 275             Full Two Years Two Months 276             Full
Two Years Two Months 277             Full Two Years One Month 278            
Full Two Years Two Months 279             Full Two Years One Month 280          
  Full Two Years One Month 281             Full Two Years One Month 282        
    Full Two Years One Month 283             Full Two Years Two Months 284      
      Full Two Years Two Months 285             Full Two Years One Month 286    
        Full Two Years Two Months 287             Full Two Years Two Months 288
            Full Two Years Two Months 289             Full Two Years One Month
290             Full Two Years One Month 291             Full Two Years One
Month 292             Full Two Years One Month 293             Full Two Years
One Month 294             Full Two Years Two Months 295             Full Two
Years Two Months 296             Full Two Years One Month 297             Full
Two Years One Month 298             Full Two Years Two Months 299            
Full Two Years Two Months 300             Full Two Years One Month 301          
  Full Two Years One Month 302             Full Two Years One Month 303        
    Full Two Years One Month 304             Full Two Years One Month 305      
      Full Two Years One Month 306             Full Two Years Two Months 307    
        Full Two Years One Month 308             Full Two Years One Month 309  
          Full Two Years One Month 310             Full Two Years Two Months 311
            Full Two Years One Month 312             Full Two Years One Month
313             Full Two Years Two Months 314             Full Two Years One
Month 315             Full Two Years Two Months 316             Full Two Years
Two Months 317             Full Two Years One Month 318             Full Two
Years One Month 319             Full Two Years One Month 320             Full
Two Years One Month 321             Full Two Years Two Months 322            
Full Two Years Two Months 323             Full Two Years One Month 324          
  Full Two Years One Month 325             Full Two Years Two Months 326        
    Full Two Years One Month 327             Full Two Years Two Months 328      
      Full Two Years One Month 329             Full Two Years Two Months 330    
        Full Two Years One Month 331             Full Two Years Two Months 332  
          Full Two Years Two Months 333             Full Two Years Two Months
334             Full Two Years Two Months 335             Full Two Years One
Month 336             Full Two Years One Month 337             Full Two Years
One Month 338             Full Two Years One Month 339             Full Two
Years One Month 340             Full Two Years Two Months 341             Full
Two Years Two Months 342             Full Two Years One Month 343            
Full Two Years Two Months 344             Full Two Years One Month



 



 

 

 

ATTACHMENT 2A

 

SALE AND SERVICING AGREEMENT

 

Refer to Exhibit 10.1

 



 

 

 



ATTACHMENT 2B

 

PURCHASE AGREEMENT

 



 

 

 



 

EXECUTION VERSION

 

 

 

FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT

 

between

 

FIRST REPUBLIC BANK



as Seller and as Servicer,

 

and

 

RBS FINANCIAL PRODUCTS INC. 

as Purchaser

 

September 7, 2012

 

Performing Residential Mortgage Loans

 

(Servicing Retained)

 

 

 

 

 

 

TABLE OF CONTENTS

 

  Page     SECTION 1.       Definitions. 1     SECTION 2.       Purchase and
Conveyance. 12     SECTION 3.       Mortgage Loan Schedule. 12     SECTION
4.       Purchase Price. 12     SECTION 5.       Examination of Mortgage Files.
12     SECTION 6.       Delivery of Mortgage Loan Documents. 13       Subsection
6.01. Possession of Mortgage Files. 13       Subsection 6.02. Books and Records.
13       Subsection 6.03. Delivery of Mortgage Loan Documents. 14      
Subsection 6.04. Helping Families Act Notice. 14       SECTION
7.       Representations, Warranties and Covenants; Remedies for Breach. 14    
  Subsection 7.01. Representations and Warranties Regarding Individual Mortgage
Loans. 14       Subsection 7.02. Seller and Servicer Representations. 24      
Subsection 7.03. Repurchase; Substitution. 26       Subsection 7.04. Repurchase
of Mortgage Loans With Early Payment Default. 29       Subsection 7.05. Purchase
Price Protection. 29       SECTION 8.       Closing. 29       Subsection 8.01.
Closing Conditions. 29       Subsection 8.02. Closing Documents. 30      
SECTION 9.       [Reserved.] 31     SECTION 10.     Costs. 30     SECTION
11.     Administration and Servicing of Mortgage Loans. 31       Subsection
11.01. Servicer to Act as Servicer; Subservicing. 31       Subsection 11.02.
Liquidation of Mortgage Loans. 33       Subsection 11.03. Collection of Mortgage
Loan Payments. 33       Subsection 11.04. Establishment of Custodial Account;
Deposits in Custodial Account. 33       Subsection 11.05. Withdrawals From the
Custodial Account. 35       Subsection 11.06. Establishment of Escrow Account;
Deposits in Escrow Account. 36       Subsection 11.07. Withdrawals From Escrow
Account. 36

 

i

 

 

TABLE OF CONTENTS

(continued)

 

 

    Page       Subsection 11.08. Payment of Taxes, Insurance and Other Charges;
Collections Thereunder. 36       Subsection 11.09. Transfer of Accounts. 37    
  Subsection 11.10. Maintenance of Hazard Insurance. 37       Subsection 11.11.
Maintenance of Primary Mortgage Insurance Policy; Claims. 38       Subsection
11.12. Fidelity Bond; Errors and Omissions Insurance. 38       Subsection 11.13.
Title, Management and Disposition of REO Property. 39       Subsection 11.14.
Servicing Compensation. 39       Subsection 11.15. Distributions. 39      
Subsection 11.16. Statements to the Purchaser. 40       Subsection 11.17.
Advances by the Servicer. 40       Subsection 11.18. Assumption Agreements. 40  
    Subsection 11.19. Satisfaction of Mortgages and Release of Mortgage Files.
41       Subsection 11.20. Seller and Servicer Shall Provide Access and
Information as Reasonably Required. 41       Subsection 11.21. Inspections. 42  
    Subsection 11.22. Restoration of Mortgaged Property. 42       Subsection
11.23. Fair Credit Reporting Act. 42       Subsection 11.24. Statement as to
Compliance. 43       Subsection 11.25. Independent Public Accountants’ Servicing
Report. 43       SECTION 12.     The Servicer. 43       Subsection 12.01.
Indemnification; Third Party Claims. 43       Subsection 12.02. Merger or
Consolidation of the Servicer. 44       Subsection 12.03. Limitation on
Liability of the Servicer and Others. 44       Subsection 12.04. Seller and
Servicer Not to Resign. 44       SECTION 13.     Default. 44       Subsection
13.01. Events of Default. 44       Subsection 13.02. Waiver of Default. 46      
SECTION 14.     Termination. 46       Subsection 14.01. Termination. 46      
Subsection 14.02. Successors to the Servicer. 46       SECTION 15.     Notices.
47     SECTION 16.     Severability Clause. 48

 

ii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 17. No Partnership. 48       SECTION 18. Counterparts. 48
      SECTION 19. Governing Law; Choice of Forum; Waiver of Jury Trial. 48      
SECTION 20. Intention of the Parties. 49       SECTION 21. Waivers. 49      
SECTION 22. Exhibits. 49       SECTION 23. General Interpretive Principles. 49  
    SECTION 24. Reproduction of Documents. 50       SECTION 25. Amendment. 50  
    SECTION 26. Confidentiality. 50       SECTION 27. Entire Agreement. 50      
SECTION 28. Further Agreements. 50       SECTION 29. Successors and Assigns. 51
      SECTION 30. Non-Solicitation. 51       SECTION 31. Protection of Consumer
Information. 51       SECTION 32. Cooperation of the Company with a
Reconstitution; Regulation AB Compliance. 52

 

EXHIBITS

 

EXHIBIT 1 MORTGAGE LOAN DOCUMENTS     EXHIBIT 2 CONTENTS OF EACH MORTGAGE FILE  
  EXHIBIT 3 UNDERWRITING GUIDELINES     EXHIBIT 4 MORTGAGE LOAN SCHEDULE DATA
FIELDS     EXHIBIT 5 FORM OF MONTHLY REMITTANCE REPORT     EXHIBIT 6 FORM OF
PPTL     EXHIBIT 7 [RESERVED]     EXHIBIT 8 FORM OF NOTICE OF SALE OF OWNERSHIP
OF MORTGAGE LOAN     EXHIBIT 9 [RESERVED]     ADDENDUM I REGULATION AB
COMPLIANCE ADDENDUM

 

iii

 

 

FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT

 

THIS FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the “Agreement”), dated as
of September 7, 2012, is hereby executed by and between RBS FINANCIAL PRODUCTS
INC., a Delaware corporation, having an office at 600 Washington Boulevard,
Stamford, CT 06901, as purchaser (the “Purchaser”), and FIRST REPUBLIC BANK, a
California corporation having an office at 111 Pine Street, San Francisco,
California 94111, as seller (the “Seller”) and as servicer (the “Servicer”).

 

WITNESSETH:

 

WHEREAS, the Seller has agreed to sell from time to time to the Purchaser, and
the Purchaser has agreed to purchase from time to time from the Seller, certain
conventional, residential, first-lien mortgage loans (the “Mortgage Loans”) as
described herein on a servicing-retained basis, and which shall be delivered as
whole loans as provided herein; and

 

WHEREAS, the Mortgage Loans will be sold by the Seller and purchased by the
Purchaser as pools or groups of whole loans, servicing retained (each, a
“Mortgage Loan Package”) on the various Closing Dates as provided herein; and

 

WHEREAS, each of the Mortgage Loans will be secured by a mortgage, deed of trust
or other security instrument creating a first lien on a Mortgaged Property
located in the jurisdiction indicated on the related Mortgage Loan Schedule
which will be annexed to a PPTL (as defined herein) on the related Closing Date;
and

 

WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe the manner
of the conveyance, servicing and control of the Mortgage Loans;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser, the Seller and the
Servicer agree as follows:

 

SECTION 1. Definitions.

 

For purposes of this Agreement, the following capitalized terms shall have the
respective meanings set forth below.

 

Adjustable Rate Mortgage Loan: A Mortgage Loan purchased pursuant to this
Agreement which provides for the adjustment of the Mortgage Interest Rate
payable in respect thereto.

 

Adjustment Date: As to each Adjustable Rate Mortgage Loan, the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related
Mortgage Note and Mortgage.

 

Agency Transfer: As defined in Section 32 of this Agreement.

 

Agreement: This Flow Mortgage Loan Sale and Servicing Agreement including all
exhibits, schedules, amendments and supplements hereto.

 

ALTA: The American Land Title Association or any successor thereto.

 

Anti-Money Laundering Laws: As defined in Section 7.01(h).

 

Applicable Law: All applicable federal, state or local laws, rules and
regulations and any other applicable requirements of any government or agency or
instrumentality.

 

 

 

 

Appraised Value: With respect to any Mortgaged Property, the lesser of (i) the
value (or Reconciled Market Value if more than one appraisal is received)
thereof as determined by a Qualified Appraiser at the time of origination of the
Mortgage Loan, and (ii) the purchase price paid for the related Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan; provided,
however, that in the case of a Refinanced Mortgage Loan, such value (or
Reconciled Market Value if more than one appraisal is received) of the Mortgaged
Property is based solely upon the value determined by an appraisal or appraisals
made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by a Qualified Appraiser.

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association, which shall be
conducted in New York, New York or other place mutually acceptable to the
parties to the arbitration.

 

Arbitrator: A person who is not affiliated with the Seller, Purchaser or
Servicer, who is a member of the American Arbitration Association.

 

Assignment of Mortgage: An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to give
record notice of the sale of the Mortgage to the Purchaser.

 

Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Purchaser with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.

 

Balloon Mortgage Loan: A Mortgage Loan that provided on the date of origination
for monthly payments up to but not including the maturity date based on an
amortization extending beyond its maturity date.

 

Balloon Payment: With respect to any Balloon Mortgage Loan as of any date of
determination, the final payment payable on the maturity of such Mortgage Loan,
which shall include the entire remaining principal balance.

 

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York or the State of California, or (iii) a day on
which banks in the State of New York or the State of California are authorized
or obligated by law or executive order to be closed.

 

Closing Date: The date or dates, set forth in the related PPTL, on which the
Purchaser will purchase and the Seller will sell the Mortgage Loans identified
therein.

 

CLTA: The California Land Title Association or any other successor thereto.

 

CLTV: Combined Loan-to-Value Ratio.

 

Code: The Internal Revenue Code of 1986, as amended, or any successor statute
thereto.

 

Commission: The United States Securities and Exchange Commission.

 

Condemnation Proceeds: All awards, compensation and settlements in respect of a
taking (whether permanent or temporary) of all or part of a Mortgaged Property
by exercise of the power of condemnation or the right of eminent domain, to the
extent not required to be released to a Mortgagor in accordance with the terms
of the related Mortgage Loan Documents.

 

Consumer Information: Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the Seller or the originator of the related Mortgage Loan;
and any other non-public personally identifiable information.

 

2

 

 

Convertible Mortgage Loan: An Adjustable Rate Mortgage Loan that by its terms
and subject to certain conditions allows the Mortgagor to convert the adjustable
Mortgage Interest Rate thereon to a fixed Mortgage Interest Rate.

 

Cooperative Corporation: With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Project
and grants occupancy rights to units therein to stockholders through Cooperative
Leases or similar arrangements.

 

Cooperative Lease: The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.

 

Cooperative Loan: A Mortgage Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Cooperative
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.

 

Cooperative Project: With respect to any Cooperative Loan, all real property and
improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.

 

Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a stock certificate.

 

Cooperative Unit: With respect to a Cooperative Loan, a specific unit in a
Cooperative Project.

 

Credit Score: With respect to any Mortgage Loan, the credit score of the related
primary Mortgagor provided by Experian/Fair Isaac or such other organization
acceptable to the Purchaser providing credit scores at the time of origination
of such Mortgage Loan. If two credit scores are obtained, the Credit Score shall
be the lower of the two credit scores. If three credit scores are obtained, the
Credit Score shall be the middle of the three credit scores. There is only one
(1) Credit Score for any loan regardless of the number of borrowers and/or
applicants. The minimum Credit Score for each Mortgage Loan will be in
accordance with the Seller's Underwriting Guidelines.

 

Custodial Account: As defined in Subsection 11.04.

 

Custodial Account Letter Agreement: Written confirmation of the existence of the
Custodial Account.

 

Customary Servicing Procedures: With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the Fannie Mae Guides including
future updates, or as such mortgage servicing practices may change from time to
time, in all cases consistent with Applicable Law.

 

Cut-off Date: With respect to each Mortgage Loan, the first day of the month of
the related Closing Date as set forth in the related PPTL.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced with a
Substitute Mortgage Loan in accordance with this Agreement.

 

Determination Date: With respect to each Remittance Date, the 15th day (or, if
such 15th day is not a Business Day, the preceding Business Day) of the month in
which such Remittance Date occurs.

 

Due Date: The day of the month on which the Monthly Payment is due on a Mortgage
Loan, exclusive of any days of grace.

 

3

 

 



 

Due Period: With respect to each Remittance Date, the period beginning on the
second day of the month preceding the month of the Remittance Date, and ending
on the first day of the month of the Remittance Date.

 

Eligible Account: Any of (i) an account or accounts maintained with a federal or
state chartered depository institution or trust company the short-term unsecured
debt obligations of which (or, in the case of a depository institution or trust
company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) have the highest short-term ratings of each
Rating Agency at the time any amounts are held on deposit therein, or (ii) a
trust account or accounts maintained with the trust department of a federal or
state chartered depository institution or trust company, acting in its fiduciary
capacity the short-term unsecured debt obligations of which have the highest
short-term ratings of each Rating Agency at the time any amounts are held on
deposit therein or (iii) any other account acceptable to each Rating Agency. If
the short-term credit rating of the depository institution or trust company that
maintains the account or accounts falls below the highest short-term rating of
any Rating Agency, the funds on deposit therewith in connection with this
transaction shall be transferred to an Eligible Account within 30 days of such
downgrade.

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers' acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in one of the two highest
rating categories by each Rating Agency for long-term unsecured debt or in the
highest rating category with respect to short-term obligations and (b) any other
demand or time deposit or certificate of deposit that is fully insured by the
FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (i) above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in one of the two highest rating categories by each
Rating Agency for long-term unsecured debt or in the highest rating category
with respect to short-term obligations at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating categories by each Rating Agency at the time of such
investment;

 

4

 

 

(vi)        any other demand, money market or time deposit, obligation, security
or investment as may be acceptable to each Rating Agency as evidenced in writing
by each Rating Agency; and

 

(vii)       any money market funds the collateral of which consists of
obligations fully guaranteed by the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (which may
include repurchase obligations secured by collateral described in clause (i))
and other securities and which money market funds are rated in one of the two
highest rating categories by each Rating Agency for long-term unsecured debt or
in the highest rating category with respect to short-term obligations.

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

Escrow Account: As defined in Subsection 11.06.

 

Escrow Account Letter Agreement: Written confirmation of the existence of the
Escrow Account.

 

Escrow Payments: The amounts constituting ground rents, taxes, assessments,
Primary Mortgage Insurance Policy premiums, fire and hazard insurance premiums,
flood insurance premiums, condominium charges and other payments as may be
required to be escrowed by the Mortgagor with the Mortgagee pursuant to the
terms of any Mortgage Note or Mortgage.

 

Event of Default: Any one of the conditions or circumstances enumerated in
Subsection 13.01.

 

Fannie Mae: The entity formerly known as the Federal National Mortgage
Association or any successor thereto.

 

Fannie Mae Guides: The Fannie Mae Selling Guide and the Fannie Mae Servicing
Guide and all amendments or additions thereto in effect as of any date of
determination.

 

FDIC: The Federal Deposit Insurance Corporation or any successor thereto.

 

FDPA: The Flood Disaster Protection Act of 1973, as amended.

 

FHFA: The Federal Housing Finance Agency or any successors thereto.

 

Fidelity Bond: The fidelity bond required to be obtained by the Servicer
pursuant to Subsection 11.12.

 

FIRREA: The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.

 

First Remittance Date: With respect to each Mortgage Loan Package, the 18th day
(or if such 18th day is not a Business Day, the first Business Day immediately
preceding such 18th day) of the calendar month immediately following the Closing
Date; provided, however, if the Transfer Date is not one (1) or more Business
Days prior to the first day of such calendar month, such date will be the 18th
day (or if such 18th day is not a Business Day, the first Business Day
immediately preceding such 18th day) of the next succeeding calendar month.

 

Freddie Mac: The entity formerly known as the Federal Home Loan Mortgage
Corporation or any successor thereto.

 

5

 

 

Freddie Mac Guide: The Freddie Mac Single Family Seller/Servicer Guide and all
amendments or additions thereto in effect as of any date of determination.

 

Full Prepayment: Any payment of the entire principal balance of a Mortgage Loan
which is received in advance of its scheduled Due Date and is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.

 

GAAP: Generally accepted accounting principles consistently applied.

 

Gross Margin: With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the Mortgage Loan
Schedule that is added to the Index on each Adjustment Date in accordance with
the terms of the related Mortgage Note to determine the new Mortgage Interest
Rate for such Mortgage Loan.

 

Helping Families Act: The Helping Families Save Their Homes Act of 2009, as
amended and in effect from time to time.

 

HUD: The United States Department of Housing and Urban Development or any
successor thereto.

 

Index: With respect to any Adjustable Rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the Mortgage Interest Rate thereon.

 

Initial Rate Cap: With respect to each Adjustable Rate Mortgage Loan and the
initial Adjustment Date therefor, a number of percentage points per annum that
is set forth in the Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by which the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan may increase or decrease from the Mortgage
Interest Rate in effect immediately prior to such Adjustment Date.

 

Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance
policies, including any Primary Mortgage Insurance Policy, insuring the Mortgage
Loan or the related Mortgaged Property.

 

IO Adjustable Rate Mortgage Loan: An Adjustable Rate Mortgage Loan with respect
to which accrued interest only is payable by a Mortgagor on each Due Date until
the IO Conversion Date.

 

IO Conversion Date: With respect to an IO Adjustable Rate Mortgage Loan, the
date that references the end of the “interest only period” applicable thereto.

 

Lifetime Rate Cap: As to each Adjustable Rate Mortgage Loan, the maximum
Mortgage Interest Rate which shall be as permitted in accordance with the
provisions of the related Mortgage Note.

 

Liquidation Proceeds: The proceeds received in connection with the liquidation
of a defaulted Mortgage Loan through trustee’s sale, foreclosure sale or
otherwise, other than amounts received following the acquisition of REO
Property, Insurance Proceeds and Condemnation Proceeds.

 

Loan-to-Value Ratio: With respect to any Mortgage Loan as of any date of
determination, the ratio, expressed as a percentage, on such date of the
outstanding principal balance of the Mortgage Loan to the Appraised Value of the
related Mortgaged Property.

 

LPMI: Lender paid mortgage insurance.

 

LTV: Loan-to-Value Ratio.

 

Master Servicer: With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.

 

6

 

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS System.

 

MERS System: The system of recording transfers of mortgages electronically
maintained by MERS.

 

MIN: The Mortgage Identification Number for any MERS Mortgage Loan.

 

Minimum Interest Rate: With respect to each Adjustable Rate Mortgage Loan, a
rate that is set forth on the Mortgage Loan Schedule and in the related Mortgage
Note and is the minimum interest rate to which the Mortgage Interest Rate on
such Mortgage Loan may be decreased.

 

Monthly Payment: With respect to each Mortgage Loan, the scheduled monthly
payment due on any Due Date allocable to principal and/or interest pursuant to
the terms of the related Mortgage Note.

 

Mortgage: The mortgage, deed of trust or other instrument creating a first lien
on a Mortgaged Property securing a Mortgage Note; provided, that, with respect
to real property located in jurisdictions in which the use of leasehold estates
for residential properties is a widely accepted practice, the mortgage, deed of
trust or other instrument securing the Mortgage Note may secure and create a
first lien upon a leasehold estate of the Mortgagor.

 

Mortgage File: With respect to each Mortgage Loan, all documents directly
involved in and/or used to make decisions with respect to the origination,
underwriting (including documented compensating factors pertaining to
exceptions) and servicing of the Mortgage Loan, including but not limited to the
documents specified in Exhibit 2, and any additional documents required to be
added to the Mortgage File pursuant to this Agreement.

 

Mortgage Interest Rate: With respect to each Mortgage Loan, the annual rate at
which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note, including, but not limited to,
the limitations on such interest rate imposed by the Initial Rate Cap, the
Periodic Rate Cap, the Minimum Interest Rate and the Lifetime Rate Cap, if any.

 

Mortgage Loan: An individual Mortgage Loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Mortgage File, the Monthly Payments, Principal
Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds,
REO Disposition Proceeds, any escrow accounts related to the Mortgage Loan and
all other rights, benefits, proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage
loans.

 

Mortgage Loan Documents: With respect to any Mortgage Loan, the documents listed
in Exhibit 1 hereto.

 

Mortgage Loan Package: The pool or group of whole loans purchased on a Closing
Date, as described in the Mortgage Loan Schedule annexed to the related PPTL.

 

Mortgage Loan Remittance Rate: With respect to any Mortgage Loan as of any date
of determination, the annual rate of interest payable to the Purchaser, which
shall be equal to the then applicable related Mortgage Interest Rate minus the
related Servicing Fee Rate.

 

Mortgage Loan Schedule: The schedule of Mortgage Loans for each Mortgage Loan
Package subject to this Agreement identified on a Schedule I to the related PPTL
setting forth each of the applicable Mortgage Loan Schedule Data Fields.

 

Mortgage Loan Schedule Data Fields: The schedule of data fields with respect to
each Mortgage Loan, set forth on Exhibit 4.

 

7

 

 

Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage or, in the case of a Cooperative Loan, secured by the
Cooperative Shares and the Cooperative Lease.

 

Mortgaged Property: The Mortgagor’s property securing repayment of a related
Mortgage Note, consisting of either (i) a fee simple interest in a single parcel
of real property improved by a Residential Dwelling, or (ii) in the case of a
Cooperative Loan, the related Cooperative Shares and Cooperative Lease, securing
the indebtedness of the Mortgagor under the related Mortgage Note, or the
related Cooperative Unit, as applicable.

 

Mortgagee: The mortgagee or beneficiary named in the Mortgage and the successors
and assigns of such mortgagee or beneficiary.

 

Mortgagor: The obligor on a Mortgage Note, who is an owner of the Mortgaged
Property and the grantor or mortgagor named in the Mortgage and such grantor’s
or mortgagor’s successors in title to the Mortgaged Property.

 

Officer’s Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, a President or a Vice President of the Person on
behalf of whom such certificate is being delivered.

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given (unless the opinion
addresses REMIC or other tax matters, in which case the opinion must be provided
by independent outside counsel experienced in such matters), reasonably
acceptable to each Person to whom such opinion is addressed.

 

P&I Advance: As defined in Subsection 11.17.

 

Partial Prepayment: Any payment of principal on a Mortgage Loan, other than a
Full Prepayment, which is received in advance of its scheduled Due Date and is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.

 

Periodic Rate Cap: As to each Adjustable Rate Mortgage Loan, the maximum
increase or decrease in the Mortgage Interest Rate, on any Adjustment Date as
provided in the related Mortgage Note, if applicable.

 

Person: An individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Pledge Agreement: The specific agreement creating a first lien on and pledge of
the Cooperative Shares and the related Cooperative Lease securing a Cooperative
Loan.

 

Prepayment Penalty: With respect to each Mortgage Loan, the penalty if the
Mortgagor prepays such Mortgage Loan as provided in the related Mortgage Note or
Mortgage.

 

Prepayment Interest Shortfall: As to any Remittance Date and any Mortgage Loan,
(a) if such Mortgage Loan was the subject of a Full Prepayment during the
related Principal Prepayment Period, the excess of one month’s interest
(adjusted to the Mortgage Loan Remittance Rate) on the Assumed Principal Balance
of such Mortgage Loan outstanding immediately prior to such prepayment, over the
amount of interest (adjusted to the Mortgage Loan Remittance Rate) actually paid
by the Mortgagor in respect of such Principal Prepayment Period, and (b) if such
Mortgage Loan was the subject of a Partial Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the Mortgage Loan Remittance Rate on the amount of such Partial
Prepayment, over the amount of interest actually paid by the Mortgagor in
respect of such Partial Prepayment during such Principal Prepayment Period.

 

Primary Mortgage Insurance Policy: A policy of primary mortgage guaranty
insurance.

 

Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan which is received in advance of its scheduled Due Date,
including any Prepayment Penalty or premium thereon and which is not accompanied
by an amount of interest representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment.

 

8

 

 

Principal Prepayment Period: As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.

 

Purchase Price: The price paid on the related Closing Date by the Purchaser to
the Seller pursuant to this Agreement in exchange for the Mortgage Loans
included in the related Mortgage Loan Package, as calculated pursuant to Section
4 and the related PPTL.

 

Purchase Price Percentage: For each Mortgage Loan included in a Mortgage Loan
Package, the percentage of par set forth in the related PPTL that is used to
calculate the Purchase Price of the Mortgage Loans included in such Mortgage
Loan Package.

 

PPTL: With respect to each Mortgage Loan and Mortgage Loan Package, the Purchase
Price and Terms Letter, substantially in the form of Exhibit 6 attached hereto,
confirming the sale by Seller and the purchase by the Purchaser of the Mortgage
Loan Package on the related Closing Date.

 

Purchaser: The Person listed as such in the initial paragraph of this Agreement,
together with its successors and assigns as permitted under the terms of this
Agreement.

 

Qualified Appraiser: With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac and Title XI of FIRREA and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

 

Qualified Insurer: An insurance company duly qualified as such under the laws of
the states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided by the insurance policy issued by it, approved as
an insurer by Fannie Mae and Freddie Mac.

 

Rating Agencies: Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, Moody’s Investors Service, Inc., Fitch, Inc.,
DBRS, Inc. and, if specified in any related Securitization Transaction, any
other nationally recognized statistical rating organization or their respective
successors, or any successor in interest thereto.

 

Reconciled Market Value: The estimated market value of the Mortgaged Property or
REO Property that is reasonably determined by the Servicer based on different
results obtained from different permitted valuation methods or at different time
periods, all in accordance with Customary Servicing Procedures.

 

Reconstitution Agreement: The agreement or agreements entered into by the Seller
and the Purchaser and/or certain third parties on the Reconstitution Date or
Reconstitution Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or a Securitization
Transaction as provided in Subsection 32.01.

 

Reconstitution Date: The date or dates on which any or all of the Mortgage Loans
serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Securitization Transaction
pursuant to Section 32 hereof. On such date, the Mortgage Loans transferred
shall cease to be covered by this Agreement and the Seller shall service such
Mortgage Loans under the Reconstitution Agreement and shall cease to service
such Mortgage Loans under this Agreement.

 

Record Date: The close of business of the last Business Day of the month
preceding the month of the related Remittance Date.

 

9

 

 

Refinanced Mortgage Loan: A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.

 

Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Regulation AB Compliance Addendum: Addendum I attached hereto and incorporated
herein by reference thereto.

 

REMIC: A “real estate mortgage investment conduit” within the meaning of Section
860D of the Code.

 

Remittance Date: The 18th day (or if such 18th day is not a Business Day, the
first Business Day immediately preceding such 18th day) of any month, beginning
with the First Remittance Date with respect to each Mortgage Loan Package.

 

REO Disposition: The final sale by the Servicer or the Purchaser of an REO
Property.

 

REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Subsection 11.13.

 

REO Property: A Mortgaged Property acquired by the Servicer through foreclosure
or deed in lieu of foreclosure, as described in Subsection 11.13.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
product of the Purchase Price Percentage and the Stated Principal Balance of the
Mortgage Loan, plus, (ii) interest on such outstanding principal balance at the
related Mortgage Loan Remittance Rate from the last date through which interest
was last paid and distributed to the Purchaser to the last day of the month in
which such repurchase occurs, plus, (iii) reasonable and customary third party
expenses incurred in connection with the transfer of the Mortgage Loan being
repurchased; provided, however, that if at the time of repurchase the Servicer
is not the Seller or an affiliate of the Seller, the amount described in clause
(ii) shall be computed at the sum of (a) the Mortgage Loan Remittance Rate and
(b) the Servicing Fee Rate.

 

Residential Dwelling: Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a condominium project or (iv) a one-family dwelling in a
planned unit development, none of which is a mobile or manufactured home.

 

Rule 15Ga-1: Rule 15Ga-1 under the Securities Exchange Act of 1934.

 

Securities Act: The Securities Act of 1933, as amended.

 

Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly by the
Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.

 

Seller: First Republic Bank, or its successor in interest or any successor to
the Seller under this Agreement appointed as herein provided.

 

10

 

 

Servicer: First Republic Bank, or its successor in interest or any successor to
the Servicer under this Agreement appointed as herein provided.

 

Servicing Advances: All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of the Mortgaged Property if the Mortgaged Property is acquired in satisfaction
of the Mortgage, and (d) payments made by the Servicer with respect to a
Mortgaged Property pursuant to Subsection 11.08.

 

Servicing Fee: With respect to each Mortgage Loan, the amount of the annual fee
the Purchaser shall pay to the Servicer, which shall, for each month, be equal
to one-twelfth of the product of the applicable Servicing Fee Rate and the
Stated Principal Balance of such Mortgage Loan. Such fee shall be payable
monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is computed.
The obligation of the Purchaser to pay the Servicing Fee is limited to, and
payable solely from, the interest portion (including recoveries with respect to
interest from Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds
and other proceeds, to the extent permitted by Subsection 11.05) of related
Monthly Payments collected by the Servicer, or as otherwise provided under
Subsection 11.05.

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which such rate will be increased by the amount of any increase in
the Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of
the related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Servicing Officer: Any officer of the Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers furnished to the Purchaser by the Servicer, as such
list may be amended from time to time.

 

Stated Principal Balance: As to any Mortgage Loan and date of determination, the
unpaid principal balance of such Mortgage Loan as of the most recent Due Date as
determined by the amortization schedule for the Mortgage Loan at the time
relating thereto (before any adjustment to such amortization schedule by reason
of any moratorium or similar waiver or grace period) after giving effect to any
previous modification to the Mortgage Loan, Principal Prepayments and
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.

 

Substitute Mortgage Loan: A mortgage loan substituted by the Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, be approved
by the Purchaser and meet the conditions described in Section 7.03(b) of this
Agreement.

 

Transfer Date: The date or dates, set forth in the related PPTL, on which the
servicing related provisions of this Agreement will become effective and the
Servicer will begin servicing the Mortgage Loans for the benefit of the
Purchaser.

 

Underwriting Guidelines: The written underwriting guidelines in effect as of the
origination date of such Mortgage Loans, attached hereto as Exhibit 3, as may be
updated and incorporated into Exhibit 3 from time to time by attaching such
updates to the PPTL.

 

USA Patriot Act: Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended.

 

USPAP: The Uniform Standards of Professional Appraisal Practice, as amended and
in effect from time to time.

 

11

 

 

Whole Loan Transfer: Any sale or transfer by the Purchaser of some or all of the
Mortgage Loans (including an Agency Transfer), other than a Securitization
Transaction.

 

SECTION 2. Purchase and Conveyance.

 

The Seller agrees to sell and the Purchaser agrees to purchase from time to
time, without recourse, but subject to the terms of this Agreement and on a
servicing retained basis, all right, title and interest of the Seller in and to
the Mortgage Loans in a Mortgage Loan Package having a Stated Principal Balance
in an amount as set forth in the related PPTL, or in such other amount as agreed
by the Purchaser and the Seller as evidenced by the actual aggregate principal
balance of the Mortgage Loan Package accepted by the Purchaser on the related
Closing Date, together with the related Mortgage Files and all rights and
obligations arising under the documents contained therein, other than the
servicing rights to such Mortgage Loans.

 

With respect to each Mortgage Loan, the Purchaser shall own and be entitled to
(1) the principal portion of all Monthly Payments due after the related Cut-off
Date, (2) all other recoveries of principal collected after the related Cut-off
Date (provided, however, that the principal portion of all Monthly Payments due
on or before the related Cut-off Date and collected by the Seller or any
successor servicer after the related Cut-off Date shall belong to the Seller),
and (3) all payments of interest on the Mortgage Loans at the Mortgage Loan
Remittance Rate (minus that portion of any such payment which is allocable to
the period prior to the related Cut-off Date).

 

SECTION 3. Mortgage Loan Schedule.

 

The Seller shall deliver the Mortgage Loan Schedule (which will be annexed to
the related PPTL and delivered in electronic form) to the Purchaser at least two
(2) Business Days prior to the related Closing Date.

 

SECTION 4. Purchase Price.

 

The Purchase Price for the Mortgage Loans being acquired on a Closing Date shall
be equal to the sum of (a) the product of (i) the Purchase Price Percentage
stated in the related PPTL (subject to adjustment as provided therein) and (ii)
the aggregate unpaid principal balance as of the Cut-off Date of the Mortgage
Loans listed on the related Mortgage Loan Schedule, plus (b) an amount equal to
accrued interest on the unpaid principal balance of each Mortgage Loan at the
Mortgage Loan Remittance Rate of such Mortgage Loan from the date through which
interest on such Mortgage Loan has been paid through the day prior to the
related Closing Date, both inclusive (with interest calculated on the basis of a
three hundred sixty (360)-day year consisting of twelve (12) thirty (30)-day
months) (the “Purchase Price”). If so provided in the related PPTL, portions of
the Mortgage Loans shall be priced separately.

 

The Purchase Price as set forth in the preceding paragraph for the Mortgage
Loans shall be paid on the related Closing Date by wire transfer of immediately
available funds.

 

SECTION 5. Examination of Mortgage Files.

 

The Seller shall, at the direction of the Purchaser, deliver to the Purchaser or
its designee in escrow, for examination with respect to each Mortgage Loan to be
purchased on the related Closing Date, the related Mortgage File in hard copy or
in digital format. Such examination may be made by the Purchaser or its designee
at any reasonable time before or after the related Closing Date. In connection
with any such examination, the Purchaser and its designee may contact any
Mortgagor or any employer of a Mortgagor or any other third party only for the
express purpose of verification of employment information in the Mortgage File,
without the prior written consent of the Seller. If the Purchaser makes such
examination prior to the Closing Date and identifies any Mortgage Loans that do
not conform to the terms of the related PPTL, the terms of this Agreement or the
Purchaser's underwriting standards, such Mortgage Loans may, at the Purchaser's
option, be rejected for purchase by the Purchaser. If not purchased by the
Purchaser, such Mortgage Loans shall be deleted from the related Mortgage Loan
Schedule. The Purchaser may, at its option and without notice to the Seller,
purchase all or part of the Mortgage Loan package without conducting any partial
or complete examination. The fact that the Purchaser has conducted or has
determined not to conduct any partial or complete examination of the Mortgage
Files shall not affect the Purchaser’s (or any of its successors’) rights to
demand repurchase or other relief or remedy provided for in this Agreement.

 

12

 

 

SECTION 6. Delivery of Mortgage Loan Documents.

 

Subsection 6.01.         Possession of Mortgage Files.

 

Originals or copies of all documents listed on Exhibit 2 and comprising the
Mortgage File, other than the Mortgage Loan Documents, shall be delivered to the
Purchaser or its designee on or prior to the related Closing Date. Originals of
the contents of each Mortgage File not delivered to the Purchaser or the
custodian appointed by the Purchaser are and shall be held in trust by the
Servicer for the benefit of the Purchaser as the owner thereof and shall be
available for review by the Purchaser upon request. The Servicer’s possession of
any portion of each such Mortgage File is at the will of the Purchaser for the
sole purpose of facilitating servicing of the Mortgage Loans pursuant to this
Agreement, and such retention and possession by the Servicer shall be in a
custodial capacity only. The ownership of each Mortgage Note, Mortgage and the
contents of each Mortgage File is vested in the Purchaser and the ownership of
all records and documents with respect to the related Mortgage Loan prepared by
or which come into the possession of the Servicer shall immediately vest in the
Purchaser and shall be retained and maintained, in trust, by the Servicer at the
will of the Purchaser in such custodial capacity only. The copies of the
Mortgage File retained by the Servicer with respect to each Mortgage Loan
pursuant to this Agreement shall be appropriately identified in the Servicer’s
computer system to reflect clearly the ownership of such related Mortgage Loan
by the Purchaser. The Servicer shall release from its custody the contents of
any Mortgage File retained by it only in accordance with this Agreement, except
when such release is required in connection with a repurchase of any such
Mortgage Loan pursuant to Subsection 7.03 of this Agreement or if required under
Applicable Law.

 

Any review by the Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce the Seller’s obligations hereunder.

 

If the Purchaser or its designee discovers any defect that is a breach of a
representation or warranty contained in Section 7.01 or Section 7.02 herein with
respect to any document constituting part of a Mortgage File, the Purchaser
shall, or shall cause its designee to, give written specification of such defect
to the Seller and the Seller shall cure or repurchase such Mortgage Loan in
accordance with Section 7.03.

 

Subsection 6.02.         Books and Records.

 

The sale of each Mortgage Loan will be reflected on the Seller’s balance sheet
and other financial statements as a sale of assets by the Seller. The Seller
shall maintain a complete set of books and records for the Mortgage Loans sold
by it which shall be appropriately identified in the Seller’s computer system to
clearly reflect the ownership of the Mortgage Loans by the Purchaser.

 

The Purchaser shall have the right, at its expense, upon reasonable notice to
the Seller, during business hours or at such other times as might be reasonable
under applicable circumstances, to examine and audit any and all of the books,
records or other information of the Seller whether held by the Seller or by
another on behalf of the Seller which relate to the Mortgage Loans or the
performance or observance by the Seller of the terms, covenants or conditions of
this Agreement, and to discuss such books, records or other information with an
officer or employee of the Seller who is knowledgeable about the matters
contained therein, upon Purchaser's reasonable request.

 

13

 

 

Subsection 6.03.         Delivery of Mortgage Loan Documents.

 

The Seller shall deliver and release to the Purchaser or the custodian appointed
by the Purchaser the Mortgage Loan Documents no later than five (5) Business
Days prior to the related Closing Date or, upon the request of the Purchaser,
earlier, if necessary or desirable to facilitate a review. If the Seller cannot
deliver the original recorded Mortgage Loan Documents on the related Closing
Date, the Seller shall, promptly upon receipt thereof and in any case not later
than 120 days from the Closing Date, deliver such original recorded documents to
the Purchaser or the appointed custodian (unless the Seller is delayed in making
such delivery by reason of the fact that such documents shall not have been
returned by the appropriate recording office). If delivery is not completed
within 120 days of the related Closing Date solely because such documents shall
not have been returned by the appropriate recording office, the Seller shall
deliver such document to Purchaser, or the appointed custodian, within such time
period as specified in a Seller’s Officer’s Certificate. In the event that
documents have not been received by the date specified in the Seller’s Officer’s
Certificate, a subsequent Seller’s Officer’s Certificate shall be delivered by
such date specified in the prior Seller’s Officer’s Certificate, stating a
revised date for receipt of documentation. The procedure shall be repeated until
the documents have been received and delivered. The Seller shall use its best
efforts to effect delivery of all delayed recorded documents within 180 days of
the related Closing Date. If delivery of all Mortgage Loan Documents with
respect to any Mortgage Loan is not completed within 360 days of the related
Closing Date then, at Purchaser’s option, the Seller shall repurchase such
Mortgage Loan in such manner set forth in Section 7.03.

 

The Seller shall forward to the Purchaser, or its designee, original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into within one week of their execution and shall also
provide the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within five (5) days of its return from the
appropriate public recording office.

 

Subsection 6.04.         Helping Families Act Notice.

 

Within thirty (30) days following the Closing Date in respect of a Mortgage
Loan, the Seller shall furnish to the borrower of such Mortgage Loan the notice
required by, and in accordance with, Section 404 of the Helping Families Act. In
addition, in connection with any Securitization Transaction with respect to any
of the Mortgage Loans, the Seller shall furnish to each related borrower, within
thirty (30) days following the closing date with respect to such Securitization
Transaction, a notice with respect to such assignment substantially in the form
of Exhibit 8 attached hereto (using information provided to Seller by
Purchaser), which notice shall identify the Securitization Transaction trust as
the new owner of the Mortgage Loan and include any other information required by
the Helping Families Act.

 

SECTION 7. Representations, Warranties and Covenants; Remedies for Breach.

 

Subsection 7.01.         Representations and Warranties Regarding Individual
Mortgage Loans.

 

The Seller and, solely as specified below, the Servicer, hereby represent and
warrant to the Purchaser that, as to each Mortgage Loan, as of the related
Closing Date or such other date specified herein:

 

(a)          Property Valuation: Each Mortgage File contains a written appraisal
prepared by an appraiser licensed or certified by the applicable governmental
body in which the mortgaged property is located and in accordance with the
requirements of Title XI of FIRREA. The appraisal was written, in form and
substance, to (i) customary Fannie Mae or Freddie Mac standards for mortgage
loans of the same type as such Mortgage Loans and (ii) USPAP standards, and
satisfies applicable legal and regulatory requirements. The appraisal was made
and signed prior to the final approval of the Mortgage Loan application. The
person performing any property valuation (including an appraiser) received no
benefit from, and such person's compensation or flow of business from the
originator was not affected by, the approval or disapproval of the Mortgage
Loan. The selection of the person performing the property valuation was made
independently of the broker (where applicable) and the originator's loan sales
and loan production personnel. The selection of the appraiser met the criteria
of Fannie Mae and Freddie Mac for selecting an independent appraiser.

 

14

 

 

(b)          Income/Employment/Assets: With respect to each Mortgage Loan the
originator verified the borrower's income, employment, and assets in accordance
with its written Underwriting Guidelines and employed procedures designed to
authenticate the documentation supporting such income, employment, and assets.

 

(c)          Occupancy: The originator has given due consideration to factors,
including but not limited to, other real estate owned by the borrower, commuting
distance to work, appraiser comments and notes, the location of the property and
any difference between the mailing address active in the servicing system and
the subject property address to evaluate whether the occupancy status of the
property as represented by the borrower is reasonable. All owner occupied
properties are occupied by the owner as of the Closing Date.

 

(d)          Data: The information set forth in the related Mortgage Loan
Schedule, including any diskette or other related data tapes sent to the
Purchaser, is complete, true and correct in all material respects. The
information on the Mortgage Loan Schedule and the information provided are
consistent with the contents of the originator's and the Seller’s records and
the Mortgage File. Any seller or builder concession has been subtracted from the
appraised value of the mortgaged property for purposes of determining the LTV
and CLTV. Except for information specified to be as of the origination date of
the Mortgage Loan, the Mortgage Loan Schedule contains the most current
information possessed by the originator and the Seller. No appraisal or other
property valuation referred to or used to determine any data listed on the
Mortgage Loan Schedule was more than 3 months old at the time of the Mortgage
Loan closing.

 

(e)           Fraud: No fraud; material misrepresentation, error or omission;
negligence or similar occurrence has taken place in connection with the
origination or servicing of the Mortgage Loan on the part of (1) the originator,
(2) the borrower, (3) any mortgage broker or correspondent, (4) any appraiser,
escrow agent, closing attorney, title company or other party involved in the
origination of the Mortgage Loan or in the application for any insurance in
relation to such Mortgage Loan or (5) the Servicer.

 

(f)           Underwriting: Each Mortgage Loan either (i) was underwritten in
conformance with the originator's Underwriting Guidelines in effect at the time
of origination without regard to any underwriter discretion or (ii) if not
underwritten in conformance with the originator's guidelines, has reasonable and
documented compensating factors. The methodology used in underwriting the
extension of credit for the Mortgage Loan includes objective mathematical
principles that relate to the relationship between the borrower's income, assets
and liabilities and the proposed payment. The credit score used in applying the
originator's Underwriting Guidelines was the Credit Score.

 

(g)          Mortgage Insurance: Except as indicated for pledged asset loans, if
a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan has mortgage
insurance in accordance with the terms of the Fannie Mae Guide or the Freddie
Mac Guide and is insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid. No action,
inaction or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. To the extent a Mortgage Loan is
insured under an LPMI policy, the Mortgage Interest Rate for the Mortgage Loan
as set forth on the related Mortgage Loan Schedule is net of any such premium.

 

15

 

 

(h)          Regulatory Compliance: Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity, fair housing, or disclosure laws applicable to the Mortgage Loan
have been complied with in all material respects. The servicing of each Mortgage
Loan prior to the related Closing Date complied in all material respects with
all then-applicable federal, state and local laws. No Mortgage Loan is a “high
cost” or “covered” loan, as defined by any applicable federal, state or local
predatory or abusive lending law, and no Mortgage Loan has a percentage listed
under the Indicative Loss Severity Column (the column that appears in the
Standard & Poor's Anti-Predatory Lending Law Update Table, included in the
then-current Standard & Poor's LEVELS® Glossary of Terms on Appendix E). No
Mortgage Loan secured by property located in the State of Georgia was originated
on or after October 1, 2002 and prior to March 7, 2003. No Mortgage Loan
originated on or after March 7, 2003 is a “high cost home loan” as defined under
the Georgia Fair Lending Act. No borrower was encouraged or required to select a
loan product offered by an originator that was a higher cost product designed
for less-creditworthy borrowers, unless at the time of the Mortgage Loan's
origination, such borrower did not qualify, taking into account credit history
and debt-to-income ratios, for a lower cost credit product then offered by such
originator or any affiliate of such originator. There does not exist on the
related Mortgaged Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation including,
without limitation, asbestos. There is no pending action or proceeding directly
involving the Mortgaged Property in which compliance with any environmental law,
rule or regulation is an issue; there is no violation of any environmental law,
rule or regulation with respect to the Mortgaged Property; and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of such Mortgaged
Property. The Seller has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Seller has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws. Any
breach of any representations made in this clause (h) shall be deemed to
materially and adversely affect the value of the Mortgage Loan and shall require
a repurchase of the affected Mortgage Loan to the extent such breach is not
cured as set forth in Section 7.03(a).

 

16

 

 

(i)           Borrower: As of the related Closing Date, the Mortgagor is not in
bankruptcy and is not insolvent and no circumstances or conditions exist with
respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor's credit standing that could reasonably be expected to cause investors
to regard the Mortgage Loan as an unacceptable investment, cause the Mortgage
Loan to become delinquent or materially adversely affect the value or
marketability of the Mortgage Loan. The Mortgagor is either (1) a natural person
who is legally permitted to reside in the United States, (2) an inter-vivos
trust acceptable to Fannie Mae or (3) a borrower with respect to a Mortgage Loan
that is subject to a personal guaranty. No borrower had a prior bankruptcy in
the last seven years. No borrower previously owned a property in the last seven
years that was the subject of a foreclosure during the time the borrower was the
owner of record.

 

(j)           Source of Loan Payments: No loan payment has been escrowed as part
of the loan proceeds on behalf of the borrower. No payments due and payable
under the terms of the Mortgage Note and Mortgage or deed of trust, except for
seller or builder concessions, have been paid by any person who was involved in,
or benefited from, the sale or purchase of the Mortgaged Property or the
origination, refinancing, sale, purchase or servicing of the Mortgage Loan other
than the borrower.

 

(k)          Down Payment: The borrower has contributed at least 5% of the
Purchase Price with his/her own funds.

 

(l)           No Prior Liens: The Seller is the sole owner and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, the Seller will retain the Mortgage File
in trust for the Purchaser. Each sale of the Mortgage Loan from any prior owner
or the Seller was in exchange for fair equivalent value, and the prior owner or
the Seller, as applicable, was solvent both prior to and after the transfer and
had sufficient capital to pay and was able to pay its debts as they would
generally mature. Immediately prior to the transfer and assignment to the
Purchaser on the related Closing Date, the Mortgage Loan, including the Mortgage
Note and the Mortgage, was not subject to an assignment or pledge, and the
Seller had good and marketable title to and was the sole owner thereof and had
full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest. The Seller has the full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to this Agreement and following the sale of the Mortgage
Loan, the Purchaser will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. The Seller intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for purposes of servicing the
Mortgage Loan as set forth in this Agreement.

 

17

 

 

(m)          Enforceability and Priority of Lien: The related Mortgage is a
valid, subsisting, enforceable and perfected first lien on the Mortgaged
Property, including all buildings on the Mortgaged Property, and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems affixed to such buildings, and all additions, alterations and
replacements made at any time with respect to the foregoing securing the
Mortgage Note's original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and which do not
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal and (3) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, subsisting, enforceable and
perfected first lien and first priority security interest on the property
described therein, and the Seller has the full right to sell and assign the same
to the Purchaser. There are no mechanics' or similar liens or claims which have
been filed for work, labor or material (and no rights are outstanding that under
law could give rise to such liens) affecting the related Mortgaged Property
which are or may be liens prior to or equal to the lien of the related Mortgage.
The related original Mortgage has been recorded or is in the process of being
recorded.

 

(n)          Complete Mortgage Files: Except as provided in Section 6.03, the
Mortgage Note, the Mortgage, the Assignment of Mortgage and the other Mortgage
Loan Documents set forth in Exhibit 2 and required to be delivered on the
related Closing Date have been delivered to the Purchaser or its designee in
compliance with the specific requirements of this Agreement. With respect to
each Mortgage Loan, the Seller is in possession of a complete Mortgage File
including all documents used in the qualification of the borrower except for
such documents as have been delivered to the Purchaser or its designee. In the
event the Mortgage is a deed of trust, a trustee, authorized and duly qualified
under Applicable Law to serve as such, has been properly designated, is named in
the Mortgage and currently so serves, and no fees or expenses are or will become
payable by the Purchaser to the trustee under the deed of trust, except in
connection with a trustee's sale after default by the borrower.

 

(o)          No Modifications: The terms of the Mortgage Note and the Mortgage
have not been impaired, waived, altered or modified in any material respect,
except by a written instrument that, if required by Applicable Law, has been
recorded or is in the process of being recorded. The substance of any such
waiver, alteration or modification has been approved by the issuer of any
related Primary Mortgage Insurance Policy and title insurance policy, to the
extent required by such policies, the terms of such waiver, alteration or
modification have been reflected in the Mortgage Loan Schedule and the written
instrument reflecting such terms has been included in the Mortgage File. No
Mortgagor has been released, in whole or in part, from the terms of the Mortgage
Note and the Mortgage, except in connection with an assumption agreement which
is part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule. The Mortgage has not been satisfied, canceled or
subordinated, in whole or in part, or rescinded, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. The Seller has not waived the performance by the
Mortgagor of any action, if the Mortgagor's failure to perform such action would
cause the Mortgage Loan to be in default, nor has the Seller waived any default
resulting from any action or inaction by the Mortgagor.

 

18

 

 

(p)           Taxes Paid: All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid by the borrower, or escrow
funds from the borrower have been established in an amount sufficient to pay for
every such escrowed item which remains unpaid and which has been assessed but is
not yet due and payable.

 

(q)           No Damage/Condemnation: Each Mortgaged Property is undamaged by
waste, fire, hurricane, earthquake or earth movement, windstorm, flood, tornado
or other casualty adversely affecting the value of a Mortgaged Property or the
use for which the premises were intended, and each Mortgaged Property is in
substantially the same condition it was at the time the most recent Appraised
Value was obtained. There is no proceeding pending or threatened for the total
or partial condemnation of any Mortgaged Property.

 

(r)            Fee Simple Estate / No Encroachments / Compliance with Zoning:
The Mortgage creates a first lien or a first priority ownership interest in the
Mortgaged Property securing the related Mortgage Note. All improvements subject
to the Mortgage which were considered in determining the Appraised Value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property (and wholly within the project with respect to a
condominium unit), no improvements on adjoining properties encroach upon the
Mortgaged Property except those which are insured against by the title insurance
policy referred to in clause (v) below and all improvements on the property
comply with all applicable building, zoning and subdivision laws, regulations
and ordinances.

 

(s)           Legally Occupied: As of the related Closing Date, the Mortgaged
Property is lawfully occupied under Applicable Law, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.

 

(t)            Mortgage Loan Legal and Binding: The Mortgage Note, the Mortgage,
any intervening assignments of the Mortgage and other agreements executed in
connection therewith are original and genuine and each is the legal, valid and
binding obligation of the maker thereof, enforceable in all respects in
accordance with its terms subject to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application affecting the rights of
creditors and by general equitable principles. The Seller has taken all action
necessary to transfer such rights of enforceability to the Purchaser. All
parties to the Mortgage Note, the Mortgage, any intervening assignments of the
Mortgage and other agreements executed in connection therewith, had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties.

 

(u)           Proceeds Fully Disbursed / Recording Fees Paid: The proceeds of
the Mortgage Loan have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid
or are in the process of being paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

19

 

 

(v)         Existence of Title Insurance: Each Mortgage Loan (except (1) any
Mortgage Loan secured by a Mortgaged Property located in any jurisdiction as to
which an opinion of counsel of the type customarily rendered in such
jurisdiction in lieu of title insurance is instead received and (2) any Mortgage
Loan secured by Cooperative Shares) is covered by an ALTA lender's title
insurance policy or other form of policy or insurance generally acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (m)(1),
(2) and (3) above) the Seller, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Seller, its successors and
assigns, are the sole insureds of such lender's title insurance policy; such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Seller's interest therein does not
require the consent of or notification to the insurer; and such lender's title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement
and the related PPTL. No claims have been made under such lender's title
insurance policy, and no prior holder of the related Mortgage, including the
Seller, has done, by act or omission, anything which would impair the coverage
of such lender's title insurance policy. No originator, seller or prior owner of
a mortgage loan or other Person has provided or received any unlawful fee,
commission, kickback, or other compensation or value of any kind in connection
with the title insurance policy.

 

(w)          Hazard Insurance: All buildings or other customarily insured
improvements upon the Mortgaged Property are insured by an insurer acceptable
under the Fannie Mae Guides, against loss by fire, hazards of extended coverage
and such other hazards as are provided for in the Fannie Mae Guides or by the
Freddie Mac Guides, in an amount representing coverage not less than the lesser
of (i) the maximum insurable value of the improvements securing such Mortgage
Loans and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan and (b) an amount such that the proceeds thereof shall be
sufficient to prevent the Mortgagor and/or the Mortgagee from becoming a
co-insurer. If the Mortgaged Property is a condominium unit, it is included
under the coverage afforded by a blanket policy for the project. If required by
the FDPA, the Mortgage Loan is covered by a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
and conforming to Fannie Mae and Freddie Mac requirements, in an amount not less
than the amount required by the FDPA. Such policy was issued by an insurer
acceptable under the Fannie Mae Guides or the Freddie Mac Guides. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor's cost and expense, and upon the Mortgagor's failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor. All such standard hazard and flood policies are in full force and
effect and on the date of origination contained a standard mortgagee clause
naming the Seller and its successors in interest and assigns as loss payee; such
clause is still in effect and all premiums due on any such policies have been
paid in full. No obligated party or borrower, or any other Person, has engaged
in any act or omission that would impair the coverage of any such insurance
policy, the benefits of the endorsement provided for therein, or the validity
and binding effect of either, including, without limitation, the provision or
receipt of any unlawful fee, commission, kickback, or other compensation or
value of any kind. No action, inaction, or event has occurred and no state of
facts exists or has existed that has resulted or will result in the exclusion
from, denial of, or defense to coverage under any such insurance policies,
regardless of the cause of such failure of coverage.

 

20

 

 

(x)          No Default: There is no default, breach, violation or event of
acceleration existing under the Mortgage or the related Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration. No
foreclosure action is currently threatened or has been commenced with respect to
any Mortgaged Property.

 

(y)          No Rescission: The Mortgage Note and the Mortgage are not subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render the Mortgage Note or Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto. The Mortgagor was not a debtor
at the time of origination of the Mortgage Loan and is not currently a debtor in
any state or federal bankruptcy or insolvency proceeding.

 

(z)          Enforceable Right of Foreclosure: The Mortgage relating to a
Mortgaged Property contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against such Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee's sale or the right to foreclose on the Mortgage.

 

(aa)         Mortgaged Property is 1-4 Family: The Mortgaged Property consists
of a single parcel of real property with a detached single family residence
erected thereon, or a townhouse, or a two-to four-family dwelling, or an
individual condominium unit in a condominium project, or an individual unit in a
planned unit development or a de minimis planned unit development or, in the
case of a Cooperative Loan, consists of the related Cooperative Unit; provided,
however, that no residence or dwelling is a mobile or manufactured home. As of
the date of origination, no portion of the Mortgaged Property was used for
commercial purposes, and since the date of origination no portion of the
Mortgaged Property has been used for commercial purposes.

 

(bb)         Mortgage Loan Qualifies for REMIC: Each Mortgage Loan constitutes a
qualified mortgage under Section 860G(a)(3)(A) of the Code and Treasury
Regulations Section 1.860G-2(a)(l).

 

(cc)         Lost Note Affidavit: With respect to any Mortgage Loan as to which
an affidavit has been delivered to the Purchaser certifying that the original
Mortgage Note is no longer in existence, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;

 

21

 

 

(dd)         Doing Business: All parties which have had any interest in the
Mortgage, whether as Mortgagee, assignee, pledgee or otherwise, are (or, during
the period in which they held and disposed of such interest, were) (A) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located and (B) (1) organized under the
laws of such state, (2) qualified to do business in such state, (3) a federal
savings and loan association, a national bank, a Federal Home Loan Bank or a
savings bank having principal offices in such state or (4) not doing business in
such state.

 

(ee)         Loans Current / Prior Delinquencies: All payments due on a Mortgage
Loan on or prior to the related Closing Date have been made as of the related
Closing Date, such Mortgage Loan is not delinquent in payment by more than
thirty (30) days and no payment with respect to such Mortgage Loan has been
delinquent during the preceding twelve-month period; no payment made on such
Mortgage Loan has been dishonored; there are no material defaults under the
terms of such Mortgage Loan; and neither the Seller nor any other party has
advanced funds or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan.

 

(ff)          [Reserved.]

 

(gg)        Acceleration of Payments: The Mortgage contains the usual and
enforceable provisions of the originator at the time of origination for the
acceleration of the payment of the unpaid principal amount of the Mortgage Loan
if the related Mortgaged Property is sold without the prior consent of the
Mortgagee thereunder.

 

(hh)         [Reserved.]

 

(ii)          Leasehold Interest Representation And Warranty: To the extent the
Mortgage Loan is secured by a leasehold interest: (1) the borrower is the owner
of a valid and subsisting interest as tenant under the lease and is not in
default thereunder, (2) the lease is in full force and effect, and is
unmodified, (3) all rents and other charges have been paid when due, (4) the
lessor under the lease is not in default, (5) the execution, delivery, and
performance of the Mortgage do not require the consent (other than the consents
that have been obtained and are in full force and effect) under, and will not
violate or cause a default under, the terms of the lease, (6) the lease is
assignable or transferable, (7) the term of such lease does not terminate
earlier than five years after the maturity date of the Mortgage Note, (8) the
lease does not provide for termination of the lease in the event of the
borrower's default without written notice to the Mortgagee and a reasonable
opportunity to cure the default, (9) the lease permits the mortgaging of the
related Mortgaged Property and (10) the lease protects the Mortgagee's interests
in the event of a property condemnation.

 

(jj)           Sole Collateral: With respect to any Mortgage Loan that is not a
Cooperative Loan, as of the related Closing Date, the Mortgage Note is not and
has not been secured by any collateral other than the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in clause (m) above, and such collateral does not
serve as security for any other obligation.

 

22

 

 

(kk)         Full Disclosure: The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
Applicable Law with respect to the making of fixed rate or adjustable rate
mortgage loans, as applicable.

 

(ll)          No Graduated Payments: The Mortgage Loan does not contain
“graduated payment” features, does not have a shared appreciation or other
contingent interest feature and does not contain any buydown provisions.

 

(mm)       No Negative Amortization Loans, All 30 Year Mortgages: The Mortgage
Loans have an original term to maturity of not more than 30 years, with interest
payable in arrears on the first day of each month. Each Mortgage Note requires a
monthly payment which is sufficient to fully amortize the original principal
balance over the original term thereof (except in the case of interest only
loans) and to pay interest at the related Mortgage Interest Rate. No Mortgage
Loan contains terms or provisions which would result in negative amortization.

 

(nn)         Recordable: As to any Mortgage Loan which is not a MERS Mortgage
Loan, the Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.

 

(oo)        Payment Terms: Payments on the Mortgage Loan commenced no more than
sixty (60) days after the funds were disbursed in connection with the Mortgage
Loan. The Mortgage Note is payable on the first day of each month in equal
monthly installments of principal and interest (if not an interest only loan),
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than thirty years from commencement of amortization.

 

(pp)         [Reserved.]

 

(qq)         Servicemembers’ Civil Relief Act: The Mortgagor has not notified
the Seller that it is requesting relief under the Servicemembers' Civil Relief
Act, and the Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers' Civil Relief Act.

 

(rr)          Construction: As of the related Closing Date, no Mortgage Loan was
in construction or rehabilitation status and no trade-in or exchange of a
Mortgaged Property has been facilitated.

 

(ss)         Qualified Lender: The Mortgage Loan was originated by a savings and
loan association, a savings bank, a commercial bank, credit union, insurance
company or similar institution supervised and examined by a federal or state
authority.

 

(tt)          No Ground Leases: No Mortgaged Property is subject to a ground
lease.

 

(uu)        No Additional Fees: With respect to any broker fees collected and
paid on any of the Mortgage Loans, all such fees have been properly assessed to
the Mortgagor and no claims will arise as to such fees that are double charged
and for which the Mortgagor would be entitled to reimbursement.

 

23

 

 

(vv)         Home Ownership and Equity Protection Act 1994: None of the Mortgage
Loans are subject to the Home Ownership and Equity Protection Act of 1994 or any
comparable state law.

 

(ww)       No Single Credit Insurance: None of the proceeds of the Mortgage Loan
were used to finance single premium credit insurance policies.

 

(xx)         Principal Advances: Any principal advances made to the Mortgagor
prior to the related Closing Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the Mortgagee's consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.

 

(yy)        Interest Calculation: Interest on each Mortgage Loan is calculated
on the basis of a 360-day year consisting of twelve 30-day months.

 

(zz)         No Balloon Loans: No Mortgage Loan is a Balloon Mortgage Loan.

 

(aaa)       MERS Loans: With respect to each MERS Mortgage Loan, a MIN has been
assigned by MERS and such MIN is accurately provided on the Mortgage Loan
Schedule. The related Assignment of Mortgage to MERS has been duly and properly
recorded. With respect to each MERS Mortgage Loan, the Seller has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS.

 

(bbb)      Credit Reporting: With respect to each Mortgage Loan which has been
(or becomes) delinquent 30 days or more at least once since origination, the
Seller has fully and accurately furnished complete (favorable or unfavorable)
information on the related borrower credit files to Equifax, Experian and Trans
Union Credit Information in accordance with the Fair Credit Reporting Act and
its implementing regulations.

 

Subsection 7.02.         Seller and Servicer Representations.

 

The Seller and the Servicer hereby represent and warrant to the Purchaser that,
as to itself as of the related Closing Date:

 

(a)          It is a California corporation, duly organized, validly existing,
and in good standing under the laws of the United States and has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in the states where the Mortgaged Property is
located if the laws of such state require licensing or qualification in order to
conduct business of the type conducted by it. It is an approved seller/servicer
in good standing of conventional residential mortgage loans for Fannie Mae or
Freddie Mac. It has corporate power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement (including all instruments of transfer to be
delivered pursuant to this Agreement) by it and the consummation of the
transactions contemplated hereby have been duly and validly authorized. This
Agreement, assuming due authorization, execution and delivery by the Purchaser,
evidences the legal, valid, binding and enforceable obligation of it, subject to
Applicable Law except as enforceability may be limited by (i) bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization or other
similar laws affecting the enforcement of the rights of creditors and (ii)
general principles of equity, whether enforcement is sought in a proceeding in
equity or at law. All requisite corporate action has been taken by it to make
this Agreement valid and binding upon it in accordance with the terms of this
Agreement.

 

24

 

 

(b)          No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over it
or, if required, such consent, approval, authorization or order has been or
will, prior to the related Closing Date, be obtained.

 

(c)          The consummation of the transactions contemplated by this Agreement
are in its ordinary course of business and will not result in the breach of any
term or provision of its articles of association or by-laws or result in the
breach of any term or provision of, or conflict with or constitute a default
under or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which it or its
property is subject, or result in the violation of any law, rule, regulation,
order, judgment or decree to which it or its property is subject.

 

(d)          Its transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.

 

(e)          There is no action, suit, proceeding or investigation pending or,
to its best knowledge, threatened against it which, either individually or in
the aggregate, would result in any material adverse change in its business,
operations, financial condition, properties or assets, or in any material
impairment of its right or ability to carry on its business substantially as now
conducted or which would draw into question the validity of this Agreement or
the Mortgage Loans or of any action taken or to be taken in connection with its
obligations contemplated herein, or which would materially impair its ability to
perform under the terms of this Agreement.

 

(f)          The Seller is not in material default under any agreement,
contract, instrument or indenture to which the Seller is a party or by which it
(or any of its assets) is bound, which default would have a material adverse
effect on the ability of the Seller to perform under this Agreement, nor has any
event occurred which, with the giving of notice, the lapse of time or both,
would constitute a default under any such agreement, contract, instrument or
indenture and have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.

 

(g)          It does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.

 

25

 

 

(h)           It acknowledges and agrees that the Servicing Fee shall be treated
by the Servicer, for accounting and tax purposes, as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.

 

(i)            It has determined that the disposition of the Mortgage Loans
pursuant to this Agreement will be afforded sale treatment for accounting and
tax purposes.

 

(j)            It is solvent and the sale of the Mortgage Loans will not cause
it to become insolvent. The sale of the Mortgage Loans is not undertaken with
the intent to hinder, delay or defraud any of its creditors.

 

(k)           It has not dealt with any broker, investment banker, agent or
other person that may be entitled to any commission or compensation in
connection with the sale of the Mortgage Loans.

 

(l)            Neither this Agreement nor any statement, report or other
agreement, document or instrument furnished or to be furnished pursuant to this
Agreement contains any materially untrue statement of fact or omits to state a
fact necessary to make the statements contained therein not misleading.

 

Subsection 7.03.         Repurchase; Substitution.

 

(a)           It is understood and agreed that the representations and
warranties set forth in Sections 7.01 and 7.02 shall survive the sale of the
Mortgage Loans and delivery of the Mortgage File to the Purchaser, or its
designee, and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment or the
examination, or lack of examination, of any Mortgage Loan Document. Upon
discovery by the Seller, the Servicer or the Purchaser of a breach of any of the
foregoing representations and warranties which materially and adversely affects
the value of the Mortgage Loans or the interest of the Purchaser in the Mortgage
Loans (or which materially and adversely affects the value of a particular
Mortgage Loan or the interest of the Purchaser in a particular Mortgage Loan in
the case of a representation and warranty relating to such particular Mortgage
Loan), the party discovering such breach shall give prompt written notice to the
other. A breach of representations and warranties in Sections 7.01(h), (bb), and
(vv) shall be deemed to materially and adversely affect the value of the related
Mortgage Loan or the interest of the Purchaser in any Mortgage Loan. The Seller
shall have a period of sixty (60) days from the earlier of its discovery or its
receipt of notice of any such breach within which to correct or cure such
breach. The Seller hereby covenants and agrees that if any such breach is not
corrected or cured within such sixty (60) day period, the Seller shall, at the
Purchaser’s option, (i) repurchase such Mortgage Loan at the Repurchase Price,
(ii) substitute a mortgage loan for the defective Mortgage Loan as provided
below or (iii) except for a breach of the representation and warranty in Section
7.01(bb), make an indemnification payment in an amount equal to the reduction in
value of such Mortgage Loan as a result of such breach, such payment to be made
in the manner set forth above in respect of the Purchase Price of a repurchased
Mortgage Loan. In the event that any such breach shall involve any
representation or warranty set forth in Section 7.02, and such breach is not
cured within sixty (60) days of the earlier of either discovery by or notice to
the Seller of such breach, all Mortgage Loans shall, at the option of the
Purchaser, be repurchased by the Seller at the Repurchase Price. Any such
repurchase shall be accomplished by transfer of the amount of the Repurchase
Price to the Custodial Account.

 

26

 

 

(b)          If the Seller is required to repurchase any Mortgage Loan pursuant
to this Subsection 7.03 as a result of a breach of any of the representations
and warranties set forth in Subsection 7.01, the Seller may, with the
Purchaser’s prior consent, within two (2) years from the related Closing Date,
remove such defective Mortgage Loan from the terms of this Agreement and
substitute another mortgage loan for such defective Mortgage Loan, in lieu of
repurchasing such defective Mortgage Loan. Any Substitute Mortgage Loan shall
(a) have a principal balance at the time of substitution not in excess of the
principal balance of the Deleted Mortgage Loan (the amount of any difference,
plus one month’s interest thereon at the Mortgage Loan Remittance Rate borne by
the Deleted Mortgage Loan, being paid by the Seller and deemed to be a Principal
Prepayment to an account designated by the Purchaser), (b) have a Mortgage
Interest Rate not less than, and not more than one percentage point greater
than, the Mortgage Interest Rate of the Deleted Mortgage Loan, (c) have a
remaining term to stated maturity not later than, and not more than one year
less than, the remaining term to stated maturity of the Deleted Mortgage Loan,
(d) be, in the reasonable determination of the Purchaser, of the same type,
quality and character (including location of the Mortgaged Property) as the
Deleted Mortgage Loan as if the breach had not occurred, (e) have a
Loan-to-Value Ratio at origination no greater than that of the Deleted Mortgage
Loan, (f) have the same lien priority as that of the Deleted Mortgage Loan and
(g) be, in the reasonable determination of the Purchaser, in material compliance
with the representations and warranties contained in this Agreement and
described in Subsection 7.01 as of the date of substitution.

 

(c)          The Seller shall amend the related Mortgage Loan Schedule to
reflect the withdrawal of the Deleted Mortgage Loan from this Agreement and the
substitution of such substitute Mortgage Loan therefor. Upon such amendment, the
Purchaser shall review the Mortgage File delivered to it relating to the
substitute Mortgage Loan. The Monthly Payment on a substitute Mortgage Loan due
on the Due Date in the month of substitution shall be the property of the Seller
and the Monthly Payment on the Deleted Mortgage Loan for which the substitution
is made due on such date shall be the property of the Purchaser.

 

(d)          In addition to such cure, repurchase and substitution obligation,
the Seller shall indemnify the Purchaser and hold it harmless against any
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and other costs and expenses resulting from
any claim, demand, defense or assertion based on or grounded upon, or resulting
from, a breach of the Seller’s representations and warranties contained in
Subsection 7.01 or 7.02. The Purchaser promptly shall notify the Seller if a
claim is made by a third party with respect to a breach of the Seller’s
representations and warranties contained in Subsections 7.01 or 7.02 and the
Seller shall assume (with the prior written consent of the Purchaser) the
defense of any such claim and pay all expenses in connection therewith,
including counsel fees, and promptly pay, discharge and satisfy any judgment or
decree which may be entered against it or the Purchaser in respect of such
claim. The Seller shall follow any written instructions received from the
Purchaser in connection with such claim. In addition, the Seller shall promptly
pay or reimburse the Purchaser for any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and other costs and expenses related to any such claim as such amounts are
incurred by the Purchaser upon receipt of written notice from the Purchaser. For
purposes of this paragraph, “Purchaser” shall mean the Person then acting as the
Purchaser under this Agreement and any and all Persons who previously were
“Purchasers” under this Agreement.

 

27

 

 

It is understood and agreed that the obligations of the Seller set forth in this
Subsection 7.03 to cure, repurchase or substitute for a defective Mortgage Loan,
and to indemnify Purchaser pursuant to this Subsection 7.03, constitute the sole
remedies of the Purchaser respecting a breach of the foregoing representations
and warranties. If the Seller agrees that a breach of a representation or
warranty set forth in Subsections 7.01 or 7.02 exists that materially and
adversely affects the value of a particular Mortgage Loan or the interest of the
Purchaser in a particular Mortgage Loan, and the Seller fails to cure,
repurchase or substitute for the defective Mortgage Loan accordance with this
Subsection 7.03 or to indemnify Purchaser pursuant to this Subsection 7.03, that
failure shall be an Event of Default and the Purchaser shall be entitled to
pursue all available remedies. No provision of this paragraph shall affect the
rights of the Purchaser to terminate this Agreement for cause, as set forth in
Subsections 13.01 and 14.01.

 

(e)          Any cause of action against the Seller or the Servicer, as
applicable, relating to or arising out of the breach of any representations and
warranties made in Subsections 7.01 and 7.02 shall accrue as to any Mortgage
Loan upon (i) notice thereof by the Purchaser to the Seller or the Servicer, as
applicable, (ii) failure by the Seller or the Servicer, as applicable, to cure
such breach or repurchase such Mortgage Loan as specified above, and (iii)
demand upon the Seller or the Servicer, as applicable, by the Purchaser for
compliance with this Agreement.

 

(f)          In the event that any Mortgage Loan is held by a REMIC,
notwithstanding any contrary provision of this Agreement, with respect to any
Mortgage Loan that is not in default or as to which no default is imminent,
Purchaser may, in connection with any repurchase or substitution of a defective
Mortgage Loan pursuant to this Subsection 7.03, require that the Seller deliver,
at the Seller’s expense, an Opinion of Counsel to the effect that such
repurchase or substitution will not (i) result in the imposition of taxes on
“prohibited transactions” of such REMIC (as defined in Section 860F of the Code)
or otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail to
qualify as a REMIC at any time.

 

(g)          With respect to any Mortgage Loan listed as having mortgage
insurance on the Mortgage Loan Schedule, regardless of whether the insurance is
borrower paid or lender paid, if the mortgage insurer rejects, denies, or
rescinds a claim on the basis of any defect in connection with the origination
of the Mortgage Loan or the servicing of the Mortgage Loan prior to the Closing
Date (a “mortgage insurer rejection”), other than as a result of the mortgage
insurer’s breach of its obligations or as a result of the mortgage insurer's
insolvency, the Seller shall either repurchase such Mortgage Loan at the
Repurchase Price or pay the Trust the amount of such claim within thirty (30)
days from the date of such mortgage insurer rejection.

 

(h)          The parties agree that the resolution of any controversy or claim
arising out of or relating to an obligation or alleged obligation of the Seller
to repurchase a Mortgage Loan due to a breach of a representation or warranty
contained in Section 7.01 hereof shall be by Arbitration.

 

28

 

 

If any allegation of a breach of a representation or warranty made in Section
7.01 has not been resolved to the satisfaction of both the Purchaser and the
Seller, either party may commence Arbitration to resolve the dispute; provided
that a party may commence Arbitration with respect to one or more unresolved
allegations only during the months of January, April, July and October, and all
matters with respect to which Arbitration has been commenced in any such month
shall be heard in a single Arbitration in the immediately following month or as
soon as practicable thereafter. To commence Arbitration, the moving party shall
deliver written notice to the other party that it has elected to pursue
Arbitration in accordance with this Section 7.03(h), provided that if the Seller
has not responded to the Purchaser's notification of a breach of a
representation and warranty, the Purchaser shall not commence Arbitration with
respect to that breach before 60 days following such notification in order to
provide the Seller with an opportunity to respond to such notification. Within
10 Business Days after a party has provided notice that it has elected to pursue
Arbitration, each party may submit the names of one or more proposed Arbitrators
to the other party in writing. If the parties have not agreed on the selection
of an Arbitrator within five Business Days after the first such submission, then
the party commencing Arbitration shall, within the next 5 business days, notify
the American Arbitration Association in New York, New York and request that it
appoint a single Arbitrator with experience in arbitrating disputes arising in
the financial services industry.

 

It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery. Accordingly, the Arbitrator will resolve the dispute on the
basis of a review of the written correspondence between the parties (including
any supporting materials attached to such correspondence) conveyed by the
parties to each other in connection with the dispute prior to the delivery of
notice to commence Arbitration; however, upon a showing of good cause, a party
may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate. If requested by the Arbitrator or any party, any hearing with
respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.

 

The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the Arbitrator shall be shared
equally between both parties. Each party, however, shall bear its own attorneys’
fees and costs in connection with the Arbitration.

 

Subsection 7.04.         Repurchase of Mortgage Loans With Early Payment
Default.

 

With respect to any Mortgage Loan, if the related Mortgagor fails to make either
the first (1st), second (2nd) or third (3rd) Monthly Payment due after the
Closing Date within thirty (30) days from when such Monthly Payment was due and
such failure is solely due to the fault of the Mortgagor and not to an
administrative error by the Servicer, then, in any such case, the Seller shall,
within thirty (30) days of receipt of notice from the Purchaser, repurchase such
Mortgage Loan from the Purchaser at the Repurchase Price, which shall be paid as
provided in Subsection 7.03 hereof.

 

Subsection 7.05.         Purchase Price Protection.

 

With respect to any Mortgage Loan that prepays in full during the ninety (90)
day period from and after the related Closing Date, the Seller shall reimburse
the Purchaser, within five (5) Business Days of notice of such prepayment in
full, the excess of (i) the Purchase Price for such Mortgage Loan and (ii) the
outstanding principal balance of such Mortgage Loan as of the Cut-off Date.

 

SECTION 8. Closing.

 

Subsection 8.01.         Closing Conditions.

 

The closing for the purchase and sale of each Mortgage Loan Package shall take
place on the respective Closing Date. The closing shall be either by telephone,
confirmed by letter or wire as the parties hereto shall agree, or conducted in
person, at such place as the parties hereto shall agree.

 

29

 

 

The closing for each Mortgage Loan Package shall be subject to the satisfaction
of each of the following conditions:

 

(a)           the Purchaser shall have received, or the Purchaser's attorney
shall have received, in escrow, all closing documents as specified in Section
8.02, duly executed by all signatories other than the Purchaser;

 

(b)          all of the representations and warranties of the Seller under this
Agreement shall be true and correct as of the related Closing Date (or, with
respect to Subsection 7.01, such other date specified therein) in all material
respects and no default shall have occurred hereunder which, with notice or the
passage of time or both, would constitute an Event of Default hereunder;

 

(c)           the Purchaser shall have received from the custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans; and

 

(d)          all other terms and conditions of this Agreement and the related
PPTL to be satisfied by the Seller shall have been complied with in all material
respects.

 

Upon satisfaction of the foregoing conditions, the Purchaser shall pay to the
Seller on such Closing Date the Purchase Price for the related Mortgage Loan
Package, plus accrued interest pursuant to Section 4 of this Agreement.

 

Subsection 8.02.         Closing Documents.

 

(a)          On or before the initial Closing Date, the Seller shall submit to
the Purchaser fully executed originals of the following documents:

 

(i)          this Agreement, in four counterparts;

 

(ii)         a Custodial Account Letter Agreement;

 

(iii)        an Escrow Account Letter Agreement; and

 

(b)          On or before each Closing Date, the Seller shall submit to the
Purchaser fully executed originals of the following documents:

 

(i)          the related PPTL executed by the Seller and a funding memorandum
setting forth the Purchase Price(s), and the accrued interest thereon, for the
Mortgage Loan Package;

 

(ii)         the related Mortgage Loan Schedule and an electronic data file
containing information on a loan-level basis; and

 

(iii)        a certificate or other evidence of merger or change of name, signed
or stamped by the applicable regulatory authority, if any of the Mortgage Loans
were acquired by the Seller by merger or acquired or originated by the Seller
while conducting business under a name other than its present name, if
applicable.

 

30

 

 

SECTION 9. [Reserved.]

 

SECTION 10. Costs.

 

The Seller and the Servicer shall pay any commissions due their salespeople and
the legal fees and expenses of their attorneys. The Purchaser shall pay the cost
of delivering the Mortgage Files to the Purchaser or its designee, the cost of
recording the Assignments of Mortgage, any custodial fees incurred in connection
with the release of any Mortgage Loan Documents as may be required by the
servicing activities hereunder and all other costs and expenses incurred in
connection with the sale of the Mortgage Loans by the Seller to the Purchaser,
including without limitation the Purchaser’s attorneys’ fees. The Seller shall
pay the cost of delivering the Mortgage Loan Documents to the Purchaser or its
designee for each related Closing Date.

 

SECTION 11. Administration and Servicing of Mortgage Loans.

 

Subsection 11.01.         Servicer to Act as Servicer; Subservicing.

 

Effective as of each related Transfer Date, the Servicer, as an independent
contractor, shall service and administer the Mortgage Loans on behalf of the
Purchaser and in the best interest of the Purchaser (as determined by the
Servicer in its reasonable judgment) in accordance with this Agreement,
Customary Servicing Procedures, Applicable Laws and the terms of the Mortgage
Notes and Mortgages, and shall have full power and authority, acting alone or
through subservicers or agents, to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement. The
Servicer may perform its servicing responsibilities through agents or
independent contractors, but shall not thereby be released from any of its
responsibilities hereunder. Notwithstanding anything to the contrary, the
Servicer may delegate any of its duties under this Agreement to one or more of
its affiliates without regard to any of the requirements of this section;
provided, however, that the Servicer shall not be released from any of its
responsibilities hereunder by virtue of such delegation. The Mortgage Loans may
be subserviced by one or more unaffiliated subservicers on behalf of the
Servicer provided each subservicer is a Fannie Mae approved seller/servicer or a
Freddie Mac approved seller/servicer in good standing and no event has occurred,
including but not limited to a change in insurance coverage, that would make it
unable to comply with the eligibility requirements for seller/servicers imposed
by Fannie Mae or Freddie Mac, or which would require notification to Fannie Mae
or Freddie Mac. The Servicer shall pay all fees and expenses of the subservicer
from its own funds (provided that any such expenditures that would constitute
Servicing Advances if made by the Servicer hereunder shall be reimbursable to
the Servicer as Servicing Advances), and the subservicer’s fee shall not exceed
the Servicing Fee.

 

At the cost and expense of the Servicer, without any right of reimbursement from
the Custodial Account, the Servicer shall be entitled to terminate the rights
and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph; provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer’s option, from electing to service the related Mortgage Loans itself.
If the Servicer’s responsibilities and duties under this Agreement are
terminated and if requested to do so by the Purchaser, the Servicer shall at its
own cost and expense terminate the rights and responsibilities of the
subservicer as soon as is reasonably possible. The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and
responsibilities of the subservicer from the Servicer’s own funds without
reimbursement from the Purchaser.

 

The Servicer shall be entitled to enter into an agreement with the subservicer
for indemnification of the Servicer by the subservicer and nothing contained in
this Agreement shall be deemed to limit or modify such indemnification.

 

Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving the subservicer shall be deemed to be between the
subservicer and Servicer alone, and the Purchaser shall have no obligations,
duties or liabilities with respect to the subservicer including any obligation,
duty or liability to pay the subservicer’s fees and expenses. For purposes of
distributions and advances by the Servicer pursuant to this Agreement, the
Servicer shall be deemed to have received a payment on a Mortgage Loan when the
subservicer has received such payment. The Servicer shall not make any amendment
to any agreement with a subservicer if such amendment is not consistent with or
violates the provisions of this Agreement, or if such amendment could be
reasonably expected to be materially adverse to the interests of the Purchaser.

 

31

 

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than six (6)
months or permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, the Lifetime Rate Cap (if applicable), the
Initial Rate Cap (if applicable), the Periodic Rate Cap (if applicable) or the
Gross Margin (if applicable), agree to the capitalization of arrearages,
including interest, fees or expenses owed under the Mortgage Loan, make any
future advances or extend the final maturity date with respect to such Mortgage
Loan, or accept substitute or additional collateral or release any collateral
for such Mortgage Loan, unless (1) the Mortgagor is in default with respect to
the Mortgage Loan, or such default is, in the judgment of the Servicer,
imminent, (2) the modification is in accordance with the customary procedures of
the Servicer, which may change from time to time, or industry-accepted programs,
and (3) the Purchaser has approved such action. Additionally, the Servicer shall
not accept any deed-in-lieu of, short pay-off, or sale of any Mortgaged
Property, in which the sale proceeds are less than the unpaid principal balance
of the related Mortgage Loan unless the Purchaser has approved such action.
Further, the Servicer shall not defer or forgive the payment of any principal or
interest or change the outstanding principal amount (except to reflect actual
payments of principal) unless the Purchaser has approved such action. Any
capitalization of arrearages of interest, fees and expenses in excess of 10% of
the outstanding unpaid principal balance of the related Mortgage Loan
immediately prior to the capitalization shall be made only after the Servicer
has received the express written consent of the Purchaser. Without limiting the
generality of the foregoing, the Servicer in its own name or acting through
subservicers or agents is hereby authorized and empowered by the Purchaser when
the Servicer believes it appropriate and reasonable in its best judgment, to
execute and deliver, on behalf of itself or the Purchaser, all instruments of
satisfaction or cancellation, or of partial or full release and discharge, and
all other comparable instruments, with respect to the Mortgage Loans and the
Mortgaged Properties and to institute foreclosure proceedings or obtain a
deed-in-lieu of foreclosure so as to convert the ownership of such properties,
and to hold or cause to be held title to such properties, on behalf of the
Purchaser pursuant to the provisions of Subsection 11.13. Notwithstanding
anything to the contrary in this Agreement, the Servicer shall not make or
permit any modification, waiver or amendment of any term of a Mortgage Loan that
could cause any REMIC holding such Mortgage Loan to fail to qualify as a REMIC
or result in the imposition of any tax under Section 860F(a) or 860G(d) of the
Code on any REMIC holding such Mortgage Loan.

 

The Purchaser shall furnish to the Servicer, upon request, any powers of
attorney and other documents reasonably necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties under this
Agreement.

 

Whether in connection with the foreclosure of a Mortgage Loan or otherwise, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Servicer is not required to make a
Servicing Advance unless the Servicer determines in the exercise of its good
faith judgment that such Servicing Advance would ultimately be recoverable from
Liquidation Proceeds, REO Disposition Proceeds, Insurance Proceeds or
Condemnation Proceeds of the related Mortgaged Property (with respect to each of
which the Servicer shall have the priority described in Subsection 11.05 for
purposes of withdrawals from the Custodial Account). Any Servicing Advance that
would cause the amount of unreimbursed Servicing Advances for a particular
Mortgage Loan to exceed $15,000 shall be made only after notification of the
Purchaser.

 

Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense. Upon completion of the inspection, the
Servicer shall promptly provide the Purchaser with a written report of the
environmental inspection. In the event (a) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Purchaser directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof. In the event the Purchaser directs
the Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from the Custodial Account
pursuant to Subsection 11.05 hereof.

 

32

 

 

Subsection 11.02.         Liquidation of Mortgage Loans.

 

In the event that any payment due under any Mortgage Loan is not paid when the
same becomes due and payable, or in the event the Mortgagor fails to perform any
other covenant or obligation under the Mortgage Loan and such failure continues
beyond any applicable grace period, the Servicer shall take such action as it
shall deem to be in the best interest of the Purchaser. In the event that any
payment due under any Mortgage Loan remains delinquent for a period of
forty-five (45) days, the Servicer shall order an inspection of the related
Mortgaged Property and if the Mortgage Loan remains delinquent for a period of
ninety (90) days or more, the Servicer shall commence foreclosure proceedings in
accordance with Customary Servicing Procedures and the guidelines set forth by
Fannie Mae, Freddie Mac or the FHFA, as applicable. In such connection, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances. The Servicer shall take appropriate measures to ensure the accuracy of
all documents filed or otherwise utilized by the Servicer or its vendors or
subcontractors in any judicial or non-judicial foreclosure proceeding, related
bankruptcy proceeding or in other foreclosure-related litigation, including but
not limited to, documentation sufficient to establish ownership of the Mortgage
Loan by the Purchaser and the right to foreclose at the time the foreclosure
action is commenced. In connection with any foreclosure proceeding, the Servicer
shall comply with Applicable Law and any regulatory orders, directives or
guidance applicable to the Servicer. If the portion of any Liquidation Proceeds
allocable as a recovery of interest on a related Mortgage Loan is less than the
full amount of accrued and unpaid interest on such Mortgage Loan as of the date
such proceeds are received, then the applicable Servicing Fees with respect to
such Mortgage Loan shall be paid first and any amounts remaining thereafter
shall be distributed to the Purchaser. Upon liquidation of any Mortgage Loan,
the Servicer shall provide written notice thereof to the custodian appointed by
the Purchaser.

 

Subsection 11.03.         Collection of Mortgage Loan Payments.

 

Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer will proceed diligently, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable. Further, the Servicer
will in accordance with Customary Servicing Procedures ascertain and estimate
taxes, assessments, fire and hazard insurance premiums, premiums for Primary
Mortgage Insurance Policies, and all other charges that, as provided in any
Mortgage, will become due and payable to the end that the installments payable
by the Mortgagors will be sufficient to pay such charges as and when they become
due and payable.

 

Subsection 11.04.         Establishment of Custodial Account; Deposits in
Custodial Account.

 

The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “[name of Servicer], in trust
for RBS Financial Products Inc. as Purchaser of Mortgage Loans and various
Mortgagors.” Such Custodial Account shall be an Eligible Account established
with a commercial bank, a savings bank or a savings and loan association (which
may be a depository affiliate of the Servicer) which meets the guidelines set
forth by the FHFA, Fannie Mae or Freddie Mac as an eligible depository
institution for custodial accounts. The Custodial Account shall not be
transferred to another depository institution without the Purchaser’s approval,
which shall not unreasonably be withheld. In any case, the Custodial Account
shall be insured by the FDIC in a manner which shall provide maximum available
insurance thereunder and which may be drawn on by the Servicer.

 

33

 

 

The Servicer shall deposit in the Custodial Account on a daily basis, and retain
therein the following payments and collections received or made by it subsequent
to the related Cut-off Date (other than in respect of principal and interest on
the Mortgage Loans due on or before the related Cut-off Date):

 

(a)          all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;

 

(b)          all payments on account of interest on the Mortgage Loans adjusted
to the related Mortgage Loan Remittance Rate;

 

(c)          all Liquidation Proceeds;

 

(d)          all Insurance Proceeds other than proceeds to be held in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or
released to the Mortgagor in accordance with Customary Servicing Procedures;

 

(e)          all Condemnation Proceeds which are not released to the Mortgagor
in accordance with Customary Servicing Procedures;

 

(f)           any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17 and 11.19;

 

(g)          any amount required to be deposited by the Servicer in connection
with any REO Property pursuant to Subsection 11.13 including, but not limited
to, REO Disposition Proceeds;

 

(h)          all amounts required to be deposited by the Servicer in connection
with shortfalls in principal amount of Substitute Mortgage Loans pursuant to
Subsection 7.03;

 

(i)            with respect to each Full Prepayment and each Partial Prepayment,
an amount (to be paid by the Servicer out of its own funds) equal to the
Prepayment Interest Shortfall; provided, however, that the Servicer’s aggregate
obligations under this paragraph for any month shall be limited to the total
amount of Servicing Fees actually received with respect to the Mortgage Loans by
the Servicer during such month;

 

(j)           amounts required to be deposited by the Servicer in connection
with the deductible clause of any hazard insurance policy; and

 

(k)           with respect to any repurchase of one or more Mortgage Loans, the
amount of the related Repurchase Price pursuant to Section 7.03.

 

The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees and other ancillary fees need not be deposited by the Servicer in the
Custodial Account.

 

The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer for the benefit of the
Purchaser, which shall mature not later than the Business Day next preceding the
Remittance Date next following the date of such investment (except that (A) any
investment in the institution with which the Custodial Account is maintained may
mature on such Remittance Date and (B) any other investment may mature on such
Remittance Date if the Servicer shall advance funds on such Remittance Date,
pending receipt thereof to the extent necessary to make distributions to the
Purchaser) and shall not be sold or disposed of prior to maturity.
Notwithstanding anything to the contrary herein and above, all income and gain
realized from any such investment shall be for the benefit of the Servicer and
shall be subject to withdrawal by the Servicer. The amount of any losses
incurred in respect of any such investments shall be deposited in the Custodial
Account by the Servicer out of its own funds immediately as realized.

 

34

 

 

Subsection 11.05.         Withdrawals From the Custodial Account.

 

The Servicer shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:

 

(a)          to make payments to the Purchaser in the amounts and in the manner
provided for in Subsection 11.15;

 

(b)          to reimburse itself for P&I Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (b) with respect to any Mortgage
Loan being limited to related Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds, REO Disposition Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicer’s right thereto shall be prior to the rights of the
Purchaser with respect to such Mortgage Loan, except that, where the Seller is
required to repurchase a Mortgage Loan pursuant to Subsection 7.03, the
Servicer’s right to such reimbursement shall be subsequent to the payment to the
Purchaser of the Repurchase Price pursuant to Subsection 7.03 and all other
amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

 

(c)          to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, the Servicer’s right to reimburse itself
pursuant to this subclause (c) with respect to any Mortgage Loan being limited
to related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO
Disposition Proceeds and such other amounts as may be collected by the Servicer
from the related Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, the Servicer’s right
thereto shall be prior to the rights of the Purchaser unless the Seller is
required to repurchase a Mortgage Loan pursuant to Subsection 7.03, or Servicer
is required to pay the Prepayment Interest Shortfall pursuant to
Subsection 11.15, in which case the Servicer’s right to such reimbursement shall
be subsequent to the payment to the Purchaser of the related Repurchase Price
pursuant to Subsection 7.03, and all other amounts required to be paid to the
Purchaser with respect to such Mortgage Loan;

 

(d)          to reimburse itself for unreimbursed Servicing Advances and for
unreimbursed P&I Advances, to the extent that such amounts are nonrecoverable
(as certified by the Servicer to the Purchaser in an Officer’s Certificate) by
the Servicer pursuant to subclause (b) or (c) above, provided that the Mortgage
Loan for which such advances were made is not required to be repurchased by the
Seller pursuant to Subsection 7.03;

 

(e)          to reimburse itself for P&I Advances and Servicing Advances that
were added to the outstanding principal balance of a Mortgage Loan in connection
with a modification of such Mortgage Loan to capitalize arrearages; provided,
that the Servicer shall be entitled to be reimbursed for these amounts only from
the principal collections on the Mortgage Loans;

 

35

 

 

(f)          to reimburse itself for expenses incurred by and reimbursable to it
pursuant to Subsection 12.01;

 

(g)          to withdraw amounts to make P&I Advances in accordance with
Subsection 11.17;

 

(h)          to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;

 

(i)          to withdraw any amounts inadvertently deposited in the Custodial
Account; and

 

(j)          to clear and terminate the Custodial Account upon the termination
of this Agreement.

 

Upon request, the Servicer will provide the Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.

 

Subsection 11.06.         Establishment of Escrow Account; Deposits in Escrow
Account.

 

The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts (collectively, the “Escrow Account”), titled “[name of
Servicer], in trust for RBS Financial Products Inc. as Purchaser of Mortgage
Loans and various Mortgagors.” The Escrow Account shall be an Eligible Account
established with a commercial bank, a savings bank or a savings and loan
association (which may be a depository affiliate of Servicer), which meets the
guidelines set forth by Fannie Mae or Freddie Mac as an eligible institution for
escrow accounts. The Escrow Account shall not be transferred to another
depository institution without the Purchaser’s approval, which shall not
unreasonably be withheld. In any case, the Escrow Account shall be insured by
the FDIC in a manner which shall provide maximum available insurance thereunder
and which may be drawn on by the Servicer.

 

The Servicer shall deposit in the Escrow Account on a daily basis, and retain
therein: (a) all Escrow Payments collected on account of the Mortgage Loans, for
the purpose of effecting timely payment of any such items as required under the
terms of this Agreement and (b) all amounts representing proceeds of any hazard
or flood insurance policy which are to be applied to the restoration or repair
of any Mortgaged Property. The Servicer shall make withdrawals therefrom only in
accordance with Subsection 11.07 hereof. As part of its servicing duties, the
Servicer shall pay to the Mortgagors interest on funds in the Escrow Account, to
the extent required by Applicable Law.

 

Subsection 11.07.         Withdrawals From Escrow Account.

 

Withdrawals from the Escrow Account shall be made by the Servicer only (a) to
effect timely payments of ground rents, taxes, assessments, premiums for Primary
Mortgage Insurance Policies, fire and hazard insurance premiums or other items
constituting Escrow Payments for the related Mortgage, (b) to reimburse the
Servicer for any Servicing Advance made by Servicer pursuant to Subsection 11.08
hereof with respect to a related Mortgage Loan, (c) to refund to any Mortgagor
any funds found to be in excess of the amounts required under the terms of the
related Mortgage Loan, (d) for transfer to the Custodial Account upon default of
a Mortgagor or in accordance with the terms of the related Mortgage Loan and if
permitted by Applicable Law, (e) for application to the restoration or repair of
the Mortgaged Property, (f) to pay to the Mortgagor, to the extent required by
law, any interest paid on the funds deposited in the Escrow Account, (g) to pay
to itself any interest earned on funds deposited in the Escrow Account (and not
required to be paid to the Mortgagor), (h) to the extent permitted under the
terms of the related Mortgage Note and applicable law, to pay late fees with
respect to any Monthly Payment which is received after the applicable grace
period, (i) to withdraw suspense payments that are deposited into the Escrow
Account, (j) to withdraw any amounts inadvertently deposited in the Escrow
Account or (k) to clear and terminate the Escrow Account upon the termination of
this Agreement.

 

36

 

 

Subsection 11.08.         Payment of Taxes, Insurance and Other Charges;
Collections Thereunder.

 

With respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments and other charges
which are or may become a lien upon the Mortgaged Property and the status of
premiums for Primary Mortgage Insurance Policies and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage. To the extent that a Mortgage does not provide for Escrow
Payments, the Servicer shall determine that any such payments are made by the
Mortgagor. The Servicer assumes full responsibility for the timely payment of
all such bills and shall effect timely payments of all such bills irrespective
of each Mortgagor’s faithful performance in the payment of same or the making of
the Escrow Payments and shall make Servicing Advances to effect such payments,
subject to its ability to recover such Servicing Advances pursuant to
Subsections 11.05(c), 11.05(d) and 11.07(b). No costs incurred by the Servicer
or subservicers in effecting the payment of ground rents, taxes, assessments and
other charges on the Mortgaged Properties or mortgage or hazard insurance
premiums shall, for the purpose of calculating remittances to the Purchaser, be
added to the amount owing under the related Mortgage Loans, notwithstanding that
the terms of such Mortgage Loans so permit.

 

Subsection 11.09.         Transfer of Accounts.

 

The Servicer may transfer the Custodial Account or the Escrow Account to an
Eligible Account at a different depository institution. Pursuant to Subsections
11.04 and 11.06, such transfer shall be made only with the Purchaser’s approval,
which shall not unreasonably be withheld.

 

Subsection 11.10.         Maintenance of Hazard Insurance.

 

The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac, as
applicable, in an amount which is at least equal to the lesser of (a) the full
insurable value of the Mortgaged Property or (b) the greater of (i) the
outstanding principal balance owing on the Mortgage Loan and (ii) an amount such
that the proceeds of such insurance shall be sufficient to avoid the application
to the Mortgagor or loss payee of any coinsurance clause under the policy. If
the Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a special flood hazard area (and such
flood insurance has been made available) the Servicer will cause to be
maintained a flood insurance policy meeting the requirements of the National
Flood Insurance Program, in an amount representing coverage not less than the
lesser of (A) the minimum amount required under the terms of the coverage to
compensate for any damage or loss to the Mortgaged Property on a
replacement-cost basis (or the outstanding principal balance of the Mortgage
Loan if replacement-cost basis is not available) or (B) the maximum amount of
insurance available under the National Flood Insurance Program. The Servicer
shall also maintain on REO Property fire and hazard insurance with extended
coverage in an amount which is at least equal to the maximum insurable value of
the improvements which are a part of such property, liability insurance and, to
the extent required and available under the National Flood Insurance Program,
flood insurance in an amount required above. Any amounts collected by the
Servicer under any such policies (other than amounts to be deposited in the
Escrow Account and applied to the restoration or repair of the property subject
to the related Mortgage or property acquired in liquidation of the Mortgage
Loan, or to be released to the Mortgagor in accordance with Customary Servicing
Procedures) shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Subsection 11.05. It is understood and agreed that no earthquake or
other additional insurance need be required by the Servicer of any Mortgagor or
maintained on REO Property other than pursuant to such Applicable Laws as shall
at any time be in force and as shall require such additional insurance. All
policies required hereunder shall be endorsed with standard mortgagee clauses
with loss payable to Servicer, and shall provide for at least thirty (30) days
prior written notice of any cancellation, reduction in amount or material change
in coverage to the Servicer. The Servicer shall not interfere with the
Mortgagor’s freedom of choice in selecting either its insurance carrier or
agent; provided, however, that the Servicer shall not accept any such insurance
policies from insurance companies unless such companies are acceptable to Fannie
Mae or Freddie Mac, as applicable, and are licensed to do business in the state
wherein the property subject to the policy is located.

 

37

 

 

The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development, planned unit development or Cooperative Project shall
be maintained with respect to such Mortgage Loan and the related development in
a manner which is consistent with Fannie Mae or Freddie Mac requirements, as
applicable.

 

Subsection 11.11.         Maintenance of Primary Mortgage Insurance Policy;
Claims.

 

With respect to each Mortgage Loan with a LTV in excess of 80%, the Servicer
shall promptly, without any cost to the Purchaser, maintain or cause the
Mortgagor to maintain in full force and effect a Primary Mortgage Insurance
Policy issued by a Qualified Insurer insuring the portion over 78% (or such
other percentage in conformance with then current Fannie Mae requirements) until
terminated pursuant to the Homeowners Protection Act of 1988, 12 USC § 4901, et
seq. or any other Applicable Law. In the event that such Primary Mortgage
Insurance Policy shall be terminated other than as required by Applicable Law,
the Servicer shall obtain from another Qualified Insurer a comparable
replacement policy, with a total coverage equal to the remaining coverage of
such terminated Primary Mortgage Insurance Policy. If the insurer shall cease to
be a Qualified Insurer, the Servicer shall obtain from another Qualified Insurer
a replacement Primary Mortgage Insurance Policy. The Servicer shall not take any
action which would result in noncoverage under any applicable Primary Mortgage
Insurance Policy of any loss which, but for the actions of the Servicer would
have been covered thereunder. In connection with any assumption or substitution
agreement entered into or to be entered into pursuant to Subsection 11.18, the
Servicer shall promptly notify the insurer under the related Primary Mortgage
Insurance Policy, if any, of such assumption or substitution of liability in
accordance with the terms of such Primary Mortgage Insurance Policy and shall
take all actions which may be required by such insurer as a condition to the
continuation of coverage under such Primary Mortgage Insurance Policy. If such
Primary Mortgage Insurance Policy is terminated as a result of such assumption
or substitution of liability, the Servicer shall obtain a replacement Primary
Mortgage Insurance Policy as provided above.

 

In connection with its activities as servicer, the Servicer agrees to prepare
and present, on behalf of itself and the Purchaser, claims to the insurer under
any Primary Mortgage Insurance Policy in a timely fashion in accordance with the
terms of such Primary Mortgage Insurance Policy and, in this regard, to take
such action as shall be necessary to permit recovery under any Primary Mortgage
Insurance Policy respecting a defaulted Mortgage Loan. Pursuant to
Subsection 11.04, any amounts collected by the Servicer under any Primary
Mortgage Insurance Policy shall be deposited in the Custodial Account, subject
to withdrawal pursuant to Subsection 11.05.

 

Subsection 11.12.         Fidelity Bond; Errors and Omissions Insurance.

 

The Servicer shall maintain, at its own expense, a blanket Fidelity Bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans. These
policies must insure the Servicer against losses resulting from fraud, theft,
errors, omissions, negligence, dishonest or fraudulent acts committed by the
Servicer’s personnel, any employees of outside firms that provide data
processing services for the Servicer, and temporary contract employees or
student interns. The Fidelity Bond shall also protect and insure the Servicer
against losses in connection with the release or satisfaction of a Mortgage Loan
without having obtained payment in full of the indebtedness secured thereby. No
provision of this Subsection 11.12 requiring such Fidelity Bond and errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Agreement. The minimum coverage and maximum
deductible under any such Fidelity Bond and insurance policy shall be at least
equal to the corresponding amounts required by Fannie Mae in the Fannie Mae
Guides or by Freddie Mac in the Freddie Mac Guide, as amended or restated from
time to time, as applicable, or in an amount as may be permitted to the Servicer
by express waiver of Fannie Mae or Freddie Mac, as applicable. Upon request of
the Purchaser, the Servicer shall cause to be delivered to the Purchaser a
certified true copy of such Fidelity Bond or a certificate evidencing the same
with a statement that the Servicer shall endeavor to provide written notice to
the Purchaser thirty (30) days prior to modification or any material change.

 

38

 

 

Subsection 11.13.         Title, Management and Disposition of REO Property.

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Purchaser or its nominee.

 

The Servicer shall cause to be deposited on a daily basis in the Custodial
Account all revenues received with respect to the conservation of the related
REO Property. The Servicer shall make distributions as required on each
Remittance Date to the Purchaser of the net cash flow from the REO Property
(which shall equal the revenues from such REO Property net of the expenses
described above and of any reserves reasonably required from time to time to be
maintained to satisfy anticipated liabilities for such expenses).

 

The disposition of REO Property shall be carried out by the Servicer, subject to
Subsection 11.01. The Purchaser shall pay the Servicer a fee of 1.5% of the
sales price for such REO Property for services associated with managing the REO
Property through its disposition. Upon the request of the Purchaser, and at the
Purchaser’s expense, the Servicer shall cause an appraisal of the REO Property
to be performed for the Purchaser.

 

The Servicer shall either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed. Any disbursement in excess of $15,000 shall be
made only with the prior written approval of the Purchaser. The Servicer shall
deduct the costs of managing, conserving, protecting and operating the REO
Property from the proceeds of the sale of the REO Property (providing
documentary evidence of such costs) and shall not withdraw funds to cover such
costs from the Custodial Account.

 

The Servicer shall not accept any sale offer for an REO Property that is more
than 10% below the most recent Reconciled Market Value of the REO Property
without the prior written consent of the Purchaser.

 

Subsection 11.14.         Servicing Compensation.

 

As compensation for its services hereunder and subject to Subsection 11.15, the
Servicer shall be entitled to retain the Servicing Fee from interest payments
actually collected on the Mortgage Loans. Additional servicing compensation in
the form of assumption fees, late payment charges, Prepayment Penalties, fees
related to the disposition of REO Property and other ancillary income shall be
retained by the Servicer to the extent not required to be deposited in the
Custodial Account. The Servicer shall be required to pay all expenses incurred
by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement therefor except as specifically provided for herein.

 

Subsection 11.15.         Distributions.

 

On each Remittance Date the Servicer shall remit by wire transfer of immediately
available funds to the account designated in writing by the Purchaser of record
on the preceding Record Date (a) all amounts credited to the Custodial Account
at the close of business on the related Determination Date, net of charges
against or withdrawals from the Custodial Account pursuant to
Subsection 11.05(b) through (h), plus (b) all amounts, if any, which the
Servicer is obligated to distribute pursuant to Subsection 11.17, minus (c) any
amounts attributable to Principal Prepayments received after the end of the
calendar month preceding the month in which the Remittance Date occurs, minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Due Dates subsequent to the first day of the month in which the Remittance
Date occurs.

 

Not later than each Remittance Date, the Servicer shall from its own funds
deposit in the Custodial Account an amount equal to the aggregate Prepayment
Interest Shortfall due to either Partial Prepayment or Full Prepayment, if any,
existing in respect of the related Principal Prepayment Period.

 

39

 

 

With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Servicer shall pay to the Purchaser interest
on any such late payment at an annual rate equal to the overnight federal funds
effective rate, but in no event greater than the maximum amount permitted by
Applicable Law. Such interest shall be paid by the Servicer to the Purchaser on
the date such late payment is made and shall cover the period commencing with
the Business Day on which such payment was due and ending with the Business Day
immediately preceding the Business Day on which such payment is made, both
inclusive. The payment by the Servicer of any such interest shall not be deemed
an extension of time for payment or a waiver of any Event of Default by the
Servicer.

 

Subsection 11.16.         Statements to the Purchaser.

 

Not later than the fifth (5th) Business Day of each calendar month, the Servicer
shall forward to the Purchaser in an electronic format a statement, containing
data elements to be mutually agreed upon by the parties and substantially
similar to those set forth in the form of Exhibit 5, setting forth, among other
information specified in Exhibit 5, on a loan-by-loan basis: (a) the amount of
payments received for the related Due Period which is allocable to principal and
allocable to interest; (b) the amount of servicing compensation received by the
Servicer during the prior calendar month; and (c) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the preceding month. Such
statement shall also include information regarding delinquencies on Mortgage
Loans, indicating the number and aggregate principal amount of Mortgage Loans
which are either one (1), two (2) or three (3) or more months delinquent. The
Servicer shall submit to the Purchaser monthly a liquidation report with respect
to each Mortgaged Property sold in a foreclosure sale as of the related Record
Date and not previously reported. Such liquidation report shall be incorporated
into the remittance report delivered to Purchaser in the form of Exhibit 5
hereto. The Servicer shall also provide such information as set forth above to
the Purchaser in electronic form in the Servicer’s standard format, a copy of
which has been provided by the Servicer.

 

In addition, the Servicer shall submit to the Purchaser monthly loan-by-loan
default information including, without limitation, notes made and retained by
the Servicer in connection with servicing the defaulted loan, the reasons for
the default, updated values of the Mortgaged Property, updated FICO scores on
the Mortgagor and information regarding Servicing Advances made.

 

The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority, the Mortgagor or to the Purchaser pursuant to any Applicable Law with
respect to the Mortgage Loans and the transactions contemplated hereby. In
addition, the Servicer shall provide the Purchaser with such information
concerning the Mortgage Loans as is necessary for such Purchaser to prepare
federal income tax returns as the Purchaser may reasonably request from time to
time.

 

Subsection 11.17.         Advances by the Servicer.

 

On the Business Day immediately preceding each related Remittance Date, the
Servicer shall either (a) deposit in the Custodial Account from its own funds an
amount equal to the aggregate amount of all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date (each such advance, a
“P&I Advance”), (b) cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Subsection 11.17, used by the Servicer in discharge of any
such P&I Advance or (c) make P&I Advances in the form of any combination of (a)
or (b) aggregating the total amount of advances to be made. Any amounts held for
future distribution and so used shall be replaced by the Servicer by deposit in
the Custodial Account on or before any future Remittance Date if funds in the
Custodial Account on such Remittance Date shall be less than payments to the
Purchaser required to be made on such Remittance Date. The Servicer’s obligation
to make P&I Advances as to any Mortgage Loan will continue through the last
Monthly Payment due prior to the payment in full of a Mortgage Loan, or through
the last related Remittance Date prior to the Remittance Date for the
distribution of all other payments or recoveries (including proceeds under any
title, hazard or other insurance policy, or condemnation awards) with respect to
a Mortgage Loan; provided, however, that such obligation shall cease if the
Servicer, in its good faith judgment, determines that such P&I Advances would
not be recoverable pursuant to Subsection 11.05(d). The determination by the
Servicer that a P&I Advance, if made, would be nonrecoverable, shall be
evidenced by an Officer’s Certificate of the Servicer, delivered to the
Purchaser, which details the reasons for such determination. The Servicer shall
not have any obligation to advance amounts in respect of shortfalls relating to
the Servicemembers Civil Relief Act and similar state and local laws.

 

40

 

 

Subsection 11.18.         Assumption Agreements.

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval, the Servicer shall permit such assumption if so
required in accordance with the terms of the Mortgage or the Mortgage Note. When
the Mortgaged Property has been conveyed by the Mortgagor prior to payment in
full of the Mortgage Loan, the Servicer will, to the extent it has knowledge of
such conveyance, exercise its rights to accelerate the maturity of such Mortgage
Loan under the “due-on-sale” clause applicable thereto; provided, however, the
Servicer will not exercise such rights if prohibited by law from doing so or if
the exercise of such rights would impair or threaten to impair any recovery
under the related Primary Mortgage Insurance Policy, if any. In connection with
any such assumption, the outstanding principal amount, the Monthly Payment, the
Mortgage Interest Rate, the Lifetime Rate Cap (if applicable), the Gross Margin
(if applicable), the Initial Rate Cap (if applicable) or the Periodic Rate Cap
(if applicable) of the related Mortgage Note shall not be changed, and the term
of the Mortgage Loan will not be increased or decreased. If an assumption is
allowed pursuant to this Subsection 11.18, the Servicer with the prior consent
of the issuer of the Primary Mortgage Insurance Policy, if any, is authorized to
enter into a substitution of liability agreement with the purchaser of the
Mortgaged Property pursuant to which the original Mortgagor is released from
liability and the purchaser of the Mortgaged Property is substituted as
Mortgagor and becomes liable under the Mortgage Note.

 

Subsection 11.19.         Satisfaction of Mortgages and Release of Mortgage
Files.

 

Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Servicer will obtain the portion of the Mortgage File that is
in the possession of the Purchaser or its designee, prepare and process any
required satisfaction or release of the Mortgage and notify the Purchaser in
accordance with the provisions of this Agreement. The Purchaser agrees to
deliver to the Servicer (or cause to be delivered to the Servicer) the original
Mortgage Note for any Mortgage Loan not later than five (5) Business Days
following its receipt of a notice from the Servicer that such a payment in full
has been received or that a notification has been received that such a payment
in full shall be made. Such Mortgage Note shall be held by the Servicer, in
trust, for the purpose of canceling such Mortgage Note and delivering the
canceled Mortgage Note to the Mortgagor in a timely manner as and to the extent
provided under any applicable federal or state law.

 

In the event the Servicer grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage, the
Servicer shall remit to the Purchaser the Stated Principal Balance of the
related Mortgage Loan, including any accrued and unpaid interest thereon
(calculated at the Net Remittance Rate), by deposit thereof in the Custodial
Account. The Fidelity Bond shall insure the Servicer against any loss it may
sustain with respect to any Mortgage Loan not satisfied in accordance with the
procedures set forth herein.

 

Subsection 11.20.         Seller and Servicer Shall Provide Access and
Information as Reasonably Required.

 

The Seller and the Servicer shall provide to the Purchaser access to any
documentation regarding the Mortgage Loans which may be required by Applicable
Law or by the Purchaser’s regulators. Such access shall be afforded without
charge, but only upon reasonable request, during normal business hours and at
the offices of the Servicer. The Servicer shall cooperate in good faith with the
Purchaser, its agents and regulators in responding to any reasonable inquiries
regarding the Servicer’s servicing of the Mortgage Loans and the Servicer’s
compliance with, and ability to perform its obligations under, the provisions of
this Agreement, and its oversight and monitoring procedures with respect to any
subservicers or subcontractors engaged by the Servicer to perform any
obligations under this Agreement. In connection with the foregoing, the Servicer
shall provide the Purchaser and its agents and regulators with reasonable access
to its facilities, employees and servicing systems to the extent such access is
reasonably necessary in order for the Purchaser to comply with Applicable Law or
the requirements of its regulators.

 

41

 

 

In addition, the Seller and the Servicer shall furnish upon request by the
Purchaser, during the term of this Agreement, such periodic, special or other
reports or information, whether or not provided for herein, as shall be
necessary, reasonable and appropriate with respect to the purposes of this
Agreement and Applicable Law. All such reports or information shall be provided
by and in accordance with all reasonable instructions and directions the
Purchaser may require. The Seller and the Servicer each agree to execute and
deliver all such instruments and take all such action as the Purchaser, from
time to time, may reasonably request in order to effectuate the purposes and to
carry out the terms of this Agreement.

 

Subsection 11.21.         Inspections.

 

The Servicer shall inspect the Mortgaged Property as often deemed necessary by
the Servicer to assure itself that the value of the Mortgaged Property is being
preserved. In addition, if any Mortgage Loan is more than forty-five (45) days
delinquent, the Servicer shall inspect the Mortgaged Property and shall conduct
subsequent inspections in accordance with Customary Servicing Procedures or as
may be required by the primary mortgage guaranty insurer. The Servicer shall
keep written report of each such inspection and shall provide a copy of such
inspection to the Purchaser upon the request of the Purchaser.

 

Subsection 11.22.         Restoration of Mortgaged Property.

 

The Servicer need not obtain the approval of the Purchaser prior to releasing
any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied
to the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures. For claims greater than $15,000,
at a minimum, the Servicer shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:

 

(a)          the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;

 

(b)          the Servicer shall take all steps necessary to preserve the
priority of the lien of the Mortgage, including, but not limited to requiring
waivers with respect to mechanics’ and materialmen’s liens;

 

(c)          the Servicer shall verify that the Mortgage Loan is not in default;
and

 

(d)          pending repairs or restoration, the Servicer shall place the
Insurance Proceeds or Condemnation Proceeds in the Escrow Account.

 

If the Purchaser is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.

 

Subsection 11.23.         Fair Credit Reporting Act.

 

With respect to each Mortgage Loan which has been (or becomes) delinquent 30
days or more at least once since origination, the Servicer has fully and
accurately furnished complete information (i.e., favorable and unfavorable) on
the related Mortgagor credit files to Equifax, Experian and Trans Union Credit
Information Company, in accordance with the Fair Credit Reporting Act and its
implementing regulations, on a monthly basis and, for each Mortgage Loan, the
Servicer will furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information on its Mortgagor
credit files to Equifax, Experian and Trans Union Credit Information Company or
their respective successors, on a monthly basis.

 

42

 

 

Subsection 11.24.         Statement as to Compliance.

 

To the extent that any Mortgage Loans are serviced pursuant to this Agreement
and are not part of a Securitization Transaction, the Servicer will deliver to
the Purchaser, not later than March 15 each year, an Officer’s Certificate
stating, as to each signatory thereof, that (i) a review of the activities of
the Servicer during the immediately preceding calendar year (or applicable
portion thereof) and of its performance under this Agreement during such period
has been made under such officer’s supervision and (ii) to the best of such
officer’s knowledge, based on such review, the Servicer has fulfilled all of its
obligations under this Agreement in all material respects throughout such
calendar year, or, if there has been a failure to fulfill any such obligation in
any material respect, specifying each such failure known to such officer and the
nature and status thereof.

 

Subsection 11.25.         Independent Public Accountants’ Servicing Report.

 

To the extent that any Mortgage Loans are serviced pursuant to this Agreement
and are not part of a Securitization Transaction, not later than March 15 of
each year, the Servicer at its expense shall cause a firm of independent public
accountants (which may also render other services to the Servicer) which is a
member of the American Institute of Certified Public Accountants to furnish a
statement to the Purchaser or its designee to the effect that such firm has
examined certain documents and records relating to the servicing of Mortgage
Loans under this Agreement or of mortgage loans under pooling and servicing
agreements (including the Mortgage Loans and this Agreement) substantially
similar one to another (such statement to have attached thereto a schedule
setting forth the pooling and servicing agreements covered thereby) and that
such firm is of the opinion that the provisions of this Agreement or similar
agreements have been complied with, and that, on the basis of such examination
conducted substantially in compliance with the Uniform Single Attestation
Program for Mortgage Bankers, nothing has come to their attention which would
indicate that such servicing has not been conducted in compliance therewith,
except for (i) such exceptions as such firm shall believe to be immaterial, and
(ii) such other exceptions as shall be set forth in such statement. The Servicer
shall be considered to have fulfilled its obligations under this Section 11.25
by providing the Purchaser or its designee on an annual basis (i) a copy of a
Uniform Single Attestation Program Report from their independent public
accountants or (ii) each of the items described in Section 2.05 of the
Regulation AB Compliance Addendum attached to this Agreement.

 

SECTION 12. The Servicer.

 

Subsection 12.01.         Indemnification; Third Party Claims.

 

(a)          The Servicer agrees to indemnify and hold harmless the Purchaser
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses that the
Purchaser may sustain in any way related to the failure of the Servicer to
service the Mortgage Loans in compliance with the terms of this Agreement.

 

(b)          The Servicer shall immediately notify the Purchaser if a claim is
made by a third party with respect to this Agreement or the Mortgage Loans, and
the Servicer shall assume (with the written consent of the Purchaser) the
defense of any such claim and pay all expenses in connection therewith,
including counsel fees. If the Servicer has assumed the defense of the
Purchaser, the Servicer shall provide the Purchaser with a written report of all
expenses and advances incurred by the Servicer pursuant to this Subsection 12.01
and the Purchaser shall promptly reimburse the Servicer for all amounts advanced
by it pursuant to the preceding sentence except when the claim in any way
relates to the failure of the Servicer to service the Mortgage Loans in
accordance with the terms of this Agreement or the Servicer’s indemnification
obligations under Subsection 7.03.

 

43

 

 

Subsection 12.02.         Merger or Consolidation of the Servicer.

 

The Servicer will keep in full effect its existence, rights and franchises as a
corporation, and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement or any of the Mortgage
Loans and to perform its duties under this Agreement.

 

Any Person into which the Servicer may be merged or consolidated, or any entity
resulting from any merger, conversion or consolidation to which the Servicer
shall be a party, or any Person succeeding to substantially all of the business
of the Servicer (whether or not related to loan servicing), shall be the
successor of the Servicer hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided, however, that the successor or
surviving Person shall be Fannie Mae or Freddie Mac approved seller/servicer and
shall have a GAAP net worth of not less than $25,000,000.

 

Subsection 12.03.         Limitation on Liability of the Servicer and Others.

 

The duties and obligations of the Servicer shall be determined solely by the
express provisions of this Agreement, the Servicer shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Agreement and no implied covenants or obligations shall be read into
this Agreement against the Servicer. Neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be under any
liability to the Purchaser for any action taken or for refraining from the
taking of any action in accordance with Customary Servicing Procedures and
otherwise in good faith pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer against
any liability resulting from any breach of any representation or warranty made
herein, or from any liability specifically imposed on the Servicer herein; and,
provided further, that this provision shall not protect the Servicer against any
liability that would otherwise be imposed by reason of the willful misfeasance,
bad faith or negligence in the performance of duties or by reason of reckless
disregard of the obligations or duties hereunder. The Servicer and any director,
officer, employee or agent of the Servicer may rely on any document of any kind
which it in good faith reasonably believes to be genuine and to have been
adopted or signed by the proper authorities respecting any matters arising
hereunder. Subject to the terms of Subsection 12.01, the Servicer shall have no
obligation to appear with respect to, prosecute or defend any legal action which
is not incidental to the Servicer’s duty to service the Mortgage Loans in
accordance with this Agreement.

 

Subsection 12.04.         Seller and Servicer Not to Resign.

 

Neither the Seller nor the Servicer shall assign this Agreement or resign from
the obligations and duties hereby imposed on it except by mutual consent of the
Servicer or the Seller, as the case may be, and the Purchaser or, in the case of
the Servicer, upon the determination that the Servicer’s duties hereunder are no
longer permissible under Applicable Law and such incapacity cannot be cured by
the Servicer. Any such determination permitting the unilateral resignation of
the Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Purchaser, which Opinion of Counsel shall be in form and
substance acceptable to the Purchaser. No such resignation of or assignment by
the Servicer shall become effective until a successor has assumed the Servicer’s
responsibilities and obligations hereunder in accordance with Subsection 14.02.

 

SECTION 13. Default.

 

Subsection 13.01.         Events of Default.

 

In case one or more of the following Events of Default by the Servicer shall
occur and be continuing:

 

(a)          any failure by the Servicer to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of two (2) Business Days;

 

44

 

 

(b)           failure by the Servicer to duly observe or perform, in any
material respect, any other covenants, obligations or agreements of the Servicer
as set forth in this Agreement which failure continues unremedied for a period
of thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Purchaser;

 

(c)           a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force, undischarged or unstayed for
a period of sixty (60) days;

 

(d)           the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Servicer or relating to all or substantially all of the Servicer’s property;

 

(e)           the Servicer shall admit in writing its inability to pay its debts
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations;

 

(f)           the Servicer shall cease to be qualified to do business under the
laws of any state in which a Mortgaged Property is located, but only to the
extent such qualification is necessary to ensure the enforceability of each
Mortgage Loan and to perform the Servicer’s obligations under this Agreement;

 

(g)           the Servicer shall fail to meet the servicer eligibility
qualifications of Fannie Mae or the Servicer shall fail to meet the servicer
eligibility qualifications of Freddie Mac;

 

(h)          the Servicer, if it is also the Seller, shall fail to repurchase a
Mortgage Loan within 30 days of the final decision of an Arbitrator that the
Seller is obligated to repurchase such Mortgage Loan; or

 

(i)            the Servicer shall fail to provide to the Purchaser the data
required to be provided pursuant to the first paragraph of Subsection 11.16 and
such failure shall continue for three (3) Business Days after notice of such
failure has been given to the Servicer by the Purchaser;

 

then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Servicer, may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, commence termination of
all the rights and obligations of the Servicer under this Agreement and in and
to the Mortgage Loans and the proceeds thereof. Upon receipt by the Servicer of
such written notice from the Purchaser stating that it intends to terminate the
Servicer as a result of such Event of Default, all authority and power of the
Servicer under this Agreement, including any compensation due the Servicer under
this Agreement on and after the effective date of termination, whether with
respect to the Mortgage Loans or otherwise, shall pass to and be vested in the
successor appointed pursuant to Subsection 14.02. Upon written request from the
Purchaser, the Servicer shall prepare, execute and deliver to a successor any
and all documents and other instruments, place in such successor’s possession
all Mortgage Files and do or cause to be done all other acts or things necessary
or appropriate to effect the purposes of such notice of termination, including,
but not limited to, the transfer and endorsement or assignment of the Mortgage
Loans and related documents to the successor at the Servicer’s sole expense. The
Servicer agrees to cooperate with the Purchaser and such successor in effecting
the termination of the Servicer’s responsibilities and rights hereunder,
including, without limitation, the transfer to such successor for administration
by it of all amounts which shall at the time be credited by the Servicer to the
Custodial Account or Escrow Account or thereafter received with respect to the
Mortgage Loans.

 

45

 

 

Subsection 13.02.         Waiver of Default.

 

The Purchaser may waive any default by the Servicer in the performance of its
obligations hereunder and its consequences. Upon any waiver of a past default,
such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereto except to the extent expressly so waived.

 

SECTION 14. Termination.

 

Subsection 14.01.         Termination.

 

The respective obligations and responsibilities of the Servicer, as servicer,
shall terminate upon (a) the distribution to the Purchaser of the final payment
or liquidation with respect to the last Mortgage Loan (or advances of same by
the Servicer) or (b) the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure with respect to the last Mortgage Loan and the
remittance of all funds due hereunder. Upon written request from the Purchaser
in connection with any such termination, the Servicer shall prepare, execute and
deliver, any and all documents and other instruments, place in the Purchaser’s
possession all Mortgage Files, and do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Purchaser’s sole expense. The
Servicer agrees to cooperate with the Purchaser and such successor in effecting
the termination of the Servicer’s responsibilities and rights hereunder as
servicer, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Servicer to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans. Servicing may not be terminated without
cause.

 

Subsection 14.02.         Successors to the Servicer.

 

Prior to the termination of the Servicer’s responsibilities and duties under
this Agreement pursuant to Subsections 12.04, 13.01 or 14.01, the Purchaser
shall, (a) succeed to and assume all of the Servicer’s responsibilities, rights,
duties and obligations under this Agreement or (b) appoint a successor which
shall succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Servicer under this Agreement upon such termination. In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree. In the event that the Servicer’s
duties, responsibilities and liabilities under this Agreement shall be
terminated pursuant to the aforementioned Subsections, the Servicer shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor. The resignation or
removal of the Servicer pursuant to the aforementioned Subsections shall not
become effective until a successor shall be appointed pursuant to this
Subsection and shall in no event relieve the Seller of the representations and
warranties made pursuant to Subsections 7.01 and 7.02 and the remedies available
to the Purchaser under Subsections 7.03 or 12.01, it being understood and agreed
that the provisions of such Subsections 7.01. 7.02, 7.03 and 12.01 shall be
applicable to the Seller notwithstanding any such resignation or termination of
the Servicer, or the termination of this Agreement.

 

Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this Agreement.
Any termination or resignation of the Servicer or this Agreement pursuant to
Subsections 12.04, 13.01 or 14.01 shall not affect any claims that the Purchaser
may have against the Servicer based upon facts and circumstances arising prior
to any such termination or resignation.

 

46

 

 

The Servicer shall promptly deliver to the successor the funds in the Custodial
Account and Escrow Account and all Mortgage Files and related documents and
statements held by it hereunder and the Servicer shall account for all funds and
shall execute and deliver such instruments and do such other things as may
reasonably be required to more fully and definitively vest in the successor all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Servicer.

 

Upon a successor’s acceptance of appointment as such, the Servicer shall notify
by mail the Purchaser of such appointment.

 

SECTION 15. Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:

 

  (a) if to the Purchaser:           RBS Financial Products Inc.     600
Washington Boulevard     Stamford, CT 06901     Attention: Craig Eckes    
Telephone: (203) 897-6684     Email: craig.eckes@rbs.com           With a copy
to:           RBS Financial Products Inc.     600 Washington Boulevard    
Stamford, CT 06901     Attention: Mark Hagelin     Telephone: (203) 897-2546    
Email: mark.hagelin@rbs.com         (b) if to the Seller:           First
Republic Bank     111 Pine Street     San Francisco, CA 94111     Attention:
Tony Sachs           With a copy to the General Counsel at the same address

 

47

 

 

  (c) if to the Servicer:           First Republic Bank     111 Pine Street    
San Francisco, CA 94111     Attention: Tony Sachs           With a copy to the
General Counsel at the same address

 

or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).

 

SECTION 16. Severability Clause.

 

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by Applicable Law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.

 

SECTION 17. No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the
Purchaser.

 

SECTION 18. Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

SECTION 19. Governing Law; Choice of Forum; Waiver of Jury Trial.

 

EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS OF NEW YORK (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW) OR ANY OTHER JURISDICTION.

 

EACH PARTY HERETO KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF IN ANY
WAY RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Except as to those matters which this Agreement provides shall be submitted to
Arbitration, with respect to any claim or action arising hereunder, the parties
(a) irrevocably submit to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court for the Southern District
of New York, and appellate courts from any thereof, and (b) irrevocably waive
any objection which such party may have at any time to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement
brought in any such court, and irrevocably waive any claim that any such suit
action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

48

 

 

SECTION 20. Intention of the Parties.

 

It is the intention of the parties that the Purchaser is purchasing, and the
Seller is selling, the Mortgage Loans and not a debt instrument of the Seller or
another security. Accordingly, the parties hereto each intend to treat the
transaction for federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans. The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Files to determine
the characteristics of the Mortgage Loans which shall affect the federal income
tax consequences of owning the Mortgage Loans and the Seller shall cooperate
with all reasonable requests made by the Purchaser in the course of such review.

 

It is not the intention of the parties that such conveyances be deemed a pledge
thereof. However, in the event that, notwithstanding the intent of the parties,
such assets are held to be the property of the Seller or if for any other reason
this Agreement is held or deemed to create a security interest in either such
assets, then (a) this Agreement shall be deemed to be a security agreement
within the meaning of the Uniform Commercial Code of the State of New York and
(b) the conveyances provided for in this Agreement shall be deemed to be an
assignment and a grant by the Seller to the Purchaser of a security interest in
all of the assets transferred, whether now owned or hereafter acquired.

 

SECTION 21. Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

SECTION 22. Exhibits.

 

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

 

SECTION 23. General Interpretive Principles.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

(a)          the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;

 

(b)          accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;

 

(c)          references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

(d)          the headings of the various articles, sections, subsections and
paragraphs of this Agreement and the table of contents are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof;

 

49

 

 

(e)          reference to a Subsection without further reference to a Section is
a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

(f)          the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and

 

(g)          the term “include” or “including” shall mean without limitation by
reason of enumeration.

 

SECTION 24. Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without limitation
(a) consents, waivers and modifications which may hereafter be executed, (b)
documents received by any party at the closing and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party hereto in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

SECTION 25. Amendment.

 

This Agreement may be amended from time to time by the Purchaser, the Seller and
the Servicer by written agreement signed by the parties hereto.

 

SECTION 26. Confidentiality.

 

Each of the Purchaser, the Seller and the Servicer shall employ proper
procedures and standards designed to maintain the confidential nature of the
terms of this Agreement, except to the extent (a) the disclosure of which is
reasonably believed by such party to be required in connection with regulatory
requirements or other legal requirements relating to its affairs; (b) disclosed
to any one or more of such party’s employees, officers, directors, agents,
attorneys or accountants who would have access to the contents of this Agreement
and such data and information in the normal course of the performance of such
person’s duties for such party, to the extent such party has procedures in
effect to inform such person of the confidential nature thereof; (c) that is
disclosed in a prospectus, prospectus supplement or private placement memorandum
relating to a Securitization Transaction of the Mortgage Loans by the Purchaser
(or an affiliate assignee thereof) or to any person in connection with the
resale or proposed resale of all or a portion of the Mortgage Loans by such
party in accordance with the terms of this Agreement; and (d) that is reasonably
believed by such party to be necessary for the enforcement of such party’s
rights under this Agreement.

 

SECTION 27. Entire Agreement.

 

This Agreement constitutes the entire agreement and understanding relating to
the subject matter hereof between the parties hereto and any prior oral or
written agreements between them shall be deemed to have merged herewith.

 

SECTION 28. Further Agreements.

 

The Seller, the Servicer and the Purchaser each agree to execute and deliver to
the other such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.

 

50

 

 

SECTION 29. Successors and Assigns.

 

This Agreement shall bind and inure to the benefit of and be enforceable by the
initial Purchaser, the Seller and the Servicer, and the respective successors
and assigns of the Purchaser, the Seller and the Servicer. The initial Purchaser
and any subsequent purchasers may assign this Agreement to any Person to whom
any Mortgage Loan is transferred pursuant to a sale or financing upon prior
written notice to the Servicer in accordance with the following paragraph;
provided, however, that except in connection with Securitization Transactions,
as to which no such quantitative limitation shall apply, unless otherwise agreed
to by the Servicer, the Servicer shall not be required to service the Mortgage
Loans included in a Mortgage Loan Package for more than three (3) Persons for
assignees of RBS Financial Products Inc. or its respective affiliates at any
time and shall not recognize any assignment of this Agreement to the extent that
following such assignment more than such number of Persons would be purchasers
hereunder. The Seller and the Servicer agree that multiple assignments related
to or in connection with a single Securitization Transaction shall be deemed to
constitute a single assignment, and in respect thereof only the trust formed in
connection with a Securitization Transaction shall be deemed to constitute a
“Person” for purposes of the limitations on assignment in this Agreement. Upon
any such assignment and written notice thereof to the Servicer, the Person to
whom such assignment is made shall succeed to all rights and obligations of the
Purchaser under this Agreement to the extent of the related Mortgage Loan or
Mortgage Loans and this Agreement, to the extent of the related Mortgage Loan or
Mortgage Loans, shall be deemed to be a separate and distinct agreement between
the Servicer and such purchaser, and a separate and distinct agreement between
the Servicer and each other purchaser to the extent of the other related
Mortgage Loan or Mortgage Loans.

 

At least five (5) Business Days prior to the end of the month preceding the date
upon which the first remittance is to be made to an assignee of the Purchaser,
the Purchaser shall provide to the Servicer written notice of any assignment
setting forth: (a) the Servicer’s applicable Mortgage Loan identifying number
for each of the Mortgage Loans affected by such assignment; (b) the aggregate
scheduled transfer balance of such Mortgage Loans; and (c) the full name,
address and wiring instructions of the assignee and the name and telephone
number of an individual representative for such assignee, to whom the Servicer
should: (i) send remittances; (ii) send any notices required by or provided for
in this Agreement; and (iii) deliver any legal documents relating to the
Mortgage Loans (including, but not limited to, contents of any Mortgage File
obtained after the effective date of any assignment).

 

If the Purchaser has not provided the notice of assignment required by this
Section 29, the Servicer shall not be required to treat any other Person as a
“Purchaser” hereunder and may continue to treat the Purchaser which purports to
assign the Agreement as the “Purchaser” for all purposes of this Agreement.

 

SECTION 30. Non-Solicitation.

 

Each of the Seller, the Servicer and the Purchaser and any of their respective
affiliates hereby agrees that it shall not take any action to solicit the
refinancing of any Mortgage Loan following the date hereof or provide
information to any other entity to solicit the refinancing of any Mortgage Loan.
In addition, neither the Purchaser nor any of its agents, affiliates, or
assignees shall solicit any Mortgagor for any other financial products or
services. The foregoing shall not preclude any party from engaging in
solicitations to the general public by newspaper, radio, television or other
media which are not directed toward the Mortgagors or from refinancing the
Mortgage Loan of any Mortgagor who, without solicitation, contacts such party to
request the refinancing of the related Mortgage Loan.

 

In addition, notwithstanding the foregoing, it is understood and agreed that the
Seller, the Servicer or any of their respective affiliates:

 

(a)          may advertise its availability for handling refinancings of
mortgages in its portfolio, including the promotion of terms it has available
for such refinancings, through the sending of letters or promotional material,
so long as it does not specifically target Mortgagors and so long as such
promotional material either is sent to the mortgagors for all of the mortgages
in the A-quality servicing portfolio of the Seller, the Servicer and any of
their affiliates (those it owns as well as those serviced for others) or sent to
all of the mortgagors who have specific types of mortgages (such as conventional
fixed-rate or conventional adjustable-rate), or sent to those mortgagors whose
mortgages fall within specific interest rate ranges;

 

51

 

 

(b)          may provide pay-off information and otherwise cooperate with
individual mortgagors who contact it about prepaying their mortgages by advising
them of refinancing terms and streamlined origination arrangements that are
available; and

 

(c)          may offer to refinance a Mortgage Loan made within thirty (30) days
following receipt by it of a pay-off request from the related Mortgagor.

 

SECTION 31. Protection of Consumer Information.

 

Each party agrees that it (i) shall comply with any Applicable Laws regarding
the privacy and security of Consumer Information, (ii) shall not use Consumer
Information in any manner inconsistent with any Applicable Laws regarding the
privacy and security of Consumer Information, (iii) shall not disclose Consumer
Information to third parties except at the specific written direction of the
Seller or the Servicer, (iv) shall maintain adequate physical, technical and
administrative safeguards to protect Consumer Information from unauthorized
access and (v) shall immediately notify the Seller of any actual or suspected
breach of the confidentiality of Consumer Information.

 

SECTION 32. Cooperation of the Company with a Reconstitution; Regulation AB
Compliance.

 

The Seller acknowledges and the Purchaser agrees that with respect to some or
all of the Mortgage Loans, the Purchaser may effect a sale of some or all of the
Mortgage Loans then subject to this Agreement to:

 

(1)         one or more third party purchasers in one or more Whole Loan
Transfers; and

 

(2)         one or more trusts or other entities to be formed as part of one or
more Securitization Transactions;

 

provided, however, that no more than three (3) Persons shall be assignees of the
Purchaser’s interest in this Agreement with respect to a given Mortgage Loan
Package, except in connection with a Securitization Transaction pursuant to
Section 29 above.

 

The Seller shall cooperate with the Purchaser in connection with any Whole Loan
Transfer contemplated by the Purchaser pursuant to this Section. In connection
therewith, the Purchaser shall deliver any Reconstitution Agreement or other
document related to the Whole Loan Transfer to the Seller at least fifteen (15)
days prior to such transfer and the Seller shall execute any Reconstitution
Agreement which contains servicing provisions substantially similar to those
herein or otherwise reasonably acceptable to the Purchaser and the Seller and
which restates the representations and warranties contained in Subsection 7.01
as of the related Closing Date and Subsection 7.02 herein as of the
Reconstitution Date. Any prospective assignees of the Purchaser who have entered
into a commitment to purchase any of the Mortgage Loans in a Whole Loan Transfer
may review the Seller’s servicing and origination operations, upon reasonable
prior notice to the Seller, and the Seller shall cooperate with such review and
underwriting to the extent such prospective assignees request information or
documents that are available and can be produced without unreasonable expense or
effort. Subject to any Applicable Laws, the Seller shall make the Mortgage Files
related to the Mortgage Loans held by the Seller available at the Seller’s
principal operations center for review by any such prospective assignees during
normal business hours upon reasonable prior notice to the Seller (in no event
fewer than five (5) Business Days’ prior notice). The Seller may, in its sole
discretion, require that such prospective assignees sign a confidentiality
agreement with respect to such information disclosed to the prospective assignee
which is not available to the public at large and a release agreement with
respect to its activities on the Seller’s premises. The Purchaser hereby agrees
to reimburse the Seller for reasonable “out-of-pocket” expenses incurred by the
Seller that relate to such Whole Loan Transfer, including without limitation
reimbursement for the amount which reasonably reflects time and effort expended
by the Seller in connection therewith.

 

52

 

 

In order to facilitate compliance with Regulation AB promulgated under the
Securities Act, the Servicer and the Purchaser agree to comply with the
provisions of the Regulation AB Compliance Addendum attached hereto as Addendum
I. The Seller and Servicer agree to reasonably cooperate and assist working with
Rating Agencies for their review including but not limited to an on-site server
due diligence and operational risk assessment and any other reasonable requests.
All costs associated with Rating Agency reviews will be borne by the Purchaser.
The Seller and Servicer agree to provide notices of repurchase requests and
other information required in order to enable the Purchaser to comply with its
obligations under Rule 15Ga-1.

 

All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer or
Securitization Transaction shall remain subject to this Agreement and shall
continue to be serviced in accordance with the terms of this Agreement and with
respect thereto this Agreement shall remain in full force and effect.

 

[SIGNATURES ON FOLLOWING PAGE]

 

53

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized on the date first above
written.

 

  RBS FINANCIAL PRODUCTS INC.,   as Purchaser           By:       Name:    
Title:       FIRST REPUBLIC BANK,   as Seller and as Servicer       By:      
Name:     Title:

 

 

 

 

EXHIBIT 1

 

MORTGAGE LOAN DOCUMENTS

 

With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of
the following:

 

(a)          the original Mortgage Note bearing all intervening endorsements,
endorsed in blank and signed in the name of the Seller by an officer thereof or,
if the original Mortgage Note has been lost or destroyed, a lost note affidavit;

 

(b)          the original Assignment of Mortgage with assignee’s name left
blank;

 

(c)          the original of any guarantee executed in connection with the
Mortgage Note;

 

(d)          the original Mortgage with evidence of recording thereon, or if any
such mortgage has not been returned from the applicable recording office or has
been lost, or if such public recording office retains the original recorded
mortgage, a photocopy of such mortgage certified by the Seller to be a true and
complete copy of the original recorded mortgage;

 

(e)          the originals of all assumption, modification, consolidation or
extension agreements, if any, with evidence of recording thereon;

 

(f)          the originals of all intervening assignments of mortgage with
evidence of recording thereon, or if any such intervening assignment of mortgage
has not been returned from the applicable recording office or has been lost or
if such public recording office retains the original recorded assignments of
mortgage, a photocopy of such intervening assignment of mortgage, certified by
the Seller to be a true and complete copy of the original recorded intervening
assignment of mortgage;

 

(g)          the mortgagee title insurance policy including an Environmental
Protection Agency Endorsement and, with respect to any Adjustable Rate Mortgage
Loan, an adjustable-rate endorsement, as received from the title insurance
company;

 

(h)          the original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage; and

 

(i)           a copy of any applicable power of attorney.

 

With respect to each Mortgage Loan that is secured by a first lien on and a
perfected security interest in Co-op Shares and the related Proprietary Lease
(as such terms are defined below) granting exclusive rights to occupy the
related co-op unit in the building owned by the related co-op corporation, in
lieu of delivering the documents listed above the Seller shall deliver the
following documents to the Purchaser or its designee:

 

(i)the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements;

 

(ii)the original security agreement;

 

 

 

 

(iii)the original lease on a co-op unit evidencing the possessory interest of
the owner of the Co-op Shares in such co-op unit (the “Proprietary Lease”) and
an original assignment of the Proprietary Lease in blank;

 

(iv)the original recognition agreement;

 

(v)the original stock certificate representing the shares of stock issued by a
co-op corporation and allocated to a co-op unit (the “Co-op Shares”) and
original stock power in blank;

 

(vi)the original UCC-1 financing statement with evidence of filing; and

 

(vii)the original UCC-3 assignment in blank.

 

 

 

 

EXHIBIT 2

 

CONTENTS OF EACH MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, unless otherwise disclosed to the Purchaser on the data tape,
copies of which shall be delivered to the Purchaser in diskette form, with a
copy retained by the Servicer as necessary:

 

(a)          Copies of the Mortgage Loan Documents as listed in Exhibit 1.

 

(b)          Residential loan application.

 

(c)          Mortgage Loan closing statement.

 

(d)          Verification of employment and income, including the executed 4506T
if required.

 

(e)          Verification of acceptable evidence of source and amount of down
payment.

 

(f)          Credit report on Mortgagor, in a form acceptable to either Fannie
Mae or Freddie Mac.

 

(g)          Residential appraisal report.

 

(h)          Photograph of the Mortgaged Property.

 

(i)          Survey of the Mortgaged Property, unless a survey is not required
by the title insurer.

 

(j)          Copy of each instrument necessary to complete identification of any
exception set forth in the exception schedule in the title policy, i.e., map or
plat, restrictions, easements, home owner association declarations, etc.

 

(k)          Copies of all required disclosure statements.

 

(l)          If applicable, termite report, structural engineer’s report, water
potability and septic certification.

 

(m)          Sales contract, if applicable.

 

(n)          The Primary Mortgage Insurance policy or certificate of insurance
or electronic notation of the existence of such policy, where required pursuant
to the Agreement.

 

(o)          Evidence of electronic notation of the hazard insurance policy,
and, if required by law, evidence of the flood insurance policy.

 

(p)          Any documentation provided by the Borrower or obtained by the
Seller in connection with the granting of any underwriting exception.

 

(q)          All other documentation involved in the underwriting or origination
of the related Mortgage Loan.

 

 

 

 

EXHIBIT 3

 

UNDERWRITING GUIDELINES

 

[ON FILE WITH THE PURCHASER]

 

 

 

 

EXHIBIT 4

 

MORTGAGE LOAN SCHEDULE DATA FIELDS

 

The following data fields will be included for each Mortgage Loan:

 

Loan Number

Borrower First Name

Borrower Last Name

Co-Borrower First Name

Co-Borrower Last Name

Property Address

Property City

Property State

Property Zip

Original Loan Amount

Original LTV

Outstanding Senior Lien Amount

Current LTV

Original Appraisal Value

Date of Appraisal

Purchase Price

Mortgage Insurance Code

Gross Coupon

Servicing Fee

Net Coupon

Gross Margin

Minimum Rate

Maximum Rate

Interest Rate at Origination

Original P&I Payment

Current P&I Payment

Note Date

Closing Date

Maturity Date

First Payment Date

Original Term

Remaining Term

Loan Purpose

Cash Out Indicator

Housing Ratio

Debt Ratio

Loan Program

Index Type

Lien Position

Property Type

 

 

 

 

Units

Occupancy

Documentation Type

Amortization Type

IO Period

Prepay Penalty Percent

Prepay Penalty Expiration Date

Interest Notification Period

P&I Notification Period

Rate Adjustment Frequency

Payment Adjustment Frequency

Periodic Rate Cap

Next Payment Due

Last Payment Date

Next Interest Adjust Date

Next Payment Adjust Date

30 Days Delinquent

60 Days Delinquent

90 Days Delinquent

FICO

Liquidity

Net Worth

 

 

 

 

EXHIBIT 5

 

FORM OF MONTHLY REMITTANCE REPORT

 

Servicer shall provide or cause to be provided the following information to
Purchaser:

 

Investor Code

First Republic Loan Number

Investor Loan Number

Last Paid Installment

Scheduled Payment

Scheduled Interest Rate

Servicing Fee

Beginning Scheduled Balance

Unpaid Principal Balance

Ending Scheduled Balance

Scheduled Principal

Unscheduled Principal

Interest on Curtailment

Total Principal

Scheduled Interest

Total Remittance

Payoff Date

Payoff Amount

Soldier and Sailor (S&S) Flag

S&S subsidy amount

S&S order end date

Prepayment Penalty Amount

Prepayment Amount Waived

Action Code

Investor Id

Category Code

Deal Name

Reason for Default

Breach Letter Date

Mortgagor First Name

Mortgagor Last Name

Property Street Address

City Name

Property Alpha State Code

Property ZIP Code

Next Payment Due Date

MI Company

MI Coverage %

Bankruptcy Status Code

Bankruptcy Filing Date

 

 

 

 

Bankruptcy Chapter Type

Bankruptcy Case Number

Bankruptcy Post Petition Due Date

Bankruptcy Discharge Date

Bankruptcy Dismissal Date

Loss Mitigation Status Code (To include Short sale and loan modification)

Loss Mit Approval Date

Loss Mit Type

Modified Rate

Modified First payment date

Balloon (Y) (N)

Balloon Amount

Amortization Term

Capitalized Amount

Principal Forbearance

Principal Write down Amount

Short Sale (Y) (N)

Short Sale Sales Price

Short Sale Completed Date

Foreclosure Status Code

Foreclosure Attorney Referral Date

First Legal Date

Foreclosure Property Value

Foreclosure Property Value Type

Foreclosure Property Value Date

Scheduled Foreclosure Date

Foreclosure Sale Date

Foreclosure Sale Amount

REO Status Code

Expenses to Date

REO Eviction Start Date

REO Eviction Completed Date

REO Original Listing Price Amount

REO Current Listing Price Amount

REO Listing Start Date

REO Accepted Offer Amount

REO Accepted Offer Date

REO Completed Date

Occupancy Current Status Code

Property Condition

Property Inspection Date

Appraisal Date

Current Property Value

Repaired Property Value

Original Mortgage Amount

 

 

 

 

EXHIBIT 6

 

FORM OF PURCHASE PRICE AND TERMS LETTER

 

CLOSING DATE:

 

This Purchase Price and Terms Letter (this “PPTL”), dated as of [_________],
20[___] (the “Closing Date”), confirms the sale by First Republic Bank (the
“Seller”) to RBS Financial Products Inc. (the “Purchaser”), and the purchase by
the Purchaser from the Seller, of the first lien residential mortgage loans on a
servicing retained basis described on the Mortgage Loan Schedule attached as
Schedule I hereto (the “Mortgage Loans”), pursuant to the terms of the Flow
Mortgage Loan Sale and Servicing Agreement (the “Flow Sale and Servicing
Agreement”), dated as of September 7, 2012, by and between the Purchaser and the
Seller. Capitalized terms that are used herein but are not defined herein shall
have the respective meanings set forth in the Flow Sale and Servicing Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Seller does hereby bargain, sell, convey, assign and
transfer to Purchaser without recourse, except as provided in the Flow Sale and
Servicing Agreement, and on a servicing retained basis, all right, title and
interest of the Seller in and to each of the Mortgage Loans, together with all
documents maintained as part of the related Mortgage Files, all Mortgaged
Properties which secure any Mortgage Loan but are acquired by foreclosure, deed
in lieu of foreclosure after the Cut-off Date or otherwise, all payments of
principal and interest received on the Mortgage Loans after the Cut-off Date,
all other unscheduled collections collected in respect of the Mortgage Loans
after the Cut-off Date, and all proceeds of the foregoing, subject, however, to
the rights of the Seller under the Flow Sale and Servicing Agreement.

 

The Seller has delivered to the Purchaser or its designee prior to the date
hereof the documents with respect to each Mortgage Loan required to be delivered
under the Flow Sale and Servicing Agreement.

 

For purposes of the Mortgage Loans sold pursuant to this PPTL, certain terms
shall be as set forth below:

 

  Stated Principal Balance: $___________________________         Closing Date:
____________________________         Transfer Date: ____________________________
        Cut-off Date: ____________________________         Purchase Price
Percentage: __________%         Servicing Fee Rate: __________%

 

In WITNESS WHEREOF, the parties hereto, by the hands of their duly authorized
officers, execute this PPTL as of the Closing Date referred to above.

 

RBS FINANCIAL PRODUCTS INC.   FIRST REPUBLIC BANK as Purchaser   as Seller      
    By:     By:             Name:     Name:             Its:     Its:  

 

 

 

 

EXHIBIT 7

 

[RESERVED]

 

 

 

 

EXHIBIT 8

 

FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN

 

<<<insert date letter is sent>>>

 

Dear <<<insert client name>>>

 

Re: Loan # <<<insert loan number>>>

 

We are writing you to share some information about the mortgage you originally
secured from First Republic Bank. You may know that banks often transfer or sell
their loans as a means of overall balance sheet management. In line with these
accounting practices, your mortgage was transferred to <<<insert investor
name>>> on <<<insert transfer date>>>. <<<insert investor name>>> is located at
<<<insert investor address>>> and the telephone number is <<<insert investor
telephone number>>>. This letter is being sent to you simply as a legal notice
of change. This transfer does not in any way alter your direct relationship with
First Republic, and the transfer of ownership of your mortgage loan to has not
been publicly recorded.

 

First Republic will continue to service your loan as it always has, and all
existing loan terms and conditions will remain in place. All loan payments
should still be sent to First Republic. Any loan payments sent to <<<insert
investor name>>> could result in late payments on your account, for which you
would be responsible.

 

The transfer of the lien associated with your loan is currently recorded, or in
the future may be recorded, in the public records of the local County Recorder's
office for the county where your property is located.

 

Your points of contact at First Republic remain the same, and you can continue
to call your banker about this loan or simply contact First Republic Loan
Servicing at 800-888-6994. First Republic has the continued responsibility of
addressing your questions and loan issues.

 

In the unlikely event that you find it necessary to contact <<<insert investor
name>>>, please write to us, the servicer of your loan, at First Republic Bank,
111 Pine Street, San Francisco, CA 94111 or call 800-888-6994.

 

Sincerely,

 

Loan Servicing

First Republic Bank

 

 

 

 

EXHIBIT 9

 

[RESERVED]

 

 

 

 

ADDENDUM I

 

REGULATION AB COMPLIANCE ADDENDUM

 

TO FLOW SALE AND SERVICING AGREEMENT

 

(Servicing Retained)

 

SECTION 1. DEFINED TERMS

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement. The following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise:

 

Applicable Servicing Criteria: The “servicing criteria” set forth in Item
1122(d) of Regulation AB for which the Company is responsible in its capacity as
Servicer as identified on Exhibit B hereto, provided that such Exhibit B may be
amended from time to time to reflect changes in Regulation AB.

 

Commission: The United States Securities and Exchange Commission.

 

Company: First Republic Bank and its successors.

 

Company Information: As defined in Section 2.07(a).

 

Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Master Servicer: With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.

 

Qualified Correspondent: Any Person from which the Company purchased Mortgage
Loans, provided that this term shall not include the Purchaser or an affiliate
of the Purchaser and provided further that the following conditions are
satisfied: (i) such Mortgage Loans were originated pursuant to an agreement
between the Company and such Person that contemplated that such Person would
underwrite mortgage loans from time to time, for sale to the Company, in
accordance with underwriting guidelines designated by the Company (“Designated
Guidelines”) or guidelines that do not vary materially from such Designated
Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in
clause (i) above and were acquired by the Company within 180 days after
origination; (iii) either (x) the Designated Guidelines were, at the time such
Mortgage Loans were originated, used by the Company in origination of mortgage
loans of the same type as the Mortgage Loans for the Company’s own account or
(y) the Designated Guidelines were, at the time such Mortgage Loans were
underwritten, designated by the Company on a consistent basis for use by lenders
in originating mortgage loans to be purchased by the Company; and (iv) the
Company employed, at the time such Mortgage Loans were acquired by the Company,
pre-purchase or post-purchase quality assurance procedures (which may involve,
among other things, review of a sample of mortgage loans purchased during a
particular time period or through particular channels) designed to ensure that
Persons from which it purchased mortgage loans properly applied the underwriting
criteria designated by the Company.

 

Reconstitution Agreement: The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or Securitization
Transaction.

 

I-1

 

 

Regulation AB: Subpart 229.1100 — Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,505, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Securities Act: The Securities Act of 1933, as amended.

 

Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly by the
Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.

 

Servicer: As defined in Section 2.03(c).

 

Sponsor: With respect to any Securitization Transaction, the Person identified
in writing to the Company by the Purchaser as sponsor for such Securitization
Transaction.

 

Static Pool Information: Static pool information as described in Item
1l05(a)(l)-(3) and 1105(c) of Regulation AB.

 

Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item l122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Company or a
Subservicer, provided that this term shall not include the Purchaser, an
affiliate of the Purchaser or originators of Mortgage Loans acquired by the
Company from the Purchaser or an affiliate of the Purchaser.

 

Subservicer: Any Person that services Mortgage Loans on behalf of the Company or
any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions identified in Item 1122(d) of Regulation AB that are
required to be performed by the Company under this Agreement or any
Reconstitution Agreement, provided that this term shall not include the
Purchaser, an affiliate of the Purchaser or originators of Mortgage Loans
acquired by the Company from the Purchaser or an affiliate of the Purchaser.

 

Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company, provided that this term shall
not include originators of Mortgage Loans acquired by the Company from the
Purchaser or an affiliate of the Purchaser.

 

Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage Loans
(including an Agency Transfer), other than a Securitization Transaction.

 

SECTION 2. COMPLIANCE WITH REGULATION AB

 

Subsection 2.01. Intent of the Parties; Reasonableness.

 

The Purchaser and the Company acknowledge and agree that the purpose of this
Regulation AB Addendum is to facilitate compliance by the Purchaser and any
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission and that the provisions of this Regulation AB Addendum shall
be applicable to all Mortgage Loans included in a Securitization Transaction
closing on or after January 1, 2006, regardless whether the Mortgage Loans were
purchased by the Purchaser from the Company prior to the date hereof. Although
Regulation AB is applicable by its terms only to offerings of asset-backed
securities that are registered under the Securities Act, the Company
acknowledges that investors in privately offered securities may require that the
Purchaser or any Depositor provide comparable disclosure in unregistered
offerings. References in this Regulation AB Addendum to compliance with
Regulation AB include provision of comparable disclosure in private offerings.

 

I-2

 

 

Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act). The Company acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with reasonable requests made by the Purchaser, any Master
Servicer or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB. In
connection with any Securitization Transaction, the Company shall cooperate
fully with the Purchaser and any Master Servicer to deliver to the Purchaser
(including any of its assignees or designees) and one of any Master Servicer or
any Depositor (as requested), any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Purchaser or any Depositor to permit the Purchaser, such Master Servicer or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Subservicer, any Third-Party
Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser, the Master Servicer or any Depositor to be
necessary in order to effect such compliance. The Purchaser agrees to provide
the Company with reasonable prior notice of requests for information.

 

The Purchaser and the Company also acknowledge and agree that Section
2.02(a)(i)-(v), Section 2.03(c), (e) and (f), Section 2.04, Section 2.05 and
Section 2.06 of this Regulation AB Addendum shall only be applicable with
respect to any Mortgage Loan if the Company (or Subservicer, if any) services
such Mortgage Loan for a period following the closing date of a related
Securitization Transaction.

 

For purposes of this Regulation AB Addendum, the term “Purchaser” shall refer to
RBS Financial Products Inc. and its successors in interest and assigns. In
addition, any notice or request that must be “in writing” or “written” may be
made by electronic mail at such addresses as provided for notice under the
Agreement.

 

Subsection 2.02. Additional Representations and Warranties of the Company.

 

(a)          The Company shall be deemed to represent to the Purchaser, to any
Master Servicer and to any Depositor, as of the date on which information is
first provided to the Purchaser, any Master Servicer or any Depositor under
Section 2.03 that, except as disclosed in writing to the Purchaser, such Master
Servicer or such Depositor prior to such date: (i) the Company is not aware and
has not received notice that any default, early amortization or other
performance triggering event with respect to the Company has occurred as to any
other securitization due to any act or failure to act of the Company; (ii) the
Company has not been terminated as servicer in a residential mortgage loan
securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (iii) no material noncompliance with the
Servicing Criteria with respect to other securitizations of residential mortgage
loans involving the Company as servicer has been disclosed or reported by the
Company; (iv) no material changes to the Company’s policies or procedures with
respect to the servicing function it will perform under this Agreement and any
Reconstitution Agreement for mortgage loans of a type similar to the Mortgage
Loans have occurred during the three-year period immediately preceding the
related Securitization Transaction; (v) there are no aspects of the Company’s
financial condition that are reasonably expected to have a material adverse
effect on the performance by the Company of its servicing obligations under this
Agreement or any Reconstitution Agreement; (vi) there are no material legal or
governmental proceedings pending (or known to be contemplated) against the
Company, any Subservicer or any Third-Party Originator; and (vii) there are no
affiliations, relationships or transactions relating to the Company, any
Subservicer or any Third-Party Originator with respect to any Securitization
Transaction and any party thereto identified in writing to the Company by the
related Depositor of a type described in Item 1119 of Regulation AB.

 

I-3

 

 

(b)          If so requested in writing by the Purchaser, any Master Servicer or
any Depositor on any date following the date on which information is first
provided to the Purchaser, any Master Servicer or any Depositor under Section
2.03, the Company shall use its best efforts to confirm in writing within five
(5) Business Days, but in no event later than ten (10) Business Days, following
such request the accuracy of the representations and warranties set forth in
paragraph (a) of this Section or, if any such representation and warranty is not
accurate as of the date of such request, provide within five (5) Business Days,
but in no event later than ten (10) Business Days, reasonably adequate
disclosure of the pertinent facts, in writing, to the requesting party.

 

Subsection 2.03. Information to Be Provided by the Company.

 

In connection with any Securitization Transaction, the Company shall use its
best efforts to (i) within five (5) Business Days, but in no event later than
ten (10) Business Days, following written request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator and each Subservicer to provide), in writing and in
form and substance reasonably satisfactory to the Purchaser and such Depositor,
the information and materials specified in paragraphs (a), (b), (c) and (f) of
this Section, and (ii) as promptly as practicable following notice to or
discovery by the Company, provide to the Purchaser and any Depositor (in writing
and in form and substance reasonably satisfactory to the Purchaser and such
Depositor) the information specified in paragraph (d) of this Section.

 

(a)          If so requested in writing by the Purchaser or any Depositor, the
Company shall provide such information regarding (i) the Company, as originator
of the Mortgage Loans (including as an acquirer of Mortgage Loans from a
Qualified Correspondent), or (ii) each Third-Party Originator, and (iii) as
applicable, each Subservicer, as is requested for the purpose of compliance with
Items 1103(a)(l), 1105, 1110, 1117 and 1119 of Regulation AB. Such information
shall include, at a minimum:

 

(A)         the originator’s form of organization;

 

(B)         a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;

 

(C)         a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Company, each Third-Party Originator and
each Subservicer that would be material to securityholders; and

 

I-4

 

 

(D)         a description of any affiliation or relationship between the
Company, each Third-Party Originator, each Subservicer and any of the following
parties to a Securitization Transaction, as such parties are identified to the
Company by the Purchaser or any Depositor in writing in advance of such
Securitization Transaction:

 

(1)         the sponsor; 

(2)         the depositor; 

(3)         the issuing entity; 

(4)         any servicer; 

(5)         any trustee; 

(6)         any originator; 

(7)         any significant obligor; 

(8)         any enhancement or support provider; and 

(9)         any other material transaction party.

 

(b)          If so requested in writing by the Purchaser or any Depositor, the
Company shall provide (or, as applicable, cause each Third-Party Originator to
provide) Static Pool Information solely with respect to securitized pools of
mortgage loans (of a similar type as the Mortgage Loans, as reasonably
identified by the Purchaser as provided below) that were originated by the
Seller or a Third Party Originator and included in securitizations that closed
during the five (5) years preceding the closing date of the related
Securitization Transaction and for which Seller or a third party was the
depositor. Such Static Pool Information shall be prepared by the Company (or
Third-Party Originator) on the basis of its reasonable, good faith
interpretation of the requirements of Item 1105(a)(1)-(3) of Regulation AB. To
the extent that there is reasonably available to the Company (or Third-Party
Originator) Static Pool Information with respect to more than one mortgage loan
type, the Purchaser or any Depositor shall be entitled to specify whether some
or all of such information shall be provided pursuant to this paragraph. The
content of such Static Pool Information may be in the form customarily provided
by the Company, and need not be customized for the Purchaser or any Depositor.
Such Static Pool Information for each prior securitized pool shall be presented
in increments no less frequently than quarterly over the life of the mortgage
loans included in such prior securitized pool. The most recent periodic
increment must be as of a date no later than 135 days prior to the date of the
prospectus or other offering document in which the Static Pool Information is to
be included or incorporated by reference. The Static Pool Information shall be
provided in an electronic format that provides a permanent record of the
information provided, such as a portable document format (pdf) file, or other
such electronic format reasonably required by the Purchaser or the Depositor, as
applicable.

 

Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph) during the applicable offering period for the securities, the
Company shall provide corrected Static Pool Information to the Purchaser or any
Depositor, as applicable, in the same format in which Static Pool Information
was previously provided to such party by the Company.

 

If so requested in writing by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide), at
the expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Regulation AB Addendum), such
statements and agreed-upon procedures letters of certified public accountants
reasonably acceptable to the Purchaser or Depositor, as applicable, pertaining
to Static Pool Information relating to securitizations closed on or after
January 1, 2006, as the Purchaser or such Depositor shall reasonably request.
Such statements and letters shall be addressed to and be for the benefit of such
parties as the Purchaser or such Depositor shall designate, which may include,
by way of example, any Sponsor, any Depositor and any broker dealer acting as
underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction. Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.

 

I-5

 

 

(c)          If so requested in writing by the Purchaser or any Depositor, the
Company shall provide such information regarding the Company, as servicer of the
Mortgage Loans, and each Subservicer (each of the Company and each Subservicer,
for purposes of this paragraph, a “Servicer”), as is requested for the purpose
of compliance with Item 1108, 1117 and 1119 of Regulation AB. Such information
shall include, at a minimum:

 

(A)         the Servicer’s form of organization;

 

(B)         a description of how long the Servicer has been servicing
residential mortgage loans; a general discussion of the Servicer’s experience in
servicing assets of any type as well as a more detailed discussion of the
Servicer’s experience in, and procedures for, the servicing function it will
perform under the Agreement and any Reconstitution Agreements; information
regarding the size, composition and growth of the Servicer’s portfolio of
residential mortgage loans of a type similar to the Mortgage Loans and
information on factors related to the Servicer that may be material, in the good
faith judgment of the Purchaser or any Depositor, to any analysis of the
servicing of the Mortgage Loans or the related asset-backed securities, as
applicable, including, without limitation:

 

(1)         whether any prior securitizations of mortgage loans of a type
similar to the Mortgage Loans involving the Servicer have defaulted or
experienced an early amortization or other performance triggering event because
of servicing by the Servicer during the three-year period immediately preceding
the related Securitization Transaction;

 

(2)         the extent of outsourcing the Servicer utilizes;

 

(3)         whether there has been previous disclosure of material noncompliance
with the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;

 

(4)         whether the Servicer has been terminated as servicer in a
residential mortgage loan securitization, either due to a servicing default or
to application of a servicing performance test or trigger; and

 

(5)         such other information as the Purchaser or any Depositor may
reasonably request for the purpose of compliance with Item 1108(b)(2) of
Regulation AB;

 

(C)         a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under the Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;

 

I-6

 

 

(D)         information regarding the Servicer’s financial condition, to the
extent that there is a material risk that an adverse financial event or
circumstance involving the Servicer could have a material adverse effect on the
performance by the Company of its servicing obligations under the Agreement or
any Reconstitution Agreement;

 

(E)         information regarding advances made by the Servicer on the Mortgage
Loans and the Servicer’s overall servicing portfolio of residential mortgage
loans for the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;

 

(F)         a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Mortgage Loans;

 

(G)         a description of the Servicer’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as through liquidation
of mortgaged properties, sale of defaulted mortgage loans or workouts; and

 

(H)         information as to how the Servicer defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience.

 

(I)         a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Servicer that would be material to
securityholders; and

 

(J)         a description of any affiliation or relationship between the
Servicer and any of the following parties to a Securitization Transaction, as
such parties are identified to the Servicer by the Purchaser or any Depositor in
writing in advance of a Securitization Transaction.

 

(1)         the sponsor;

 

(2)         the depositor;

 

(3)         the issuing entity;

 

(4)         any servicer;

 

(5)         any trustee;

 

I-7

 

 

(6)         any originator;

 

(7)         any significant obligor;

 

(8)         any enhancement or support provider; and

 

(9)         any other material transaction party.

 

(d)          For the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, for so long
as the Depositor is required to file reports under the Exchange Act with respect
to a Securitization Transaction, the Company shall (or shall cause each
Subservicer and Third-Party Originator to) (i) provide prompt notice to the
Purchaser, any Master Servicer and any Depositor in writing of (A) any
litigation or governmental proceedings pending against the Company, any
Subservicer or any Third-Party Originator that would be material to
securityholders and (B) any affiliations or relationships that develop following
the closing date of a Securitization Transaction between the Company, any
Subservicer or any Third-Party Originator and any of the parties specified in
clause (D) of paragraph (a) of this Section (and any other parties identified in
writing by the requesting party) with respect to such Securitization
Transaction, but only to the extent that such affiliations or relationships do
not include the Purchaser, Depositor or any of their respective affiliates as a
party, (C) any Event of Default of which it is aware or has received notice
under the terms of the Agreement or any Reconstitution Agreement, (D) any merger
or consolidation where the Company is not the surviving entity or sale of
substantially all of the assets of the Company, and (E) the Company’s entry into
an agreement with a Subservicer to perform or assist in the performance of any
of the Company’s obligations under the Agreement or any Reconstitution Agreement
and (ii) provide to the Purchaser and any Depositor a description of such
proceedings, affiliations or relationships.

 

(e)          As a condition to the succession to the Company or any Subservicer
as servicer or subservicer under the Agreement or any Reconstitution Agreement
by any Person (i) into which the Company or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Company or
any Subservicer, the Company shall provide to the Purchaser, any Master Servicer
and any Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Purchaser and any Depositor
of such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested in writing by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to
any class of asset-backed securities.

 

(f)          In addition to such information as the Company, as servicer, is
obligated to provide pursuant to other provisions of the Agreement, not later
than ten (10) days prior to the deadline for the filing of any distribution
report on Form 10-D in respect of any Securitization Transaction that includes
any of the Mortgage Loans serviced by the Company or any Subservicer, the
Company or such Subservicer, as applicable, shall, to the extent the Company or
such Subservicer has knowledge, provide to the party responsible for filing such
report (including, if applicable, the Master Servicer) notice of the occurrence
of any of the following events along with all information, data and materials
related thereto and reasonably available to it as may be required to be included
in the related distribution report on Form 10-D (as specified in the provisions
of Regulation AB referenced below):

 

I-8

 

 

(i)          any modifications, extensions or waivers of pool asset terms, fees,
penalties or payments during the distribution period or that have cumulatively
become material over time (Item 1121(a)(11) of Regulation AB) that would be
material to the securityholders;

 

(ii)         breaches of pool asset representations or warranties or transaction
covenants (Item 1121(a)(12) of Regulation AB) that would be material to the
securityholders; and

 

(iii)        information regarding new asset-backed securities issuances backed
by the same pool assets, any pool asset changes (such as additions,
substitutions or repurchases), and any changes in origination, underwriting or
other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of
Regulation AB) that would be material to the securityholders.

 

(g)          The Company shall provide to the Purchaser, any Master Servicer and
any Depositor, upon written request, evidence of the authorization of the person
signing any certification or statement, copies or other evidence of Fidelity
Bond Insurance and Errors and Omissions Insurance policies, and, to the extent
material to securityholders, such other information related to the Company or
any Subservicer of the Company’s or such Subservicer’s performance hereunder.

 

Subsection 2.04. Servicer Compliance Statement.

 

On or before March 5th of each calendar year when the Depositor is required to
file reports under the Exchange Act with respect to the related Securitization
Transaction, commencing in 2013, the Company shall deliver to the Purchaser and
any Master Servicer, or any Depositor if a Master Servicer has not been
identified for the related Securitization Transaction, a statement of compliance
addressed to such parties and signed by an authorized officer of the Company, to
the effect that (i) a review of the Company’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under the Agreement and any applicable Reconstitution Agreement during such
period has been made under such officer’s supervision, and (ii) to the best of
such officers’ knowledge, based on such review, the Company has fulfilled all of
its obligations under the Agreement and any applicable Reconstitution Agreement
in all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.

 

Subsection 2.05. Report on Assessment of Compliance and Attestation.

 

(a)          On or before March 5th of each calendar year when the Depositor is
required to file reports under the Exchange Act with respect to the related
Securitization Transaction, commencing in 2013, the Company shall:

 

(i)          deliver to the Purchaser and any Master Servicer, or any Depositor
if a Master Servicer has not been identified for the related Securitization
Transaction, a report (in form and substance reasonably satisfactory to such
parties) regarding the Company’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as required under Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such
report shall be addressed to such parties and signed by an authorized officer of
the Company, and shall address each of the “Applicable Servicing Criteria,”
applying such Applicable Servicing Criteria in a manner such that “investor”
shall mean any Master Servicer or Trustee on behalf of the trust;

 

I-9

 

 

(ii)         deliver to the Purchaser and any Master Servicer, or any Depositor
if a Master Servicer has not been identified for the related Securitization
Transaction, a report of a registered public accounting firm reasonably
acceptable to such parties that attests to, and reports on, the assessment of
compliance made by the Company and delivered pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

 

(iii)        cause each Subservicer, and each Subcontractor determined by the
Company pursuant to Section 2.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and any Master Servicer, or any Depositor if a Master Servicer has not
been identified for the related Securitization Transaction, an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (a)
and (b) of this Section; and

 

(iv)        deliver, and cause each Subservicer, and each Subcontractor
determined by the Company pursuant to Section 2.06(b) to be “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, to
deliver, to the Purchaser and any Master Servicer, or any Depositor if a Master
Servicer has not been identified for the related Securitization Transaction, and
any other Person that will be responsible for signing the certification (a
“Sarbanes Certification”) required by Rules 13a-14(d) and 15d-14(d) under the
Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on
behalf of an asset-backed issuer with respect to a Securitization Transaction a
certification, signed by the appropriate officer of the Company, in the form
attached hereto as Exhibit A.

 

The Company acknowledges that the parties identified in clause (a)(iv) above may
rely on the certification provided by the Company pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission. Neither
the Purchaser nor any Depositor will request delivery of a certification under
clause (a)(iv) above unless a Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to an issuing entity whose asset
pool includes Mortgage Loans.

 

(b)          Each assessment of compliance provided by a Subservicer pursuant to
Section 2.05(a)(iii) shall address each of the Applicable Servicing Criteria for
which such Subservicer is responsible for the period from and after the date of
appointment of the Subservicer. An assessment of compliance provided by a
Subcontractor pursuant to Section 2.05(a)(iii) need not address any elements of
the Servicing Criteria other than those specified by the Company pursuant to
Section 2.06.

 

Subsection 2.06. Use of Subservicers and Subcontractors.

 

The Company shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Company as servicer under the Agreement
or any Reconstitution Agreement unless the Company complies with the provisions
of paragraph (a) of this Section. The Company shall not hire or otherwise
utilize the services of any Subcontractor, and shall not authorize any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Company as servicer under the Agreement or
any Reconstitution Agreement unless the Company complies with the provisions of
paragraph (b) of this Section.

 

I-10

 

 

(a)          It shall not be necessary for the Company to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subservicer. The Company shall cause any Subservicer used by the Company (or by
any Subservicer) for the benefit of the Purchaser and any Depositor to comply
with the provisions of this Section and with Sections 2.02, 2.03(c), (e), (f)
and (g), 2.04, 2.05 and 2.07 of this Regulation AB Addendum to the same extent
as if such Subservicer were the Company, and to provide the information required
with respect to such Subservicer under Section 2.03(d) of this Regulation AB
Addendum. The Company shall be responsible for obtaining from each Subservicer
and delivering to the Purchaser and any Depositor any servicer compliance
statement required to be delivered by such Subservicer under Section 2.04, any
assessment of compliance and attestation required to be delivered by such
Subservicer under Section 2.05 and any certification required to be delivered to
the Person that will be responsible for signing the Sarbanes Certification under
Section 2.05 as and when required to be delivered.

 

(b)          It shall not be necessary for the Company to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subcontractor. The Company shall promptly upon written request provide to the
Purchaser and any Master Servicer, or any Depositor (or any designee of the
Depositor, such as an administrator) if a Master Servicer has not been
identified for the related Securitization Transaction, a written description (in
form and substance reasonably satisfactory to such parties) of the role and
function of each Subcontractor utilized by the Company or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which (if any) of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.

 

(c)          As a condition to the utilization of any Subcontractor determined
to be “participating in the servicing function” within the meaning of Item 1122
of Regulation AB, the Company shall cause any such Subcontractor used by the
Company (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 2.05 and 2.07 of this
Regulation AB Addendum to the same extent as if such Subcontractor were the
Company. The Company shall be responsible for obtaining from each Subcontractor
and delivering to the Purchaser and any Depositor any assessment of compliance
and attestation required to be delivered by such Subcontractor under Section
2.05, in each case as and when required to be delivered.

 

Subsection 2.07. Indemnification; Remedies.

 

(a)          The Company shall indemnify the Purchaser, each affiliate of the
Purchaser, and each of the following parties participating in a Securitization
Transaction: each Sponsor; each issuing entity; each Person (including, but not
limited to, any Master Servicer if applicable) responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Securitization Transaction, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Securitization Transaction; each broker dealer acting as underwriter,
placement agent or initial purchaser, each Person who controls any of such
parties or the Depositor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees, agents and affiliates of each of the foregoing
and of the Depositor (each, an “Indemnified Party”), and shall hold each of them
harmless from and against any claims, losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain arising out of or based
upon:

 

I-11

 

 

(i)          (A) any untrue statement of a material fact contained or alleged to
be contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic format under this Section 2 by
or on behalf of the Company, or provided under this Section 2 by or on behalf of
any Subservicer, Subcontractor or Third-Party Originator (collectively, the
“Company Information”), or (B) the omission or alleged omission to state in the
Company Information a material fact required to be stated in the Company
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way of clarification, that clause (B) of this paragraph shall be construed
solely by reference to the Company Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Company Information or any portion thereof is presented together
with or separately from such other information;

 

(ii)         any breach by the Company of its obligations under this Section 2,
including particularly any failure by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Section 2, including any failure by the Company to identify pursuant to
Section 2.06(b) any Subcontractor “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB;

 

(iii)        any breach by the Company of a representation or warranty set forth
in Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b) and
made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date, or

 

(iv)        the negligence, bad faith or willful misconduct of the Company in
connection with its performance under this Section 2.

 

If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.

 

In the case of any failure of performance described in clause (a)(ii) of this
Section 2.07, the Company shall promptly reimburse the Purchaser, any Depositor,
as applicable, and each Person responsible for the preparation, execution or
filing of any report required to be filed with the Commission with respect to
such Securitization Transaction, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator.

 

I-12

 

 

This indemnification shall survive the termination of the Agreement or the
termination of any party to the Agreement.

 

(b)          (i)          Any failure by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Section 2, to the extent that such failure continues unremedied for two (2)
Business Days after the date on which such information, report, certification,
accountants’ letter or other material was required to be delivered, or any
breach by the Company of a representation or warranty set forth in Section
2.02(a) or in a writing furnished pursuant to Section 2.02(b) and made as of a
date prior to the closing date of the related Securitization Transaction, to the
extent that such breach is not cured by such closing date, or any breach by the
Company of a representation or warranty in a writing furnished pursuant to
Section 2.02(b) to the extent made as of a date subsequent to such closing date,
shall, except as provided in clause (ii) of this paragraph, immediately and
automatically, without notice or grace period, constitute an Event of Default
with respect to the Company under the Agreement and any applicable
Reconstitution Agreement, and shall entitle the Purchaser or Depositor, as
applicable, in its sole discretion to terminate the rights and obligations of
the Company as servicer under the Agreement and/or any applicable Reconstitution
Agreement without payment (notwithstanding anything in the Agreement or any
applicable Reconstitution Agreement to the contrary) of any compensation to the
Company (and, if the Company is servicing any of the Mortgage Loans in a
Securitization Transaction, appoint a successor servicer reasonably acceptable
to any Master Servicer for such Securitization Transaction); provided that to
the extent that any provision of the Agreement and/or any applicable
Reconstitution Agreement expressly provides for the survival of certain rights
or obligations following termination of the Company as servicer, such provision
shall be given effect.

 

(ii)         Any failure by the Company, any Subservicer or any Subcontractor to
deliver any information, report, certification or accountants’ letter when and
as required under Section 2.04 or 2.05, including (except as provided below) any
failure by the Company to identify pursuant to Section 2.06(b) any Subcontractor
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, which continues unremedied for ten (10) calendar days after the
date on which such information, report, certification or accountants’ letter was
required to be delivered shall constitute an Event of Default with respect to
the Company under the Agreement and any applicable Reconstitution Agreement, and
shall entitle the Purchaser, any Master Servicer or any Depositor, as
applicable, in its sole discretion to terminate the rights and obligations of
the Company as servicer under the Agreement and/or any applicable Reconstitution
Agreement without payment (notwithstanding anything in this Agreement to the
contrary) of any compensation to the Company; provided that to the extent that
any provision of the Agreement and/or any applicable Reconstitution Agreement
expressly provides for the survival of certain rights or obligations following
termination of the Company as servicer, such provision shall be given effect.

 

Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Company pursuant to this subparagraph (b)(ii) if a
failure of the Company to identify a Subcontractor “participating in the
servicing function” within the meaning of Items 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.

 

I-13

 

 

(iii)        The Company shall promptly reimburse the Purchaser (or any designee
of the Purchaser), any Master Servicer and any Depositor, as applicable, for all
reasonable expenses incurred by the Purchaser (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Company as servicer and the transfer of servicing of the Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Purchaser or any Depositor may have under other provisions of the
Agreement and/or any applicable Reconstitution Agreement or otherwise, whether
in equity or at law, such as an action for damages, specific performance or
injunctive relief.

 

Subsection 2.08. Third-party Beneficiary.

 

For purposes of this Regulation AB Addendum and any related provisions thereto,
each Master Servicer shall be considered a third-party beneficiary of the
Agreement, entitled to all the rights and benefits hereof as if it were a direct
party to the Agreement.

 

I-14

 

 

EXHIBIT A

 

FORM OF ANNUAL CERTIFICATION

 

Re:         The [      ] agreement dated as of [    ], 20[ ] (the “Agreement”),
among [IDENTIFY PARTIES]

 

I, ________________________________, the _____________________ of
________________________ certify to [the Purchaser], [the Depositor], and the
[Master Servicer] [Securities Administrator] [Trustee], and their officers, with
the knowledge and intent that they will rely upon this certification, that:

 

(1)         I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB and identified as
the responsibility of the Company on Exhibit B to the Regulation AB Compliance
Addendum to the Agreement (the “Servicing Criteria”), provided in accordance
with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 20[___] that were delivered by the
Company to the [Depositor] [Master Servicer] pursuant to the Agreement
(collectively, the “Company Servicing Information”);

 

(2)         Based on my knowledge, the Company Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;

 

(3)         Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the [Depositor] [Master Servicer];

 

(4)         I am responsible for reviewing the activities performed by the
Company as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Company has fulfilled its obligations under the
Agreement in all material respects; and

 

(5)         The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer]. Any material instances of noncompliance described in such reports
have been disclosed to the [Depositor] [Master Servicer]. Any material instance
of noncompliance with the Servicing Criteria has been disclosed in such reports.

 

  Date:           By:       Name:     Title:

 

I-15

 

 

EXHIBIT B

 

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”;

 

Servicing Criteria   Applicable
Servicing
Criteria Reference   Criteria                   General Servicing Considerations
              1122(d)(1)(i)   Policies and procedures are instituted to monitor
any performance or other triggers and events of default in accordance with the
transaction agreements.   x           1122(d)(1)(ii)   If any material servicing
activities are outsourced to third parties, policies and procedures are
instituted to monitor the third party’s performance and compliance with such
servicing activities.   x           1122(d)(1)(iii)   Any requirements in the
transaction agreements to maintain a back-up servicer for the mortgage loans are
maintained.               1122(d)(1)(iv)   A fidelity bond and errors and
omissions policy is in effect on the party participating in the servicing
function throughout the reporting period in the amount of coverage required by
and otherwise in accordance with the terms of the transaction agreements.   x  
            Cash Collection and Administration               1122(d)(2)(i)  
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   x           1122(d)(2)(ii)   Disbursements made via wire transfer
on behalf of an obligor or to an investor are made only by authorized personnel.
  x           1122(d)(2)(iii)   Advances of funds or guarantees regarding
collections, cash flows or distributions, and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the
transaction agreements.   x           1122(d)(2)(iv)   The related accounts for
the transaction, such as cash reserve accounts or accounts established as a form
of overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.   x

 

I-16

 

 

Servicing Criteria   Applicable
Servicing
Criteria Reference   Criteria               1122(d)(2)(v)   Each custodial
account is maintained at a federally insured depository institution as set forth
in the transaction agreements. For purposes of this criterion, “federally
insured depository institution” with respect to a foreign financial institution
means a foreign financial institution that meets the requirements of Rule
13k-1(b)(1) of the Securities Exchange Act.   x           1122(d)(2)(vi)  
Unissued checks are safeguarded so as to prevent unauthorized access.   x      
    1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for all
asset-backed securities related bank accounts, including custodial accounts and
related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements; (C)
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   x               Investor Remittances and Reporting              

1122(d)(3)(i)

 

  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   x           1122(d)(3)(ii)   Amounts
due to investors are allocated and remitted in accordance with timeframes,
distribution priority and other terms set forth in the transaction agreements.  
x           1122(d)(3)(iii)   Disbursements made to an investor are posted
within two business days to the Servicer’s investor records, or such other
number of days specified in the transaction agreements.   x          
1122(d)(3)(iv)   Amounts remitted to investors per the investor reports agree
with cancelled checks, or other form of payment, or custodial bank statements.  
x          

 

I-17

 

 

Servicing Criteria   Applicable
Servicing
Criteria Reference   Criteria                   Pool Asset Administration      
        1122(d)(4)(i)   Collateral or security on mortgage loans is maintained
as required by the transaction agreements or related mortgage loan documents.  
x           1122(d)(4)(ii)   Mortgage loan and related documents are safeguarded
as required by the transaction agreements   x           1122(d)(4)(iii)   Any
additions, removals or substitutions to the asset pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.   x           1122(d)(4)(iv)   Payments on mortgage loans, including
any payoffs, made in accordance with the related mortgage loan documents are
posted to the Servicer’s obligor records maintained no more than two business
days after receipt, or such other number of days specified in the transaction
agreements, and allocated to principal, interest or other items (e.g., escrow)
in accordance with the related mortgage loan documents.   x          

1122(d)(4)(v)

 

  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   x          
1122(d)(4)(vi)   Changes with respect to the terms or status of an obligor’s
mortgage loans (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.   x           1122(d)(4)(vii)   Loss
mitigation or recovery actions (e.g., forbearance plans, modifications and deeds
in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.   x          
1122(d)(4)(viii)   Records documenting collection efforts are maintained during
the period a mortgage loan is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent mortgage loans including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).   x           1122(d)(4)(ix)  
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   x

 

I-18

 

 

Servicing Criteria   Applicable
Servicing
Criteria Reference   Criteria               1122(d)(4)(x)   Regarding any funds
held in trust for an obligor (such as escrow accounts): (A) such funds are
analyzed, in accordance with the obligor’s mortgage loan documents, on at least
an annual basis, or such other period specified in the transaction agreements;
(B) interest on such funds is paid, or credited, to obligors in accordance with
applicable mortgage loan documents and state laws; and (C) such funds are
returned to the obligor within 30 calendar days of full repayment of the
Mortgage Loans, or such other number of days specified in the transaction
agreements.   x           1122(d)(4)(xi)   Payments made on behalf of an obligor
(such as tax or insurance payments) are made on or before the related penalty or
expiration dates, as indicated on the appropriate bills or notices for such
payments, provided that such support has been received by the servicer at least
30 calendar days prior to these dates, or such other number of days specified in
the transaction agreements.   x           1122(d)(4)(xii)   Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.   x          
1122(d)(4)(xiii)   Disbursements made on behalf of an obligor are posted within
two business days to the obligor’s records maintained by the servicer, or such
other number of days specified in the transaction agreements.   x          
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.   x      
    1122(d)(4)(xv)   Any external enhancement or other support, identified in
Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set
forth in the transaction agreements.    

 

I-19

 



 

EXHIBIT D-3

 

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 



Name  Title  Specimen Signature                                                
                                                                       



 

 

 

 



  

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To:Wells Fargo Bank, N.A.
                                                                                                                    Date:
_______________

751 Kasota Avenue

Minneapolis, MN 55414

Attn: WFDC Release Department.

 

Re:Custodial Agreement, dated as of January 1, 2013, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

 



Mortgage Loan Number:                                           Investor Number:
 _________________       Mortgagor Name, Address & Zip Code:                Pool
Number:  ____________________



  

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation
                                                               Reason:__________________

 

                                                                                                                  For
CMI Use Only:_____________

 

By:____________________________________________
      (Authorized Signature)

 

Printed Name ___________________________________

 

Servicer Name:______________________________ ____

 

Ship To Address: ________________________________



________________________________

 



 

 

 

 

Phone:   _____ ______________

 

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 



    Date   Signature               Documents returned to Custodian:            
      Date   Custodian      



 



 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 



Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet



NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.



 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.    

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.    

4-12.Complete as applicable. Required documentation:

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period

of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history

(to calculate advances from last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

Credits:

 

14-21.Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

 

22.The total of lines 14 through 21.



Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 



Page 1 of 3

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 



 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: __________________ Date: _______________

Phone: ______________________ Email Address:_____________________

 

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________



 



Liquidation Type: REO Sale 3rd Party Sale Short Sale Charge Off

  



Was this loan granted a Bankruptcy deficiency or cramdown Yes No If “Yes”,
provide deficiency or cramdown amount                                          
 

  



Liquidation and Acquisition Expenses:     (1) Actual Unpaid Principal Balance of
Mortgage Loan $ ______________ (1) (2) Interest accrued at Net Rate
________________ (2) (3) Accrued Servicing Fees ________________ (3) (4)
Attorney's Fees ________________ (4) (5) Taxes (see page 2) ________________ (5)
(6) Property Maintenance ________________ (6) (7) MI/Hazard Insurance Premiums
(see page 2) ________________ (7) (8) Utility Expenses ________________ (8) (9)
Appraisal/BPO ________________ (9) (10) Property Inspections ________________
(10) (11) FC Costs/Other Legal Expenses ________________ (11) (12) Other
(itemize) ________________ (12) Cash for Keys__________________________
________________ (12) HOA/Condo Fees_______________________ ________________
(12)                                                       ________________ (12)
      Total Expenses $ _______________ (13) Credits:     (14) Escrow Balance $
_______________ (14) (15) HIP Refund ________________ (15) (16) Rental Receipts
________________ (16) (17) Hazard Loss Proceeds ________________ (17) (18)
Primary Mortgage Insurance / Gov’t Insurance ________________ (18a) HUD Part A
________________ (18b)       HUD Part B     (19) Pool Insurance Proceeds
________________ (19) (20) Proceeds from Sale of Acquired Property
________________ (20) (21) Other (itemize) ________________ (21)
_________________________________________ ________________ (21)       Total
Credits $________________ (22) Total Realized Loss (or Amount of Gain)
$________________ (23)



 



Page 2 of 3

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 



 

Escrow Disbursement Detail

 

 

Type

(Tax /Ins.)

Date Paid Period of Coverage Total Paid Base Amount Penalties Interest

 

 

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

           

 

 

 

 

 

       

 



Page 3 of 3

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



 

 

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Page 1 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 



 

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 



Column/Header Name   Description Decimal   Format
Comment SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer.
This may be different than the LOAN_NBR             LOAN_NBR  A unique
identifier assigned to each loan by the
originator.             CLIENT_NBR Servicer Client Number            
SERV_INVESTOR_NBR Contains a unique number as assigned by an
external servicer to identify a group of loans in
their system.             BORROWER_FIRST_NAME First Name of the Borrower.      
      BORROWER_LAST_NAME Last name of the borrower.             PROP_ADDRESS
Street Name and Number of Property             PROP_STATE The state where the
property located.             PROP_ZIP Zip code where the property is located.  
          BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is
due
to the servicer at the end of processing cycle, as
reported by Servicer.     MM/DD/YYYY         LOAN_TYPE   Loan Type (i.e. FHA,
VA, Conv)             BANKRUPTCY_FILED_DATE   The date a particular bankruptcy
claim was filed.     MM/DD/YYYY         BANKRUPTCY_CHAPTER_CODE   The chapter
under which the bankruptcy was filed.             BANKRUPTCY_CASE_NBR   The case
number assigned by the court to the bankruptcy filing.            
POST_PETITION_DUE_DATE   The payment due date once the bankruptcy has
been approved by the courts     MM/DD/YYYY         BANKRUPTCY_DCHRG_DISM_DATE  
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.     MM/DD/YYYY        
LOSS_MIT_APPR_DATE   The Date The Loss Mitigation Was Approved By The Servicer  
  MM/DD/YYYY         LOSS_MIT_TYPE   The Type Of Loss Mitigation Approved For A
Loan Such As;             LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation
/Plan Is Scheduled To End/Close     MM/DD/YYYY         LOSS_MIT_ACT_COMP_DATE  
The Date The Loss Mitigation Is Actually Completed     MM/DD/YYYY        

 



Page 1 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



 

 

 

 

Column/Header Name   Description Decimal   Format
Comment FRCLSR_APPROVED_DATE   The date DA Admin sends a letter to the servicer
with instructions to begin foreclosure
proceedings.     MM/DD/YYYY         ATTORNEY_REFERRAL_DATE   Date File Was
Referred To Attorney to Pursue
Foreclosure     MM/DD/YYYY         FIRST_LEGAL_DATE   Notice of 1st legal filed
by an Attorney in a
Foreclosure Action     MM/DD/YYYY         FRCLSR_SALE_EXPECTED_DATE   The date
by which a foreclosure sale is expected to occur.     MM/DD/YYYY        
FRCLSR_SALE_DATE   The actual date of the foreclosure sale.     MM/DD/YYYY      
  FRCLSR_SALE_AMT   The amount a property sold for at the
foreclosure sale.   2   No commas(,)
or dollar
signs ($)         EVICTION_START_DATE   The date the servicer initiates eviction
of the
borrower.     MM/DD/YYYY         EVICTION_COMPLETED_DATE   The date the court
revokes legal possession of
the property from the borrower.     MM/DD/YYYY         LIST_PRICE   The price at
which an REO property is marketed.   2   No commas(,)
or dollar
signs ($)         LIST_DATE   The date an REO property is listed at a particular
price.     MM/DD/YYYY         OFFER_AMT   The dollar value of an offer for an
REO property.   2   No commas(,)
or dollar
signs ($)         OFFER_DATE_TIME   The date an offer is received by DA Admin or
by
the Servicer.     MM/DD/YYYY         REO_CLOSING_DATE   The date the REO sale of
the property is
scheduled to close.     MM/DD/YYYY         REO_ACTUAL_CLOSING_DATE   Actual Date
Of REO Sale     MM/DD/YYYY         OCCUPANT_CODE   Classification of how the
property is occupied.             PROP_CONDITION_CODE   A code that indicates
the condition of the
property.             PROP_INSPECTION_DATE   The date a property inspection is
performed.     MM/DD/YYYY         APPRAISAL_DATE   The date the appraisal was
done.     MM/DD/YYYY         CURR_PROP_VAL    The current "as is" value of the
property based
on brokers price opinion or appraisal.   2           REPAIRED_PROP_VAL   The
amount the property would be worth if
repairs are completed pursuant to a broker's
price opinion or appraisal.   2          

 



Page 2 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



 

 

 

 

If applicable:               DELINQ_STATUS_CODE   FNMA Code Describing Status of
Loan             DELINQ_REASON_CODE   The circumstances which caused a borrower
to
stop paying on a loan. Code indicates the reason
why the loan is in default for this cycle.             MI_CLAIM_FILED_DATE  
Date Mortgage Insurance Claim Was Filed With
Mortgage Insurance Company.     MM/DD/YYYY         MI_CLAIM_AMT   Amount of
Mortgage Insurance Claim Filed     No commas(,)
or dollar
signs ($)         MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company Disbursed
Claim Payment     MM/DD/YYYY         MI_CLAIM_AMT_PAID   Amount Mortgage
Insurance Company Paid On Claim   2   No commas(,)
or dollar
signs ($)         POOL_CLAIM_FILED_DATE   Date Claim Was Filed With Pool
Insurance Company     MM/DD/YYYY         POOL_CLAIM_AMT   Amount of Claim Filed
With Pool Insurance Company   2   No commas(,)
or dollar
signs ($)         POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The Check
Was Issued
By The Pool Insurer     MM/DD/YYYY         POOL_CLAIM_AMT_PAID   Amount Paid On
Claim By Pool Insurance Company   2   No commas(,)
or dollar
signs ($)         FHA_PART_A_CLAIM_FILED_DATE    Date FHA Part A Claim Was Filed
With HUD     MM/DD/YYYY         FHA_PART_A_CLAIM_AMT    Amount of FHA Part A
Claim Filed   2   No commas(,)
or dollar
signs ($)         FHA_PART_A_CLAIM_PAID_DATE    Date HUD Disbursed Part A Claim
Payment     MM/DD/YYYY         FHA_PART_A_CLAIM_PAID_AMT    Amount HUD Paid on
Part A Claim   2   No commas(,)
or dollar
signs ($)        

 



Page 3 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 



 

FHA_PART_B_CLAIM_FILED_DATE     Date FHA Part B Claim Was Filed With HUD    
MM/DD/YYYY         FHA_PART_B_CLAIM_AMT     Amount of FHA Part B Claim Filed   2
  No commas(,)
or dollar
signs ($)         FHA_PART_B_CLAIM_PAID_DATE      Date HUD Disbursed Part B
Claim Payment     MM/DD/YYYY         FHA_PART_B_CLAIM_PAID_AMT    AMOUNT HUD
PAID ON PART B CLAIM   2   No commas(,)
or dollar
signs ($)         VA_CLAIM_FILED_DATE    Date VA Claim Was Filed With the
Veterans Admin     MM/DD/YYYY         VA_CLAIM_PAID_DATE    DATE VETERANS ADMIN.
DISBURSED VA CLAIM PAYMENT     MM/DD/YYYY         VA_CLAIM_PAID_AMT    AMOUNT
VETERANS ADMIN. PAID ON VA CLAIM   2   No commas(,)
or dollar
signs ($) MOTION_FOR_RELIEF_DATE The date the Motion for Relief was filed 10
MM/DD/YYYY FRCLSR_BID_AMT The foreclosure sale bid amount 11 No commas(,) or
dollar signs ($) FRCLSR_SALE_TYPE The foreclosure sales results: REO, Third
Party, Conveyance to HUD/VA     REO_PROCEEDS The net proceeds from the sale of
the REO property.   No commas(,) or dollar signs ($) BPO_DATE The date the BPO
was done.     CURRENT_FICO The current FICO score     HAZARD_CLAIM_FILED_DATE
The date the Hazard Claim was filed with the Hazard Insurance Company. 10
MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard Insurance Claim filed. 11
No commas(,) or dollar signs ($) HAZARD_CLAIM_PAID_DATE The date the Hazard
Insurance Company disbursed the claim payment. 10 MM/DD/YYYY
HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance Company paid on the claim.
11 No commas(,) or dollar signs ($) ACTION_CODE Indicates loan status   Number
NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY ACTUAL_PAYMENT_PLAN_START_DATE  
  MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE       ACTUAL_REO_START_DATE    
MM/DD/YYYY REO_SALES_PRICE     Number REALIZED_LOSS/GAIN As defined in the
Servicing Agreement   Number



 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·ASUM- Approved Assumption

·BAP- Borrower Assistance Program

·CO- Charge Off

·DIL- Deed-in-Lieu

·FFA- Formal Forbearance Agreement

·MOD- Loan Modification

·PRE- Pre-Sale

·SS- Short Sale

·MISC- Anything else approved by the PMI or Pool Insurer

 

 



Page 4 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



 

 

 

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 



Page 5 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor
002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 

Page 6 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



 

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 



Page 7 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 



 



 

 

